 

Exhibit 10.1

Execution Version

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

 

LOGO [g97844g67t45.jpg]

CREDIT AGREEMENT

dated as of

August 17, 2010

among

COTT CORPORATION CORPORATION COTT,

COTT BEVERAGES INC.,

COTT BEVERAGES LIMITED,

and

CLIFFSTAR LLC,

as Borrowers

The Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as UK Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Administrative Collateral Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent, and

BANK OF AMERICA, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Joint Bookrunner and Joint Lead Arranger

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunner and Joint Lead Arranger

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

Section 1.01.

  

Defined Terms

     1   

Section 1.02.

  

Classification of Loans and Borrowings

     59   

Section 1.03.

  

Terms Generally

     59   

Section 1.04.

  

Accounting Terms; GAAP

     59   

Section 1.05.

  

Currency Translations

     59   

Section 1.06.

  

Certificates

     60    ARTICLE II    The Credits   

Section 2.01.

  

Commitments

     60   

Section 2.02.

  

Loans and Borrowings

     61   

Section 2.03.

  

Requests for Revolving Borrowings

     62   

Section 2.04.

  

Protective Advances

     63   

Section 2.05.

  

Swingline Loans and Overadvances

     64   

Section 2.06.

  

Letters of Credit

     67   

Section 2.07.

  

Funding of Borrowings

     72   

Section 2.08.

  

Interest Elections

     73   

Section 2.09.

  

Termination and Reduction of Commitments; Increase in Commitments

     74   

Section 2.10.

  

Repayment and Amortization of Loans; Evidence of Debt

     76   

Section 2.11.

  

Prepayment of Loans

     77   

Section 2.12.

  

Fees

     79   

Section 2.13.

  

Interest

     80   

Section 2.14.

  

Alternate Rate of Interest

     81   

Section 2.15.

  

Increased Costs

     83   

Section 2.16.

  

Break Funding Payments

     84   

Section 2.17.

  

Taxes

     85   

Section 2.18.

  

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     89   

Section 2.19.

  

Mitigation Obligations; Replacement of Lenders

     92   

Section 2.20.

  

Returned Payments

     93   

Section 2.21.

  

Defaulting Lenders

     93   

Section 2.22.

  

Joint and Several Liability

     94    ARTICLE III    Representations and Warranties   

Section 3.01.

  

Organization; Powers

     95   

Section 3.02.

  

Authorization; Enforceability

     95   

 

i



--------------------------------------------------------------------------------

 

          Page  

Section 3.03.

  

Governmental Approvals; No Conflicts

     95   

Section 3.04.

  

Financial Condition; No Material Adverse Change

     96   

Section 3.05.

  

Properties

     96   

Section 3.06.

  

Litigation and Environmental Matters

     97   

Section 3.07.

  

Compliance with Laws and Agreements

     97   

Section 3.08.

  

Investment Company Status

     97   

Section 3.09.

  

Taxes

     97   

Section 3.10.

  

ERISA; Canadian Pension Plans; Benefit Plans

     98   

Section 3.11.

  

Disclosure

     99   

Section 3.12.

  

Material Agreements

     99   

Section 3.13.

  

Solvency

     99   

Section 3.14.

  

Insurance

     100   

Section 3.15.

  

Capitalization and Subsidiaries

     100   

Section 3.16.

  

Security Interest in Collateral

     100   

Section 3.17.

  

Employment Matters

     100   

Section 3.18.

  

Common Enterprise

     101   

Section 3.19.

  

2009 Note Documents and 2010 Note Documents

     101   

Section 3.20.

  

Centre of Main Interests

     101   

Section 3.21.

  

Stock Ownership

     101   

Section 3.22.

  

Unrestricted Subsidiaries

     101   

Section 3.23.

  

Representations and Warranties in Asset Purchase Agreement

     101   

Section 3.24.

  

Intercompany Advances

     101   

Section 3.25.

  

Fixed Charge Coverage Ratio

     102    ARTICLE IV    Conditions   

Section 4.01.

  

Effective Date

     102   

Section 4.02.

  

Each Credit Event

     108    ARTICLE V    Affirmative Covenants   

Section 5.01.

  

Financial Statements; Borrowing Base and Other Information

     109   

Section 5.02.

  

Notices of Material Events

     114   

Section 5.03.

  

Existence; Conduct of Business

     115   

Section 5.04.

  

Payment of Obligations

     115   

Section 5.05.

  

Maintenance of Properties

     116   

Section 5.06.

  

Books and Records; Inspection Rights

     116   

Section 5.07.

  

Compliance with Laws

     116   

Section 5.08.

  

Use of Proceeds

     118   

Section 5.09.

  

Insurance

     118   

Section 5.10.

  

Casualty and Condemnation

     119   

Section 5.11.

  

Appraisals and Field Examinations

     119   

Section 5.12.

  

Depository Banks

     120   

Section 5.13.

  

Additional Collateral; Further Assurances

     120   

 

ii



--------------------------------------------------------------------------------

 

          Page  

Section 5.14.

  

Designation of Subsidiaries

     122   

Section 5.15.

  

Post-Closing Covenants

     124   

Section 5.16.

  

Mexican Cash Sweep

     124   

Section 5.17.

  

Farm Products

     124    ARTICLE VI    Negative Covenants   

Section 6.01.

  

Indebtedness

     124   

Section 6.02.

  

Liens

     127   

Section 6.03.

  

Fundamental Changes

     129   

Section 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

     129   

Section 6.05.

  

Asset Sales

     134   

Section 6.06.

  

Sale and Leaseback Transactions

     136   

Section 6.07.

  

Intellectual Property Licenses

     136   

Section 6.08.

  

Swap Agreements

     136   

Section 6.09.

  

Restricted Payments; Certain Payments of Indebtedness

     136   

Section 6.10.

  

Transactions with Affiliates

     141   

Section 6.11.

  

Restrictive Agreements

     141   

Section 6.12.

  

Amendment of Material Documents

     142   

Section 6.13.

  

Fixed Charge Coverage Ratio

     142   

Section 6.14.

  

Ownership of U.S. Co-Borrowers and UK Borrower; Subsidiaries

     142   

Section 6.15.

  

Assets and Liabilities of BCB International, BCB European and Interim Holdcos

     143    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent and the Administrative Collateral Agent    ARTICLE IX   
Miscellaneous   

Section 9.01.

  

Notices

     152   

Section 9.02.

  

Waivers; Amendments

     154   

Section 9.03.

  

Expenses; Indemnity; Damage Waiver

     157   

Section 9.04.

  

Successors and Assigns

     159   

Section 9.05.

  

Survival

     162   

Section 9.06.

  

Counterparts; Integration; Effectiveness

     163   

Section 9.07.

  

Severability

     163   

Section 9.08.

  

Right of Setoff

     163   

Section 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     163   

 

iii



--------------------------------------------------------------------------------

 

          Page  

Section 9.10.

  

WAIVER OF JURY TRIAL

     164   

Section 9.11.

  

Headings

     164   

Section 9.12.

  

Confidentiality

     164   

Section 9.13.

  

Several Obligations; Nonreliance; Violation of Law

     166   

Section 9.14.

  

USA PATRIOT Act

     166   

Section 9.15.

  

Disclosure

     166   

Section 9.16.

  

Appointment for Perfection

     166   

Section 9.17.

  

Interest Rate Limitation

     166   

Section 9.18.

  

Waiver of Immunity

     167   

Section 9.19.

  

Currency of Payment

     168   

Section 9.20.

  

Conflicts

     168    ARTICLE X    Loan Guaranty   

Section 10.01.

  

Guaranty

     168   

Section 10.02.

  

Guaranty of Payment

     169   

Section 10.03.

  

No Discharge or Diminishment of Loan Guaranty

     169   

Section 10.04.

  

Defenses Waived

     170   

Section 10.05.

  

Rights of Subrogation

     170   

Section 10.06.

  

Reinstatement; Stay of Acceleration

     170   

Section 10.07.

  

Information

     171   

Section 10.08.

  

Termination

     171   

Section 10.09.

  

Taxes

     171   

Section 10.10.

  

Maximum Liability

     171   

Section 10.11.

  

Contribution

     172   

Section 10.12.

  

Liability Cumulative

     172    ARTICLE XI    The Borrower Representative   

Section 11.01.

  

Appointment; Nature of Relationship

     173   

Section 11.02.

  

Powers

     173   

Section 11.03.

  

Employment of Agents

     173   

Section 11.04.

  

Notices

     173   

Section 11.05.

  

Successor Borrower Representative

     173   

Section 11.06.

  

Execution of Loan Documents; Borrowing Base Certificate

     173   

Section 11.07.

  

Reporting

     174    ARTICLE XII    Foreign Currency Participations   

Section 12.01.

  

Loans; Intra-Lender Issues

     174   

Section 12.02.

  

Settlement Procedure for Specified Foreign Currency Participations

     175   

Section 12.03.

  

Obligations Irrevocable

     177   

Section 12.04.

  

Recovery or Avoidance of Payments

     178   

Section 12.05.

  

Indemnification by Lenders

     178   

Section 12.06.

  

Specified Foreign Currency Loan Participation Fee

     178   

 

iv



--------------------------------------------------------------------------------

 

     Page   SCHEDULES:   

Commitment Schedule

  

Schedule 1.01(a) – Eligible Real Property

  

Schedule 1.01(b) – Mandatory Cost Formula

  

Schedule 1.01(c) – Unrestricted Subsidiaries

  

Schedule 1.01(d) – Certain Account Debtors

  

Schedule 1.01(e) – Eligible Equipment

  

Schedule 1.01(f) – Excluded Subsidiaries

  

Schedule 2.04 – Existing Letters of Credit

  

Schedule 3.05 – Properties

  

Schedule 3.10 – Canadian Union Plans, Canadian Benefit Plans and Canadian
Pension Plans

  

Schedule 3.14 – Insurance

  

Schedule 3.15 – Capitalization and Subsidiaries

  

Schedule 3.16 – Jurisdictions for Filings and Mortgages

  

Schedule 3.24 – Intercompany Advances

  

Schedule 5.15 – Post-Closing Covenants

  

Schedule 6.01 – Existing Indebtedness

  

Schedule 6.02 – Existing Liens

  

Schedule 6.04 – Existing Investments

  

Schedule 6.11 – Existing Restrictions

  

Schedule 6.15 – Existing BCB Assets

  

Schedule 8 – Security Trust Provisions

   EXHIBITS:   

Exhibit A – Form of Assignment and Assumption

  

Exhibit B-1 – Form of Borrowing Base Certificate

  

Exhibit B-2 – Form of Aggregate Borrowing Base Certificate

  

Exhibit C – Form of Compliance Certificate

  

Exhibit D – Joinder Agreement

  

Exhibit E – Borrowing Request

   ANNEX:   

Annex A – Effective Date Organizational Chart

  

 

v



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of August 17, 2010 (as it may be amended, restated,
supplemented or modified from time to time, this “Agreement”), among COTT
CORPORATION CORPORATION COTT, a corporation organized under the laws of Canada,
COTT BEVERAGES INC., a Georgia corporation, CLIFFSTAR LLC, a Delaware limited
liability company, and COTT BEVERAGES LIMITED, a company organized under the
laws of England and Wales, as Borrowers, the other Loan Parties party hereto,
the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as UK
Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Collateral Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 Indenture” means the Indenture, dated as of November 13, 2009, among Cott
Beverages, the guarantors from time to time party thereto, and HSBC Bank USA,
National Association, as trustee.

“2009 Note Documents” means the 2009 Indenture, the 2009 Notes and all documents
relating thereto or executed in connection therewith.

“2009 Notes” means the $215,000,000 in original principal amount of Cott
Beverages 8.375% Senior Notes due 2017 issued under the 2009 Indenture.

“2010 Indenture” means the Indenture, dated as of August 17, 2010, among Cott
Beverages, the guarantors from time to time party thereto, and HSBC Bank USA,
National Association, as trustee.

“2010 Note Documents” means the 2010 Indenture, the 2010 Notes and all documents
relating thereto or executed in connection therewith.

“2010 Notes” means the $375,000,000 in original principal amount of Cott
Beverages 8.125 % Senior Notes due 2018 issued under the 2010 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

 

“Account” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any time in the future,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which, or the terms of
payment of which are, in any respect subject to, or contingent upon, the
revenues, income, cash flow or profits of any Person, business or operating
division.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for the purpose of calculating the Alternate Base Rate, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate plus (c) without duplication of any increase in interest
rate attributable to the Statutory Reserve Rate pursuant to the foregoing clause
(b) and to the extent actually incurred by any Lender in connection with any
extension of credit hereunder, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative collateral agent for the holders of the Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Administrative Collateral Agent,
the Co-Collateral Agent, the Disbursement Agent and the UK Security Trustee.

 

2



--------------------------------------------------------------------------------

 

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate Commitments of all
Lenders and (ii) the Aggregate Borrowing Base minus (b) the aggregate Revolving
Exposure of all Lenders.

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowers; provided that (i) the maximum amount of the Borrowing Base of the
Company which may be included as part of the Aggregate Borrowing Base is the
Canadian Sublimit; (ii) the maximum amount of the Borrowing Base of the UK
Borrower which may be included as part of the Aggregate Borrowing Base is the UK
Sublimit and (iii) the maximum amount of Inventory of all Borrowers which may be
included as part of the Aggregate Borrowing Base is $150,000,000.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, from whatever source it may reasonably select, as that
which expresses as a percentage per annum the cost of funding participations in
Eurodollar Borrowings, plus (b) the Applicable Rate for Eurodollar Loans, plus
(c) the Mandatory Cost. When used in reference to any Loan or Borrowing,
“Alternate Rate” refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Rate.

“Amortization Commencement Date” means the later of (a) March 31, 2011, and
(b) the date that is 180 days after the date the Borrowers satisfy the
post-closing requirements set forth in items 1, 2 and 3 on Schedule 5.15.

 

3



--------------------------------------------------------------------------------

 

“APA” means that certain Asset Purchase Agreement, dated as of July 7, 2010, by
and among the Company, Caroline, Cliffstar Corporation, the Subsidiaries of
Cliffstar Corporation party thereto (together with Target, the “Cliffstar
Companies”), and Stanley A. Star, solely in his capacity as Sellers’
Representative.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the Average Utilization during the
preceding calendar month, provided that until August 31, 2010, the “Applicable
Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Category 1:

 

Average Utilization

   Commitment Fee
Rate  

Category 1

Average Utilization £  50%

     0.50 % 

Category 2

Average Utilization > 50%

     0.375 % 

For purposes of the foregoing, (a) the Applicable Commitment Fee Rate shall be
determined as of the end of each calendar month and (b) each change in the
Applicable Commitment Fee Rate resulting from a change in the Average
Utilization on the last day of any calendar month shall be effective upon the
first day of the succeeding calendar month, provided that the Average
Utilization shall be deemed to be in Category 1 at any time that an Event of
Default has occurred and is continuing.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time); provided that in case of Section 2.21, when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the aggregate unused Commitments of all
Lenders; provided that in case of Section 2.21, when a Defaulting Lender shall
exist, any such Defaulting Lender’s Revolving Commitment shall be disregarded in
the calculation.

 

4



--------------------------------------------------------------------------------

 

“Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Borrowers’ Average
Aggregate Availability during the most recent fiscal quarter of the Borrowers.

 

Average Aggregate Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

Category 1

> $150,000,000

     1.50 %      1.50 %      2.50 %      2.50 %      2.50 % 

Category 2

£ $150,000,000 but

> $75,000,000

     1.75 %      1.75 %      2.75 %      2.75 %      2.75 % 

Category 3

£ $75,000,000

     2.00 %      2.00 %      3.00 %      3.00 %      3.00 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Aggregate Borrowing Base Certificates delivered from time to time pursuant to
Section 5.01 and outstanding during such fiscal quarter, (b) each change in the
Applicable Rate resulting from a change in the Borrowers’ Average Aggregate
Availability shall be effective on the first day of the next fiscal quarter,
provided that the Average Aggregate Availability for purposes of determining the
Applicable Rate shall be deemed to be in Category 3 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the Borrowing Base Certificates required to be delivered by them
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such Borrowing Base Certificates are delivered and
(c) prior to February 17, 2011, the interest rate spreads set forth in Category
1 above shall not be available to the Borrowers and, accordingly, until such
date, Category 2 interest rate spreads shall apply in the event that the Average
Aggregate Availability is greater than $75,000,000 during such period.

 

5



--------------------------------------------------------------------------------

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

“Average Aggregate Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Aggregate
Availability shall be calculated by the Administrative Agent and such
calculations shall be presumed to be correct, absent manifest error.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Administrative Agent and such calculations shall be presumed
to be correct, absent manifest error.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“BCB International” means BCB International Holdings, a company organized under
the laws of the Cayman Islands.

 

6



--------------------------------------------------------------------------------

 

“BCB European” means BCB European Holdings, a company organized under the laws
of the Cayman Islands.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Company, Cott
Beverages, Cliffstar LLC, and the UK Borrower.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
CDOR Loans, as to which a single Interest Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, with respect to each Borrower, the sum of
(a) 85% of such Borrower’s Eligible Accounts at such time, plus (b) the lesser
of (i) 65% of such Borrower’s Eligible Inventory (or, in the case Eligible
Inventory comprised of finished goods of Cliffstar LLC, 75%), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time and (ii) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by such Borrower’s Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time, minus (c) Reserves related to such Borrower, plus (d) such Borrower’s
PP&E Component, minus (e) the Earnout Reserve. The maximum amount of Eligible
Inventory which may be included as part of any Borrowing Base is $150,000,000
minus, the amount of Eligible Inventory which is included in any other Borrowing
Base. Either Collateral Agent may, in its Permitted Discretion, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing Base
or, after the occurrence and during the continuation of an Event of Default,
reduce the advance rates set forth above.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-1 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Borrowing Base Reporting Trigger Level” means, at any time, the lesser of
(i) 17.5% of the Aggregate Borrowing Base at such time and (ii) $52,500,000.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02, substantially in the form
of Exhibit E hereto.

 

7



--------------------------------------------------------------------------------

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto are authorized or required by
law to remain closed; provided that, (a) when used in connection with a UK
Swingline Loan or a Eurodollar Loan denominated in dollars or Sterling, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar (or, as the case may be, Sterling) deposits in the London
interbank market and (b) when used in connection with a UK Swingline Loan or a
Eurodollar Loan denominated in Euros, the term “Business Day” shall also exclude
any day which is not a Target Day (as determined by the Administrative Agent).

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, maintained by a Loan Party or any Subsidiary of any Loan Party,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement, savings or other
benefits, under which any Loan Party or any of its Restricted Subsidiaries has
any liability with respect to any Canadian employee or former employee, but
excluding any Canadian Pension Plans.

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

“Canadian Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity of the issuer of Letters of Credit for the account of the Company
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Canadian Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Canadian Issuing Bank, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Canadian Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Canadian Issuing Bank at such time for the account of the Canadian Borrower plus
(b) the aggregate amount of all LC Disbursements of the Canadian Issuing Bank
that have not yet been reimbursed by or on behalf of the Canadian Borrower at
such time. The Canadian Letter of Credit Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Letter of Credit
Exposure at such time.

“Canadian Overadvance” means an Overadvance made to or for the account of the
Company pursuant to Section 2.05.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial pension benefits standards law that is maintained
by a Loan Party or any Subsidiary of any Loan Party for its Canadian employees
or former Canadian employees.

 

8



--------------------------------------------------------------------------------

 

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Disbursement Agent to be the greater of (i) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (ii) the sum of (a) the yearly interest rate to which
the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Protective Advance” means a Protective Advance made to or for the
account of the Company pursuant to Section 2.04.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Canadian Revolving
Loans and its Canadian Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Company.

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in Canada (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“Canadian Sublimit” means $40,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

 

9



--------------------------------------------------------------------------------

 

“Canadian Union Plans” means any pension and other benefit plans which are not
required to be maintained by any Loan Party or any Subsidiary of any Loan Party
but to which a Loan Party or Subsidiary of a Loan Party is required to
contribute pursuant to a collective agreement for its Canadian employees or
former Canadian employees or pursuant to a participation agreement for Canadian
employees or former Canadian employees.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Caroline” means Caroline LLC, a Delaware limited liability company.

“Cash Management Transition Period” means the period during which Cliffstar LLC
is causing Chase to become its principal depository bank in accordance with
Section 5.12.

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m., Toronto time, on such day and, if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Disbursement Agent after 10:00 a.m. Toronto time to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Disbursement Agent to raise
Canadian dollars for the applicable Interest Period as of 10:00 a.m., Toronto
time, on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a Business Day, then
as quoted by the Disbursement Agent on the immediately preceding Business Day.

 

10



--------------------------------------------------------------------------------

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the Company shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens created pursuant to any Loan
Document), all of the outstanding voting Equity Interests of the other Borrowers
on a fully diluted basis; or (d) there shall have occurred under the 2009
Indenture, the 2010 Indenture or any other indenture or other agreement
evidencing any Material Indebtedness any “change in control” or similar term (as
defined in the 2009 Indenture, the 2010 Indenture or any other indenture or
other agreement governing or relating to, or instrument evidencing, Material
Indebtedness).

“Change in Law” means (a) the adoption, implementation, abolition, withdrawal or
variation of any law, rule, regulation, practice or concession after the date of
this Agreement, (b) any change in any law, rule, regulation, practice or
concession or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement of policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Cliffstar Acquisition” means the acquisition of substantially all of the assets
of the Cliffstar Companies by Cott Acquisition LLC (an indirect wholly-owned
subsidiary selected by the Company pursuant to Section 10.06 of the APA),
pursuant to, and on the terms and conditions set forth in, the APA.

“Cliffstar Companies” has the meaning assigned to such term in the definition of
“APA”.

“Cliffstar Corporation” means Cliffstar Corporation, a Delaware corporation.

“Cliffstar Deposit Accounts” means the following deposit accounts maintained at
Harris Bank, N.A.: (i) account number [***] (the lockbox account), (ii) account
number [***] (the main account), (iii) account number [***] (the disbursement
account), (iv) account number [***] (the Shanstar Biotech account) and (v) each
additional account opened by Cliffstar LLC at Harris Bank, N.A. (including each
replacement account for any o the foregoing). [Account numbers redacted]

 

11



--------------------------------------------------------------------------------

 

“Cliffstar LLC” means Cliffstar LLC, a Delaware limited liability company.

“Co-Collateral Agent” means General Electric Capital Corporation, in its
capacity as co-collateral agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Collateral
Agent, on behalf of itself and the Lenders, or the UK Security Trustee, to
secure the Secured Obligations.

“Collateral Access Agreement” (a) in the case of the U.S. Co-Borrowers and any
Loan Party organized under applicable law of any state of the United States, has
the meaning assigned to such term in the U.S. Security Agreement, (b) in the
case of the Company or any Loan Party organized under applicable law of any
province of Canada, has the meaning assigned to such term in the Canadian
Security Agreement and (c) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Collateral Agent” means any of the Administrative Collateral Agent and the
Co-Collateral Agent, and “Collateral Agents” means the collective reference to
each Collateral Agent. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, any reference to a single Collateral Agent in
this Agreement or in any other Loan Document shall be a reference to the
Administrative Collateral Agent.

“Collateral Documents” means, collectively, each Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” (a) with respect to the U.S. Co-Borrowers and any Loan
Party organized under applicable laws of the United States, any state thereof or
the District of Columbia, has the meaning assigned to such term in the U.S.
Security Agreement, (b) with respect to the Company or any Loan Party organized
under applicable laws of Canada or any province thereof, has the meaning
assigned to such term in the Canadian Security Agreement and (c) with respect to
the UK Borrower or any Loan Party organized under applicable law of the United
Kingdom, has the meaning assigned to such term in the UK Security Agreement.

 

12



--------------------------------------------------------------------------------

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Commitment as of the Effective Date is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Commitments as of the Effective Date is $275,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” means Cott Corporation Corporation Cott, a corporation organized under
the laws of Canada.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cott Acquisition LLC” means Cott Acquisition LLC, a Delaware limited liability
company.

“Cott Beverages” means Cott Beverages Inc., a Georgia corporation.

“Cott Embotelladores” means Cott Embotelladores de Mexico, S.A. de C.V.

“Cott Mexican Group” means Mexico Bottling Services, S.A. de C.V., AD
Personales, S.A. de C.V., Servicios Gerenciales de Mexico, S.A. de C.V., Cott
Embotelladores and Cott Maquinaria y Equipo, S.A. de C.V., and any Subsidiary of
any of the foregoing formed after the date hereof under the laws of Mexico in
conformity with the terms of this Agreement, but excluding any Unrestricted
Subsidiaries of the foregoing.

“CRA” means Canada Revenue Agency.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

13



--------------------------------------------------------------------------------

 

“Customer List” means a customer list for each Borrower, which list shall state
the customer’s name, physical mailing address and phone number and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified the Company, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or, except in any case where there is a
bona fide dispute as to whether such Lender has an enforceable funding
obligation, under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement or the Canadian Security Agreement, as applicable.

“Disbursement Agent” means (a) in the case of UK Revolving Loans denominated in
Euros or Sterling, UK Swingline Loans, UK Overadvances, UK Protective Advances,
repayment of UK Revolving Loans denominated in Euros or Sterling, repayment of
UK Swingline Loans, repayment of UK Overadvances, the repayment of UK Protective
Advances, the issuance of any Letter of Credit by the UK Issuing Bank,
determination of Mandatory Costs, determination of interest rates, fees and
costs pursuant to Sections 2.12 through 2.17 to the extent relating to UK
Revolving Loans, UK Overadvances, UK Protective Advances or UK Letters of
Credit, JPMorgan Chase Bank, N.A., London Branch, (b) in the case of Canadian
Revolving Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian
Protective Advances, repayment of Canadian Revolving Loans, repayment of
Canadian

 

14



--------------------------------------------------------------------------------

Swingline Loans, repayment of Canadian Overadvances, repayment of Canadian
Protective Advances, the issuance of any Letter of Credit by the Canadian
Issuing Bank, determination of interest rates, fees and costs pursuant to
Sections 2.12 through 2.17 to the extent relating to Canadian Revolving Loans,
Canadian Overadvances, Canadian Protective Advances or Canadian Letters of
Credit, JPMorgan Chase Bank, N.A., Toronto Branch, and (c) otherwise, the
Administrative Agent.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters set forth in a letter delivered to the Administrative
Agent dated August 13, 2010 and made available to the Lenders.

“Disqualified Equity Interests” means all Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to
August 17, 2015, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Interests referred to in (a) above, in each case at any time
on or prior to August 17, 2015, or (c) contains any repurchase obligation which
may come into effect prior to payment in full of all Obligations.

“Disqualified Payables” means (i) trade payables of a U.S. Co-Borrower which
have been unpaid for more than 60 days after the due date thereof and (ii) trade
payables of the U.K. Borrower and the Canadian Borrower which remain unpaid for
a period in excess of the historic payables practice of such Borrower, in each
case, as determined by the Agent in its Permitted Discretion and excluding trade
payables being contested or disputed by the Borrower in good faith.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in Canadian Dollars, Euros, Sterling or any other currency, the
amount of dollars that would be required to purchase the amount of such currency
based upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” refers to the lawful currency of the United States of America.

“Earnout” means the “Earnout Amount” as defined in the APA.

“Earnout Reserve” means a reserve initially established by the Administrative
Agent on January 1, 2011 equal to $7,860,000, which reserve shall be increased
on the first day of each calendar month from February 1, 2011 through June 1,
2011 by an additional $7,860,000 for each calendar month and on July 1, 2011 by
an additional $7,840,000, up to a maximum

 

15



--------------------------------------------------------------------------------

reserve of $55,000,000; provided that such reserve may be reduced with the
consent of the Administrative Agent, in its sole discretion, only to reflect any
adjustment in the Earnout that the Administrative Agent determines is
appropriate for the purposes of this Agreement; provided further that upon the
payment in full of the Earnout pursuant to the APA, the “Earnout Reserve” shall
be permanently reduced to $0.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication of amounts otherwise included in Net Income for such period, cash
received from [***] during such period plus (a) without duplication and to the
extent deducted in determining Net Income for such period, the sum of
(i) Interest Expense for such period (net of interest income for such period and
excluding Interest Income recorded by [***] for such period), (ii) income tax
expense for such period (excluding income tax expense recorded by [***] for such
period), (iii) all amounts attributable to depreciation and amortization expense
for such period (excluding amounts attributable to depreciation and amortization
expense recorded by [***] for such period), (iv) any one time or extraordinary
non-cash charges for such period (excluding any non-cash charge that relates to
the write-down or write-off of inventory and any one time or extraordinary
non-cash charges recorded by [***] for such period), (v) any other non-cash
charges for such period (excluding any non-cash charge that relates to the
write-down or write-off of inventory and any non-cash charges recorded by [***]
for such period), (vi) non-cash stock compensation expenses (excluding any
non-cash stock compensation expenses recorded by [***] for such period) and
(vii) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred in connection with the Transaction in an aggregate
amount not to exceed $8,700,000, minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clauses (a)(iv) and (a)(v) taken in a prior
period (excluding such cash payments recorded by [***] for such period) and
(ii) any extraordinary gains and any non-cash items of income for such period
(excluding extraordinary gains and non-cash items recorded by [***] for such
period), all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP. EBITDA for any Test Period shall be calculated on
a Pro Forma Basis to give effect to any Permitted Acquisition and the sale,
transfer, lease or other disposal of any asset (other than dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period as if each such Permitted Acquisition had been consummated on
the first day of such test period and as if such sale, transfer, lease or other
disposition had been consummated on the day prior to the first day of such test
period. [Names redacted]

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Borrower which each
Collateral Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

 

16



--------------------------------------------------------------------------------

 

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable, (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable and (iii) Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable;

(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of the Borrower or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% (or, with respect to the Account Debtors listed on Schedule 1.01(d),
the applicable percentage listed on such Schedule for such Account Debtor) of
the aggregate amount of Eligible Accounts of all Borrowers;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to either Collateral Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once
(other than invoices for amounts not in excess of $3,000,000 at any one time
that have been reissued promptly after the date of the original invoice to
correct billing errors, in which case the original invoice date (as opposed to
the date of the re-issued invoice) shall control for purposes of clause
(c) above);

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

17



--------------------------------------------------------------------------------

 

(j) which is owed by an Account Debtor which (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) become insolvent,
or (vi) ceased operation of its business; provided, that notwithstanding the
foregoing provisions of the this clause (j), either Collateral Agent may, in its
Permitted Discretion, include as Eligible Accounts (i) Accounts that are
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and (ii) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (j) and has a credit quality satisfactory to
such Collateral Agent;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code) in
the United States, Canada or the United Kingdom unless each Collateral Agent has
determined that such Account Debtor has substantial assets and operations in the
United States, Canada or the United Kingdom and is subject to suit in the United
States, Canada or the United Kingdom or (ii) is not organized under applicable
law of the United States, any state of the United States, Canada, any province
of Canada or the United Kingdom unless, in either case, such Account is backed
by a letter of credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Collateral Agent;
provided, however, that up to $3,000,000 of Eligible Accounts at any one time
may be from Account Debtors that either maintain a chief executive office in
Ireland or Scotland or are organized under the applicable law of Ireland or
Scotland;

(m) which is owed in any currency other than U.S. dollars, Canadian Dollars,
Euros or Sterling;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S. or
Canada unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Collateral
Agent, or (ii) the government of Canada or the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada), as amended, or the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as
applicable, and any other steps necessary to perfect the Lien of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, in
such Account have been complied with to the satisfaction of the Administrative
Agent or the UK Security Trustee, as applicable;

 

18



--------------------------------------------------------------------------------

 

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless
either Collateral Agent has determined that such limitation is not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province
thereof or England and Wales;

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation;

 

19



--------------------------------------------------------------------------------

 

(aa) which arose from the sale of Inventory which did not comply with the rules
or regulations of the United States Food and Drug Administration or any similar
regulatory body located in the jurisdiction in which such Inventory was sold or
in which the Account Debtor is located; or which Inventory is the subject of a
recall; or

(bb) which either Collateral Agent determines, in its Permitted Discretion, may
not be paid by reason of the Account Debtor’s inability to pay or which either
Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account of any Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify each Collateral Agent thereof on and at the
time of submission to the Collateral Agents of the next Aggregate Borrowing Base
Certificate and the Borrowing Base Certificate of such Borrower. In determining
the amount of an Eligible Account, the face amount of an Account may, in either
Collateral Agent’s Permitted Discretion, be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account. No
Account acquired in the Cliffstar Acquisition, or generated in the business so
acquired, may constitute an Eligible Account until the completion of the
Administrative Collateral Agent’s due diligence (including its field
examinations) relating thereto.

“Eligible Equipment” means (i) the equipment owned by a Borrower described on
Schedule 1.01(e) and (ii) other equipment satisfactory to each Collateral Agent
for inclusion in the Borrowing Base; provided that the Borrowers have delivered
to the Collateral Agents appraisals and other information, documents and
instruments requested by each Collateral Agent with respect to such other
equipment, in each case meeting each of the following requirements:

(a) such Borrower has good title to such equipment;

(b) such Borrower has the right to subject such equipment to a Lien in favor of
the Administrative Collateral Agent or the UK Security Trustee, as applicable;
such equipment is subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or a first fixed equitable charge in favor of
the UK Security Trustee, as applicable, and is free and clear of all other Liens
of any nature whatsoever (except for Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Collateral Agent or the UK
Security Trustee, as applicable, and Prior Claims that are unregistered and
secure amounts that are not yet due and payable);

(c) the full purchase price for such equipment has been paid by such Borrower;

 

20



--------------------------------------------------------------------------------

 

(d) such equipment is located on premises (i) owned by such Borrower, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, or
(ii) leased by such Borrower where (x) the lessor has delivered to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, a
Collateral Access Agreement or (y) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by either Collateral Agent in its Permitted Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of the Borrower and has been included in an appraisal report
delivered to the Collateral Agents in form, scope and substance reasonably
satisfactory to each Collateral Agent;

(f) such equipment is not subject to any agreement (x) other than the Loan
Documents, the 2009 Note Documents and the 2010 Note Documents, which restricts
the ability of such Borrower to use, sell, transport or dispose of such
equipment or (y) which restricts the Administrative Collateral Agent’s ability
to take possession of, sell or otherwise dispose of such equipment; and

(g) such equipment either (i) does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such equipment is located or
(ii) constitutes “fixtures” under the applicable laws of the jurisdiction in
which such equipment is located and (x) is located on premises owned by such
Borrower or (y) is located on premises leased by such Borrower where (1) the
lessor has delivered to the Administrative Collateral Agent or the UK Security
Trustee, as applicable, a collateral access or Lien subordination or waiver
agreement in form and substance acceptable to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, or (2) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by either Collateral Agent in its Permitted Discretion;

provided, that notwithstanding anything contained herein to the contrary, in the
event that the Borrowers shall fail to deliver the updated appraisals required
under item 1 of Schedule 5.15 on or prior to the dates required on such
Schedule, the equipment to which such delayed deliveries relate shall not be
subject to qualification as Eligible Equipment until such time as such
deliveries are complete.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which
either Collateral Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory
of any Borrower:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

 

21



--------------------------------------------------------------------------------

 

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
(ii) a Permitted Encumbrance which does not have priority over the Lien in favor
of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, and (iii) a Prior Claim that is unregistered and secures amounts
that are not yet due and payable;

(c) which is, in either Collateral Agent’s reasonable opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which does
not comply with the rules or regulations of the United States Food and Drug
Administration or any similar regulatory body located in the jurisdiction in
which such Inventory is held for sale; or which is the subject of a recall;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials (other than raw materials reasonably acceptable to either Collateral
Agent and supported as saleable by an appraisal reasonably acceptable to either
Collateral Agent), spare or replacement parts, subassemblies, packaging and
shipping material (other than packaging and shipping material reasonably
acceptable to either Collateral Agent and supported as saleable by an appraisal
reasonably acceptable to either Collateral Agent), manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;

(g) which is not located in the United States, Canada or the United Kingdom or
which is in transit with a common carrier from a vendor or supplier;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent or the Administrative
Collateral Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges, and other amounts due or to become due with respect to such facility
has been established by either Collateral Agent in its Permitted Discretion;

(i) which is located at an owned location subject to a mortgage in favor of a
Person other than the Administrative Collateral Agent, unless the mortgagee has
delivered a Collateral Access Agreement or other mortgagee agreement in form and
substance satisfactory to the Administrative Agent;

 

22



--------------------------------------------------------------------------------

 

(j) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
or the Administrative Collateral Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by either Collateral Agent in its
Permitted Discretion;

(k) which is in transit to or from any third party location or outside
processor;

(l) which is a discontinued product or component thereof;

(m) which is the subject of a consignment by such Borrower as consignor;

(n) which is beyond the “best if used by” date for such Inventory or is
otherwise unacceptable to such Borrower’s customers;

(o) which contains, bears or is subject to any intellectual property rights
licensed to such Borrower unless either Collateral Agent is satisfied, after
reviewing the licensing arrangements that it may sell or otherwise dispose of
such Inventory without (i) the consent of the licensor, (ii) infringing the
rights of such licensor, (iii) violating any contract with such licensor, and
(iv) incurring any liability with respect to payment of royalties, other than
royalties payable to the licensor incurred pursuant to sale of such Inventory
under the applicable licensing agreement;

(p) which is not reflected in a current perpetual inventory report of such
Borrower;

(q) for which reclamation rights have been asserted by the seller;

(r) which is subject to any enforceable retention of title arrangement; or

(s) which either Collateral Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory of any Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Aggregate
Borrowing Base Certificate and the Borrowing Base Certificate of such Borrower.
No Inventory acquired in the Cliffstar Acquisition, or generated in the business
so acquired, may constitute Eligible Inventory until the completion of the
Administrative Collateral Agent’s due diligence (including its appraisals)
relating thereto.

 

23



--------------------------------------------------------------------------------

 

“Eligible Real Property” means (a) the real property listed on Schedule 1.01(a)
and (b) other real property that is satisfactory to each Collateral Agent for
inclusion in the Borrowing Base, in each case that is owned (or, in the case of
certain real property in Canada beneficially owned) by a Borrower (i) that is
acceptable in the Permitted Discretion of either Collateral Agent for inclusion
in the Aggregate Borrowing Base and the Borrowing Base of such Borrower, (ii) in
respect of which an appraisal report has been delivered to each Collateral Agent
in form, scope and substance reasonably satisfactory to each Collateral Agent,
(iii) in respect of which each Collateral Agent is satisfied that all actions
necessary or desirable in order to create perfected first priority Lien (subject
to Permitted Encumbrances which (a) have been approved by each Collateral Agent
in the exercise of its Permitted Discretion and are disclosed in a title
insurance policy issued in favor of the Administrative Collateral Agent or
(b) which do not have priority over the Lien granted in favor of the
Administrative Collateral Agent) on such real property have been taken,
including, the filing and recording of Mortgages, (iv) in respect of which, if
requested by the Administrative Collateral Agent, an environmental assessment
report has been completed and delivered to the Administrative Agent in form and
substance satisfactory to the Lenders and which does not indicate any material
pending, threatened or existing Environmental Liability, or non compliance with
any Environmental Law, (v) which is adequately protected by fully-paid valid
title insurance with endorsements and in amounts acceptable to each Collateral
Agent, insuring that the Administrative Collateral Agent, for the benefit of the
Lenders, shall have a perfected first priority Lien on such real property
(subject to Permitted Encumbrances), evidence of which shall have been provided
in form and substance satisfactory to the Administrative Agent, and (vi) in
respect of which, if requested by the Administrative Collateral Agent: (A) an
ALTA survey (or its customary Canadian equivalent, as applicable) has been
delivered for which all necessary fees have been paid and which is certified to
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property (or is similarly
licensed and registered in Canada, as applicable) is located and acceptable to
the Administrative Agent, and shows (subject to such modification or information
shown as is customary in Canada) all buildings and other improvements, any
offsite improvements, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent; (B) local counsel for the Agreement in states in which the
Eligible Real Property is located have delivered a letter of opinion with
respect to the enforceability and perfection of the Mortgages and any related
fixture filings in form and substance satisfactory to the Administrative Agent;
(C) such Borrower shall have used its reasonable best efforts to obtain estoppel
certificates executed by all tenants of such Eligible Real Property and such
other consents, agreements and confirmations of lessors and third parties have
been delivered as the Administrative Agent may deem necessary or desirable and
(D) a flood certificate or report (or, for any Eligible Real Property located in
Canada, customary evidence of notice or flood plains and compliance with any
relevant regulations, where applicable) has been delivered to the Administrative
Agent and, if necessary, flood insurance satisfactory to the Administrative
Agent shall have been procured and evidence thereof provided to the
Administrative Agent, together with evidence that all other actions that the
Administrative Agent may deem necessary or desirable in order to create
perfected first priority Liens (subject to Permitted Encumbrances which (a) have
been approved by either Collateral Agent in the

 

24



--------------------------------------------------------------------------------

exercise of its Permitted Discretion and are disclosed in a title insurance
policy issued in favor of the Administrative Collateral Agent or (b) which do
not have priority over the Lien granted in favor of the Administrative
Collateral Agent) on the property described in the Mortgages have been taken;
provided, that notwithstanding anything contained herein to the contrary, in the
event that the Borrowers shall fail to deliver the updated appraisals, insurance
reports, and environmental reports required under items 1, 2 and 3 of Schedule
5.15 on or prior to the dates required on such Schedule, the real property to
which such delayed deliveries relate shall not be subject to qualification as
Eligible Real Property until such time as such deliveries are complete.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
having jurisdiction, relating in any way to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) the presence of or exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

25



--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a Plan that is “at
risk” within the meaning of Title IV of ERISA or the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan pursuant to Section 4042 of
ERISA; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or is in
endangered or critical status within the meaning of Section 305 of ERISA.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the collective reference to (i) the Restricted
Subsidiaries listed on Schedule 1.01(f), (ii) any Restricted Subsidiary created
or acquired on or after the Effective Date that is designated by the Borrower
Representative as an “Excluded Subsidiary” by notice to the Administrative Agent
(accompanied by the certification contemplated below) within thirty days after
the acquisition or creation thereof by the Company or any of its Restricted
Subsidiaries (or, in the case of Restricted Subsidiaries organized under the
laws of jurisdictions other than the laws of the United States (or any State
thereof), the District of Columbia, Canada (or any Province thereof) or England,
no later than the date on which a Financial Officer of the Company is required
to deliver a certificate under Section 5.01(d) for any fiscal period ending at
least thirty days after the date on which such Restricted Subsidiary was created
or acquired) or, in each case, such longer period as may be agreed to by the
Administrative Agent; provided, that no Restricted Subsidiary may at any time
constitute an Excluded Subsidiary if:

(i) in the case of designation of any Restricted Subsidiary as an Excluded
Subsidiary, immediately before and after such designation, any Specified Default
shall have occurred and be continuing;

 

26



--------------------------------------------------------------------------------

 

(ii) such Restricted Subsidiary is or becomes a “Guarantor” (or any other
defined term having a similar purpose) under the 2009 Note Documents or the 2010
Note Documents;

(iii) such Restricted Subsidiary owns any Equity Interests of, or holds any
Indebtedness of, any Loan Party other than Equity Interests owned on the
Effective Date and reflected on Schedule 3.15 and other than intercompany
Indebtedness held on the Effective Date; or

(iv) if a Restricted Subsidiary is being designated as an Excluded Subsidiary
hereunder, (A) the sum of (i) the net tangible assets of such Subsidiary as of
such date of designation (the “Excluded Subsidiary Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (ii) the aggregate
amount of total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries (other than the [***]) shall not exceed 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than the [***]) at such
date, pro forma for such designation and (B) the sum of (i) the EBITDA
contributed by such Subsidiary as of the Excluded Subsidiary Designation Date,
plus (ii) the aggregate amount of EBITDA contributed by all Excluded
Subsidiaries and Unrestricted Subsidiaries (other than the [***]) shall not
exceed 5.0% of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries (other than [***]) most recently ended for which financial
statements have been or are required to have been delivered pursuant to Sections
4.01(b), 5.01(a) or 5.01(b), pro forma for such designation. [Names redacted]

No Restricted Subsidiary shall constitute an Excluded Subsidiary unless Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer certifying that such Restricted Subsidiary satisfies the
criteria for an Excluded Subsidiary and sets forth in reasonable detail the
computations necessary to determine the satisfaction of such criteria. No
Interim Holdco shall constitute an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, either
Collateral Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located (c) any
withholding taxes imposed under Section 1471 or 1472 of the Code and (d) in the
case of a Foreign Lender (other than an assignee

 

27



--------------------------------------------------------------------------------

pursuant to a request by a Borrower under Section 2.19(b)), any withholding tax
that is imposed on amounts payable to such Foreign Lender (other than any
amounts payable to such Foreign Lender by a party hereto in its capacity as a
Loan Guarantor or as a Borrower of a Loan that was not made directly to such
party under Article II) at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(g), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 31, 2008 by and among the Company, Cott Beverages, the UK Borrower, the
other loan parties party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., London Branch, as UK security trustee, JPMorgan Chase Bank, N.A., as
administrative agent and administrative collateral agent and General Electric
Capital Corporation, as co-collateral agent, as the same has been amended by the
First Amendment.

“Existing Letters of Credit” shall mean the letters of credit referred to on
Schedule 2.04 hereto.

“Farm Products” means all of either U.S. Co-Borrower’s now owned or hereafter
existing or acquired farm products of every kind and nature, including crops and
products of crops, wherever located, including (a) “farm products” (as such term
is defined in any Farm Products Law and/or the Uniform Commercial Code in any
jurisdiction) and (b) “perishable agricultural commodities” (as such term is
defined in any Farm Products Law).

“Farm Products Law” means (a) the Food Security Act of 1985, 7 U.S.C.
Section 1631 et. seq., (b) the Perishable Agricultural Commodities Act of 1930,
7 U.S.C. Section 499A et seq., (c) Article 20 of the Agriculture and Markets Law
of the State of New York or (d) any other federal, state, or local laws from
time to time in effect which regulate any matters pertaining to Farm Products,
in each case, as the same now exists or may hereafter from time to time be
amended, modified, recodified, or supplemented, together with all rules and
regulations thereunder.

“Farm Products Notices” means any written notice to any U.S. Co-Borrower
pursuant to the applicable provisions of any Farms Products Law from (i) any
Farm Products Seller or (ii) any lender to any Farm Products Seller or any other
person with a Lien on the assets of any Farm Products Seller or (iii) the
secretary of state (or equivalent official), agricultural secretary or
commissioner (or equivalent official) or other Governmental Authority of any
state, commonwealth or political subdivision thereof in which any Farm Products
purchased by either of the U.S. Co-Borrowers are produced, in any case advising
or notifying such U.S. Co-Borrower of the intention of such Farm Products Seller
or other Person to preserve or seek the benefits of, or pursue any recovery with
respect to, any Lien or trust applicable to any assets of

 

28



--------------------------------------------------------------------------------

either U.S. Co-Borrower established in favor of such Farm Products Seller or
other Person under the provisions of any law or claiming a Lien on any
perishable agricultural commodity or any other Farm Products which may be or
have been purchased by either U.S. Co-Borrower or any related or other assets of
such U.S. Co-Borrower.

“Farm Products Seller” means, individually and collectively, sellers, producers
or suppliers of any Farm Products or related services to either of the U.S.
Co-Borrowers involved in the transaction.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the collective reference to that certain fee letter dated as
of the Effective Date among Chase, J.P. Morgan Securities, Inc. and the Company
and any other fee letters that may be entered into from time to time by one or
more Borrowers and any Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“First Amendment” means the First Amendment to Credit Agreement, U.S. Pledge and
Security Agreement and Canadian Pledge and Security Agreement, dated as of
July 22, 2009, among the Company, Cott Beverages, the UK Borrower, the other
loan parties party thereto, the lenders party thereto and the Agents.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

For purposes of determining the Fixed Charge Coverage Ratio as of any date for
the period of four consecutive fiscal quarters ended on or prior to March 31,
2011,

(i) (x) the unfinanced portion of Capital Expenditures for the fiscal quarter
ended January 2, 2010 shall be $18,500,000, (y) the unfinanced portion of
Capital Expenditures for the fiscal quarter ended April 3, 2010 shall be
$12,100,000 and (z) the unfinanced portion of Capital Expenditures for the
fiscal quarter ended July 3, 2010 shall be $15,900,000, and

 

29



--------------------------------------------------------------------------------

 

(ii) (x) EBITDA for the fiscal quarter ended January 2, 2010 shall be
$51,100,000, (y) EBITDA for the fiscal quarter ended April 3, 2010 shall be
$60,200,000 and (z) EBITDA for the fiscal quarter ended July 3, 2010 shall be
$74,000,000.

“Fixed Charge Trigger Level” means, at any time, the lesser of (i) 12.5% of the
Aggregate Borrowing Base and (ii) $37,500,000.

“Fixed Charges” means, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) scheduled principal payments on Indebtedness
made during such period (plus any payments of Permitted Deferred Consideration
but excluding payments with respect to the Earnout), plus (c) expense for income
taxes paid in cash (net of any cash refund in respect of income taxes actually
received in such period in an amount not to exceed expenses for income taxes
paid in cash during such period), plus (d) the principal component of all
Capital Lease Obligation payments (including, without limitation, any prepayment
of the Sidel Water Capital Lease, but only to the extent such prepayment exceeds
the sum of the amount of cash collateral by the lessor thereof plus the then
undrawn face amount of Letters of Credit supporting the obligations of Cott
Beverages to such lessor that are cancelled as a result of such prepayment),
plus (e) Restricted Payments made in cash (other than Restricted Payments made
to any Loan Party and other than Restricted Payments made to the holders of
Equity Interests in the [***]), plus (f) cash contributions to any Plan, any
Canadian Pension Plan or any Canadian Benefit Plan in excess of the actual
expense, plus (g) any payments by the Company or its Subsidiaries related to any
purchase of the 2009 Notes or the 2010 Notes pursuant to Section 6.09(b)(x), all
calculated for the Company and its Subsidiaries on a consolidated basis. [Names
redacted]

For purposes of determining Fixed Charges as of any date for the period of four
consecutive fiscal quarters ended on or prior to March 31, 2011, (x) the Fixed
Charges for the fiscal quarter ended January 3, 2010 shall be $26,100,000,
(y) the Fixed Charges for the fiscal quarter ended April 3, 2010 shall be
$26,300,000 and (z) the Fixed Charges for the fiscal quarter ended July 3, 2010
shall be $26,000,000.

“Foreign Lender” means any Lender that, with respect to any Borrower, is
organized under the laws of a jurisdiction other than that in which such
Borrower is organized, other than a Treaty Lender or other than, in respect of a
Loan to the UK Borrower, a UK Qualifying Lender. For the purposes of this
definition, (i) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

 

30



--------------------------------------------------------------------------------

 

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether provincial, territorial, state, municipal or local; the
European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HSBC Mexico” means HSBC México, Sociedad Anónima, Multiple Banking Institution,
HSBC Financial Group, acting as one party.

 

31



--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” means any Subsidiary that accounts for (i) less than 1%
of the consolidated EBITDA of the Company and its Subsidiaries, measured as of
any date of determination for the period of four fiscal quarters of the Company
and its Subsidiaries most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 4.01(b),
5.01(a) or 5.01(b), as applicable, and (ii) less than 1% of the consolidated
total assets of the Company and its Subsidiaries determined as of the last day
of such four fiscal quarter period.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Insolvency Laws” means each of the Bankruptcy Code, any state, provincial,
territorial or federal bankruptcy laws, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Insolvency Act 1986 (United Kingdom), and
Council Regulation 1346/2000/EC on insolvency proceedings (European Union), each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto.

“Intellectual Property” means trademarks, service marks, tradenames, copyrights,
patents, trade secrets, industrial designs, internet domain names and other
intellectual property, including any applications and registrations pertaining
thereto and with respect to trademarks, service marks and tradenames, the
goodwill of the business symbolized thereby and connected with the use thereof.

 

32



--------------------------------------------------------------------------------

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP. Interest Expense shall be calculated on a Pro
Forma Basis to give effect to any Indebtedness incurred, assumed or permanently
repaid or extinguished during the relevant Test Period in connection with a
Permitted Acquisition or sale, transfer, lease or other disposition of any
assets (other than dispositions in the ordinary course of business) as if such
incurrence, assumption, prepayment or extinguishment had occurred on the first
day of the applicable Test Period.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Loan or Overnight LIBO Loan (other than, in each case, any Swingline Loan), the
first day of each calendar month and the Maturity Date and (b) with respect to
any Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Holdco” means any Subsidiary of a U.S. Co-Borrower that is a direct or
indirect holder of Equity Interests in any other U.S. Co-Borrower.

 

33



--------------------------------------------------------------------------------

 

“Inventory” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Issuing Bank” means the Canadian Issuing Bank, a U.S. Issuing Bank or the UK
Issuing Bank, as applicable, in each case in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arrangers” means the collective reference to J.P.Morgan Securities Inc.
and Deutsche Bank Securities, Inc.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption), in each case, together with any Affiliate of
such Person through which such Person elects, by notice to the Administrative
Agent, to make any Loans available to any Borrower so long as such Person or its
Affiliate is a party to this Agreement as a Lender; provided that for all
purposes of voting or consenting with respect to (a) any amendment, supplement
or modification to any Loan Document, (b) any waiver of any of the requirements
of any Loan Document or any waiver of any Default of Event of Default and its
consequences and (c) any other matter as to

 

34



--------------------------------------------------------------------------------

which a Lender may vote or consent pursuant to Section 9.02 of this Agreement,
the Person making such election shall be deemed the “Lender” rather than such
Affiliate, which shall not be entitled to vote or consent (it being agreed that
the failure of any such Affiliate to fund an obligation under this Agreement
shall not relieve the Person that designated such Affiliate to Loans hereunder
from its obligations hereunder). Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit (or similar instrument (including
a bank guarantee) acceptable to the applicable Issuing Bank issued for the
purpose of providing credit support) issued pursuant to this Agreement.

“Letter of Credit Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any LC Disbursement in accordance with its
Applicable Percentage pursuant to Section 2.06(d) and Section 2.06(e).

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.6(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing (other than a UK
Swingline Loan or a Eurodollar Borrowing denominated in Sterling) for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Disbursement Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which deposits in the relevant currency of $5,000,000 (or the Dollar
Equivalent thereof) and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. In the case of Eurodollar Borrowings denominated in Sterling,
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which deposits in Sterling of the Dollar Equivalent
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time on the first day of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust

 

35



--------------------------------------------------------------------------------

or title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing) relating to such asset and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
and executed and delivered to, or in favor of, the Administrative Agent, either
Collateral Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, either Collateral Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and, if separate guarantees
are required by the Administrative Agent, each separate Guarantee, in form and
substance satisfactory to the Administrative Agent, delivered by each Loan
Guarantor that is a foreign Subsidiary (which Guarantee shall be governed by the
laws of the country in which such foreign Subsidiary is located if the
Administrative Agent requests that such law govern such Guarantee), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means the Borrowers, the Borrowers’ Restricted Subsidiaries party
to a Loan Guaranty and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement or executes a separate Loan Guaranty and their
respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local Time” means, (a) local time in London, England with respect to the times
for the receipt of Borrowing Requests for UK Revolving Loans denominated in
Sterling or Euro, UK Swingline Loans and Letter of Credit Requests to the UK
Issuing Bank, of any disbursement by the Disbursement Agent of UK Revolving
Loans denominated in Sterling or Euros, UK Swingline Loans, UK Overadvances and
UK Protective Advances and for payment by the Borrowers with respect to UK
Revolving Loans denominated in Sterling or Euros, UK Swingline Loans, UK
Overadvances and UK Protective Advances and reimbursement obligations in respect

 

36



--------------------------------------------------------------------------------

of Letters of Credit issued by the UK Issuing Bank, (b) local time in Chicago,
Illinois, with respect to the times for the determination of “Dollar
Equivalent”, for the receipt of Borrowing Requests of U.S. Revolving Loans and
UK Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S.
Overadvances, U.S. Protective Advances, Letter of Credit Requests to a U.S.
Issuing Bank, for receipt and sending of notices by and disbursement by the
Disbursement Agent or any Lender and any U.S. Issuing Bank and for payment by
the Loan Parties by the Borrowers with respect to U.S. Revolving Loans, UK
Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S. Overadvances,
U.S. Protective Advances and reimbursement obligations in respect of Letters of
Credit issued by a U.S. Issuing Bank, (c) local time in Toronto, Ontario with
respect to the times for the receipt of Borrowing Requests of Canadian Revolving
Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian Protective
Advances, Letter of Credit Requests to the Canadian Issuing Bank, for receipt
and sending of notices by and disbursement by the Disbursement Agent or any
Lender and the Canadian Issuing Bank and for payment by the Loan Parties by the
Borrowers with respect to Canadian Revolving Loans, Canadian Swingline Loans,
Canadian Overadvances, Canadian Protective Advances and reimbursement
obligations in respect of Letters of Credit issued by the Canadian Issuing Bank,
(d) local time in London, England, with respect to the times for the
determination of “LIBO Rate” (with respect to Revolving Loans denominated in
Sterling or Euro) and “Overnight LIBO Rate”, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, Chicago, Illinois time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Margin Stock” means “Margin Stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
the Administrative Collateral Agent’s Liens (on behalf of itself and the
Lenders) on the Collateral or the UK Security Trustee’s Liens on the Collateral
or the priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, either Collateral Agent, the UK Security Trustee, any
Issuing Bank or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time; provided, however, that the
Earnout and the Permitted Deferred Consideration shall not be Material
Indebtedness.

 

37



--------------------------------------------------------------------------------

 

“Maturity Date” means August 17, 2014 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Mexican Security Agreement” means any security agreement or other instrument
creating Liens on the assets of any member of the Cott Mexican Group in favor of
the Administrative Collateral Agent to secure all or any portion of the Secured
Obligations or in favor of any Loan Party to secure obligations of any member of
the Cott Mexican Group to any Loan Party that is not a member of the Cott
Mexican Group.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, but does not include any Canadian Union Plans.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person (other than any Subsidiary) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (b) the income (or deficit) of [***], except
to the extent that any such income is actually received by the Company or a
Restricted Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary that is not a Loan Party to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary. [Names redacted]

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to either Collateral Agent by an appraiser acceptable to
each Collateral Agent, net of all costs of liquidation thereof.

 

38



--------------------------------------------------------------------------------

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and (iv) the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“New Equity” means the $74,704,000 in common shares to be issued by the Company
on the Effective Date.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

[***] [Definition relating to certain names redacted]

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (including interest accruing (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding)
after the commencement of any bankruptcy, insolvency receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, either Collateral Agent, the
Issuing Bank or any indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

39



--------------------------------------------------------------------------------

 

“Offering Memorandum” means the Offering Memorandum dated August 12, 2010
prepared in connection with the offering of the 2010 Notes by Cott Beverages.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Chase in the applicable offshore interbank market for such currency
to major banks in such interbank market plus (b) the Mandatory Cost.

“Participant” has the meaning set forth in Section 9.04.

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Specified Foreign Currency Lender” has the meaning assigned to
such term in Section 12.01(a).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Proposed Acquisition that satisfies each of
the following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $1,500,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition;

 

40



--------------------------------------------------------------------------------

 

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition, the Company (or the
Restricted Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 5.13; and

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing and (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects.

 

41



--------------------------------------------------------------------------------

 

“Permitted Business” means those businesses in which the Company and its
Restricted Subsidiaries are engaged in on the Effective Date and any similar or
related line of business.

“Permitted Deferred Consideration” means the $14,000,000 owed by the Company to
the Cliffstar Companies pursuant to, and payable on the terms and at the times
set forth in, Section 2.02(ii) of the APA.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. Any determination made by the Administrative Agent, either
Collateral Agent or the Disbursement Agent in its Permitted Discretion, as the
case may be, shall not be effective until three days after written notice
thereof is given by the Administrative Agent, either Collateral Agent or the
Disbursement Agent, as the case may be, to the Borrower Representative.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or utility charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law and statutory trusts in favor of Farm Products
Sellers, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, servitudes,
restrictions and restrictive covenants and similar encumbrances on real property
imposed by law, currently of record, or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any of its Restricted Subsidiaries;

 

42



--------------------------------------------------------------------------------

 

(g) title defects or irregularities on real property and encroachments or other
matters as would be shown on a survey of the real property which are of a minor
nature and do not detract from the value of the affected property or interfere
with the ordinary conduct of business of any Loan Party or any of its Restricted
Subsidiaries or adversely affect the property for its intended use;

(h) with respect to any real property in Canada, the reservations, limitations,
provisos and conditions, if any, expressed in any original grant from the Crown
of any real property or any interest therein which have been disclosed to the
Administrative Agent and have been complied with and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

(i) shared facilities agreements, parking agreements, servicing agreements,
development agreements, site plan agreements, and other agreements with
government authorities or any third party pertaining to the use or development
of any real property which (x) in the case of Eligible Real Property, have been
disclosed to the Administrative Agent and (y) have been materially complied with
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of any Loan Party or any of its
Restricted Subsidiaries or adversely affect the property for its intended use;
and

(j) with respect to any Eligible Real Property, the exceptions, satisfactory to
each Collateral Agent in its Permitted Discretion, disclosed in the title
insurance policy issued in favor of the Administrative Collateral Agent
hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada, the United Kingdom or the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the such government), in each case
maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in demand deposits, time deposits, certificates of deposit,
banker’s acceptances and eurodollar time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of Canada, the United Kingdom or the
United States of America or any province or state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

43



--------------------------------------------------------------------------------

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

“Permitted Margin Stock” means Margin Stock owned by any Loan Party or any of
its Restricted Subsidiaries on the Effective Date.

“Permitted Perfection Limitations” means the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i) cash
(except any cash held in deposit accounts other than deposit accounts described
in clause (ii) below) and letter of credit rights, in each case that are not
otherwise perfected by the UCC or PPSA filings listing the applicable Loan Party
or Restricted Subsidiary as debtor, (ii) any deposit account established solely
for the purpose of funding payroll and other compensation and benefits to
employees or having an average monthly balance of less than $1,000,000
individually or $5,000,000 in the aggregate except, in each case, any such
deposit account maintained with the Administrative Agent, (iii) patents,
trademarks, and copyrights to the extent that a security interest thereon cannot
be protected by (x) the filing of a UCC or PPSA financing statement listing the
applicable Loan Party or Restricted Subsidiary as debtor or (y) the recordation
of such security interest with the U.S. Patent and Trademark Office, the U.S.
Copyright Office or the applicable governmental recording office in Canada or
the United Kingdom, and (iv) aircraft and motor vehicles that require notice of
a Lien on their title papers to perfect such Lien, (b) except in the case of the
perfection of Liens in Equity Interests issued by a Loan Party that are held by
another Loan Party, perfection of such Liens would not be governed by the laws
of the United States (or any state thereof), Canada (or any province thereof) or
the United Kingdom or (c) Liens on such Collateral may be perfected only by
possession (including possession of any certificate of title) and the
Administrative Agent or the UK Security Trustee, as applicable, has not obtained
or does not maintain possession of such Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Canadian Pension
Plan, a Canadian Union Plan or a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

44



--------------------------------------------------------------------------------

 

“PP&E Cap” means (i) at any time prior to the satisfaction by the Borrowers of
the post-closing requirements set forth in items 1, 2 and 3 on Schedule 5.15
$28,333,334 and (ii) upon and after the satisfaction by the Borrowers of such
post-closing requirements, $50,000,000.

“PP&E Component” means, at the time of any determination, with respect to each
Borrower, an amount equal to the difference between:

(a) the PP&E Percentage multiplied by the lesser of:

 

 

(i)

50% of the fair market value (as determined by the most recent appraisal
delivered in accordance with this Agreement) of such Borrower’s Eligible Real
Property plus 85% of the Net Orderly Liquidation Value of such Borrower’s
Eligible Equipment less Reserves established by either Collateral Agent in its
Permitted Discretion; and

 

 

(ii)

the PP&E Cap at such time; minus

(b) the PP&E Component included in any other Borrower’s Borrowing Base

“PP&E Percentage” shall mean:

(i) at the time of any determination occurring prior to the satisfaction by the
Borrowers of the post-closing requirements set forth in items 1, 2 and 3 on
Schedule 5.15, the percentage equal to one hundred percent (100%) minus the
percentage obtained by multiplying $595,238 by the number of new calendar months
that have begun since the Effective Date (starting with September, 2010) and
dividing the result by $28,333,334;

(ii) at the time of any determination occurring on or after the date the
Borrowers satisfy the post-closing requirements set forth in items 1, 2 and 3 on
Schedule 5.15 until the Amortization Commencement Date, the “PP&E Percentage”
shall be equal to one hundred percent (100%), and

(iii) at the time of any determination occurring on or after the Amortization
Commencement Date, the percentage equal to one hundred percent (100%) minus the
percentage obtained by dividing the number of full fiscal months of the Company
elapsed since the Amortization Commencement Date by eight-four (84).

 

45



--------------------------------------------------------------------------------

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Sections 6.05(a) through 6.05(d) or in Sections
6.05(h) through 6.05(k); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(c) the issuance by the Company of any Equity Interests after the Effective Date
other than any over-allotment or “green shoe” offered after the Effective Date
in connection with the New Equity or the receipt by the Company of any capital
contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, vacation pay, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations and overdue rents.

“Private Brand Customers” shall mean customers of any Loan Party that are
engaged in the business of selling private label beverages and/or retailer
branded beverages.

 

46



--------------------------------------------------------------------------------

 

“Process Agent” means CT Corporation, A Wolters Kluwer Company, 111 Eight
Avenue, New York, NY 10011 (telephone no: (212) 894-8940), (or such other
process agent as shall be reasonably approved by the Administrative Agent, which
in the case of any Loan Guarantor, may be Cott Beverages) acting as designee,
appointee and agent of each Loan Party that is not organized under the laws of
any State of the United States to accept and forward for and on such Loan
Party’s behalf, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated by the United States Securities and Exchange Commission and
otherwise reasonably satisfactory to the Administrative Agent.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Proposed Acquisition” means the proposed acquisition after the Effective Date
by the Company or any of its Restricted Subsidiaries of all or a significant
part of the assets or Equity Interests of any Proposed Acquisition Target, or
all or a significant part of the assets of a division, business, branch or unit
of any Proposed Acquisition Target, or the proposed merger after the Effective
Date of any Proposed Acquisition Target with or into the Company or any
Restricted Subsidiary of the Company (and, in the case of a merger or
amalgamation with any Borrower, with such Borrower being the surviving
corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified Equity Interests” means all Equity Interests other than Disqualified
Equity Interests.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Collateral
Agent in the Province of Quebec.

“Register” has the meaning set forth in Section 9.04.

 

47



--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished by or on behalf of any of
the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50.1% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents (including, without
limitation, the Memorandum and Articles of Association) of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which either Collateral Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves to the extent relating to Secured Obligations,
reserves for Swap Obligations to the extent relating to Secured Obligations,
reserves for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s, mortgagees’ and bailee’s charges to the extent any such location
houses Eligible Inventory or Eligible Equipment, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for the prescribed part of the UK Borrower’s net property that would be
made available for the satisfaction of its unsecured liabilities pursuant to
Section 176A of the Insolvency Act 1986 together with its liabilities which
constitute preferential debts pursuant to Section 386 of the Insolvency Act 1986
and for these purposes each Collateral Agent may make a good faith estimate of
such amounts, and an amount estimated in good faith by such Collateral Agent
(acting reasonably) as being necessary to reflect third party claims against
Inventory of the UK Borrower ranking or which may rank pari passu with or prior
to the claims of the Lenders under the Loan Documents, including without
limitation claims of unpaid suppliers, reserves for amounts owed to Farm
Products Sellers and reserves for taxes, fees, assessments, and other
governmental charges and Prior Claims) with respect to the Collateral or any
Loan Party.

 

48



--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Restricted Subsidiaries” means all Subsidiaries of the Company that are not
Unrestricted Subsidiaries and “Restricted Subsidiary” means any one of such
entities.

“Restructuring” means an internal restructuring of the Company and its
Subsidiaries, to be completed on the Effective Date, satisfactory to the
Administrative Agent, in its discretion, resulting in a corporate structure of
the restructured entities substantially as set forth on Annex A, which
restructuring may also include the following intercompany Indebtedness:

(a) a subordinated original issue discount note from Cott Retail Brands Ltd. to
Cott USA Finance LLC, to be pledged to the Administrative Collateral Agent;

(b) a subordinated note from Cott U.S. Acquisition LLC to Cott Beverages, to be
pledged to the Administrative Collateral Agent; and

(c) certain other subordinated notes among Loan Parties, to be pledged to the
Administrative Collateral Agent.

For the sake of clarity, the provisions in this Agreement related to the
Restructuring are for informational purposes and are not intended to imply that
the Company may not engage in future transactions otherwise permitted by this
Agreement and the other Loan Documents that may change the structure of the
Company and its Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans outstanding at such time, plus (b) an amount
equal to its Applicable Percentage of the aggregate principal amount of
Overadvances outstanding at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that (w) Banking Services Obligations in
respect of Banking Services

 

49



--------------------------------------------------------------------------------

provided by Chase or its Affiliates shall constitute Secured Obligations
entitled to the benefits of the Collateral Documents without any further action
on the part of any Person, (x) Banking Services Obligations in respect of
Banking Services provided by any other Lender or its Affiliates shall constitute
Secured Obligations upon delivery of a notice signed by the applicable Lender or
its Affiliate and the Borrower Representative designating such Banking Services
Obligations as Secured Obligations entitled to the benefits of the Collateral
Documents, (y) Swap Obligations with respect to Swap Agreements in which Chase
or its Affiliate is the counterparty shall constitute Secured Obligations
entitled to the benefit of the Collateral Documents without any further action
on the part of any Person, and (z) Swap Obligations with respect to Swap
Agreements in which any other Lender or its Affiliate is a counterparty shall be
Secured Obligations if on or before the thirtieth day after any transaction
relating to such Swap Obligation is executed the Lender party thereto or its
Affiliate (other than Chase and its Affiliates) shall have delivered written
notice to the Administrative Agent that such a transaction has been entered into
and that it constitutes a Secured Obligation entitled to the benefits of the
Collateral Documents.

“Security Agreement” means, as the context may require, any U.S. Security
Agreement, any Canadian Security Agreement, any Quebec Security Documents, any
Mexican Security Agreement and/or any UK Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Sidel Water Capital Lease” means the capital lease between Cott Beverages and
General Electric Capital Corporation relating to the equipment and materials for
the construction of high speed water lines obtained from Sidel.

“Specified Default” means any event or condition (x) which constitutes an Event
of Default or (y) which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default under clauses (b), (d) (but only to the
extent arising from failure to deliver a Borrowing Base Certificate on a timely
basis) or (h) of Article VII.

“Specified Foreign Currencies” has the meaning assigned to such term in
Section 2.01.

“Specified Foreign Currency Funding Capacity” means, at any date of
determination, for any Lender, the ability of such Lender to fund Revolving
Loans denominated in a Specified Foreign Currency, as set forth in the records
of the Administrative Agent as notified in writing by such Lender to the
Administrative Agent within three (3) Business Days of such Lender becoming a
Lender hereunder.

 

50



--------------------------------------------------------------------------------

 

“Specified Foreign Currency Loan” has the meaning assigned to such term in
Section 12.01(a).

“Specified Foreign Currency Participation” has the meaning assigned to such term
in Section 12.01(a).

“Specified Foreign Currency Participation Fee” has the meaning assigned to such
term in Section 12.06.

“Specified Foreign Currency Participation Settlement” has the meaning assigned
to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Amount” has the meaning
assigned to such term in Section 12.02(ii).

“Specified Foreign Currency Participation Settlement Date” has the meaning
assigned to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Period” has the meaning
assigned to such term in Section 12.02(i).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
dollars at approximately noon, New York City time, on the prior Business Day;
provided that if, at the time of any such determination, for any reason, no such
spot rate is being quoted, at the spot exchange rate therefor as determined by
the Administrative Agent, in each case as of noon, New York City time on such
date of determination thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

51



--------------------------------------------------------------------------------

 

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing at least 75% of the sum of the total
Revolving Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” shall mean, at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means the Canadian Swingline Lender, the UK Swingline Lender
and/or the U.S. Swingline Lender, as applicable.

 

52



--------------------------------------------------------------------------------

 

“Swingline Loan” means a US Swingline Loan, a Canadian Swingline Loan and/or a
UK Swingline Loan, as the context may require.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on January 4, 1999.

“TARGET Day” means (a) until such time as TARGET is permanently closed down and
ceases operations, any day on which both TARGET and TARGET2 are open for
settlement of payments in Euro; and (b) following such time as TARGET is
permanently closed down and ceases operations, any day on which TARGET2 is open
for settlement of payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Confirmation” means a confirmation by a Lender to the UK Borrower that the
person beneficially entitled to interest payable to that Lender in respect of an
advance hereunder is either:

 

 

(i)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

 

(ii)

a partnership each member of which is:

 

 

(1)

a company so resident in the United Kingdom; or

 

 

(2)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits within the meaning of section 19 of the UK
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the UK Corporation Tax
Act 2009 ; or

 

53



--------------------------------------------------------------------------------

 

 

(iii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the UK Corporation Tax Act 2009) of that
company.

“Test Period” means at any time, the four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to have been delivered pursuant
to Section 4.01, Section 5.01(a) or Section 5.01(b).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the
execution, delivery and performance of the 2010 Note Documents, including the
issuance of the 2010 Notes, the issuance of the New Equity, the use of the
proceeds of each of the foregoing, and the issuance of Letters of Credit
hereunder.

“Treaty Lender” means a Lender which:

 

 

(a)

is treated as a resident of a Treaty State for the purposes of the Treaty;

 

 

(b)

does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by the Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate or the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

54



--------------------------------------------------------------------------------

 

“UK Borrower” means Cott Beverages Limited, a company organized under the laws
of England and Wales.

“UK Group” means the UK Borrower and its Subsidiaries.

“UK Issuing Bank” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity of the issuer of Letters of Credit for the account of the UK Borrower
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The UK Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the UK Issuing Bank, in which case the term
“UK Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“UK Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued by the UK Issuing
Bank at such time for the account of the UK Borrower plus (b) the aggregate
amount of all LC Disbursements of the UK Issuing Bank that have not yet been
reimbursed by or on behalf of the UK Borrower at such time. The UK Letter of
Credit Exposure of any Lender at any time shall be its Applicable Percentage of
the total UK Letter of Credit Exposure at such time.

“UK Overadvance” means an Overadvance made to or for the account of the UK
Borrower.

“UK Pension Scheme” means the Cott Beverages Limited Retirement & Death Benefits
Scheme, PSR number 10169362 and HMRC approval number 00248486RS.

“UK Protective Advance” means a Protective Advance made to or for the account of
the UK Borrower.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to the UK Borrower hereunder,
gives a Tax Confirmation where the Lender falls within one of the categories in
sub-paragraph (2) to the UK Borrower and is:

 

 

1)

a Lender which is a bank (as is defined for the purpose of section 879 of the UK
Income Tax Act 2007) making an advance hereunder and which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance;

 

55



--------------------------------------------------------------------------------

 

 

2)

a Lender which is:

 

 

(i)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

 

(ii)

a partnership each member of which is:

 

 

(x)

a company so resident in the United Kingdom; or

 

 

(y)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (within the meaning of section
19 of the UK Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of part 117 of the
UK Corporation Tax Act 2009;

 

 

(iii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
that interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the UK Corporation Tax Act 2009) of
that company; or

 

 

3)

a Treaty Lender.

“UK Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s UK Revolving Loans and
its UK Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of UK Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of UK Overadvances outstanding at such time.

“UK Revolving Loan” means a Revolving Loan made to the UK Borrower.

“UK Security Agreement” means that certain Debenture dated as of the date
hereof, between the UK Borrower and the UK Security Trustee as the same may be
amended, restated or otherwise modified from time to time.

“UK Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as security trustee for itself, the Administrative Agent, the Issuing
Banks and the Lenders.

 

56



--------------------------------------------------------------------------------

 

“UK Sublimit” means $75,000,000.

“UK Swingline Lender” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as lender of UK Swingline Loans hereunder.

“UK Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to Section 5.14, provided, that no Interim
Holdco may constitute an Unrestricted Subsidiary. The Unrestricted Subsidiaries
as of the Effective Date are listed on Schedule 1.01(c).

“U.S. Co-Borrowers” means Cott Beverages and Cliffstar LLC.

“U.S. Group” means the U.S. Co-Borrowers and their respective Subsidiaries.

“U.S. Issuing Bank” means each of JPMorgan Chase Bank, N.A. and up to two other
Lenders designated by Cott Beverages to serve as U.S. Issuing Bank hereunder in
a written notice to the Administrative Agent, each in its capacity of the issuer
of Letters of Credit for the account of a U.S. Co-Borrower, and their and its
successors in such capacity as provided in Section 2.06(i). Any U.S. Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such U.S. Issuing Bank, in which case the term “U.S.
Issuing Bank” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“U.S. Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by a U.S.
Issuing Bank at such time for the account of a U.S. Co-Borrower plus (b) the
aggregate amount of all LC Disbursements of any U.S. Issuing Bank that have not
yet been reimbursed by or on behalf of a U.S. Co-Borrower at such time. The U.S.
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Letter of Credit Exposure at such time.

 

57



--------------------------------------------------------------------------------

 

“U.S. Overadvance” means an Overadvance made to or for the account of a U.S.
Co-Borrower.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of a U.S. Co-Borrower.

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans
and its U.S. Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of U.S. Overadvances outstanding at such time.

“U.S. Revolving Loan” means a Revolving Loan made to a U.S. Co-Borrower.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agents and the Lenders, and any other pledge or security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in the U.S. (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“VAT” means value added tax as provided for in the VATA 1994 or any similar or
substitute tax.

“VATA 1994” means The Value Added Tax Act 1994.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

58



--------------------------------------------------------------------------------

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to, and in compliance
with, any restrictions on such amendments, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.05. Currency Translations. (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (y) the principal amount of such refinancing or renewal Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced or
renewed except as permitted under Section 6.01).

 

59



--------------------------------------------------------------------------------

 

(b) For purposes of all determinations of Aggregate Availability, Aggregate
Borrowing Base, Aggregate Credit Exposure, Applicable Commitment Fee Rate,
Available Commitments, Borrowing Bases, Canadian Letter of Credit Exposure,
Canadian Revolving Exposure, Canadian Sublimit, Commitments, Credit Exposure, LC
Exposure, Revolving Exposure, Required Lenders, Supermajority Lenders, UK Letter
of Credit Exposure, UK Revolving Exposure, UK Sublimit, U.S. Letter of Credit
Exposure and U.S. Revolving Exposure (and the components of each of them), any
amount in any currency other than dollars shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in dollars or Dollar Equivalents.

Section 1.06. Certificates. Except as otherwise expressly provided herein, all
certificates required to be delivered by a Financial Officer or other officer of
any Loan Party may be delivered by a Financial Officer or other officer, as
applicable, of such Loan Party on behalf of such Loan Party and not in such
officer’s individual capacity.

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to (x) the Company in dollars or
Canadian Dollars from time to time during the Availability Period, (y) the U.S.
Co-Borrowers, on a joint and several basis, in dollars from time to time during
the Availability Period and (z) the UK Borrower in Euros, Sterling or dollars
from time to time during the Availability Period, in an aggregate principal
amount for all Revolving Loans to all Borrowers that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Commitment, (ii) the
aggregate Revolving Exposure of all Lenders exceeding the lesser of (x) the sum
of the total Commitments of all Lenders or (y) the Aggregate Borrowing Base,
(iii) the sum of the Canadian Revolving Loans plus Canadian Letter of Credit
Exposure, plus Canadian Swingline Loans exceeding the Canadian Sublimit or
(iv) the sum of the UK Revolving Loans, plus UK Letter of Credit Exposure plus
UK Swingline Loans exceeding the UK Sublimit, subject, in each case, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company, the UK Borrower and the U.S. Co-Borrowers may borrow,
prepay and reborrow Revolving Loans. Subject to, and to the extent provided in,
Article XII, Revolving Loans denominated in Euros, Sterling or Canadian Dollars
(the “Specified Foreign Currencies”) that are required to be made by a Lender
pursuant to this Section 2.01 shall instead be made by Chase or its Affiliates
and purchased and settled by such Participating Specified Foreign Currency
Lender in accordance with Article XII.

 

60



--------------------------------------------------------------------------------

 

Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in dollars
(other than Revolving Borrowings denominated in dollars requested by or on
behalf of the UK Borrower) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Representative (or the applicable Borrower) may
request in accordance herewith, each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Loans or CDOR Loans as the
Borrower Representative (or the applicable Borrower) may request in accordance
herewith, each Revolving Borrowing denominated in Euros or Sterling shall be
comprised entirely of Eurodollar Loans and each Revolving Borrowing denominated
in dollars requested by or on behalf of the UK Borrower shall be comprised
entirely of Eurodollar Loans, provided that all Borrowings made on the Effective
Date must be made as ABR Borrowings (in the case of Borrowings by a U.S.
Co-Borrower and Borrowings by the Canadian Borrower in dollars), Canadian Prime
Borrowings (in the case of Borrowings by the Canadian Borrower in Canadian
Dollars) or Eurodollar Borrowings (in the case of Borrowings by the UK Borrower)
but may be converted into Eurodollar Borrowings or CDOR Borrowings, as
applicable, in accordance with Section 2.08. Each US Swingline Loan shall be an
ABR Loan, each Canadian Swingline Loan in Canadian Dollars shall be a Canadian
Prime Loan, each Canadian Swingline Loan in dollars shall be an ABR Loan and
each UK Swingline Loan shall be an Overnight LIBO Loan. Each Lender at its
option may make any Eurodollar Loan to a U.S. Co-Borrower or any Loan to the
Company or the UK Borrower by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
ABR Revolving Borrowings and Canadian Prime Revolving Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings and CDOR Borrowings in the aggregate.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Loan to the U.S. Co-Borrowers shall be made in dollars, each Loan to
the Company shall be made in dollars or Canadian Dollars and each Loan to the UK
Borrower shall be made in dollars, Euros or Sterling.

 

61



--------------------------------------------------------------------------------

 

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative (or the applicable Borrower) shall notify
the Disbursement Agent of such request either in writing (delivered by hand or
facsimile or, in the case of notices to the Disbursement Agent with respect to
Canadian Revolving Loans or U.S. Revolving Loans, transmission of a pdf file
containing an executed copy of the Borrowing Request) in a form approved by the
Disbursement Agent and signed by the Borrower Representative (or the applicable
Borrower) or by telephone in accordance with the following provisions of this
Section 2.03:

(a) in the case of a Loan to the UK Borrower that is a Eurodollar Borrowing, not
later than 1:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing;

(b) in the case of a Loan to the Company denominated in Canadian Dollars
(i) that is a Canadian Prime Borrowing, not later than 11:00 a.m., Local Time,
on the date of the proposed Borrowing and (ii) that is a CDOR Borrowing, not
later than 10:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing;

(c) in the case of a Loan to the Company denominated in dollars (i) that is an
ABR Borrowing, not later than 11:00 a.m., Local Time, on the date of the
proposed Borrowing and (ii) that is a Eurodollar Borrowing, not later than 10:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing;
and

(d) in the case of a Loan to a U.S. Co-Borrower (i) that is an ABR Borrowing,
not later than 11:00 a.m., Local Time, on the date of the proposed Borrowing and
(ii) that is a Eurodollar Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or, in the case of notices to
the Disbursement Agent with respect to Canadian Revolving Loans or U.S.
Revolving Loans, transmission of a pdf file to the Disbursement Agent containing
an executed copy of the Borrowing Request) of a written Borrowing Request in a
form approved by the Disbursement Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing requested on behalf of the Company or the UK
Borrower, the currency of the requested Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

 

62



--------------------------------------------------------------------------------

 

(vi) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (i) a
Revolving Borrowing requested in dollars (other a Revolving Borrowing requested
by or on behalf of the UK Borrower) shall be an ABR Borrowing, (ii) a Revolving
Borrowing requested in Canadian Dollars shall be a Canadian Prime Borrowing and
(iii) a Revolving Borrowing requested in Euros or Sterling and a Revolving
Borrowing requested in dollars by or on behalf of the UK Borrower shall be a
Eurodollar Borrowing with an Interest Period of one month. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing or
CDOR Revolving Borrowing, then the applicable Borrower(s) shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Disbursement
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Disbursement Agent to
make) Loans to the U.S. Co-Borrowers, jointly and severally, in dollars, to the
Company in dollars or Canadian Dollars and to the U.K. Borrower in dollars,
Euros or Sterling, on behalf of all Lenders, which either Collateral Agent, in
its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers or any of them pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time, together
with the aggregate amount of Overadvances outstanding at such time, shall not
exceed $12,500,000 (or the Dollar Equivalent thereof); provided further that,
the aggregate amount of outstanding Protective Advances plus the aggregate
Revolving Exposure shall not exceed the aggregate Commitments; provided further
that Protective Advance shall be made only if a Specified Default or Event of
Default has occurred and is continuing. Protective Advances may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Collateral Agent and the UK Security Trustee in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances denominated in dollars
(other than Protective Advances to the UK Borrower) shall be ABR Borrowings, all
Protective Advances denominated in Canadian Dollars shall be Canadian Prime
Borrowings and all Protective Advances denominated in Euros or Sterling and all
Protective Advances to the UK Borrower denominated in dollars shall be Overnight
LIBO Borrowings. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Aggregate Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may

 

63



--------------------------------------------------------------------------------

(and, on at least a weekly basis when any Protective Advance is outstanding,
shall) request the Lenders to make a Revolving Loan, in the currency in which
the applicable Protective Advance was denominated, to repay a Protective
Advance. At any other time the Administrative Agent may (and, on at least a
weekly basis when any Protective Advance is outstanding, shall) require the
Lenders to fund, in the currency in which the applicable Protective Advance was
denominated, their risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent or by
the Disbursement Agent in accordance with the terms hereof, each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or Disbursement Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent or Disbursement Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05. Swingline Loans and Overadvances. (a) Swingline Loans Generally.

(i) The Disbursement Agent, the U.S. Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing
on behalf of the U.S. Co-Borrowers (or Cott Beverages requests such Borrowing),
the U.S. Swingline Lender may elect to have the terms of this Section 2.05(a)(i)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to such U.S. Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the U.S.
Swingline Lender pursuant to this Section 2.05(a)(i) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among them as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $10,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if the requested U.S. Swingline Loan exceeds Aggregate
Availability (before giving effect to such U.S. Swingline Loan). All U.S.
Swingline Loans shall be ABR Borrowings.

(ii) The Disbursement Agent, the Canadian Swingline Lender and the Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after the Borrower Representative requests a Canadian
Prime Borrowing or an ABR Borrowing on behalf of the Company (or Company
requests such Borrowing), the Canadian Swingline Lender may elect to have the
terms of this Section 2.05(a)(ii) apply to such Borrowing Request by advancing,
on behalf of the Lenders and in the amount

 

64



--------------------------------------------------------------------------------

requested, same day funds to the Company, on the applicable Borrowing date to
the Funding Account(s) (each such Loan made solely by the Canadian Swingline
Lender pursuant to this Section 2.05(a)(ii) is referred to in this Agreement as
a “Canadian Swingline Loan”), with settlement among them as to the Canadian
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each Canadian Swingline Loan shall be subject to all the terms
and conditions applicable to other Canadian Prime Loans or ABR Loans, as
applicable, funded by the Lenders to the Company, except that all payments
thereon shall be payable to the Canadian Swingline Lender solely for its own
account. The aggregate amount of Canadian Swingline Loans outstanding at any
time shall not exceed $10,000,000 or the Dollar Equivalent thereof. The Canadian
Swingline Lender shall not make any Canadian Swingline Loan if (i) the requested
Canadian Swingline Loan exceeds Aggregate Availability (before giving effect to
such Canadian Swingline Loan) or (ii) the making of such Canadian Swingline Loan
would result in the sum of total Canadian Revolving Loans, plus Canadian Letter
of Credit Exposure, plus Canadian Swingline Loans exceeding the Canadian
Sublimit. All Canadian Swingline Loans shall be Canadian Prime Borrowings or ABR
Borrowings, as applicable.

(iii) The Disbursement Agent, the UK Swingline Lender and the Lenders agree that
(a) the Borrower Representative or the UK Borrower may request Overnight LIBO
Borrowings denominated in dollars, Euros and Sterling pursuant to this
Section 2.05(a)(iii) and (b) in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a Eurodollar Borrowing on behalf of the UK Borrower (or
the UK Borrower requests such Borrowing), and, in each case, the UK Swingline
Lender may elect to have the terms of this Section 2.05(a)(iii) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the UK Borrower, on the applicable Borrowing date
to the Funding Account(s) (each such Loan made solely by the UK Swingline Lender
pursuant to this Section 2.05(a)(iii) is referred to in this Agreement as a “UK
Swingline Loan”), with settlement among them as to the UK Swingline Loans to
take place on a periodic basis as set forth in Section 2.05(d). Each UK
Swingline Loan shall be subject to all the terms and conditions applicable to
other Eurodollar Loans funded by the Lenders, except that all payments thereon
shall be payable to the UK Swingline Lender solely for its own account and all
UK Swingline Loans shall be Overnight LIBO Borrowings. The aggregate amount of
UK Swingline Loans outstanding at any time shall not exceed $15,000,000 or the
Dollar Equivalent thereof. The UK Swingline Lender shall not make any UK
Swingline Loan if (i) the requested UK Swingline Loan exceeds Aggregate
Availability (before giving effect to such UK Swingline Loan) or (ii) the making
of such UK Swingline Loan would result in the sum of total UK Revolving Loans,
plus UK Letter of Credit Exposure, plus UK Swingline Loans exceeding the UK
Sublimit.

 

65



--------------------------------------------------------------------------------

 

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Disbursement Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Co-Borrowers, jointly and severally, UK Revolving Loans to the UK Borrower
and Canadian Revolving Loans to the Company, on behalf of the Lenders, in
amounts that exceed Aggregate Availability (any such excess Revolving Loans are
herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.01 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied. All Overadvances
to the Company shall constitute Canadian Prime Borrowings or ABR Borrowings, as
applicable, and Overadvances to the U.S. Co-Borrowers shall constitute ABR
Borrowings. All Overadvances to the UK Borrower shall constitute Overnight LIBO
Borrowings. The Disbursement Agent may not make any Overadvances hereunder to
the extent that after giving effect thereto, the aggregate amount of
Overadvances outstanding at such time, together with the aggregate amount of
Protective Advances outstanding at such time, would exceed $12,500,000 (or the
Dollar Equivalent thereof) at any time, no Overadvance may remain outstanding
for more than thirty days and no Overadvance shall cause any Lender’s Revolving
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Disbursement Agent’s authorization to make Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Disbursement Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Disbursement Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The applicable
Swingline Lender or the Disbursement Agent may, at any time (and shall, on at
least a weekly basis when any Overadvance is outstanding), require the Lenders
to fund, in the currency in which the applicable Swingline Loan or Overadvance
was denominated, their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Disbursement Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Disbursement Agent in respect of such Loan.

(d) The Disbursement Agent, on behalf of the applicable Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders (i) in the case of U.S.
Swingline Loans and Canadian Swingline Loans, on at least a weekly basis on any
date that the Administrative Agent elects or (ii) in the case of UK Swingline
Loans, on any date that the UK Security Trustee elects that is no less frequent
than once every two weeks, in each case by notifying the Lenders of such
requested Settlement by facsimile or e-mail no later than 12:00

 

66



--------------------------------------------------------------------------------

noon Local Time (A) on the date of such requested Settlement (the “Settlement
Date”) with regard to U.S. Swingline Loans and Canadian Swingline Loans and
(B) three Business Days prior to the Settlement Date with regard to UK Swingline
Loans. Each Lender (other than the Swingline Lenders, in the case of the
Swingline Loans) shall transfer, in the currency in which the applicable Loan
was denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Disbursement Agent, to such account of the
Disbursement Agent as the Disbursement Agent may designate, not later than 2:00
p.m., Local Time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Disbursement Agent shall be applied against the amounts of the applicable
Swingline Lender’s Swingline Loans and, together with such Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Disbursement Agent by any Lender on such Settlement Date, the applicable
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.07.

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank (a “Letter of Credit Request”), at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Disbursement
Agent (prior to 9:00 am, Local Time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension (or such shorter
period as may be agreed to by the Disbursement Agent and the applicable Issuing
Bank in their sole discretion)) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, Canadian Dollars,
Euros or Sterling), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,

 

67



--------------------------------------------------------------------------------

amendment, renewal or extension (i) the U.S. Letter of Credit Exposure shall not
exceed $15,000,000, the Canadian Letter of Credit Exposure shall not exceed
$1,500,000 and the UK Letter of Credit Exposure shall not exceed $1,500,000 (or
such larger amount (not to exceed the UK Sublimit) as the UK Issuing Bank may
agree in writing) and (ii) the total Revolving Exposures shall not exceed the
lesser of the total Commitments and the Aggregate Borrowing Base. No UK Letter
of Credit shall be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the sum of the UK Revolving Exposure plus the
UK Letter of Credit Exposure would exceed the UK Sublimit. No Canadian Letter of
Credit shall be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the sum of the Canadian Revolving Exposure plus
the Canadian Letter of Credit Exposure would exceed the Canadian Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); and provided, further, that a Letter of
Credit may, upon the request of the applicable Borrower, be renewed for a period
beyond the date that is five Business Days prior to the Maturity Date if such
Letter of Credit has become subject to cash collateralization (at 105% of the
face value of such Letter of Credit) or other arrangements, in each case
satisfactory to the Administrative Agent and the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Disbursement Agent, in the same currency as the applicable LC Disbursement,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

68



--------------------------------------------------------------------------------

 

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Disbursement Agent, in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 11:00 a.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower Representative or
the applicable Borrower prior to such time on such date, then not later than
11:00 a.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent amount and like currency and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing or Swingline Loan. Any such
Borrowing shall be (i) an ABR Borrowing if in dollars (except if such Borrowing
was requested by or on behalf of the UK Borrower), (ii) a Canadian Prime Rate
Borrowing if in Canadian Dollars and (iii) a UK Swingline Loan if such Borrowing
was requested by or on behalf of the UK Borrower. If any Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Disbursement Agent in the
same currency as the applicable LC Disbursement, its Applicable Percentage of
the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Disbursement Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Disbursement Agent of any payment from a Borrower pursuant to
this paragraph, the Disbursement Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then the
Disbursement Agent shall distribute such payment to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers or the Loan Guarantors of their respective obligations to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance

 

69



--------------------------------------------------------------------------------

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Collateral Agents, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the applicable Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent, the Disbursement Agent and the
Borrower Representative (or applicable Borrower) by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement by the
US Issuing Bank, at the rate per annum then applicable to Canadian Prime Loans,
in the case of an LC Disbursement by the Canadian Issuing Bank and at the rate
per annum then applicable to Eurodollar Loans, in the case of an LC Disbursement
by the UK Issuing Bank; provided that, if the Borrowers fail to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(g) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

70



--------------------------------------------------------------------------------

 

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the
Administrative Collateral Agent, in the name of the Administrative Collateral
Agent and for the benefit of the Administrative Agent, the Collateral Agents and
the Lenders (the “LC Collateral Account”), an amount, in cash and in the
currency in which the applicable Letters of Credit are denominated, equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Collateral Agent
as collateral for the payment and performance of the Secured Obligations. The
Administrative Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and each Borrower hereby
grants the Administrative Collateral Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Collateral Agent and at each Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Collateral Agent to reimburse the applicable
Issuing Bank or Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other

 

71



--------------------------------------------------------------------------------

Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within three Business Days after all such Defaults have been cured or
waived.

(k) On the Effective Date, (i) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into Letters of Credit issued pursuant to this
Section 2.06 at the request of any U.S. Co-Borrower and subject to the
provisions hereof as if such Existing Letters of Credit had been issued on the
Effective Date, (ii) such Letters of Credit shall each be included in the
calculation of LC Exposure and “U.S. Letter of Credit Exposure” and (iii) all
liabilities of the U.S. Co-Borrowers and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations. No Existing Letter
of Credit converted in accordance with this Section 2.06(k) shall be amended,
extended or renewed except in accordance with the terms hereof. Notwithstanding
the foregoing, the U.S. Co-Borrowers shall not be required to pay any additional
issuance fees with respect to the issuance of the Existing Letters of Credit
solely as a result of such letter of credit being converted to a Letter of
Credit hereunder, it being understood that the fronting, participation and other
fees set forth in Section 2.12(b) shall otherwise apply to such Existing Letters
of Credit.

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time (2:00 p.m., Local Time, in
the case of Loans denominated in Sterling or Euros and in the case of a Canadian
Prime Borrowing), to the account of the Disbursement Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Disbursement Agent will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Disbursement Agent to the
applicable Issuing Bank and (ii) a Protective Advance or an Overadvance shall be
retained by the Disbursement Agent and disbursed in its discretion.

(b) Unless the Disbursement Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Disbursement Agent such Lender’s share of such Borrowing, the
Disbursement Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Disbursement Agent, then the applicable
Lender and the Borrowers agree (jointly and severally with each other Borrower,
but severally and not jointly with the applicable Lenders) to pay to the
Disbursement Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Disbursement Agent, at (i) in the case of such Lender, the greater of the
Federal

 

72



--------------------------------------------------------------------------------

Funds Effective Rate and a rate determined by the Disbursement Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts), Canadian Prime Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Disbursement Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing or
a CDOR Revolving Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Disbursement Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Disbursement Agent of a written Interest Election
Request in a form approved by the Disbursement Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

 

73



--------------------------------------------------------------------------------

 

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Disbursement
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurodollar Revolving Borrowing denominated in dollars, (ii) an Overnight LIBO
Borrowing, in the case of a Eurodollar Revolving Borrowing denominated in Euros
or Sterling or (iii) a Canadian Prime Borrowing, in the case of a CDOR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and
(ii) unless repaid, (1) each Eurodollar Revolving Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (2) each Eurodollar Revolving Borrowing denominated in Euros
or Sterling shall be converted to an Overnight LIBO Borrowing at the end of the
Interest Period applicable thereto and (3) each CDOR Borrowing shall be
converted to a Canadian Prime Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Collateral Agent of a
cash deposit in the currency in which the applicable Letters of Credit are
denominated (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and in the currency in
which the applicable Letters of Credit are denominated) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

 

74



--------------------------------------------------------------------------------

 

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Commitments and the Aggregate
Borrowing Base and (iii) the Borrowers shall not reduce the Commitments to an
aggregate amount less than $125,000,000 (except for a termination of the
Commitments under paragraph (b) of this Section).

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $20,000,000 (or if less, the remaining principal
amount of increases that are available under paragraph (f) of this Section),
(ii) the Borrower Representative, on behalf of the Borrowers, may make a maximum
of two (2) such requests, (iii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) has been satisfied
and provided, further with respect to any Commitment increase occurring more
than 60 days after the Effective Date, Borrowers shall give the existing Lenders
at least ten Business Days’ written notice that it intends to increase the
Commitments (which notice shall include the amount of such proposed increase)
and Borrowers shall give the existing Lenders the first opportunity to provide
such increase in the Commitment during such ten Business Day period prior to
agreeing to any increased Commitment with any new Lender. If more than one
existing Lender offers to provide the increased Commitment, such increase shall
be allocated amount the offering Lenders pro rata.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitment to exceed $300,000,000.
As a condition precedent to such an increase, the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
exists.

 

75



--------------------------------------------------------------------------------

 

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages.

Section 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Disbursement Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Disbursement Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Disbursement Agent and (iii) to the Disbursement Agent the then
unpaid principal amount of each Overadvance on the earliest of the Maturity
Date, the 30th day after such Overadvance is made and demand by the Disbursement
Agent.

(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the U.S. Security Agreement or Section 7.3 of the Canadian Security Agreement,
on each Business Day, the Disbursement Agent shall apply all funds credited to
the Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Disbursement Agent, whether or not
immediately available) first to prepay any Protective Advances and Overadvances
that may be outstanding, pro rata, and second to prepay the Revolving Loans
(including Swing Line Loans) without a corresponding reduction in Commitments
and to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Disbursement Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Disbursement Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Disbursement Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

76



--------------------------------------------------------------------------------

 

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Commitments or (B) the Aggregate Borrowing Base, including as a result
of any currency exchange fluctuation, the Borrowers shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such Net Proceeds, provided that, (1) in the case of any
event described in clause (a) of the definition of the term “Prepayment Event,”
no prepayment under this Section shall be required unless and until the
aggregate amount of proceeds from all such Prepayment Events after the Effective
Date exceeds $1,000,000, (2) in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event,” if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds (which period will be
extended to up to a date not later than 360 days after the receipt of such Net
Proceeds if within such 180 day period the applicable Loan Party enters into a
binding contract to acquire, replace or rebuild), to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Specified
Default has occurred and is continuing, then either (i) so long as full cash
dominion is not in effect, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate or
(ii) if full cash dominion is in effect, if the Net Proceeds specified in such
certificate are to be applied by (A) the Borrowers, then such Net Proceeds shall
be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Commitment)
and upon such application, the Administrative Agent shall establish a Reserve
against the Aggregate Borrowing Base in an amount equal to the amount of such
proceeds so applied and (B) any Loan Party that is not a Borrower, then such Net
Proceeds shall be deposited in a cash collateral account maintained with the
Administrative Collateral Agent and in either case, thereafter, such funds shall
be made available to the applicable Loan Party as follows:

(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

 

77



--------------------------------------------------------------------------------

 

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Loan or the Administrative Collateral Agent
shall release funds from the cash collateral account; and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period (or 360 day period, if
applicable), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied, and (3) in the case of any
event described in clause (c) of the definition of the term “Prepayment Event”
arising from the issuance of any Qualified Equity Interests, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds to voluntarily redeem or repurchase 2009 Notes or 2010 Notes or to the
prepayment of the Sidel Water Capital Lease, in each case to the extent then
permitted pursuant to Section 6.09(b)(xi) hereof and certifying that no Default
or Event of Default has occurred and is continuing, then (i) so long as full
cash dominion is not in effect, no prepayment shall be required for 3 Business
Days pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate, or (ii) if full cash dominion is in effect, such Net Proceeds shall
be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Commitment)
or (iii) 3 Business Days after receipt of such Net Proceeds to the extent that
such Net Cash Proceeds shall not have then been used to redeem or repurchase the
2009 Notes or 2010 Notes or to prepay the Sidel Water Capital Lease pursuant to
Section 6.09(b)(xi), such Net Proceeds shall be applied by the Administrative
Agent (other than any portion of Net Proceeds which would cause the aggregate UK
Revolving Loans to be reduced below $10,000,000) to reduce the outstanding
principal balance of the Revolving Loans (without a permanent reduction of the
Commitment). For purposes of this Section 2.11(c) the 2009 Notes or 2010 Notes
shall be deemed to be “redeemed” at the time that a Borrower or Restricted
Subsidiary deposits with the trustee under the 2009 Indenture or 2010 Indenture,
as applicable, the funds sufficient to redeem the applicable 2009 Notes or 2010
Notes.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Commitment and, if full cash dominion
is in effect pursuant to Section 7.3 of the U.S. Security Agreement and
Section 7.3 of the Canadian Security Agreement or if an Event of Default has
occurred and is continuing, to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, if any payment pursuant to this Section would
require a payment on a day that is not the last day of an Interest Period and if
such payment would otherwise

 

78



--------------------------------------------------------------------------------

require the payment of break funding amounts pursuant to Section 2.16, then (so
long as no Event of Default has then occurred and is continuing) the Borrowers
may deposit such required payments in a cash collateral account with the
Administrative Collateral Agent, subject to the sole dominion and control of the
Administrative Collateral Agent and make the required payment at the end of the
appropriate Interest Period.

(e) The Borrower Representative shall notify the Disbursement Agent (and in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of Canadian Swingline Loans
and US Swingline Loans, by transmission of a pdf file containing such notice) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing or CDOR Revolving Borrowing, not later than 10:00 a.m., Local Time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, a Canadian Prime Revolving Borrowing
or an Overnight LIBO Revolving Borrowing, not later than 10:00 a.m., Local Time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Disbursement Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

Section 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the

 

79



--------------------------------------------------------------------------------

date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of each calendar
month shall be payable on the first day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

(c) The Borrowers agree to pay fees payable under the Fee Letters in the
amounts, to the Persons and at the times set forth in the Fee Letters to which
they are a party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each U.S. Swingline Loan and each Canadian Swingline Loan, Overadvance and
Protective Advance in dollars) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b) The Loans comprising each Canadian Prime Borrowing (including each Canadian
Swingline Loan, Overadvance and Protective Advance in Canadian Dollars) shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e) The Loans comprising each Overnight LIBO Borrowing (including each UK
Swingline Loan and each Overadvance and Protective Advance in Euros or Sterling)
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, and upon written notice from the Administrative Agent (which
notice may be effective retroactively to the date of Default and which notice
shall be given by the Administrative Agent upon the written instructions of the
Required Lenders) or automatically in the case of a Default described in clauses
(h), (i) or (j) of Article VII (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the Base Rate. In addition, in the event of
a Default in the payment of any amount due hereunder other than principal of a
Loan (whether or not such

 

80



--------------------------------------------------------------------------------

Default shall then constitute an Event of Default), such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(1) in the case of any other amount denominated in dollars, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section, (2) in the
case of any other amount denominated in Canadian Dollars, 2% plus the rate
applicable to Canadian Prime Loans as provided in paragraph (b) of this Section
and (3) in the case of any other amount denominated in Euros or Sterling, 2%
plus the rate applicable to Overnight LIBO Loans as provided in paragraph (e) of
this Section. Such interest shall be payable on written demand.

(g) Accrued interest on each Loan (for ABR Loans, Canadian Prime Loans and
Overnight LIBO Loans, accrued through the last day of the prior calendar month)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Prime Rate or
CDOR Rate and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed by reference to LIBO Rate with respect to loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or Overnight
LIBO Rate shall be determined by the Disbursement Agent, and such determination
shall be conclusive absent manifest error.

(i) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

(j) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

81



--------------------------------------------------------------------------------

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing denominated in Euros or Sterling, such Borrowing
shall be made as an Alternate Rate Borrowing.

(b) If at any time:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any UK Swingline Loan)
shall be made as an Alternate Rate Borrowing.

(c) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate, as applicable, for such Interest Period; or

 

82



--------------------------------------------------------------------------------

 

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or CDOR Loans, Overnight LIBO Loans or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any CDOR Loan, Overnight LIBO Loan or Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered. This Section 2.15(a) does not
apply to the extent any such increased cost is:

(i) attributable to a tax deduction required by law to be made by a Borrower in
accordance with Section 2.17;

(ii) compensated for by Section 2.17(c) (or would have been compensated for
under Section 2.17(c) but was not compensated solely because any of the
exclusions in Section 2.17(c) applied); or

(iii) attributable to the willful breach by the relevant Lender or its
Affiliates of any law or regulation.

 

83



--------------------------------------------------------------------------------

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss (but not the
loss of the Applicable Rate), cost and expense attributable to such event. In
the case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest (excluding the Applicable Rate)
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate or the CDOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then

 

84



--------------------------------------------------------------------------------

current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market, or for
Canadian Dollar deposits of a comparable amount and period to such CDOR Loan
from other banks in the Canadian bankers’ acceptance market, as applicable. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments by
law, then (i) the Borrowers shall notify the Disbursement Agent accordingly,
(ii) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Collateral Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (iii) the Borrowers shall make
such deductions and (iv) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. A Borrower is
not required to make an increased payment to a Lender under Section 2.17 above
for a tax deduction in respect of tax imposed by the United Kingdom from a
payment of interest on a Borrowing, if on the date on which the payment falls
due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the UK Borrower a
certified copy of such Direction; and (3) the payment could have been made to
the Lender without any tax deduction in the absence of such Direction; or

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”) and it has
not, other than by reason of any change after the date of this Agreement in (or
in the interpretation, administration, or application of) any law, or any
published practice or concession of any relevant taxing authority, given a Tax
Confirmation to the UK Borrower.

 

85



--------------------------------------------------------------------------------

 

(b) A UK Non-Bank Lender which becomes a party to this Agreement either on the
Effective Date or on the day on which it accedes to this Agreement gives a Tax
Confirmation to the UK Borrower by entering into or acceding to this Agreement.

(c) A UK Non-Bank Lender shall promptly notify the UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(d) In addition to their obligations under clause (a), the Borrowers shall pay
any Other Taxes applicable to any and all payments by or on account of any of
the obligations of the Borrowers hereunder to the relevant Governmental
Authority in accordance with applicable law.

(e) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Disbursement Agent, each Collateral Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or an Issuing Bank, or by the
Administrative Agent or either Collateral Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, which in the case of the UK Borrower shall only be the case where the
Foreign Lender is a UK Qualifying Lender, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Representative as will permit such payments to be made
without withholding or at a reduced rate.

 

86



--------------------------------------------------------------------------------

 

(h) A Treaty Lender and each Borrower which makes a payment to which that Treaty
Lender is entitled shall co-operate at the expense of the applicable Borrower in
completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a withholding in respect of Tax or at
a reduced rate. The applicable Borrower shall reimburse each Lender for its
reasonable costs and expenses (including reasonable fees and expenses of
counsel) incurred by it in relation to the application for such authorization.

(i) If the Administrative Agent, Disbursement Agent, either Collateral Agent or
a Lender determines, in its sole discretion, that it has received a refund
(including any foreign tax credit to the extent such credit results in actual
tax savings that would not otherwise be available to such Administrative Agent,
Disbursement Agent, Collateral Agent or Lender) of any Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Collateral Agent or Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrowers, upon the request of the Administrative Agent, Disbursement Agent
or such Collateral Agent or Lender, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Disbursement Agent or such
Collateral Agent or Lender in the event the Administrative Agent, Disbursement
Agent or such Collateral Agent or Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Administrative Agent, the Disbursement Agent or any Collateral Agent or Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person nor
shall it be construed to require the Administrative Agent, the Disbursement
Agent, either Collateral Agent or a Lender, as the case may be, to apply for or
otherwise initiate any refund contemplated in this section.

(j) All amounts set out, or expressed to be payable under any Loan Document by
any party to the Administrative Agent, the Disbursement Agent, either Collateral
Agent, any Lender or any Issuing Bank which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply. If VAT is chargeable on any supply made by the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank to any party under any Loan Document, that party
shall pay to the Administrative Agent, the Disbursement Agent, such Collateral
Agent, such Lender or such Issuing Bank as the case may be (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the VAT.

(k) Where any party is required under any Loan Document to reimburse the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank as the case may be for any costs or expenses, that
party shall also at the same time pay and indemnify the Administrative Agent,
the Disbursement Agent, either Collateral Agent, any Lender or any Issuing Bank
as the case may be against all VAT incurred by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank as
the case may be in respect of the costs or expenses to the extent that the
Administrative Agent, the Disbursement Agent, such Collateral Agent, such Lender
or such Issuing Bank as the case may be reasonably determines that it is not
entitled to credit or repayment of the VAT.

 

87



--------------------------------------------------------------------------------

 

(l) PTR Scheme Designation.

(i) Each Treaty Lender:

(1) irrevocably appoints the Administrative Agent to act as syndicate manager
under, and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the PTR Scheme in connection with this Agreement;

(2) shall co-operate with the Administrative Agent in completing any procedural
formalities necessary under the PTR Scheme, and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme;

(3) without limiting the liability of any Borrower under this Agreement, shall,
within five Business Days of demand, indemnify the Administrative Agent for any
liability or loss incurred by the Administrative Agent as a result of the
Administrative Agent acting as syndicate manager under the PTR Scheme in
connection with the Treaty Lender’s participation in any Loan (except to the
extent that the liability or loss arises directly from the Administrative
Agent’s gross negligence or willful misconduct); and

(4) shall, within five Business Days of demand, indemnify each Borrower for any
Tax which such Borrower becomes liable to pay in respect of any payments made to
such Treaty Lender arising as a result of any incorrect information supplied by
such Treaty Lender under clause (i)(2) above which results in a provisional
authority issued by H.M. Revenue & Customs under the PTR Scheme being withdrawn.

(ii) Each Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall:

(1) promptly supply to the Administrative Agent such information as the
Administrative Agent may request in connection with the operation of the PTR
Scheme; and

(2) act in accordance with any provisional notice issued by H.M. Revenue &
Customs under the PTR Scheme.

(iii) The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any provisional authority issued to it under the PTR
Scheme in connection with any Loan to those Borrowers specified in such
provisional authority.

 

88



--------------------------------------------------------------------------------

 

(iv) All of the parties hereto acknowledge that the Administrative Agent:

(1) is entitled to rely completely upon information provided to it in connection
with clause (i) or clause (ii) above;

(2) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
Borrower providing such information; and

(3) shall have no liability to any person for the accuracy of any information it
submits in connection with clause (i)(1) above.

In this Section 2.17(k), “PTR Scheme” means the Provisional Treaty Relief scheme
as described in H .M. Revenue & Customs (formerly the Inland Revenue) Guidelines
dated January 2003 and administered by H.M. Revenue & Customs.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Disbursement Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Disbursement Agent at its offices at (i) for payments of
U.S. Revolving Loans, U.S. Swingline Loans, LC Disbursements of any U.S. Issuing
Bank, fronting fees payable to any U.S. Issuing Bank, Overadvances denominated
in dollars, Protective Advances denominated in dollars, fees payable pursuant to
Section 2.12(a), participation fees payable pursuant to Section 2.12(b), fees
payable pursuant to 2.12(c) and all other payments in dollars, 10 South Dearborn
Street, Chicago, Illinois 60603 USA, (ii) for payments of Canadian Revolving
Loans, Canadian Swingline Loans, LC Disbursements of the Canadian Issuing Bank,
fronting fees payable to the Canadian Issuing Bank, Overadvances denominated in
Canadian Dollars and Protective Advances denominated in Canadian Dollars, 200
Bay Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2
and (iii) for payments of UK Revolving Loans, UK Swingline Loans, LC
Disbursements of the UK Issuing Bank, fronting fees payable to the UK Issuing
Bank, Overadvances denominated in Sterling or Euros and Protective Advances
denominated in Sterling or Euros, 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Disbursement Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and

 

89



--------------------------------------------------------------------------------

interest thereon) and Letters of Credit shall be made in the same currency in
which such Loan was made or such Letter of Credit was issued At all times that
full cash dominion is in effect pursuant to Section 7.3 of the U.S. Security
Agreement and Section 7.3 of the Canadian Security Agreement and at all times
with respect to collections of the UK Borrower and Loan Parties organized under
the laws of the United Kingdom, solely for purposes of determining the amount of
Loans available for borrowing purposes, checks (in addition to immediately
available funds applied pursuant to Section 2.10(b)) from collections of items
of payment and proceeds of any Collateral shall be applied in whole or in part
against the Obligations, on the Business Day after receipt, subject to actual
collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the Disbursement Agent, either Collateral Agent and any Issuing Bank from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances ratably, fourth, to pay the principal of the Overadvances
and Protective Advances ratably, fifth, to pay interest then due and payable on
the Loans (other than the Overadvances and Protective Advances) ratably, sixth,
to prepay principal on the Loans (other than the Overadvances and Protective
Advances) and unreimbursed LC Disbursements ratably, seventh, to pay an amount
to the Administrative Collateral Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, to be held as cash collateral for such Obligations, eighth, to payment
of any amounts owing with respect to Banking Services and Swap Obligations that
are Secured Obligations, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent, the Disbursement Agent, either
Collateral Agent or any Lender by the Borrowers. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Specified Default is in existence, neither the
Administrative Agent, the Disbursement Agent, either Collateral Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan or CDOR
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or CDOR Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans or Canadian Prime
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. The Disbursement
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

 

90



--------------------------------------------------------------------------------

 

(c) At the election of the Administrative Agent or the Disbursement Agent, as
the case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Disbursement Agent. Each Borrower hereby irrevocably authorizes (i) the
Disbursement Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Disbursement Agent to charge any deposit account of
any Borrower maintained with the Disbursement Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent and the
Disbursement Agreement may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent and, if
applicable, the Disbursement Agent,

 

91



--------------------------------------------------------------------------------

forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent and, if applicable, the Disbursement Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Disbursement
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by it for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
clauses (i) and (ii) above shall be made in such order as may be determined by
the Administrative Agent and, if applicable, the Disbursement Agent, in its
discretion.

Section 2.19. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or with respect to clause
(b) below, if any Lender becomes a Defaulting Lender, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);

(b) the Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

92



--------------------------------------------------------------------------------

 

Section 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, Disbursement Agent, either Collateral Agent, any Issuing Bank or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent, the Disbursement
Agent or such Collateral Agent or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, Disbursement Agent,
either Collateral Agent, any Issuing Bank or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.20 shall
survive the termination of this Agreement.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the commitment fee payable pursuant to Section 2.12(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
(i) affects such Defaulting Lender differently than other affected Lenders
(other than as a result of such Defaulting Lender having a greater or lesser
Revolving Exposure or Commitment than other affected Lenders) or (ii) would
increase the Commitment of the Defaulting Lender, shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, at the request of the Administrative Agent, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

 

93



--------------------------------------------------------------------------------

 

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of each Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21(c) or pursuant to Section 2.21(e)(iii)
or such other arrangements that are satisfactory to such Issuing Bank; and

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, each Issuing Bank and each Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.22. Joint and Several Liability. Each U.S. Co-Borrower is accepting
joint and several liability with the other U.S. Co-Borrower hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Administrative Agent, the Collateral Agents, the Issuing Banks
and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each U.S. Co-Borrower and in consideration of the undertakings of
the other U.S. Co-Borrower to accept joint and several liability for the
Obligations of the U.S. Co-Borrower. Each U.S. Co-Borrower, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and

 

94



--------------------------------------------------------------------------------

several liability with the other U.S. Co-Borrower, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.22), it being the intention of the parties hereto that all
the Obligations of the U.S. Co-Borrowers shall be the joint and several
obligations of each U.S. Co-Borrower without preferences or distinction among
them. If and to the extent that any U.S. Co-Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other U.S. Co-Borrower will make such payment with respect to, or perform,
such Obligation. The Obligations of each U.S. Co-Borrower under the provisions
of this Section 2.22 constitute the absolute and unconditional, full recourse
Obligations of each U.S. Co-Borrower enforceable against each such U.S.
Co-Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever. Nothing contained in this Section 2.22 shall effect
the obligations of any U.S. Co-Borrower or any other Loan Party under any other
provision of this Agreement (including Article X hereof) or any other Loan
Document.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (including
the incurrence of Indebtedness on the date of each Borrowing or other extension
of credit hereunder) (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture or other agreement governing Indebtedness or any other material
agreement or other instrument binding upon any

 

95



--------------------------------------------------------------------------------

Loan Party or any of its Restricted Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Restricted Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party or any of its Restricted Subsidiaries,
except Liens created pursuant to the Loan Documents.

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) the Company’s consolidated balance
sheet and statements of income, stockholders equity and cash flows (A) as of and
for the fiscal year ended January 2, 2010, reported on by PricewaterhouseCoopers
LLP, independent public accountants, and (B) as of and for the fiscal quarters
and the portions of the fiscal year ended April 3, 2010 and July 3, 2010,
certified by its chief financial officer, (ii) the Cliffstar Companies’
(A) audited consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended January 2, 2010, and
(B) unaudited consolidated balance sheet and statements of income, stockholders
equity and cash flows dated as of June 6, 2010, and (iii) pro forma consolidated
financial statements of the Company and its Subsidiaries and a pro forma
consolidated statement of income of the Borrower for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended on June 30, 2010, prepared after giving effect to the Cliffstar
Acquisition as if the Cliffstar Acquisition had occurred at the beginning of
such period, certified by its chief financial officer. Such financial statements
in clauses (i) and (ii) present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries and/or the Cliffstar Companies and their consolidated
Subsidiaries, as the case may be, as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (i)(B) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 2, 2010.

Section 3.05. Properties. (a) As of the Effective Date, Schedule 3.05 sets forth
the address and the estate of each parcel of real property that is owned or
leased by each Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists except where the
failure of such lease or sublease to be valid and enforceable or the existence
of any such default could not reasonably be expected to result in a Material
Adverse Effect. Each of the Loan Parties has good and indefeasible (or in the
Province of Ontario, Canada, marketable and insurable, or in the UK, good and
marketable) title to, or valid leasehold interests in, all its real and personal
property, except where the failure to have such title or interests, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. None of the real and personal property of any Loan Party is
subject to any Lien, except for Permitted Liens.

(b) Each Loan Party owns, or is licensed to use, all Intellectual Property used
in its business as currently conducted, except where the failure to own such
Intellectual Property or possess such license, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. A correct
and complete list of all (i) Intellectual Property owned by any Loan Party as of
the Effective Date which is subject of a registration or application in any
Intellectual Property registry or which is otherwise material to the business of
the Loan Parties as

 

96



--------------------------------------------------------------------------------

currently conducted and (ii) material Intellectual Property license agreements
to which any Loan Party is a party or otherwise bound (whether as licensor or
licensee), as of the Effective Date, is set forth on Schedule 3.05. The use
thereof by the Loan Parties and the conduct of the business of the Loan Parties,
as currently conducted does not, to their knowledge, infringe upon or otherwise
violate in any material respect the rights of any other Person, and there are no
claims pending, or to the Loan Parties’ knowledge, threatened, to such effect.
As of the Effective Date, the Loan Parties’ rights thereto are not subject to
any licensing agreements or similar arrangement other than as set forth on
Schedule 3.05 or as is not material to their business as currently conducted.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, (x) on the Effective
Date relating to the Cliffstar Acquisition or (y) threatened against or
affecting the Loan Parties or their Restricted Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) (i) Except for the Disclosed Matters, as of the date hereof neither any Loan
Party nor any of its Subsidiaries (1) has received notice of any claim with
respect to any Environmental Liability or (2) knows of any basis for any
Environmental Liability that could, in the case of this clause (2), reasonably
be expected to result in a Material Adverse Effect and (ii) except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither any Loan
Party nor their Restricted Subsidiaries (1) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (2) has become
subject to any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and each of
their Restricted Subsidiaries is in compliance with all Requirements of Law
(other than Environmental Law, which is addressed by Section 3.06) applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each Loan Party and each of their Restricted Subsidiaries
has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves. No tax liens have

 

97



--------------------------------------------------------------------------------

been filed and no claims are being asserted with respect to any such taxes
except where (a) such liens or claims are being contested in good faith by
appropriate proceedings, (b) such Loan Party or Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) such liens or claims could not reasonably be expected to result in
a Material Adverse Effect. Each of the Company and its Subsidiaries has withheld
all employee withholdings and has made all employer contributions to be withheld
and made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. As of the
Effective Date, no Taxes are imposed, by withholdings or otherwise, on any
payment to be made by the UK Borrower under any Loan Document, or are imposed
on, or by virtue of, the execution or delivery by the UK Borrower of any Loan
Document. As of the Effective Date, the UK Borrower is not required to make any
deduction for or on account of Tax from any payment it may make under any Loan
Document. Each Borrower is resident for Tax purposes only in the jurisdiction of
its establishment or incorporation as the case may be.

Section 3.10. ERISA; Canadian Pension Plans; Benefit Plans. (a) No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

(b) As of the Effective Date, Schedule 3.10 lists all Canadian Union Plans,
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. All
employer and employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan by a Loan Party have been paid in a timely fashion
in accordance with the terms thereof, any funding agreement and all applicable
laws, except where required by law or collective agreement or where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of any Loan Party, there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit Plans have been made except where such
improvement could not be reasonably expected to have a Material Adverse Effect.
There has been no partial termination of any Canadian Pension Plan that has a
defined benefit provision and no facts or circumstances have occurred or existed
that could result, or be reasonably anticipated to result, in the declaration of
a partial termination of any such plan under Requirements of Law. Except as set
forth on Schedule 3.10, there are no outstanding disputes concerning the assets
of the Canadian Pension Plans, the Canadian Benefit Plans or, with respect to
the Canadian Union Plans, there are no outstanding disputes involving any Loan
Party, in each case that could reasonably be expected to have a Material Adverse
Effect. As of the Effective Date, none of the Loan Parties sponsors any Canadian
Pension Plan that has a defined benefit provision or any other Canadian Pension
Plan that requires the preparation of an actuarial report.

 

98



--------------------------------------------------------------------------------

 

(c) Neither the UK Borrower nor any of its Subsidiaries is or has at any time
after April 27, 2004 been (1) an employer (for the purposes of Sections 38 to 51
of the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), other
than the UK Pension Scheme or (2) “connected” with or an “associate” of (as
those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer.

Section 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Offering Memorandum nor any of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

Section 3.12. Material Agreements. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Material Indebtedness except in each case,
where such default could not reasonably be expected to result in the
acceleration of any obligations due under such agreement or instrument or
otherwise result in the cancellation or termination of such agreement or
instrument or a material increase in cost thereunder.

Section 3.13. Solvency. (a) Immediately after the consummation of each of the
Cliffstar Acquisition and the Transactions to occur on the Effective Date,
(i) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Effective Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness.

 

99



--------------------------------------------------------------------------------

 

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrowers believe that the insurance maintained by or on behalf of the Loan
Parties is adequate.

Section 3.15. Capitalization and Subsidiaries. As of the Effective Date,
(a) Schedule 3.15 sets forth (i) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries after
giving effect to the Cliffstar Acquisition, the Transactions and the
Restructuring , (ii) a true and complete listing of each class of each of the
Borrowers’ authorized Equity Interests, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and, in the case of Loan Parties (other than the
Company) and their Subsidiaries owned beneficially and of record by the Persons
identified on Schedule 3.15, and (iii) the type of entity of the Company and
each of its Subsidiaries. Each of the issued and outstanding Equity Interests
owned by any Loan Party in each of their Subsidiaries has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of, as applicable, the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, and upon filing of UCC financing statements (or their equivalent under
the PPSA), as necessary, the taking of actions or making of filings with respect
to Intellectual Property registrations or applications issued or pending, and,
in the case of real property, filing of the Mortgages as necessary, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Collateral Agent or
the UK Security Trustee, as applicable, pursuant to any applicable law,
(b) Permitted Perfection Limitations and (c) Liens created by a UK Borrower
where (i) registration of particulars of such Liens at the Companies
Registration Office in England, Scotland and Wales is required under Section 860
of the Companies Act of 2006, (ii) registration of particulars of such Liens at
the Trade Marks Registry at the Patent Office in England, Scotland and Wales is
required or (iii) registration of such Liens at the Land Registry or Land
Charges Registry in England, Scotland and Wales is required and, in any such
case, such registration is not duly effected. As of the Effective Date, the
jurisdictions in which the filing of UCC financing statements (or their
equivalent under the PPSA) are necessary are listed on Schedule 3.16 and the
jurisdictions in which the filing of the Mortgages are necessary are listed on
Schedule 3.16.

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Loan Party and their Restricted Subsidiaries pending or, to the knowledge of
the Borrowers, threatened. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in material violation of
the Fair Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any
Subsidiary, or for which

 

100



--------------------------------------------------------------------------------

any claim may be made against any Loan Party or any Subsidiary, on account of
wages, vacation pay and employee health and welfare insurance and other
benefits, including on account of the Canada and Quebec Pension Plans, have been
paid or accrued as a liability on the books of the Loan Party or such
Subsidiary.

Section 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 3.19. 2009 Note Documents and 2010 Note Documents. The Borrowers have
delivered to the Administrative Agent true, complete and correct copies of each
of the 2009 Note Documents and the 2010 Note Documents (including all schedules,
exhibits and annexes thereto). The Loans and all other Secured Obligations of
the Loan Parties under this Agreement and each of the other Loan Documents are
permitted to be incurred under each of the 2009 Note Documents and the 2010 Note
Documents. This Agreement is within the definition of “Credit Agreement” under
each of the 2009 Note Documents and the 2010 Note Documents.

Section 3.20. Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the UK Borrower’s centre of main interests (as that term is used
in Article 3(1) of the Regulation) is situated in England and Wales and it has
no “establishment” (as that term is used in Article 2(h) of the Regulation) in
any other jurisdiction.

Section 3.21. Stock Ownership. As of the Effective Date, the fair market value
of all Permitted Margin Stock is less than $25,000.

Section 3.22. Unrestricted Subsidiaries. As of the Effective Date, the aggregate
amount of EBITDA and total assets of all Unrestricted Subsidiaries listed on
Schedule 1.01(c) (other than the [***]) does not exceed 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
[***]) most recently ended or 5.0% of consolidated total assets of the Company
and its Subsidiaries as of the Effective Date. [Names redacted]

Section 3.23. Representations and Warranties in Asset Purchase Agreement. On the
Effective Date, all representations and warranties made by the Cliffstar
Companies in the APA that are material to the interests of the Lenders are true
and correct in all material respects.

Section 3.24. Intercompany Advances. As of the Effective Date, Schedule 3.24
sets forth (a) a true and correct list of all loans and advances made by any
Loan Party to any other Loan Party or by any Loan Party to any Subsidiary (i) as
of July 3, 2010 and (ii) in connection with the Cott Acquisition and the
Restructuring outstanding on the Effective Date, and (b) a true and correct list
of all unpaid intercompany transfers of goods sold and delivered by or to any
Loan Party as of July 3, 2010.

 

101



--------------------------------------------------------------------------------

 

Section 3.25. Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
determined as of July 3, 2010 (with the unfinanced portion of Capital
Expenditures, EBITDA and Fixed Charges for the fiscal quarter ending on
October 3, 2009 being calculated on a basis consistent with the calculations
used to determine the unfinanced portion of Capital Expenditures, EBITDA and
Fixed Charges for the fiscal quarters ended January 2, 2010, April 3, 2010 and
July 3, 2010 as set forth in the definition of Fixed Charge Coverage Ratio and
Fixed Charges) was greater than 1.1 to 1.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement, and (ii) duly executed copies (or
facsimile or pdf copies) of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the United States and Canadian Loan
Parties’ counsel, addressed to the Administrative Agent, the Disbursement Agent,
the Collateral Agents, the Issuing Banks and the Lenders in form and substance
acceptable to the Administrative Agent and written opinions of the
Administrative Agent’s counsel with respect to matters concerning the UK Loan
Parties, such opinion to be in form and substance acceptable to the
Administrative Agent.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the January 2, 2010 fiscal year, (ii) audited consolidated
financial statements of the Cliffstar Companies and their Subsidiaries for the
January 2, 2010 fiscal year, (iii) unaudited interim consolidated financial
statements of the Company and its Subsidiaries and for Cliffstar Corporation and
its subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clauses (i) and (ii) of
this paragraph as to which such financial statements are available, and such
financial

 

102



--------------------------------------------------------------------------------

statements shall not, in the reasonable judgment of the Administrative Agent,
reflect any material adverse change in the consolidated financial condition of
the Company and its Subsidiaries or Cliffstar Corporation and its subsidiaries,
respectively, as reflected in the financial statements or projections provided
to the Administrative Agent and the Lenders prior to the Effective Date
(iv) satisfactory pro forma consolidated financial statements of the Company and
its Subsidiaries for the twelve-month period ending June 30, 2010, prepared
after giving effect to the Cliffstar Acquisition and the Transactions as if the
Cliffstar Acquisition and the Transactions had occurred at the beginning of such
period and (v) monthly projections for fiscal year 2010 and annual projections
for fiscal years 2011 through 2014, in each case satisfactory to the
Administrative Agent in its sole discretion.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party, together with all
amendments thereto, certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws,
memorandum and articles of association or operating, management or partnership
agreement (or other equivalent organizational documents), together with all
amendments thereto, and (ii) a long form certificate of good standing, status or
compliance, as applicable, together with any bring-down certificates or
facsimiles, if any, for each Loan Party from its jurisdiction of organization,
each dated a recent date on or prior to the Effective Date.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of each
Borrower, on the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders, the Collateral Agents and the Administrative Agent shall
have received all other fees required to be paid (including, pursuant to the Fee
Letters), and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

 

103



--------------------------------------------------------------------------------

 

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search and/or, with respect to Eligible Real Property, appropriate
title reports in each of the jurisdictions where assets of the Loan Parties are
located (except that with respect to any Loan Party that is organized under the
laws of the United States or any state thereof, the Administrative Agent shall
have received search results only in such Loan Party’s jurisdiction of formation
or organization) and each of the jurisdictions where Eligible Real Property or
Eligible Equipment is located and such search or title report shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
those discharged on or prior to the Effective Date pursuant to a pay-off letter
or other documentation satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for (or other evidence satisfactory to the Administrative Agent
of the payment in full of) (i) all existing Indebtedness under the Existing
Credit Agreement and (ii) all existing Indebtedness of the Cliffstar Companies,
in each case confirming that all Liens upon any of the property of the Loan
Parties or the Cliffstar Companies, as applicable, constituting Collateral will
be terminated concurrently with such payment.

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(i) Customer List. The Administrative Agent shall have received a true and
complete Customer List.

(j) Cliffstar Control Agreements. The Administrative Collateral Agent or the UK
Security Trustee, as applicable, shall have received Deposit Account Control
Agreements over the Cliffstar Deposit Accounts in accordance with Article VII of
the U.S. Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate, in form and substance satisfactory to the Administrative Agent,
from a Financial Officer.

(l) Borrowing Base Certificate. Each Collateral Agent shall have received an
Aggregate Borrowing Base Certificate which calculates the Aggregate Borrowing
Base as of the end of the week immediately preceding the Effective Date. Each
Collateral Agent shall have also received a Borrowing Base Certificate from each
Borrower which calculates the Borrowing Base of such Borrower as of the end of
the week immediately preceding the Effective Date.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder and the consummation of
the Cliffstar Acquisition and the Transactions, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
Aggregate Availability shall not be less than $75,000,000.

 

104



--------------------------------------------------------------------------------

 

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, shall have received (i) the
certificates representing the shares of Equity Interests pledged pursuant to the
Security Agreements (other than the Equity Interests identified on Item 6 of
Schedule 5.15), together with an undated stock power or stock transfer form, as
applicable, for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the Security Agreements (other than the promissory note identified
on Item 6 of Schedule 5.15), endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Collateral
Agent or the UK Security Trustee to be filed, registered or recorded in order to
create in favor of the Administrative Collateral Agent, for the benefit of the
Lenders, or the UK Security Trustee, as applicable, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

(p) [Intentionally Omitted].

(q) Mortgages (hypothec), etc. The Administrative Collateral Agent shall have
received, with respect to each parcel of real property which is identified on
Schedule 1.01(a), each of the following, in form and substance reasonably
satisfactory to the Administrative Collateral Agent:

(i) a Mortgage (or hypothec) on such property;

(ii) evidence that a counterpart of the Mortgage (or hypothec) has been recorded
in the place necessary, in the Administrative Agent’s judgment, to create a
valid and enforceable first priority Lien (subject to Permitted Encumbrances
which (a) have been approved by the Administrative Agent in the exercise of its
Permitted Discretion and are disclosed in a title insurance policy issued in
favor of the Administrative Collateral Agent or (b) which do not have priority
over the Lien granted in favor of the Administrative Collateral Agent) in favor
of the Administrative Collateral Agent for the benefit of itself and the Lenders
(or has been delivered to the title company for recording) and which may be set
up against third parties;

(iii) ALTA (or its customary Canadian equivalent) or other mortgagee’s title
policy;

(iv) an ALTA (or its customary Canadian equivalent) survey prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent; provided that for the purposes of the Effective Date and
without in any way affecting the obligations of the Loan Parties pursuant to
Section 5.15, surveys delivered pursuant to the Existing Credit Agreement shall
be deemed acceptable for the purposes of this subsection (q)(iv);

 

105



--------------------------------------------------------------------------------

 

(v) an opinion of Borrowers’ local counsel in the applicable jurisdiction in
which such parcel of real property is located in form and substance and from
counsel reasonably satisfactory to the Administrative Agent;

(vi) if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
Representative and evidence that flood insurance is in place for the building
and contents (or, for real property located in Canada, customary evidence of
notice or flood plains and compliance with any relevant regulations, where
applicable), all in form and substance satisfactory to the Administrative Agent;
and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Security Agreements (including Section 5.09 of this Agreement and
Section 4.11 of the U.S. Security Agreement).

(s) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date. The Borrowers shall have executed the Issuing
Banks’ master agreements for the issuance of commercial Letters of Credit.

(t) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party or
such other similar form as required under the laws of the relevant jurisdiction.

(u) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as process agent by the UK
Borrower and the Company and Cott Beverages shall have been appointed as the
Process Agent for each other Loan Party that is not organized under the laws of
any State of the United States.

(v) Restructuring. If the Company determines to enter into the Restructuring,
the Company and its Subsidiaries shall have completed, to the satisfaction of
the Administrative Agent, in its discretion, an internal restructuring prior to
or contemporaneous with the Effective Date resulting in a corporate structure
substantially as set forth on Annex A, and the Administrative Agent shall be
satisfied with all transactions entered into in connection with the
Restructuring, including all documents related to the Restructuring and the
Administrative Agent and its counsel shall have received other documents
relating to the Restructuring as the Administrative Agent may reasonably
request, each in form and substance satisfactory to the Administrative Agent, in
its discretion.

 

106



--------------------------------------------------------------------------------

 

(w) [Intentionally Omitted].

(x) Appraisals and Field Examinations. The Administrative Agent and the
Administrative Collateral Agent shall have received (i) appraisals of Inventory
of the U.S. Co-Borrowers from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent and the Administrative Collateral Agent, such appraisals to include,
without limitation, information required by applicable law and regulations, with
such appraisals being at the sole cost and expense of the Loan Parties and
(ii) access to the properties, books, records and employees of the Cliffstar LLC
and the Cliffstar Companies to conduct field examinations, to ensure the
adequacy of assets that will constitute Borrowing Base Collateral on the
Effective Date and related reporting and control systems, with such field
examination being at the sole cost and expense of the Loan Parties and subject
to the satisfaction of the Administrative Agent and the Administrative
Collateral Agent.

(y) Cliffstar Acquisition.

(i) The Cliffstar Acquisition shall have been consummated in accordance with the
terms of the APA without material waiver or amendment thereof unless consented
to by the Administrative Agent and the Lead Arrangers and in compliance with
applicable law and regulatory approvals.

(ii) All material governmental and material third party approvals required under
the APA shall have been obtained and be in effect.

(iii) The Administrative Agent shall have received true and correct copies of
the APA and all agreements executed in connection therewith together with a
certificate of an authorized officer of the Company (A) certifying as to the
accuracy and completeness of such documents and (B) the matters set forth in
clauses (i) and (ii) above, and such materials shall have been made available to
each Lender requesting a copy of the same.

(z) 2009 Note Documents and 2010 Note Documents. The Administrative Agent shall
have received true and correct copies of each of (i) the 2009 Note Documents,
and (ii) the 2010 Note Documents, in each case including all schedules, exhibits
and annexes thereto and together with a certificate of an authorized officer of
the Company certifying as to the accuracy and completeness of such documents,
and such materials shall have been made available to each Lender requesting a
copy of the same.

(aa) Flow of Funds Memorandum. The Administrative Agent shall have received a
flow of funds memorandum reflecting any Loans to be made hereunder on the
Effective Date, the proceeds of the issuance of the 2010 Notes and the New
Equity, and intercompany transfers to be made on the Effective Date, all
payments to be made by or on behalf of any Loan Party under the APA on the
Effective Date and all other payments to be made with the proceeds of any Loans
or the proceeds of the issuance of the 2010 Notes or the New Equity.

 

107



--------------------------------------------------------------------------------

 

(bb) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Disbursement Agent, any Issuing Bank,
any Lender or their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of any Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on August 30, 2010 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02. Each Credit Event. The effectiveness of this Agreement or the
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and
warranty made as of an earlier date, which representation shall remain true and
correct in all material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Aggregate Availability is not less than zero.

(d) The Indebtedness hereunder, including any Loan made or Letter of Credit
issued on such date (and all reimbursement and other obligations in respect
thereof), is permitted Indebtedness under each of the 2009 Indenture and the
2010 Indenture.

(e) If the aggregate amount of Loans and Letters of Credit outstanding under
this Agreement shall exceed $250,000,000 at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, the Administrative Agent shall have
received a certificate together with such Borrowing Request or Letter of Credit
Request, in each case signed by a Financial Officer of the Borrower
Representative (together with such support therefor as the Administrative Agent
may reasonably request), certifying that, at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit is permitted under the
2009 Indenture and the 2010 Indenture.

 

108



--------------------------------------------------------------------------------

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize a Disbursement Agent to make) Loans and an Issuing Bank
may, but shall have no obligation to, issue or cause to be issued any Letter of
Credit (or amend, renew or extend any Letter of Credit) for the ratable account
and risk of Lenders from time to time if the Administrative Agent believes that
making such Loans or issuing or causing to be issued (or amending, renewing or
extending) any such Letter of Credit is in the best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

Section 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (to be made available by the
Administrative Agent to each Lender either by posting such documents on
Intralinks or other electronic transmission system or by other method selected
by the Administrative Agent) the following information:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants (it being understood that the
information required by this Section 5.01(a) may be furnished in the form of the
Company’s annual report on Form 10-K filed with the United States Securities and
Exchange Commission for the applicable fiscal year (so long as the financial
statements and independent public accountants report thereon comply with the
requirements set forth above));

 

109



--------------------------------------------------------------------------------

 

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the information required by this
Section 5.01(b) may be furnished in the form of the Company’s quarterly report
on Form 10-Q filed with the United States Securities and Exchange Commission for
the applicable fiscal quarter (so long as the financial statements and
certification thereof comply with the requirements set forth above));

(c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that financial
statements shall be deliverable under this clause (c) only for the period(s)
commencing on such date, if any, as Aggregate Availability is less than
$30,000,000 and ending on such date, if any, as Aggregate Availability is at
least $30,000,000 for a period of 10 consecutive Business Days.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer or Treasurer of the
Borrower Representative in substantially the form of Exhibit C (i) certifying,
in the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of financial statements delivered under clause (a) or
(b) above, setting forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio for the fiscal quarter most recently ended and, if applicable,
demonstrating compliance with Section 6.13 and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

110



--------------------------------------------------------------------------------

 

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and need not
be delivered at all if accounting rules or guidelines then in effect prohibit
delivery of such a certificate);

(f) as soon as available, but in any event not more than 45 days after the
commencement of each fiscal year of the Company, a copy of the plan and forecast
(including a projected balance sheet, income statement and funds flow statement
in form acceptable to the Administrative Agent) of the Company for each month of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(g) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010), and
at such other times as may be requested by either Collateral Agent, as of the
period then ended, an Aggregate Borrowing Base Certificate, together with a
Borrowing Base Certificate for each Borrower which calculates such Borrower’s
Borrowing Base, and supporting information in connection therewith, together
with any additional reports with respect to the Aggregate Borrowing Base or any
Borrowing Base of a Borrower as either Collateral Agent may reasonably request;
and the PP&E Component of the Borrowing Bases shall be updated (i) from time to
time upon receipt of periodic valuation updates received from either Collateral
Agent’s asset valuation experts, (ii) concurrent with the sale or commitment to
sell any assets constituting part of the PP&E Component, (iii) in the event such
assets are idled for a period in excess of ten (10) consecutive days for any
reason other than routine maintenance or repairs, reconfiguration or due to
seasonal production in the ordinary course of business, or (iv) in the event
that the value of such assets is otherwise impaired, as determined in either
Collateral Agent’s Permitted Discretion; provided that (A) if on any date
Aggregate Availability is less than the greater of (i) the Borrowing Base
Reporting Trigger Level at such time and (ii) $40,000,000, then for the
period(s) commencing on any such date and ending on the date, if any, on which
Aggregate Availability is equal to or greater than the greater of (y) the
Borrowing Base Reporting Trigger Level at such time and (z) $40,000,000, for a
period of 10 consecutive Business Days, or (B) if requested by the
Administrative Agent, either Collateral Agent or the Required Lenders, during
any period that an Event of Default is continuing, the Borrowers will be
required to furnish an Aggregate Borrowing Base Certificate, Borrowing Base
Certificates for each Borrower and supporting information in connection
therewith to each Collateral Agent as soon as available but in any event within
3 Business Days after the end of each calendar week, and at such other times as
may be requested by either Collateral Agent, as of the period then ended;

 

111



--------------------------------------------------------------------------------

 

(h) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010) and
at such other times as may be reasonably requested by either Collateral Agent,
as of the period then ended, all delivered electronically in a text formatted
file reasonably acceptable to each Collateral Agent:

(i) a detailed aging of each Borrower’s Accounts (1) including a listing of all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower delivered as of such date prepared
in a manner reasonably acceptable to each Collateral Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

(ii) a schedule detailing each Borrower’s Inventory, in form satisfactory to
each Collateral Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work- in- process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as either Collateral Agent has previously indicated to the
Borrower Representative are deemed by either Collateral Agent to be appropriate,
(2) including a report of any variances or other results of Inventory counts
performed by such Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by such Borrower and complaints and claims made against such Borrower),
and (3) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrower delivered as of such date;

(iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of each Borrower’s Accounts and Inventory between the
amounts shown in such Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per each Borrower’s general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010) and
at such other times as may be requested by either Collateral Agent, as of the
month then ended, a schedule and aging of the Borrowers’ accounts payable,
delivered electronically in a text formatted file acceptable to each Collateral
Agent;

 

112



--------------------------------------------------------------------------------

 

(j) promptly upon either Collateral Agent’s reasonable request:

(i) copies of invoices in connection with the invoices issued by the Borrowers
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties and their Restricted Subsidiaries;

(k) concurrently with any delivery of an Aggregate Borrowing Base Certificate
under clause (g) above, and at such other times as may be requested by either
Collateral Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;

(l) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company, an updated Customer List;

(m) (i) as soon as possible and in any event within 15 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
requested by the Borrower Representative for each Borrower during the
immediately preceding calendar month and (ii) concurrently with the delivery of
each certificate of a Financial Officer pursuant to Section 5.01(d), a detailed
listing of all intercompany loans made by any of the Loan Parties or their
Restricted Subsidiaries during the applicable calendar month or quarter;

(n) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company (or as soon thereafter as is practicable if an order has been
placed by each U.S. Co-Borrower to obtain the same prior to the date of the
delivery of such certificate), certificates of good standing for each U.S.
Co-Borrower from the appropriate governmental officer in each U.S. Co-Borrower’s
jurisdiction of incorporation;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission or any other U.S. or
Canadian federal or provincial securities commission, or any Governmental
Authority succeeding to any or all of the functions of any such commission, or
with any national securities exchange, or distributed by any Borrower to its
shareholders generally, as the case may be; provided that information required
to be delivered pursuant to this Section 5.01(o) shall be deemed to have been
delivered to the Administrative Agent on the date on which the Borrower
Representative provides written notice or an automatic e-mail link to the
Administrative Agent that such information has been posted on the Company’s
website

 

113



--------------------------------------------------------------------------------

on the Internet at http://www.cott.com/investors/filings/en.htm or is available
via the EDGAR system of the United States Securities and Exchange Commission on
the Internet (to the extent such information has been posted or is available as
described in such notice);

(p) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a), and at such other times as may be
reasonably requested by either Collateral Agent, a list of (i) all Intellectual
Property owned by the Loan Parties which is the subject of a registration or
application in any intellectual property registry which has been acquired, filed
or issued since the previous update was provided to the Administrative Agent and
(ii) any material licenses of Intellectual Property to which any Loan Party has
become a party to or otherwise bound by (whether as licensor or licensee) since
the last update provided to the Collateral Agents;

(q) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a) or 5.01(b), (i) a calculation of
(x) EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(b), 5.01(a) or
5.01(b), as applicable, and (y) consolidated total assets of the Company and its
Subsidiaries as at the last day of such four fiscal quarter period and
(ii) reasonably detailed calculations demonstrating compliance with the
limitations set forth in Section 5.13(a)(iii); and

(r) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as either Collateral
Agent or the Administrative Agent (on behalf of itself or any Lender) may
reasonably request.

Section 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party or any of their
respective Restricted Subsidiaries that (i) seeks damages in excess of
$20,000,000, (ii) seeks injunctive relief which, if granted, could reasonably be
expected to result in a Material Adverse Effect, (iii) is asserted or instituted
against any Plan, Canadian Benefit Plan, Canadian Pension Plan, its fiduciaries
or its assets and which could reasonably be expected to result in a Material
Adverse Effect, (iv) alleges criminal misconduct by any Loan Party or any of
their respective Restricted Subsidiaries, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in a Material Adverse Effect,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $20,000,000, or (vii) involves any material product recall;

 

114



--------------------------------------------------------------------------------

 

(c) any loss, damage, or destruction to the Collateral in the amount of
$2,500,000 or more per occurrence or related occurrences, whether or not covered
by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $2,500,000 or
more included in the Aggregate Borrowing Base (or which would be included but
for such notice) is located (which shall be delivered within five Business Days
after receipt thereof);

(e) notwithstanding the forgoing, the Borrower will, within five Business Days,
furnish to the Administrative Agent written notice of the fact that a Loan Party
has entered into a Swap Agreement or an amendment to a Swap Agreement, together
with a description (including nature and amount) of the terms of such Swap
Agreement or amendment, as the case may be;

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $10,000,000;

(g) the release into the environment of any Hazardous Material that is required
by any applicable Environmental Law to be reported to a Governmental Authority
and which could reasonably be expected to lead to any material Environmental
Liability; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
franchises, governmental authorizations, intellectual property rights, licenses
and permits used or useful in the conduct of its business, and all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) engage only in Permitted Businesses.

Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all Material Indebtedness,
the Earnout, the Permitted Deferred Consideration, and all other material
liabilities and obligations, including Taxes, before

 

115



--------------------------------------------------------------------------------

the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and,
in the case of the Earnout, pursuant to the terms of the APA, (b) such Loan
Party or Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Administrative Agent and/or
any Collateral Agent and, after the occurrence and during the continuance of an
Event of Default, any Lender (including employees of the Administrative Agent
and/or any Collateral Agent, and, after the occurrence and during the
continuance of an Event of Default, any Lender, or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent and/or any
Collateral Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (so long as management of the Borrower Representative is permitted
to be present), all at such reasonable times and as often as reasonably
requested. After the occurrence and during the continuance of any Event of
Default, each Loan Party shall provide the Administrative Agent and/or any
Collateral Agent (which may be accompanied by the Lenders) with access to its
suppliers. The Loan Parties acknowledge that the Administrative Agent and/or any
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries’ assets for internal use by the Administrative
Agent, the Collateral Agents and the Lenders.

Section 5.07. Compliance with Laws. (a) Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) U.S. and Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Plan, Canadian Pension Plan,
Canadian Union Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Plan,
Canadian Pension Plan, Canadian Union Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws.

 

116



--------------------------------------------------------------------------------

 

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Plan, Canadian Pension Plan, Canadian
Union Plan or Canadian Benefit Plan by a Loan Party shall be paid or remitted by
each Loan Party and each Subsidiary of each Loan Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

(iii) The Loan Parties shall deliver to each Lender (i) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Plan and Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any material
direction, order, notice, ruling or opinion that any Loan Party or any
Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Plan or Canadian Pension Plan; (iii) notification
within 30 days of any increases having a cost to one or more of the Loan Parties
and their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in
the benefits of any existing Plan, Canadian Pension Plan or Canadian Benefit
Plan, or the establishment of any new Plan, Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Loan Party was not previously contributing; and (iv) notification within 30 days
of any voluntary or involuntary termination of, or participation in, a Plan,
Canadian Pension Plan or Canadian Union Plan.

(c) UK Pension Plans and Benefit Plans.

(i) The UK Borrower shall ensure that all pension schemes registered in the UK,
operated or maintained for the benefit of members of it or its Subsidiaries
and/or any of their employees comply with the requirements of Section 222 of the
Pensions Act 2004 and that no action or omission is taken by the UK Borrower,
any of its Subsidiaries or any Loan Party in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or the UK Borrower or any of its Subsidiaries ceasing to
employ any member of such a pension scheme).

(ii) The UK Borrower shall ensure that neither it nor any of its Subsidiaries is
or has been at any time after April 27, 2004 an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993), other than the U.K. Pension Plan, or “connected” with or an
“associate” of (as those terms are used in Sections 39 and 43 of the Pensions
Act 2004) such an employer.

(iii) The UK Borrower shall deliver to the Administrative Agent at such times as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Borrower), actuarial reports in relation to all pension
schemes mentioned in Section 5.07(c)(i) above.

 

117



--------------------------------------------------------------------------------

 

(iv) The UK Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 5.07(c)(i) above paid or which results in a change to the schedule of
contributions in accordance with Section 227 of the Pensions Act 2004 or in
accordance with Section 56 of the Pensions Act 1995, as applicable.

(v) The UK Borrower shall immediately notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator (being the
body corporate so entitled established under Part I of the Pensions Act 2004)
which may lead to the issue by the Pensions Regulator of a Financial Support
Direction under Section 43 of the Pensions Act 2004 or a Contribution Notice
under Section 38 or Section 47 of the Pensions Act 2004 to it or any of its
Subsidiaries. The UK Borrower shall immediately notify the Administrative Agent
if it receives such a Financial Support Direction or Contribution Notice from
the Pensions Regulator.

(d) Environmental Covenant. The Loan Parties and each Subsidiary (1) shall be at
all times in compliance with all Environmental Laws, and (2) shall similarly
ensure that the assets and operations are in compliance with all Environmental
Laws and that no Hazardous Materials are, contrary to any Environmental Laws,
discharged, emitted, released, generated, used, stored, managed, transported or
otherwise dealt with, except, in each case, where failure to comply with such
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(i) to refinance in full the repayment of the Indebtedness of the Loan Parties
and their Subsidiaries under the Existing Credit Agreement, (ii) to pay fees and
expenses in connection with the Transactions, (iii) to finance in part the
Cliffstar Acquisition and (iv) for working capital needs and general corporate
purposes. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

Section 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A by A.M. Best Company (a) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary and employee dishonesty;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents, or (in the case of Loan
Parties and Subsidiaries located outside of the United States, such other
insurance maintained with other carriers as is satisfactory to the
Administrative Agent in its Permitted Discretion. With respect to parcels of
real property covered by the Mortgages which lie in an area designated as having
special flood hazards by the Federal Emergency Management Agency or any
successor agency thereto, the Loan Parties

 

118



--------------------------------------------------------------------------------

maintain flood insurance in an amount which complies with the National Flood
Insurance Program, as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time. The Borrowers will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. The Borrowers shall require all such policies to name
the Administrative Collateral Agent, on behalf of itself and the Lenders, as
additional insured or loss payee, as applicable.

Section 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Section 5.11. Appraisals and Field Examinations. At any time that the
Administrative Agent and/or any Collateral Agent requests, the Loan Parties will
provide the Administrative Agent and the Collateral Agents with appraisals or
updates thereof of their Inventory, equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and each Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations, with all such appraisals and updates being at
the Borrowers’ cost and expense except as limited in the following proviso;
provided, however, that (A) in the case of appraisals of Inventory, (i) if no
Event of Default has occurred and is continuing and Average Utilization has at
all times during the preceding twelve fiscal months been less than or equal to
thirty-three percent (33%), one such appraisal per calendar year shall be at the
sole expense of the Loan Parties, (ii) if no Event of Default has occurred and
is continuing and Average Utilization has at any time during the preceding
twelve fiscal months been greater than thirty-three percent (33%), two such
appraisals per calendar year shall be at the sole expense of the Loan Parties
and (iii) if an Event of Default has occurred and is continuing, each such
appraisal shall be at the sole expense of the Loan Parties and (B) in the case
of appraisals of equipment and real property, (i) if no Event of Default has
occurred and is continuing, one such appraisal per calendar year shall be at the
sole expense of the Loan Parties, (ii) if an Event of Default has occurred and
is continuing, each such appraisal shall be at the sole expense of the Loan
Parties and (iii) appraisals of parcels of real property not identified on
Schedule 1.01(a) shall not be at the expense of the Loan Parties, except to the
extent such appraisals are required by any Requirement of Law. In addition, at
any time that the Administrative Agent and/or any Collateral Agent requests, the
Loan Parties will provide the Administrative Agent and the Collateral Agents
(and any third party retained by any of them) with access to their properties,
books, records and employees to conduct field examinations, to ensure the
adequacy of Borrowing Base Collateral and related reporting and control systems;
provided, however, that if no Event of Default has occurred and is continuing
and Average Utilization has at all times during the preceding twelve fiscal
months been less than or equal to thirty-three percent (33%), one such field
examination per calendar year shall be at the sole expense of the Loan Parties,
(ii) if no Event of Default has occurred and is continuing and Average
Utilization has at any time during the preceding twelve fiscal months been
greater than thirty-three percent (33%), two such field examinations per
calendar year shall be at the sole expense of the Loan Parties and (iii) if an
Event of Default has occurred and is continuing, each such field examination
shall be at the sole expense of the Loan Parties.

 

119



--------------------------------------------------------------------------------

 

Section 5.12. Depository Banks. Each Loan Party (other than the members of the
Cott Mexican Group) will maintain Chase as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business,
provided that each Loan Party may maintain deposit accounts at other financial
institutions provided such institutions have delivered deposit account control
agreements (or similar agreements) satisfactory to the Administrative Collateral
Agent or UK Collateral Trustee, as the case may be, to the extent required under
the relevant Security Agreement, and provided, further that (i) if Cliffstar LLC
does not obtain Deposit Account Control Agreements from Harris Bank, N.A. on or
prior to the sixty days after the Effective Date (or such longer period of up to
thirty days as may be agreed to by the Administrative Agent in its sole
discretion), Cliffstar LLC shall no later than such sixtieth day (A) establish
with Chase separate lock box (the “Chase Lock Box”) and cash management accounts
(collectively, the “Chase Accounts”); (B) begin notifying all Account Debtors
(including by way of all invoices distributed on or after such date) to send all
payments to the Chase Lock Box or Chase Accounts, as appropriate and
(C) transfer all amounts credited to any account at Harris Bank, N.A. to a Chase
Account on each Business Day (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), and (ii) whether or not Cliffstar
LLC obtains Deposit Account Control Agreements from Harris Bank, N.A. on or
prior to sixty days after the Effective Date, Cliffstar LLC will have 180 days
after the Effective Date (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) to establish Chase as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business, and shall (except as may otherwise be agreed by the
Administrative Collateral Agent in its sole discretion) close all deposit
accounts maintained at Harris Bank, N.A.

Section 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, (i) each Borrower and each Subsidiary that is a Loan Party shall
(within 30 days after such formation or acquisition, or such longer period as
may be agreed to by the Administrative Agent) cause each of their respective
Restricted Subsidiaries formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement (other than Excluded Subsidiaries)
(A) to become a Loan Party by executing the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”), (provided, however, that a
Subsidiary of the UK Borrower shall not be required to execute a Joinder
Agreement to the extent that to do so would result in any breach of corporate
benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) of any applicable jurisdiction) and
(B) for each such Person that is not organized under the laws of any State of
the United States, provide the Administrative Agent with evidence of the
acceptance by the Process Agent (which may be Cott Beverages) of its appointment
as process agent by such Person, (ii) if at any time an Excluded Subsidiary
ceases to be an Excluded Subsidiary, each Borrower and each Subsidiary that is a
Loan Party (within 30 days of such event or such longer period as the
Administrative Agent may agree) shall cause such Subsidiary (x) to become a Loan
Party by executing the Joinder Agreement (provided, however, that a Subsidiary
of the UK Borrower shall not be required to execute a Joinder Agreement to the
extent that to do so would result in any breach of corporate

 

120



--------------------------------------------------------------------------------

benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) and (y) provide the Administrative
Agent with evidence of the acceptance by the Process Agent (which may be Cott
Beverages) of its appointment as process agent by such Person and (iii) if, as
of the last day of any fiscal quarter of the Company and its Subsidiaries,
(A) the aggregate amount of total assets of all Excluded Subsidiaries and
Unrestricted Subsidiaries (other than [***]) exceeds 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than [***]) at such date
or (B) the aggregate amount of EBITDA contributed by all Excluded Subsidiaries
and Unrestricted Subsidiaries (other than [***]) exceeds 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
[***]) most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(b), 5.01(a) or
5.01(b), as applicable, each Borrower and each Subsidiary that is a Loan Party
(within 30 days of the delivery of such financial statements or such longer
period as the Administrative Agent may agree) shall cause a sufficient number of
Excluded Subsidiaries and/or Unrestricted Subsidiaries (other than the [***])
(x) to become Loan Parties by executing the Joinder Agreement and (y) provide
the Administrative Agent with evidence of the acceptance by the Process Agent
(which may be Cott Beverages) of its appointment as process agent by such
Person, such that the total assets of, and EBITDA contributed by, the remaining
Excluded Subsidiaries and Unrestricted Subsidiaries (other than the [***])
represent less than 5.0% of the consolidated total assets of the Company and its
Subsidiaries (other than [***]) at such date and less than 5.0% of EBITDA for
the period of four fiscal quarters of the Company and its Subsidiaries (other
than [***]) for such period. Upon execution and delivery of such a Joinder
Agreement, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agents and the Lenders, or to the UK Security Trustee, as
applicable, in any property of such Loan Party which constitutes Collateral,
including, to the extent requested by the Administrative Agent in its Permitted
Discretion, any parcel of real property located in the U.S. owned by any Loan
Party. [Names redacted]

(b) Each Borrower (other than the U.S. Co-Borrowers) and each Subsidiary that is
a Loan Party (other than any Subsidiary that is organized under the laws of any
State of the United States or the District of Columbia) will cause 100% of the
issued and outstanding Equity Interests of each of their respective Subsidiaries
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request (subject to
Permitted Perfection Limitations). Each U.S. Co-Borrower and each Subsidiary
that is a Loan Party organized under the laws of any State of the United States
or the District of Columbia will cause (i) 100% of the issued and outstanding
Equity Interests of each of its domestic Subsidiaries and any Interim Holdco
owned by it and (ii) 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the

 

121



--------------------------------------------------------------------------------

meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary other
than an Interim Holdco directly owned by such U.S. Co-Borrower or domestic Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Collateral Agent, pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request (subject to Permitted Perfection Limitations).

(c) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to
Permitted Perfection Limitations), all at the expense of the Loan Parties. In
addition, each Loan Party will execute and deliver, or cause to be executed and
delivered, to the Administrative Agent filings with any governmental recording
or registration office in any jurisdiction required by the Administrative Agent,
in the exercise of its Permitted Discretion, in order to perfect or protect the
Liens of the Administrative Collateral Agent or the UK Security Trustee granted
under any Collateral Document in any Intellectual Property at the expense of the
Lenders (unless an Event of Default is then continuing, in which event such
filings shall be at the expense of the Loan Parties).

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreements that become subject to the Lien in favor of the
applicable Security Agreement upon acquisition thereof and assets specifically
excluded from Collateral under the Security Agreements), the Borrower
Representative will notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent in its Permitted Discretion or by
the Required Lenders, the Borrowers will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

Section 5.14. Designation of Subsidiaries. At any time after the Effective Date,
the Borrower Representative may, in addition to the Unrestricted Subsidiaries
listed on Schedule 1.01(c) on the Effective Date, designate any Restricted
Subsidiary (other than an Interim Holdco) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary upon prior written notice to
the Administrative Agent; provided that (i) [***], each Subsidiary of the
Company organized under the laws of a jurisdiction other than the United States
(or any State thereof), the District of Columbia, Canada (or any Province
thereof) or England and Subsidiaries organized under the laws of the United
States (or any state thereof), the District of Columbia, Canada (or any Province
thereof) or England that are immaterial to the business of the Loan Parties
taken as a whole shall be the only Subsidiaries eligible to be designated as
Unrestricted Subsidiaries on Schedule 1.01(c) or pursuant to this Section 5.14,
(ii) in the case of designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, immediately before and after such

 

122



--------------------------------------------------------------------------------

designation, no Specified Default shall have occurred and be continuing,
(iii) in the case of designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, immediately after giving effect to such designation, the Borrowers
shall be in compliance, on a pro forma basis, with the covenants set forth in
Section 6.13 (it being understood that as a condition precedent to the
effectiveness of any such designation, the Borrower Representative shall deliver
to the Administrative Agent a certificate of a Financial Officer setting forth
in reasonable detail the calculations demonstrating such compliance), (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary on Schedule 1.01(c)
or pursuant to this Section 5.14 if it is a “Restricted Subsidiary” (or any
other defined term having a similar purpose) for the purpose of the 2009 Note
Documents or the 2010 Note Documents (unless concurrently designated as an
Unrestricted Subsidiary under such documents as well), (v) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary on Schedule 1.01(c) or
pursuant to this Section 5.14 if it was previously designated an Unrestricted
Subsidiary, (vi) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it owns any Equity Interests of, or holds any Indebtedness of, any
other Restricted Subsidiary, (vii) if a Restricted Subsidiary is being
designated as an Unrestricted Subsidiary hereunder, (A) the sum of (i) the net
tangible assets of such Subsidiary as of such date of designation (the
“Designation Date”), as set forth on such Subsidiary’s most recent balance
sheet, plus (ii) the aggregate amount of total assets of all Unrestricted
Subsidiaries listed on Schedule 1.01(c) on the Effective Date (other than the
[***]) plus the aggregate amount of total assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this
Section 5.14 prior to the Designation Date (in each case measured as of such
date) shall not exceed 5.0% of the consolidated total assets of the Company and
its Subsidiaries (other than the [***]) at such date, pro forma for such
designation and (B) the sum of (i) the EBITDA contributed by such Subsidiary as
of the Designation Date, plus (ii) the aggregate amount of EBITDA contributed by
all Unrestricted Subsidiaries listed on Schedule 1.01(c) on the Effective Date
(other than the [***]) plus the aggregate amount of total EBITDA of all
Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.14 prior to the Designation Date (in each case measured as of the
Designation Date) shall not exceed 5.0% of EBITDA for the period of four fiscal
quarters of the Company and its Subsidiaries (other than [***]) most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Sections 4.01(b), 5.01(a) or 5.01(b), as applicable, as of
such Designation Date, pro forma for such designation, and (viii) the Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer certifying compliance with the provisions of this
Section 5.14 setting forth in reasonable detail the computations necessary to
determine such compliance. Notwithstanding the foregoing, the designation of any
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an investment by the Company and its Restricted Subsidiaries, as
applicable, therein at the Designation Date in an amount equal to the net book
value of the applicable parties’ investment therein. Subject to Section 5.13(a),
any Subsidiary of an Unrestricted Subsidiary shall automatically be deemed to be
an Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any investment by the Company or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Company’s and its Restricted Subsidiaries’ (as applicable)
investment in such Subsidiary. [Names redacted]

 

123



--------------------------------------------------------------------------------

 

Section 5.15. Post-Closing Covenants. Each Borrower will, and will cause its
Restricted Subsidiaries to, execute and deliver the documents and complete the
tasks set forth on Schedule 5.15 within the time periods specified on Schedule
5.15, as applicable (or within such longer periods as may be agreed to by the
Administrative Agent and each Collateral Agent, each in its sole discretion).

Section 5.16. Mexican Cash Sweep. At all times that full cash dominion is in
effect pursuant to Section 7.3 of the U.S. Security Agreement or Section 7.3 of
the Canadian Security Agreement, and for so long as any member of the Cott
Mexican Group owes intercompany Indebtedness to any Loan Party (other than a
member of the Cott Mexican Group), each Borrower will cause the members of the
Cott Mexican Group to cause to be transferred, each week, by wire transfer all
collected funds in the aggregate held in the deposit accounts of: the members of
the Cott Mexican Group in excess of $5,000,000 to a deposit account subject to a
Deposit Account Control Agreement or to a deposit account subject to an
acknowledgment of notice in the form required under Clause 5.5.1 of the UK
Security Agreement, in each case for application to the repayment of
intercompany Indebtedness owed by any member of the Cott Mexican Group to any
Loan Party (other than a member of the Cott Mexican Group).

Section 5.17. Farm Products.

(a) The U.S. Co-Borrowers shall use commercially reasonable efforts,
substantially consistent with the standards in the industry, to protect their
Inventory from encumbrances and statutory trusts created under any Farm Products
Law, so as to terminate or release the Lien or statutory trust on any Farm
Products or other assets of such U.S. Co-Borrower maintained by or in favor of
the Farm Products Seller or any secured party with respect to the assets of such
Farm Products Seller under any Farm Products Law, and if so encumbered or
subject to such a statutory trust, to cause the termination or release of the
same unless and to the extent that (i) the amount owed to such Farm Products
Seller is subject to a good faith dispute, diligently contested and
(ii) adequate reserves with respect to such contest are maintained on the books
of such U.S. Co-Borrower, in accordance with GAAP. Without limiting the
generality of the foregoing, it shall use commercially reasonable efforts,
substantially consistent with the standards in the industry, to satisfy all
claims for which it has received a Farm Products Notices, subject to the right
to contest referred to above.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized in accordance with Section 2.06(j)
hereof) and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

Section 6.01. Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

 

124



--------------------------------------------------------------------------------

 

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (h) of this Section 6.01;

(c) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the 2010 Indenture by one or more Loan Parties, for so
long as each such Person remains a Loan Party hereunder) incurred on or prior to
the Effective Date evidenced by the 2010 Notes in a principal amount not to
exceed $375,000,000;

(d) Indebtedness of the Company, Cott Acquisition LLC and Caroline to the
Cliffstar Companies constituting Permitted Deferred Consideration and the
Earnout;

(e) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party to any Borrower or any Restricted Subsidiary shall be
subject to Section 6.04 and (ii) Indebtedness of any Borrower to any Subsidiary
and Indebtedness of any Restricted Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Restricted Subsidiary of Indebtedness of any Borrower or any
other Subsidiary (in each case other than Guarantees of the 2009 Notes and the
2010 Notes), provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower or any Restricted Subsidiary
of Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (iii) Guarantees
permitted under this clause (f) shall be subordinated to the Secured Obligations
of the applicable Subsidiary if, and on the same terms as, the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;

(g) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $60,000,000 at any
time outstanding;

 

125



--------------------------------------------------------------------------------

 

(h) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (k), (l) and (q) hereof; provided
that, (i) the principal amount or interest rate of such Indebtedness is not
increased except by an amount equal to unpaid accrued interest and premium
thereon and any make-whole payments applicable thereto plus reasonable fees and
expenses reasonably incurred with respect to such refinancing and by an amount
equal to any existing unutilized commitments thereunder, (ii) any Liens securing
such Indebtedness are not extended to any additional property of any Loan Party
or any of their respective Restricted Subsidiaries, (iii) no Loan Party or
Restricted Subsidiary of any Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto (which, for the sake of clarity, would not preclude the
inclusion of additional Subsidiaries that are created or acquired after the date
such Indebtedness is incurred to the extent that such Subsidiary would have been
required to be come obligated on the refinanced Indebtedness), (iv) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced or renewed,
(v) the terms of any such extension, refinancing, or renewal (taken as a whole)
are not less favorable to the obligor thereunder than the original terms of such
Indebtedness (taken as a whole) and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(j) Indebtedness of any Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(k) Indebtedness (x) of any Person (other than a Person that was previously an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary after the date
hereof in connection with any Permitted Acquisition, or (y) assumed in
connection with any assets acquired in connection with a Permitted Acquisition;
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
assets being acquired and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed $20,000,000 at any time
outstanding;

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Borrowers
permitted by this clause (l) shall not exceed $5,000,000 at any time
outstanding;

 

126



--------------------------------------------------------------------------------

 

(m) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the 2009 Indenture by one or more Loan Parties, for so
long as each such Person remains a Loan Party hereunder) incurred on or prior to
the Effective Date evidenced by the 2009 Notes;

(n) [***] [Certain permitted transactions redacted]

(o) obligations of any Borrower or any Restricted Subsidiary under Swap
Agreements permitted under Section 6.08;

(p) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business; and

(q) Indebtedness in respect of the Sidel Water Capital Lease.

Section 6.02. Liens. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien
(including any Lien arising under ERISA) on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (h) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Restricted Subsidiary or any other Borrower or Restricted
Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person (other than any Person that is an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) that becomes a Restricted
Subsidiary after the date hereof prior to the time

 

127



--------------------------------------------------------------------------------

such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property or assets of such Restricted Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof except to the
extent permitted by clause (h) of Section 6.01;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens on Permitted Margin Stock;

(i) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as (i) the obligations
secured thereby are not obligations for borrowed money, (ii) the aggregate
obligations secured thereby do not exceed $2,500,000 at any time, (iii) the
Liens do not attach to any property that is not also subject to a Lien securing
the Secured Obligations and (iv) the aggregate fair market value of all such
property subject to such Lien does not exceed $2,500,000;

(l) Cash collateral for the Letters of Credit of the Cliffstar Companies listed
on Schedule 6.02A;

(m) Liens on equipment created under the Sidel Water Capital Lease; and

(n) Liens securing Indebtedness other than Indebtedness for borrowed money in an
amount not to exceed $1,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those

 

128



--------------------------------------------------------------------------------

permitted under clauses (a) and (b) of the definition of Permitted Encumbrance
and clause (a) above. Notwithstanding anything to the contrary contained in this
Agreement or any Collateral Document (including any provision for, reference to,
or acknowledgement of, any Lien or Permitted Lien), nothing herein and no
approval by the Administrative Agent, either Collateral Agent, the UK Security
Trustee or Lenders of any Lien or Permitted Lien (whether such approval is oral
or in writing) shall be construed as or deemed to constitute a subordination by
the Administrative Agent, either Collateral Agent, the UK Security Trustee or
the Lenders of any security interest or other right, interest or Lien in or to
the Collateral or any part thereof in favor of any Lien or Permitted Lien or any
holder of any Lien or Permitted Lien.

Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Person (other than a
Borrower) may merge or amalgamate into a Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Person (other than a Borrower)
may merge or amalgamate into or with (A) any Loan Party in a transaction in
which the surviving entity is a Loan Party or (B) any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary; (iii) any Restricted Subsidiary of the Company may transfer its
assets to a Loan Party (other than any member of the Cott Mexican Group unless
the transferor is also a member of the Cott Mexican Group) (or if such
Subsidiary is a Borrower, then to another Borrower) and may then be liquidated
or dissolved; (iv) any Borrower may be merged, amalgamated or consolidated with
or into another Borrower; provided that (x) if Cott Beverages is a party to any
such merger, amalgamation or consolidation, Cott Beverages is the surviving
entity and (y) if the Canadian Borrower merges, amalgamates or consolidates with
the UK Borrower, the Canadian Borrower is the surviving entity; (v) any
wholly-owned Subsidiary of the Company (other than a Borrower) may merge with or
into or amalgamate with any Person acquired in connection with a Permitted
Acquisition; provided that (x) the Company and its Restricted Subsidiaries shall
comply with Section 5.13 and (y) the surviving Person is a wholly-owned
Subsidiary; (vi) any Restricted Subsidiary may merge or amalgamate or combine
with any Person pursuant to a disposition permitted by Section 6.05; provided
that any such merger or amalgamation involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger or amalgamation shall not be
permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Administrative Collateral Agent for the benefit of the Lenders or otherwise
subject to a perfected security interest in favor of the Administrative
Collateral Agent for the benefit of the Lenders subject to Permitted Perfection
Limitations;

 

129



--------------------------------------------------------------------------------

 

(b) Loans, advances, guarantees and investments in existence on the date of this
Agreement and described in Schedule 6.04;

(c) investments by the Loan Parties and their respective Restricted Subsidiaries
in Equity Interests in their respective Subsidiaries, provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), (B) the aggregate amount of investments made
pursuant to this clause (c) after the Effective Date by Loan Parties and their
respective Restricted Subsidiaries in Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans made after the Effective Date
permitted under clause (B) to the first proviso to Section 6.04(d) and
outstanding Guarantees made after the Effective Date permitted under the first
proviso to Section 6.04(e)) shall not exceed $10,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
provided that if Aggregate Availability (after giving effect to such investment)
is at least $100,000,000, then the aggregate amount of investments permitted to
be made under clause (B) on such date (together with outstanding intercompany
loans made after the Effective Date permitted under clause (B) to the first
proviso to Section 6.04(d) and outstanding Guarantees made after the Effective
Date permitted under the first proviso to Section 6.04(e)) shall be increased to
$20,000,000 for the purpose of the making of such investment on such date,
(C) the Loan Parties and their respective Restricted Subsidiaries shall not make
any investments in Equity Interests in any member of the Cott Mexican Group
after the Effective Date and (D) no investments permitted under this clause
(c) shall be permitted to be made at any time an Event of Default has occurred
and is continuing; provided, further, that no Borrower or Subsidiary may make
any investment in Equity Interests of any member of the Cott Mexican Group in
reliance on this clause (c);

(d) loans or advances made by any Borrower to any Subsidiary or any other
Borrower and made by any Restricted Subsidiary to any Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the applicable
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties and their respective Restricted Subsidiaries to Subsidiaries that are
not Loan Parties pursuant to this clause (d) after the Effective Date (together
with outstanding investments made after the Effective Date permitted under
clause (B) to the first proviso to Section 6.04(c) and outstanding Guarantees
made after the Effective Date permitted under the first proviso to
Section 6.04(e)) shall not exceed $10,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs); provided that
if Aggregate Availability (after giving effect to such loan or advance) is at
least $100,000,000, then the aggregate amount of loans and advances permitted to
be made under clause (C) on such

 

130



--------------------------------------------------------------------------------

date (together with outstanding investments made after the Effective Date
permitted under clause (B) to the first proviso to Section 6.04(c) and
outstanding Guarantees made after the Effective Date permitted under the first
proviso to Section 6.04(e)) shall be increased to $20,000,000 for the purposes
of making such loan or advance on such date and provided, that no investments
permitted under this subclause (B) of this clause (d) shall be permitted to be
made at any time an Event of Default has occurred and is continuing; provided,
further, that no Borrower or Subsidiary may make any loan or advance to any
member of the Cott Mexican Group in reliance on this clause (d);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party or by their respective
Restricted Subsidiaries pursuant to this clause (e) after the Effective Date
(together with outstanding investments permitted under clause (B) to the first
proviso to Section 6.04(c) made after the Effective Date and outstanding
intercompany loans permitted under clause (B) to the first proviso to
Section 6.04(d) made after the Effective Date) shall not exceed $10,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); provided that if that if Aggregate Availability (after giving
effect to such Guarantee) is at least $100,000,000, then the aggregate amount of
Guarantees permitted to be made under this clause (e) on such date (together
with outstanding investments permitted under clause (B) to the first proviso to
Section 6.04(c) made after the Effective Date and outstanding intercompany loans
made after the Effective Date under clause (B) to the first proviso to
Section 6.04(d)) shall be increased to $20,000,000 for the purposes of entering
into such Guarantee on such date; provided, further, that no Borrower or
Subsidiary may Guarantee any Indebtedness of any member of the Cott Mexican
Group in reliance on this clause (e);

(f) loans or advances made by any Loan Party or any of their respective
Restricted Subsidiaries to its employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate at any one time outstanding;

(g) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the U.S. Security Agreement and Sections 4.2(a) and
4.4 of the Canadian Security Agreement), notes payable, or stock or other
securities issued by Account Debtors to any Loan Party or any of their
respective Restricted Subsidiaries pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.08;

(i) investments of any Person (other than a Person that was an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with a Permitted Acquisition, so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

 

131



--------------------------------------------------------------------------------

 

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions, provided that (A) the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless both Borrowers’
Aggregate Availability on the date of such investment and Borrowers’ average
Aggregate Availability over the prior thirty day period ending on such date (in
each case after giving effect to such Permitted Acquisition) is at least
$50,000,000, (B) the Company and its Restricted Subsidiaries may not make any
Permitted Acquisition that would result in aggregate Acquisition Consideration
for all Permitted Acquisitions over the term of this Agreement exceeding
$25,000,000 unless (x) both Borrowers’ Aggregate Availability on the date of
such investment and Borrowers’ average Aggregate Availability over the prior
thirty day period ending on such date (in each case after giving effect to such
Permitted Acquisition) is at least $75,000,000 and (y) the Fixed Charge Coverage
Ratio, determined as of the date such Permitted Acquisition is to be made and
after giving effect to such Permitted Acquisition, is at least 1.1 to 1.0 and
(C) the aggregate Acquisition Consideration for all Permitted Acquisitions over
the term of this Agreement may not exceed $50,000,000;

(m) investments in the form of repurchases of capital stock of the Company or
any of its Restricted Subsidiaries permitted by Section 6.09(a)(iv);

(n) investments in the form of purchases of the 2009 Notes and the 2010 Notes
permitted by Sections 6.09(b)(ix) through (xii).

(o) [***][ Certain extensions of credit redacted]

(p) loans and advances to members of the Cott Mexican Group, provided that
(A) no such loans or advances shall be made if Aggregate Availability (at such
time and after giving effect to such loans and advances) is less than
$37,500,000, (B) such loans and advances shall not exceed $5,000,000 in the
aggregate if Aggregate Availability (at such time and after giving effect to
such loans and advances) is at least $37,500,000 but less than $50,000,000,
(C) such loans and advances shall not exceed $10,000,000 in the aggregate if
Aggregate Availability (at such time and after giving effect to such loans and
advances) is at least $50,000,000 but less than $75,000,000, (D) such loans and
advances shall not exceed $20,000,000 in the aggregate if Aggregate Availability
(at such time and after giving effect to such loans and advances) is at least
$75,000,000, (E) any such loans and advances shall be evidenced by a promissory
note in the form and substance satisfactory to the Administrative Agent pledged
pursuant to the applicable Security Agreement and (F) no such loans and advances
shall be permitted to be made at any time an Event of Default has occurred and
is continuing;

 

132



--------------------------------------------------------------------------------

 

(q) investments by the members of the Cott Mexican Group not otherwise permitted
by this Section in the form of acquisitions or investments in joint ventures,
provided that (A) such investments shall be made in the form of cash or property
or a Guarantee (valued at fair market value) of members of the Cott Mexican
Group and (B) the amount of investments shall not exceed $3,500,000 at any time
outstanding;

(r) (i) loans, advances and other investments by members of the Cott Mexico
Group that are Loan Parties in or to other members of the Cott Mexico Group that
are Loan Parties and (ii) loans, advances and other investments by members of
the Cott Mexico Group that are not Loan Parties in or to other members of the
Cott Mexico Group that are not Loan Parties;

(s) the Cliffstar Acquisition and loans, advances and other investments
described in the definition of “Restructuring” (other than the last sentence
thereof);

(t) the sale or other disposition of assets (the “Transferor Assets”) by a
Borrower or Restricted Subsidiary (the “Transferor”) to a Person that is not a
Borrower or Subsidiary (the “Transferee”) in exchange for assets (the
“Transferee Assets”) (such transaction being an “Asset Exchange”) so long as
(i) before and after giving effect to such Asset Exchange no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to Asset
Exchange (and the removal of any Transferred Assets from the Borrowing Base),
the Borrowers shall have at least $70 million of Aggregate Availability,
(iii) the Transferee Assets are of they type generally used in Permitted
Business, (iv) the fair market value of the Transferee Assets is no less than
the fair market value of the Transferor Assets, (v) the Board of Transferor
shall have determined that the Asset Swap is in the best interest of the
Transferor and (vi) at least fifteen days prior to the consummation of the Asset
Exchange, Transferor shall have provided the Administrative Agent and each
Collateral Agent a listing, in reasonable detail, of all of the Transferred
Assets. Each Borrower acknowledges and agrees that none of the Transferee Assets
shall be included in the Borrowing Base until such time and appraisals
satisfactory in form and substance to the Administrative Agent and each
Collateral Agent have been delivered to the Administrative Agent and each
Collateral Agent and each shall have determined that they are otherwise
satisfied with the inclusion of such assets in the Borrowing Base; and

(u) investments by the Company in Equity Interests in, and the making of capital
contributions to, BCB International, provided that (A) contemporaneously with
such investment, (i) BCB International makes an investment in the Equity
Interests of, or makes a capital contribution to, BCB European and (ii) BCB
European make an investment in the Equity Interests of, or makes a capital
contribution to, a Loan Party, in each case in an amount equal to the investment
made by the Company in BCB International, (B) any such Equity Interests held by
a Loan Party shall be pledged pursuant to the applicable Security Agreement
(subject to the limitations applicable to common stock of certain foreign
Subsidiaries referred to in Section 5.13 and subject to Permitted Perfection
Limitations), and (C) no investments permitted under this clause (u) shall be
permitted to be made at any time an Event of Default has occurred and is
continuing; provided, further, that no Borrower or Subsidiary may make any
investment in Equity Interests of, or makes a capital contribution to, any
member of the Cott Mexican Group in reliance on this clause (u);

 

133



--------------------------------------------------------------------------------

 

provided that (x) other than as permitted in clause (p) above, no investments by
any Loan Party in any member of the Cott Mexican Group shall be permitted under
this Section 6.04 until such member of the Cott Mexican Group has become a Loan
Guarantor hereunder and has granted Liens to the Administrative Collateral Agent
in any of its property which constitutes Collateral, in each case, in accordance
with Section 5.15 and (y) except as provided in clause (u) above, no investments
by any Loan Party in BCB International or BCB European shall be permitted under
this Section 6.04. For the purposes of this Section 6.04, the “amount” of any
loan, advance, extension of credit or investment made by any Person or Persons
(collectively, the “Investors”) in any other Person or Persons (collectively,
the “Recipient”) shall be:

(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investor less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investor; and

(ii) with respect to any investment made by any Investor in any Recipient,
(A) the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment.

Section 6.05. Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) Permitted Margin Stock;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving any member of
the Cott Mexican Group or a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.10 and 6.04;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i), (j), (k) and (t) of Section 6.04;

 

134



--------------------------------------------------------------------------------

 

(e) (i) sale and leaseback transactions permitted by Section 6.06(i) and
(ii) sale and leaseback transactions permitted by Section 6.06(ii);

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in the United States, the United Kingdom or Canada in
reliance upon this paragraph (g) shall not exceed (i) $5,000,000 during any
fiscal year of the Company and or (ii) $20,000,000 during the term of this
Agreement;

(h) (i) licenses of Intellectual Property and (ii) sales, transfers and other
dispositions to Private Brand Customers of trademarks, formulae and other
Intellectual Property that are established or developed in connection with
and/or for the benefit of Private Brand Customers, in each case that are in
furtherance of, or integral to, other business transactions entered into by the
Company or a Restricted Subsidiary in the ordinary course of business;

(i) the conveyance, sale, lease, assignment, transfer or other disposition of
vending machines, in the normal course of business or as may be reasonably
required by contract with the customer of the Company and its Restricted
Subsidiaries, in connection with, or to promote, sales of inventory or at the
end of a relationship with a customer;

(j) Restricted Payments permitted by Section 6.09;

(k) dispositions of cash and Permitted Investments in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;

(l) dispositions of cash and property permitted by Section 6.04(q);

(m) issuances of additional Equity Interests in any Subsidiary created after the
Effective Date in connection with a joint venture permitted by Section 6.04,
provided that (A) such Equity Interests are issued substantially
contemporaneously with the formation of such joint venture and (B) such Equity
Interests are issued to the holder(s) of the minority interest in such joint
venture;

(n) conveyances, sales, leases, assignments, transfers and other dispositions
from members of the Cott Mexico Group that are not Loan Parties to other members
of the Cott Mexico Group that are not Loan Parties;

(o) [***][ Certain asset sales redacted]

(p) sales, transfers and dispositions of assets described in Schedule 6.05; and

 

135



--------------------------------------------------------------------------------

 

(q) other sales, transfers and dispositions agreed to in writing by the Required
Lenders (other than sales, transfers and dispositions that would require the
consent of each Lender under Section 9.02 in the absence of this subsection (q))
and

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (b) (to the extent the
applicable transaction is solely among Loan Parties), (c), (e)(ii), (f), (h),
(i), (j), (k), (l), (m), (n), (p) and (q) above) shall be made for fair value
and for at least 75% cash consideration; provided, further, that nothing in this
Section 6.05 shall be taken as permitting the UK Borrower to sell, factor,
assign, transfer or otherwise deal with (a) any of its Accounts other than by
collecting the same in the ordinary course as provided in the UK Security
Agreement or as specifically permitted by the UK Security Trustee or (b) any of
its Eligible Equipment other than as specifically permitted by the UK Security
Trustee in accordance with the UK Security Agreement.

Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent, lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
any Borrower or any Restricted Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset.

Section 6.07. Intellectual Property Licenses. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement
directly or indirectly, whereby it shall license any rights to Intellectual
Property that it owns or licenses, except for licenses of Intellectual Property
that are in furtherance of, or integral to, other business transactions entered
into by the Company or a Restricted Subsidiary in the ordinary course of
business.

Section 6.08. Swap Agreements. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

Section 6.09. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Restricted Subsidiaries may declare

 

136



--------------------------------------------------------------------------------

and pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock, (ii) Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (iii) provided that no Event of Default has
occurred and is then continuing, the Company may declare and pay dividends to
its shareholders in an aggregate amount not exceeding (x) $5,000,000 during any
fiscal quarter or (y) $10,000,000 during any fiscal year of the Company as long
as, in each case, (A) no Event of Default has occurred and is continuing or
would result after giving effect to such payment, (B) the Borrowers shall have
both Aggregate Availability on the date of such payment and average Aggregate
Availability over the prior thirty day period ending on such date (assuming, in
each case that such payment was made on the first day of such period) of at
least $100,000,000 and (C) the Fixed Charge Coverage Ratio, determined as of the
last day of the most recent fiscal quarter for which financial statements have
been or should have been delivered pursuant to Section 4.01(b) or
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day prepared on a pro forma basis giving effect to such
Restricted Payment, is no less than 1.1 to 1.0, (iv) provided that no Event of
Default has occurred and is then continuing, the Company or any of its
Restricted Subsidiaries may repurchase its capital stock in an aggregate amount
not exceeding $5,000,000 during the term of this Agreement as long as (A) no
Event of Default has occurred and is continuing or would result after giving
effect to such repurchase, (B) the Borrowers shall have both Aggregate
Availability on the date of such payment and average Aggregate Availability over
the prior thirty day period ending on such date (assuming, in each case that
such payment was made on the first day of such period) of at least $100,000,000
and (C) the Fixed Charge Coverage Ratio, determined as of the last day of the
most recent fiscal quarter for which financial statements have been or should
have been delivered pursuant to Section 4.01(b) or Section 5.01(a) or (b), for
the period of four consecutive fiscal quarters ending on such last day prepared
on a pro forma basis giving effect to such Restricted Payment, is no less than
1.1 to 1.0 and (v) any Restricted Subsidiary that is a direct wholly-owned
Subsidiary of the Company or that is a direct wholly-owned Subsidiary of a
Restricted Subsidiary, may repurchase its Equity Interests from, or pay
dividends with respect to its Equity Interests to, the Company or the Restricted
Subsidiary that owns 100% of its Equity Interests; provided that in the event
that any Restricted Payment is made to BCB International, BCB European or any
Interim Holdco at any time, the total amount of such Restricted Payment shall
immediately be distributed to its immediate parent.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness;

 

137



--------------------------------------------------------------------------------

 

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(vi) payment of other Indebtedness (other than Indebtedness permitted to be
purchased or repurchased pursuant to clause (vii) below, but including
termination of capital leases) in an amount not exceeding $1,000,000 in any
calendar year, so long as Aggregate Availability exceeds $50,000,000 after
giving effect to each such payment;

(vii) the Company or any of its Restricted Subsidiaries may voluntarily purchase
2009 Notes or 2010 Notes from one or more holders thereof in an aggregate amount
not exceeding $15,000,000 during the term of this Agreement as long as (A) no
Event of Default has occurred and is continuing or would result after giving
effect to such repurchase, (B) the Borrowers shall have both Aggregate
Availability on the date of such purchase (after giving effect to such purchase)
and average Aggregate Availability over the prior thirty day period ending on
the date the Company or such Restricted Subsidiary initially offers to make such
purchase (assuming that such purchase was made on the first day of such period)
of at least $75,000,000, (C) such purchase is made within thirty days of the
original offer to make such purchase and (D) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 4.01(b) or Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day, is no less than 1.1 to 1.0;

(viii) payment of intercompany indebtedness (other than intercompany
indebtedness in favor of BCB International or BCB European) to the extent
permitted by the subordination provisions applicable thereto;

(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily redeem some or all of the 2009 Notes or 2010 Notes in accordance
with the 2009 Indenture or 2010 Indenture, as applicable, and/or (b) voluntarily
purchase 2009 Notes or 2010 Notes from one or more holders thereof and/or
(c) prepay Indebtedness outstanding in connection with the Sidel Water Capital
Lease during the term of this Agreement, in each case as long as (A) no Default
or Event of Default has occurred and is continuing or would result after giving
effect to such redemption, repurchase or prepayment, (B) the Borrowers have
Aggregate Availability minus Disqualified Payables of at least $100,000,000,
determined both on the date of such redemption, repurchase or prepayment (and
after giving effect thereto and, on an average basis for the thirty day period
ending on (i) in the case of redemptions and purchases under clauses (a) and
(b) of this subsection (ix), the date the Company or such Restricted Subsidiary
initially offers to make such redemption or purchase or (ii) in the case of
prepayments

 

138



--------------------------------------------------------------------------------

under clause (c) of this subsection (ix), the date of such prepayment (in each
case assuming that such redemption, repurchase or prepayment, as the case may
be) was made on the first day of such period), (C) in the case of redemptions
and purchases under clauses (a) and (b) of this subsection (ix), such redemption
or purchase is made within thirty days of the original offer to made such
redemption or purchase, (D) the Fixed Charge Coverage Ratio, determined as of
the last day of the most recent fiscal quarter for which financial statements
have been or should have been delivered pursuant to Section 5.01(a) or (b), for
the period of four consecutive fiscal quarters ending on such last day on a pro
forma basis, is no less than 1.25 to 1.0; and (E) no Loans (other than UK
Revolving Loans in a principal amount not to exceed $10,000,000) are outstanding
after giving effect to such redemption, repurchase or prepayment;

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily redeem some or all of the 2009 Notes or 2010 Notes in accordance
with the 2009 Indenture or 2010 Indenture, as applicable, and/or (b) voluntarily
purchase 2009 Notes or 2010 Notes from one or more holders thereof and/or
(c) prepay Indebtedness outstanding in connection with the Sidel Water Capital
Lease in an aggregate amount not exceeding, during the term of this Agreement,
the lesser of (y) $75,000,000 or (z) 30% of the aggregate amount of the Lenders’
Commitments at such time, in each case as long as (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such redemption, repurchase or prepayment, (B) the Borrowers have Aggregate
Availability minus Disqualified Payables of at least $100,000,000, determined
both on the date of such redemption, repurchase or prepayment (after giving
effect thereto) and on an average basis for the thirty day period ending on
(i) in the case of redemptions and purchases under clauses (a) and (b) of this
subsection (x), the date the Company or such Restricted Subsidiary initially
offers to make such redemption or purchase or (ii) in the case of prepayments
under clause (c) of this subsection (x), the date of such prepayment (in each
case assuming that such redemption, repurchase or prepayment, as the case may
be) was made on the first day of such period), (C) in the case of redemptions
and purchases under clauses (a) and (b) of this subsection (x), such redemption
or purchase is made within thirty days of the original offer to made such
redemption or purchase, (D) the Fixed Charge Coverage Ratio, determined as of
the last day of the most recent fiscal quarter for which financial statements
have been or should have been delivered pursuant to Section 4.01(b) or
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day prepared on a pro forma basis giving effect to such
redemption, repurchase or prepayment, is no less than 1.25 to 1.0;

(xi) if Net Proceeds are received by or on behalf of the Company in respect of
any event described in clause (c) of the definition of the term “Prepayment
Event” with respect to Qualified Equity Interests, the Company or any of its
Restricted Subsidiaries may, from time to time, use such Net Proceeds (or, to
the extent such Net Proceeds were previously applied to repay the Revolving
Loans in accordance with Section 2.11(c), use Revolving Loans in an

 

139



--------------------------------------------------------------------------------

amount equal to the Net Proceeds so prepaid) to (x) voluntarily redeem some or
all of the 2009 Notes or 2010 Notes in accordance with the 2009 Indenture or
2010 Indenture, as applicable, and/or (y) voluntarily purchase 2009 Notes or
2010 Notes from one or more holders thereof and/or (z) prepay amounts
outstanding under the Sidel Water Capital Lease, in each case as long as (A) no
Default or Event of Default has occurred and is continuing or would result after
giving effect to such redemption, repurchase or prepayment, (B) the Borrowers
have Aggregate Availability minus Disqualified Payables of at least
$100,000,000, determined both on the date of such redemption, repurchase or
prepayment (after giving effect thereto) and on an average basis for the thirty
day period ending on (i) in the case of redemptions and purchases under clauses
(a) and (b) of this subsection (xi), the date the Company or such Restricted
Subsidiary initially offers to make such redemption or purchase or (ii) in the
case of prepayments under clause (c) of this subsection (xi), the date of such
prepayment (in each case assuming that such redemption, repurchase or
prepayment, as the case may be) was made on the first day of such period),
(C) in the case of redemptions and purchases under clauses (a) and (b) of this
subsection (xi), such redemption or purchase is made within thirty days of the
original offer to made such redemption or purchase, (D), determined both on the
date of such redemption, repurchase or prepayment and, on and on an average
basis for the thirty day period ending of such date (in each case assuming that
such redemption, repurchase or prepayment was made on the first day of such
period), of at least $75,000,000 and (C) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day on a pro forma basis, is no less than 1.25 to 1.0;

(xii) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part the 2009 Notes or 2010
Notes during the term of this Agreement as long as (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such exchange, (B) the Borrowers have Aggregate Availability minus Disqualified
Payables, determined both on the date of such redemption, repurchase or
prepayment and, on and on an average basis for the thirty day period ending of
such date (in each case assuming that such redemption, repurchase or prepayment
was made on the first day of such period), of at least $75,000,000 and (C) the
Fixed Charge Coverage Ratio, determined as of the last day of the most recent
fiscal quarter for which financial statements have been or should have been
delivered pursuant to Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day on a pro forma basis, is no less than
1.25 to 1.0;

(xiii) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Water Capital
Lease (the “Sidel Prepayment Amount”) during the term of this Agreement as long
as the Company delivers a certificate by a Financial Officer stating the Sidel
Prepayment Amount and attesting that the Sidel Prepayment

 

140



--------------------------------------------------------------------------------

Amount is equal to or less than the value of (i) the Letters of Credit issued
for the benefit of General Electric Capital Corporation (“GECC”) that GECC in
its capacity as lessor will return for cancellation and/or (ii) cash collateral
that GECC in its capacity as lessor will release, in each case, in connection
with such prepayment; and

(xiv) payment of Indebtedness permitted by Section 6.01(d) when due;

provided that, in connection with any redemptions, purchases or exchanges under
Section 6.09(b)(vii) and Sections 6.09(b)(ix) through 6.09(b)(xiii), in each
case, the Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Company, on behalf of the Company, (i) stating
the nature, the amount and the date of the payment, exchange or distribution,
(ii) certifying that the Company and/or each applicable Restricted Subsidiary
has complied with the terms and conditions contained in the applicable
subsection of 6.09(b), (iii) stating that the proposed transaction documents do
not violate the terms and conditions of the 2009 Indenture or the 2010 Indenture
and (iv) setting forth the calculation of the Disqualified Payables. For
purposes of this Section 6.09(b) the 2009 Notes or 2010 Notes shall be deemed to
be “redeemed” at the time that a Borrower or Restricted Subsidiary deposits with
the trustee under the 2009 Indenture or 2010 Indenture, as applicable, the funds
sufficient to redeem the applicable 2009 Notes or 2010 Notes.

Section 6.10. Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and any Subsidiary that is a Loan Party not involving any
other Affiliate, (c) any loans, advances, Guarantees and other investments
permitted by Sections 6.04(c), (d), (e), (p) or (r), (d) any Indebtedness
permitted under Section 6.01(e), (f) or (k), (e) any Restricted Payment
permitted by Section 6.09, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of any Borrower or
any Restricted Subsidiary who are not employees of such Borrower or Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Restricted Subsidiaries in the ordinary course of business,
(h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s or Restricted
Subsidiary’s board of directors and (i) capital contributions contemplated by
the Restructuring.

Section 6.11. Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay

 

141



--------------------------------------------------------------------------------

dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.11 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to restrictions and conditions in the 2009
Indenture or the 2010 Indenture (but, in each case, shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary or assets that is to be
sold and such sale is permitted hereunder, (v) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (vii) clause
(a) of the foregoing shall not apply to legally enforceable prohibitions on the
pledge or disposition of Equity Interests in the [***] existing on the Effective
Date or any other joint venture to which the Company or any of its Restricted
Subsidiaries is a party if such joint venture is not a direct or indirect
Subsidiary of the Company. [Certain names redacted]

Section 6.12. Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, amend, modify or waive any of its
rights under (a) any 2009 Note Document or any 2010 Note Document or (b) (i) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents or (ii) without the consent of the
Administrative Agent (or the Required Lenders in the case of amendments or
modifications of the Earnout or Permitted Deferred Compensation that would
increase the amount thereof or accelerate the payment schedule thereof), the
APA, in each case in this subsection (b) to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

Section 6.13. Fixed Charge Coverage Ratio. If Aggregate Availability is, or at
any time has been, less than the greater of (i) the Fixed Charge Trigger Level
at such time or (ii) $30,000,000, the Borrowers will not permit the Fixed Charge
Coverage Ratio on any day on or after September 30, 2010 (such Fixed Charge
Coverage Ratio for any day after September 30, 2010 to be determined as of the
last day of the most recent fiscal quarter preceding such day for which
financial statements have been or should have been delivered pursuant to
Section 4.01(b) or Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day) to be less than 1.1 to 1.0.

Section 6.14. Ownership of U.S. Co-Borrowers and UK Borrower; Subsidiaries.
(a) The Company will not permit any of the Equity Interests of a U.S.
Co-Borrower, an Interim Holdco or the UK Borrower to be directly owned, legally
or beneficially, by any Person other than a Loan Party that has pledged all of
such Equity Interests to the Administrative Collateral Agent or the UK Security
Trustee as security for the Secured Obligations under the relevant Collateral
Document.

 

142



--------------------------------------------------------------------------------

 

(b) The Company will not permit any Subsidiary (i) to be a “Restricted
Subsidiary” under any 2009 Note Document, any 2010 Note Document or any
indenture, agreement or other instrument governing Material Indebtedness of any
Loan Party unless such Subsidiary is also a Restricted Subsidiary hereunder or
(ii) to be a guarantor, issuer, obligor or borrower under any 2009 Note
Document, any 2010 Note Document or any indenture, agreement or other instrument
governing Material Indebtedness of any Loan Party unless such Subsidiary is also
a Loan Guarantor hereunder.

Section 6.15. Assets and Liabilities of BCB International, BCB European and
Interim Holdcos. (a) The Borrowers will not permit BCB International or BCB
European to (i) own any assets other than (A) the Equity Interests of BCB
European, in the case of BCB International, and the Equity Interests of Cott
Retail Brands Limited, in the case of BCB European, (B) those assets existing on
the Effective Date and identified on Schedule 6.15 hereof, (C) to the extent
(and for the limited period) permitted under Section 6.09(a)(v), the proceeds of
any Restricted Payment from its Subsidiaries and (D) to the extent (and for the
limited period) permitted under Section 6.04(u), proceeds of investments in
Equity Interests (including capital contributions), (ii) incur any liabilities
other than usual and customary obligations associated with the maintenance of
the corporate existence of a holding company, or (iii) incur or permit to exist
any Lien on its assets.

(b) The Borrowers will not permit any Interim Holdco to (i) own any operating
assets, (ii) engage in any trade or business, (iii) become liable for any
Indebtedness other than Indebtedness under the Loan Documents, Indebtedness
under the 2009 Note Indenture or the 2010 Note Indenture and intercompany
Indebtedness in which the Administrative Collateral Agent has a first-priority,
perfected Lien, (iv) incur any other liabilities other than usual and customary
obligations associated with the maintenance of the corporate existence of a
holding company or (iv) incur or permit to exist any Lien on its assets other
than pursuant to the terms of the Loan Documents.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

143



--------------------------------------------------------------------------------

 

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.15 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10, 5.12 or 5.17 of this Agreement or (ii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (1) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding-up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party (other than any member of the UK Group) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (ii) the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations, (iii) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for any Loan Party (other than a member of the UK Group) or for
a substantial part of its assets or (iv) possession,

 

144



--------------------------------------------------------------------------------

foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of any Loan Party (other than a member of the UK Group) and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(2) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the UK Group;

(ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the UK Group;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the UK Group or any of its assets; or

(iv) enforcement of any Lien over any assets of any member of the UK Group,

or any analogous procedure or step is taken in any jurisdiction; provided that
this clause (2) shall not apply to (x) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised or (y) the
solvent liquidation or reorganization of any member of the UK Group which is not
a Loan Party so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to other members of the UK Group;
or

(3) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the UK Group having an aggregate value of $15,000,000 and is not discharged
within 14 days;

(i) (1) any Loan Party (other than a member of the UK Group) shall
(i) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim

 

145



--------------------------------------------------------------------------------

receiver, receiver and manager, liquidator, assignee, trustee, custodian,
sequestrator, administrator, examiner, conservator or similar official for such
Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(2) a member of the UK Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(3) the value of the assets of any member of the UK Group is less than its
liabilities (taking into account contingent and prospective liabilities; or

(4) a moratorium is declared in respect of any indebtedness of any member of the
UK Group (if a moratorium occurs, the ending of the moratorium will not cure any
Event of Default caused by that moratorium);

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

(l) (i) the Company or any of its Subsidiaries shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (ii) the Company or
any of its Subsidiaries shall fail to make a required contribution under any
Canadian Pension Plan or Canadian Union Plan which could result in the
imposition of a Lien upon the assets of the Company or any of its Subsidiaries;
or (iii) the Company or any of its Subsidiaries makes any improper withdrawals
or applications of assets of a Canadian Pension Plan or Canadian Benefit Plan;

 

146



--------------------------------------------------------------------------------

 

(m) (i) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Plan, circumstances exist that, in the reasonable
opinion of the Required Lenders, may give rise to a Lien under ERISA;

(n) a Change in Control shall occur;

(o) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement) or the breach of, or failure to comply
with, any of the terms or provisions of any Loan Document (other than this
Agreement), which default, breach or failure to comply continues beyond any
period of grace (if any) therein provided;

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(s) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any member of the Group unless the aggregate liability of
the Loan Parties under all Financial Support Directions and Contribution Notices
is less than $2,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due

 

147



--------------------------------------------------------------------------------

and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and the
continuance of an Event of Default, each of the Administrative Agent and the UK
Security Trustee may, and at the request of the Required Lenders shall, exercise
any rights and remedies provided to such Administrative Agent or UK Security
Trustee under the Loan Documents or at law or equity, including all remedies
provided under the UCC and PPSA.

ARTICLE VIII

The Administrative Agent and the Administrative Collateral Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Administrative Collateral Agent as its agent
and authorizes the Administrative Agent and the Administrative Collateral Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Administrative Agent, Co-Collateral Agent or Administrative
Collateral Agent hereunder.

Neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent, Co-Collateral Agent nor the Administrative Collateral
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other

 

148



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, neither the Administrative Agent, Co-Collateral
Agent nor the Administrative Collateral Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its Subsidiaries that is communicated to or obtained by
the bank serving as the Administrative Agent, Co-Collateral Agent or the
Administrative Collateral Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Neither the Administrative Agent, Co-Collateral Agent nor
the Administrative Collateral Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower Representative or a Lender, and neither the Administrative Agent,
Co-Collateral Agent nor the Administrative Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, Co-Collateral Agent or the
Administrative Collateral Agent.

The Administrative Agent and the Administrative Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Administrative Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent and the Administrative Collateral
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent and the Administrative Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Administrative
Collateral Agent, as the case may be. The Administrative Agent and the
Administrative Collateral Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Administrative Collateral Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
the Administrative Collateral Agent, as the case may be.

 

149



--------------------------------------------------------------------------------

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Administrative Collateral Agent, as the case may be, as provided in this
paragraph, either or both of the Administrative Agent and the Administrative
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Agent(s) give notice of their resignation, then the retiring Administrative
Agent or Administrative Collateral Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent or Administrative
Collateral Agent, as the case may be, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender, in any case with assets of at
least $250,000,000. Upon the acceptance of its appointment as Administrative
Agent or Administrative Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Administrative
Collateral Agent, and the retiring Administrative Agent or Administrative
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Administrative Agent or
Administrative Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s or the Administrative Collateral Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent or
Administrative Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, either Collateral Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, either Collateral Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent nor the Administrative Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific

 

150



--------------------------------------------------------------------------------

information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that neither the Administrative Agent nor the Administrative
Collateral Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, and it will not share the Report with any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent, the
Administrative Collateral Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

Each Lender, each Issuing Bank, the Administrative Collateral Agent and the
Administrative Agent appoints the UK Security Trustee to act as security trustee
under and in connection with the UK Security Agreement on the terms and
conditions set forth on Schedule 8.

For the purposes of holding any security granted by any Borrower or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent and, to
the extent necessary, ratifies the appointment and authorization of the
Administrative Collateral Agent, to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lenders to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Lenders, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender shall, by its execution of an
Assignment and Assumption, be deemed to have consented to and confirmed: (i) the
Attorney as the person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Lender, all actions taken by
the Custodian in such capacity. The Substitution of the Administrative
Collateral Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.

 

151



--------------------------------------------------------------------------------

 

The Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

152



--------------------------------------------------------------------------------

 

(i) if to any Loan Party, to the Borrower Representative at:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Michael Zimmerman, Treasurer

Facsimile No.: 813.881.1923

with a copy to:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Marni Morgan Poe, General Counsel

Facsimile No.: 813.881.1923

(ii) if to the Administrative Agent or the Administrative Collateral Agent:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

Facsimile No.: (216) 781-2071

E-mail: david.j.waugh@chase.com

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: (216) 781-2071

E-mail: michael.f.mccullough@chase.com

with a copy to:

JPMorgan Europe Limited

125 London Wall

London, EC2Y 5AG

Attention: Loan and Agency Group

Facsimile No.: 011-44-22-7777-2350

 

153



--------------------------------------------------------------------------------

 

(iii) if to the UK Security Trustee, to

JPMorgan Chase Bank, N.A., London Branch

10 Aldermanbury

London EC2V 7RF

Untied Kingdom.

Attention: Tim Jacob and Helen Mathie

Facsimile No.: +44 20 7325 6813

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they

 

154



--------------------------------------------------------------------------------

would otherwise have. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Administrative Collateral Agent (to the extent it is a
party to such Loan Document) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) increase the advance rates set
forth in the definition of Borrowing Base or the Aggregate Borrowing Base
without the written consent of each Lender, or add new categories of eligible
assets or amend, waive or modify Section 6.13(b) (or the definition of
“Aggregate Availability”), without the written consent of the Supermajority
Lenders, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor (other than an Immaterial
Subsidiary) from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (viii) except as provided in clause (c) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, any Issuing Bank or any Swingline Lender hereunder without the prior
written consent of such Agent, such Issuing Bank or such Swingline Lender, as
the case may be (it being understood that any change to Section 2.21 shall
require the consent of the Administrative Agent, each Swingline Lender and each
Issuing Bank). The Administrative Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.

 

155



--------------------------------------------------------------------------------

 

(c) The Lenders hereby irrevocably authorize each of the Administrative
Collateral Agent and the UK Security Trustee, at its option and in its sole
discretion, to release any Liens granted to the Administrative Collateral Agent
or the UK Security Trustee by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative
Collateral Agent or the UK Security Trustee, as applicable, that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Collateral Agent and the UK Security Trustee may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Collateral Agent,
the UK Security Trustee and the Lenders pursuant to Article VII, (v) if such
Liens were granted by any Loan Party which has been designated as an
Unrestricted Subsidiary in accordance with Section 5.14 if such Loan Party
certifies to the Administrative Collateral Agent that the designation of such
Loan Party as an Unrestricted Subsidiary is in compliance with the terms of
Section 5.14 (and each of the Administrative Collateral Agent and the UK
Security Trustee may rely on any such certificate without further inquiry) or
(vi) if such Liens were granted by any Loan Party with respect to which 100% of
its Equity Interests have been sold in a transaction permitted pursuant to
Section 6.05 and the Borrowers have made all applicable prepayments required
under Article II in connection therewith, and the Borrowers certify to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, that
the transaction and any required prepayments have been made in compliance with
the terms of this Agreement (and the Administrative Collateral Agent and the UK
Security Trustee may rely conclusively on any such certificate, without further
inquiry). Except as provided in the preceding sentence, neither the
Administrative Collateral Agent nor the UK Security Trustee will release any
Liens on Collateral without the prior written authorization of the Co-Collateral
Agent and the Required Lenders; provided that, the Administrative Collateral
Agent and the UK Security Trustee may in their discretion, release their Liens
on Collateral valued in the aggregate not in excess of $2,500,000 during any
calendar year without the prior written authorization of the Required Lenders.
The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Loan Guarantor from its obligation
under its Loan Guaranty if (x) such Loan Guarantor has been designated as an
Unrestricted Subsidiary in accordance with Section 5.14 and such Loan Party
certifies to the Administrative Agent that the designation of such Loan
Guarantor as an Unrestricted Subsidiary is in compliance with the terms of
Section 5.14 (and the Administrative Agent may rely on any such certificate
without further inquiry) or (y) 100% of the Equity Interests of such Loan
Guarantor have been sold in a transaction permitted pursuant to Section 6.05 and
the Borrowers have made all applicable prepayments required under Article II in
connection therewith, and the Borrowers certify to the Administrative Agent that
the transaction and any required prepayments have been made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry). Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

 

156



--------------------------------------------------------------------------------

 

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
each Collateral Agent, and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent or such
Collateral Agent, as the case may be, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, but in each and every case
subject to the terms and conditions of this Agreement, costs and expenses
incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the Co-Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or the Co-Collateral Agent with respect to each field examination (which
field examination fees, as of the Effective Date, shall not exceed $1,000 per
day per examiner);

 

157



--------------------------------------------------------------------------------

 

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of the Administrative Collateral Agent and the UK Security
Trustee;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses shall be due and payable within 10
Business Days of receipt of an invoice therefor, except that (x) all such fees
and expenses incurred prior to the Effective Date shall be due on or prior to
the Effective Date, (y) all fees and expenses described in Section 9.03(a)(ii)
shall be due on or prior to the date of the issuance, amendment, renewal or
extension of the applicable Letter of Credit and (z) all costs and expenses in
connection with any amendment, modification or waiver of any Loan Document shall
be due on or prior to the effective date of any such amendment, modification or
waiver. All of the foregoing costs and expenses may be charged when due to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Cliffstar Acquisition, the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to

 

158



--------------------------------------------------------------------------------

any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Cliffstar Acquisition, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly (and in any
event, within 10 Business Days) after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative (provided that such consent shall not be
unreasonably withheld or unduly delayed), provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

 

159



--------------------------------------------------------------------------------

 

(B) the Administrative Agent; and

(C) the Issuing Banks.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

160



--------------------------------------------------------------------------------

 

(d) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall

 

161



--------------------------------------------------------------------------------

remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(g) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(unless the same has been cash collateralized in accordance with Section 2.06(j)
hereof) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

162



--------------------------------------------------------------------------------

 

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or by electronic communication (including e-mail
and internet or intranet websites) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising

 

163



--------------------------------------------------------------------------------

out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, either Collateral Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agents, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be

 

164



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations or
(g) with the consent of the Borrower Representative. For the purposes of this
Section, “Information” means all information received from the Borrowers and
their Affiliates relating to the Borrowers, their Affiliates or their business,
other than (i) any such information that is available to any Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrowers and (ii) any such information which (a) is or becomes generally
available to the public other than as a result of a disclosure by any Agent, any
Issuing Bank or any Lender, (b) becomes available to any Agent, any Issuing Bank
or any Lender or any of their representatives from a source other than any Loan
Party or one of its agents who is not known to such Agent, Issuing Bank or
Lender to be bound by any obligations of confidentiality to such Loan Party, or
(c) was known to any Agent, any Issuing Bank or any Lender or any of their
representatives or was independently developed by any Agent, any Issuing Bank or
any Lender or any of their representatives prior to its disclosure to the
Agents, Issuing Banks or Lenders by any Loan Party or one of its agents. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE

 

165



--------------------------------------------------------------------------------

BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee and the Lenders, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Collateral Agent or the UK Security
Trustee, as applicable) obtain possession of any such Collateral, such Lender
shall notify the Administrative Collateral Agent or the UK Security Trustee, as
applicable, thereof, and, promptly upon the request of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, therefor shall
deliver such Collateral to the Administrative Collateral Agent or the UK
Security Trustee, as applicable, or otherwise deal with such Collateral in
accordance with the instructions of the Administrative Collateral Agent or the
UK Security Trustee, as applicable.

Section 9.17. Interest Rate Limitation. (a) Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,

 

166



--------------------------------------------------------------------------------

together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.13(l)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

Section 9.18. Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

 

167



--------------------------------------------------------------------------------

 

Section 9.19. Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent or the Administrative Collateral Agent (the “Currency of Payment”) at the
place specified herein (such requirements are of the essence of this Agreement).
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Currency of Payment into another currency, the
parties hereto agree that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such Currency of Payment with such other currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m. (New York time) on the
Business Day preceding that on which final judgment is given, for delivery two
Business Days thereafter. The obligations in respect of any sum due hereunder to
any Lender or any Issuing Bank shall, notwithstanding any adjudication expressed
in a currency other than the Currency of Payment, be discharged only to the
extent that, on the Business Day following receipt by such Lender or Issuing
Bank of any sum adjudged to be so due in such other currency, such Lender or
Issuing Bank may, in accordance with normal banking procedures, purchase the
Currency of Payment with such other currency. Each Borrower agrees that (a) if
the amount of the Currency of Payment so purchased is less than the sum
originally due to such Lender or Issuing Bank in the Currency of Payment, as a
separate obligation and notwithstanding the result of any such adjudication,
such Borrower shall immediately pay the shortfall (in the Currency of Payment)
to such Lender or Issuing Bank and (b) if the amount of the Currency of Payment
so purchased exceeds the sum originally due to such Lender or Issuing Bank, such
Lender or Issuing Bank shall promptly pay the excess over to such Borrower in
the currency and to the extent actually received.

Section 9.20. Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

ARTICLE X

Loan Guaranty

Section 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and

 

168



--------------------------------------------------------------------------------

that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

169



--------------------------------------------------------------------------------

 

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be

 

170



--------------------------------------------------------------------------------

reinstated at such time as though the payment had not been made and whether or
not the Agents, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

Section 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

Section 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

Section 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agents, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Guarantor shall make such
withholdings or deductions and (iii) such Loan Guarantor shall pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable law.

Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to

 

171



--------------------------------------------------------------------------------

avoidance under applicable law, and no Loan Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Loan Guarantor hereunder shall not be rendered voidable under applicable law.
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agents, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

172



--------------------------------------------------------------------------------

 

ARTICLE XI

The Borrower Representative

Section 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. The Administrative Agent; the Collateral
Agents and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 11.01.

Section 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent; the Collateral Agents and the Lenders. Any notice provided
to the Borrower Representative hereunder shall constitute notice to each
Borrower on the date received by the Borrower Representative.

Section 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to

 

173



--------------------------------------------------------------------------------

effect the purposes of the Loan Documents, including without limitation, the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower and the compliance certificates required pursuant to Article V. Each
Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

Section 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and compliance certificates
required pursuant to Article V.

ARTICLE XII

Foreign Currency Participations

Section 12.01. Loans; Intra-Lender Issues. Notwithstanding anything to the
contrary contained herein, all Loans and Letter of Credit Advances that are
denominated in the Specified Foreign Currency (each, a “Specified Foreign
Currency Loan”) shall be made solely by the Lenders (including Chase) who are
not Participating Specified Foreign Currency Lenders (as defined below). Each
Lender acceptable to Chase that does not have Specified Foreign Currency Funding
Capacity in one or more Specified Foreign Currencies and who agrees in writing
with Chase to purchase foreign currency participations pursuant to this Article
XII (a “Participating Specified Foreign Currency Lender”) in Loans and Letter of
Credit Advances funded in such Specified Foreign Currencies, shall irrevocably
and unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from Chase, and Chase shall sell and be
deemed to sell to each such Participating Specified Foreign Currency Lender,
without recourse or any representation or warranty whatsoever, an undivided
interest and participation (a “Specified Foreign Currency Participation”) in
each Loan or Letter of Credit Advance which is a Specified Foreign Currency Loan
funded by Chase in an amount equal to such Participating Specified Foreign
Currency Lender’s Applicable Percentage of the Borrowing that includes such Loan
or Letter of Credit Advance. Such purchase and sale of a Specified Foreign
Currency Participation shall be deemed to occur automatically upon the making of
a Specified Foreign Currency Loan by Chase, without any further notice to any
Participating Specified Foreign Currency Lender. Notwithstanding anything to the
contrary contained herein, Chase may, at any time by written notice, terminate
its agreement with any Participating Specified Foreign Currency Lender to fund
any Specified Foreign Currency Loan on behalf of such Participation Lender. Upon
the giving of such notice by Chase, Chase shall cease to have any obligations
under this Section 12.01 with respect to the funding of Specified Foreign
Currency Loans on behalf of such Lender and such Lender shall no longer be a
Participating Specified Foreign Currency Lender with respect to Loans or Letters
of Credit Advances made after the date of such notice. The purchase price
payable by each Participating Specified Foreign

 

174



--------------------------------------------------------------------------------

Currency Lender to Chase for each Specified Foreign Currency Participation
purchased by it from Chase shall be equal to 100% of the principal amount of
such Specified Foreign Currency Participation (i.e., the product of (i) the
amount of the Borrowing that includes the relevant Loan or Letter of Credit
Advance and (ii) such Participating Specified Foreign Currency Lender’s
Applicable Percentage), and such purchase price shall be payable by each
Participating Specified Foreign Currency Lender to Chase in accordance with the
settlement procedure set forth in Section 12.02 below. Chase and the
Administrative Agent shall record on their books the amount of the Loans and
Letter of Credit Advances made by Chase and each Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation and Funded Specified
Foreign Currency Participation therein, all payments in respect thereof and
interest accrued thereon and all payments made by and to each Participating
Specified Foreign Currency Lender pursuant to this Section 12.01. Chase at its
option may make any Specified Foreign Currency Loan by causing any domestic or
foreign branch or Affiliate of Chase to make such Specified Foreign Currency
Loan.

Section 12.02. Settlement Procedure for Specified Foreign Currency
Participations. Each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation in the Specified Foreign Currency Loans shall be
in an amount equal to its Applicable Percentage of all such Specified Foreign
Currency Loans. However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by Chase and the Specified Foreign
Currency Participations, settlement among Chase and the Participating Specified
Foreign Currency Lenders with regard to the Participating Specified Foreign
Currency Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) Chase and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: so long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of Chase through
the Administrative Agent on such Business Days as requested by Chase and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 1:00 p.m., Chicago time, at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that Chase shall have the option but not the
obligation to request a Specified Foreign Currency Participation Settlement Date
and, in any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article VII (or a rescission has occurred) and (z) the
Administrative Agent has actual knowledge of such cure or waiver, all prior to
the Administrative Agent’s giving notice to the Participating Specified Foreign
Currency Lenders of the first Specified Foreign Currency Participation
Settlement

 

175



--------------------------------------------------------------------------------

Date under this Agreement, then the Administrative Agent shall not give notice
to the Participating Specified Foreign Currency Lenders of a Specified Foreign
Currency Participation Settlement Date based upon such cured or waived Event of
Default. If on any Specified Foreign Currency Participation Settlement Date the
total principal amount of the Specified Foreign Currency Loans made or deemed
made by Chase during the period ending on (but excluding) such Specified Foreign
Currency Participation Settlement Date and commencing on (and including) the
immediately preceding Specified Foreign Currency Participation Settlement Date
(or the Effective Date in the case of the period ending on the first Specified
Foreign Currency Participation Settlement Date) (each such period herein called
a “Specified Foreign Currency Participation Settlement Period”) is greater than
the principal amount of Specified Foreign Currency Loans repaid during such
Specified Foreign Currency Participation Settlement Period to Chase, each
Participating Specified Foreign Currency Lender shall pay to Chase (through the
Administrative Agent), no later than 12:00 p.m., Chicago time, on such Specified
Foreign Currency Participation Settlement Date, an amount equal to such
Participating Specified Foreign Currency Lender’s ratable share of the amount of
such excess. If in any Specified Foreign Currency Participation Settlement
Period the outstanding principal amount of the Specified Foreign Currency Loans
repaid to Chase in such period exceeds the total principal amount of the
Specified Foreign Currency Loans made or deemed made by Chase during such
period, Chase shall pay to each Participating Specified Foreign Currency Lender
(through the Administrative Agent) on such Specified Foreign Currency
Participation Settlement Date an amount equal to such Participating Specified
Foreign Currency Lender’s ratable share of such excess. Specified Foreign
Currency Participation Settlements in respect of Specified Foreign Currency
Loans shall be made in the currency in which such Specified Foreign Currency
Loan was funded on the Specified Foreign Currency Participation Settlement Date
for such Specified Foreign Currency Loans.

(ii) If any Participating Specified Foreign Currency Lender fails to pay to
Chase on any Specified Foreign Currency Participation Settlement Date the full
amount required to be paid by such Participating Specified Foreign Currency
Lender to Chase on such Specified Foreign Currency Participation Settlement Date
in respect of such Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation (such Participating Specified Foreign Currency
Lender’s “Specified Foreign Currency Participation Settlement Amount”) with
Chase, Chase shall be entitled to recover such unpaid amount from such
Participating Specified Foreign Currency Lender, together with interest thereon
(in the same respective currency or currencies as the relevant Specified Foreign
Currency Loans) at the Alternate Base Rate plus 2.00% per annum. Without
limiting Chase’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to Chase,
the Administrative Agent shall also be entitled to withhold from amounts
otherwise payable to such Participating Specified Foreign Currency Lender an
amount equal to such Participating Specified Foreign Currency

 

176



--------------------------------------------------------------------------------

Lender’s unpaid Specified Foreign Currency Participation Settlement Amount owing
to Chase and apply such withheld amount to the payment of any unpaid Specified
Foreign Currency Participation Settlement Amount owing by such Participating
Specified Foreign Currency Lender to Chase.

(iii) (a) A Participating Specified Foreign Currency Lender which has a Funded
Specified Foreign Currency Participation shall be entitled to receive interest
on such Funded Specified Foreign Currency Participation to the same extent as if
such Specified Foreign Currency Lender was the direct holder of the portion of
the Loan or Letter of Credit Advance in which it purchased a Specified Foreign
Currency Participation (it being agreed that, promptly upon the receipt by Chase
or any of its Affiliates of any interest in respect of any Loan in which a
Participating Specified Foreign Currency Lender has a Funded Specified Foreign
Currency Participation, Chase will pay or cause to be paid to such Participating
Specified Foreign Currency Lender its ratable share of such interest in
immediately available funds) and (b) for purposes of determining the Lenders
comprising the “Required Lenders” from and after the termination of the
Commitments, (i) the Revolving Exposure of a Lender that is a Participating
Specified Foreign Currency Lender shall be deemed to include the amount of the
sum of each Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender and (ii) the amount of the Revolving Exposure
of Chase and its Affiliates shall be reduced by an amount equal to the sum of
each Specified Foreign Currency Participation of such Participating Specified
Foreign Currency Lender.

Section 12.03. Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from Chase a participation in each
Specified Foreign Currency Loan made by Chase and to make payments to Chase with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Loans, against any Loan Party;

(ii) the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against the Administrative Agent, any Participating
Specified Foreign Currency Lender, or any other Person, whether in connection
with this Agreement, any Specified Foreign Currency Loans, the transactions
contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

 

177



--------------------------------------------------------------------------------

 

(vi) the commencement or pendency of any events specified in clause (h) or
(i) of Article VII, in respect of any Loan Party or any Subsidiary of any Loan
Party; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Article IV.

Section 12.04. Recovery or Avoidance of Payments. In the event any payment by or
on behalf of any Borrower or any other Loan Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by Chase is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to Chase (through the Administrative Agent)
such Participating Specified Foreign Currency Lender’s Applicable Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by Chase or the Administrative Agent
upon the amount required to be repaid by it.

Section 12.05. Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify Chase (to the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Loan Document) ratably for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Chase in any way
relating to or arising out of any Specified Foreign Currency Loans or any action
taken or omitted by Chase in connection therewith; provided that no
Participating Specified Foreign Currency Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of Chase (as determined by a court of competent jurisdiction in a
final non-appealable judgment). Without limiting the foregoing, each
Participating Specified Foreign Currency Lender agrees to reimburse Chase
promptly upon demand for such Participating Specified Foreign Currency Lender’s
ratable share of any costs or expenses payable by the Borrowers to Chase in
respect of the Specified Foreign Currency Loans to the extent that Chase is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 12.05 shall survive payment in full of all Specified
Foreign Currency Loans.

Section 12.06. Specified Foreign Currency Loan Participation Fee. In
consideration for each Participating Specified Foreign Currency Lender’s
participation in the Specified Foreign Currency Loans made by Chase, Chase
agrees to pay to the Administrative Agent for the account of each Participating
Specified Foreign Currency Lender, as and when Chase receives payment of
interest on its Specified Foreign Currency Loans, a fee (the “Specified Foreign
Currency Participation Fee”) at a rate per annum equal to the Applicable Rate on
such Specified Foreign Currency Loans minus 0.50% on the unfunded Specified
Foreign Currency Participation of such Participating Specified Foreign Currency
Lender in such Specified Foreign Currency Loans of Chase (or such other note or
fee as may be agreed upon by Chase and such Participating Specified Foreign
Currency Lender). The Specified Foreign Currency Participation Fee in respect of
any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the currency in
which the

 

178



--------------------------------------------------------------------------------

respective Specified Foreign Currency Loan was funded when interest on such
Specified Foreign Currency Loan is received by Chase. If Chase does not receive
payment in full of such interest, the Specified Foreign Currency Participation
Fee in respect of the unfunded Specified Foreign Currency Participation in such
Specified Foreign Currency Loans shall be reduced proportionately. Any amounts
payable under this Section 12.06 by the Administrative Agent to the
Participating Specified Foreign Currency Lenders shall be paid in the currency
in which the respective Specified Foreign Currency Loan was funded (or, if
different, the currency in which such interest payments are actually received).

(Remainder of this page intentionally left blank)

 

179



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

COTT CORPORATION CORPORATION COTT

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT BEVERAGES INC.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

CLIFFSTAR LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT BEVERAGES LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director



--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES:

156775 CANADA INC.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

967979 ONTARIO LIMITED

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

804340 ONTARIO LIMITED

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

2011438 ONTARIO LIMITED

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

COTT RETAIL BRANDS LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director



--------------------------------------------------------------------------------

 

COTT LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director

COTT EUROPE TRADING LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director

COTT PRIVATE LABEL LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director

COTT NELSON (HOLDINGS) LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director

COTT (NELSON) LIMITED

By

 

/s/ Gregory N. Leiter

 

Name:

 

Gregory N. Leiter

 

Title:

 

Director

COTT USA FINANCE LLC

By

 

/s/ Kristine Eppes

 

Name:

 

Kristine Eppes

 

Title:

 

Treasurer



--------------------------------------------------------------------------------

 

COTT HOLDINGS INC.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT USA RECEIVABLES CORPORATION

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

INTERIM BCB, LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT VENDING INC.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT INVESTMENT, L.L.C.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer

COTT USA CORP.

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer



--------------------------------------------------------------------------------

 

CB NEVADA CAPITAL INC.

By

 

/s/ Kristine Eppes

 

Name:

 

Kristine Eppes

 

Title:

 

Treasurer

COTT U.S. HOLDINGS LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

COTT U.S. ACQUISITION LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

COTT ACQUISITION LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

STAR REAL PROPERTY LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Treasurer

CAROLINE LLC

By

 

/s/ Michael R. Zimmerman

 

Name:

 

Michael R. Zimmerman

 

Title:

 

Vice President and Treasurer



--------------------------------------------------------------------------------

 

COTT UK ACQUISITION LIMITED

By:

 

/s/ Jerry Hoyle

 

Name:

 

Jerry Hoyle

 

Title:

 

Director

COTT ACQUISITION LIMITED

By:

 

/s/ Jerry Hoyle

 

Name:

 

Jerry Hoyle

 

Title:

 

Director



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually, as an Issuing Bank, as a

Swingline Lender and as a Lender

By

 

/s/ David J. Waugh

 

Name:

 

David J. Waugh

 

Title:

 

Senior Vice President

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as Administrative

Collateral Agent

By

 

/s/ David J. Waugh

 

Name:

 

David J. Waugh

 

Title:

 

Senior Vice President

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as an Issuing Bank,

as a Swingline Lender and as a Lender

By

 

/s/ Agostino A. Marchetti

 

Name:

 

Agostino A. Marchetti

 

Title:

 

Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as an Issuing Bank, as

a Swingline Lender and as a Lender

By

 

/s/ Timothy I. Jacob

 

Name:

 

Timothy I. Jacob

 

Title:

 

Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as UK Security

Trustee

By

 

/s/ Timothy I. Jacob

 

Name:

 

Timothy I. Jacob

 

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By

 

/s/ Andrew A. Doherty

 

Name:

 

Andrew A. Doherty

 

Title:

 

Senior Vice President

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender

By

 

/s/ Medina Sales De Andrade

 

Name:

 

Medina Sales De Andrade

 

Title:

 

Vice President



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and as a Lender

By

 

/s/ Philip F. Carfora

 

Name:

 

Phillip F. Carfora

 

Title:

 

Duly Authorized Signatory



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By

 

/s/ Scottye Lindsey

 

Name: Scottye Lindsey

 

Title: Director

By

 

/s/ Erin Morrissey

 

Name: Erin Morrissey

 

Title: Vice President

DEUTSCHE BANK AG, CANADA BRANCH,

as a Lender

By

 

/s/ Rod O’Hara

 

Name: Rod O’Hara

 

Title: Director

By

 

/s/ Marcellus Leung

 

Name: Marcellus Leung

 

Title: Assistant Vice President



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By

 

/s/ Sanat Amladi

 

Name: Sanat Amladi

 

Title: Vice President

WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA,

as a Lender

By

 

/s/ Sanat Amladi

 

Name: Sanat Amladi

 

Title: Vice President

WELLS FARGO BANK, N.A.
(LONDON BRANCH), as a Lender

By

 

/s/ Julian Daley

 

Name: Julian Daley

 

Title: COO



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By

 

/s/ Todd W. Milenius

 

Name: Todd W. Milenius

 

Title: Vice President

PNC BANK, CANADA BRANCH,

as a Lender

By

 

/s/ Nazmin Adatia

 

Name: Nazmin Adatia

 

Title: Senior Vice President



--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A. and affiliates

   $ 60,000,000   

Deutsche Bank AG New York Branch and affiliates

   $ 50,000,000   

General Electric Capital Corporation

   $ 60,000,000   

Bank of America, N.A. and affiliates

   $ 39,000,000   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 39,000,000   

PNC Bank, National Association and affiliates

   $ 27,000,000            

Total

   $ 275,000,000.00            



--------------------------------------------------------------------------------

 

Schedule 1.01(a)

Eligible Real Property

 

Loan Party

  

Location / Address

  

Owned, Leased or

Occupied

Cott Beverages Inc.

  

2525 Schuetz Road/

576 Fee Fee Road

Maryland Heights, MO 63043

  

Owned

Cott Beverages Inc.

  

301 Larcel Drive

Sikeston, MO 63801

  

Owned

156775 Canada Inc.

  

6525 Viscount Road

Mississauga, ON L4V 1H6

  

Owned

Cott Corporation

Corporation Cott

  

333 Avro Ave

Pointe-Claire, QU H9R 5W3

  

Owned

Cott Corporation

Corporation Cott

  

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

  

Owned



--------------------------------------------------------------------------------

 

Schedule 1.01(b)

MANDATORY COST FORMULA

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Disbursement Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Disbursement Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.

The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Disbursement Agent. This percentage will be certified by that Lender in its
notice to the Disbursement Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 

4.

The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Disbursement Agent as follows:

 

(a) in relation to a Loan denominated in Sterling:

LOGO [g97844tuka2.jpg] per cent. per annum

(b) in relation to a Loan in any currency other than Sterling:

 

LOGO [g97844chokka2.jpg] per cent. per annum.

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10(c)) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

 

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Disbursement Agent (or such other bank as may be designated by the Disbursement
Agent in consultation with the Borrower Representative) on interest bearing
Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Disbursement Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Disbursement Agent
pursuant to paragraph 7 below and expressed in Sterling per £1.0 million.

 

5.

For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
Disbursement Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Reference Banks” means, in relation to each of the Eurodollar Base Rate and
the Eurodollar Rate and Mandatory Cost, the principal office in London, England
of JPMorgan Chase Bank, N.A., London Branch, or such other bank or banks as may
be designated by the Disbursement Agent in consultation with Borrower
Representative;

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.



--------------------------------------------------------------------------------

 

7.

If requested by the Disbursement Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Disbursement Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Sterling per £1.0 million of the Tariff Base of that Reference Bank.

 

8.

Each Lender shall supply any information required by the Disbursement Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Disbursement Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Disbursement Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Disbursement Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Disbursement Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.

The Disbursement Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11.

The Disbursement Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Disbursement Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13.

The Disbursement Agent may from time to time, after consultation with Borrower
Representative and the Lenders, determine and notify to all parties to this
Agreement any amendments which are required to be made to this Annex II in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.



--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Unrestricted Subsidiaries

Cott IP Holdings Corp.

 

[***]

[Names redacted]



--------------------------------------------------------------------------------

 

Schedule 1.01(d)

Certain Account Debtors

Wal-Mart to the extent the aggregate amount of Accounts owing from Wal-Mart and
its Affiliates

to all Loan Parties exceeds 40%



--------------------------------------------------------------------------------

 

Schedule 1.01(e)

Eligible Equipment

 

[***]

[Equipment list redacted - 310 pages]



--------------------------------------------------------------------------------

 

Schedule 1.01(f)

Excluded Subsidiaries

Cott International Trading Ltd.

Cott International SRL

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

BCB International Holdings

BCB European Holdings

Cott (Shanghai) Trading Co., Ltd.

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Maquinaria y Equipo, S.A. de C.V.

Cott Embotelladores de Mexico S.A. de C.V.

Ad Personales, S.A. de C.V.*

Servicios Gerenciales de Mexico, S.A. de C.V.*

 

*

Entity will be deemed removed from this Schedule 1.01(f) when it executes the
Mexican Guaranty Agreement described on Annex C to Schedule 5.15 and becomes a
Loan Party pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

 

Schedule 2.04

Existing Letters of Credit

 

Credit Party

  

Letter of

Credit

Number

  

Beneficiary

   Amount      Issue Date      Expiration
Date  

Cott Beverages Inc.

  

CTCS-604637

  

Zurich American Insurance Co

   $ 3,055,000.00         4/28/2008         3/25/2011   

Cott Beverages Inc.

  

CTCS-614443

  

General Electric Capital

   $ 4,000,000.00         5/23/2008         5/21/2011   

Cott Corporation Corporation Cott

  

001-1003

  

Chubb Insurance Co. of Canada

   $ 400,000.00         3/31/2008         4/21/2011   



--------------------------------------------------------------------------------

 

Schedule 3.05

Properties

 

(a)

Real property owned or leased:

 

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.

  

499 East Mill Street

San Bernardino, CA 92408

  

Owned

Cott Beverages Inc.

  

4238 Director Drive

San Antonio, TX 78219

  

Owned

Cott Beverages Inc.

  

2525 Schuetz Road

Maryland Heights, MO

63043-1300

 

576 Fee Fee Road

Maryland Heights, MO

63043-1300

  

Owned

Cott Beverages Inc.

  

301 Larcel Drive

Sikeston, MO 63801

  

Owned

Cott Beverages Inc.

  

Conchester Rd & Aldan Ave

Concordville, PA 19331

  

Owned

Cott Beverages Inc.

  

3000 Springs of Elan Road

Blairsville, GA 30512

  

Owned

Cott Beverages Inc.

  

1001 10th Avenue

Columbus, GA 31901

  

Owned

156775 Canada Inc.

  

6525 Viscount Road

Mississauga, ON L4V 1H6

  

Owned

Cott Corporation


Corporation Cott

  

333 Avro Ave

Pointe-Claire, QU H9R 5W3

  

Owned

Cott Corporation


Corporation Cott

  

Lot P-468 Route 201

Ste-Marthe, QU

  

Owned

Cott Corporation


Corporation Cott

  

4 Addison Avenue

Scoudouc Industrial Park

Scoudouc, NB E4P 3N4

  

Owned

Cott Corporation


Corporation Cott

  

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

  

Owned

Cott Beverages
Limited

  

Knottingly Road (Bondgate)

Pontefract, W.YS WF8 2XA

  

Owned

Cott Beverages
Limited

  

Citrus Grove

Side Ley

Kegworth, Derbyshire DE74 2FJ

  

Owned

Cott Beverages
Limited

  

Lindred Road

Lomeshaye Industrial Estate

Brierfield, Nelson BB9 5SR

  

Owned



--------------------------------------------------------------------------------

 

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.

  

15200 Trinity Blvd

Fort Worth, TX 76155

  

Leased

Cott Beverages Inc.

  

570-B East Mill Street

San Bernardino, CA 92408

  

Leased

Cott Beverages Inc.

  

1820 Massaro Blvd.

Tampa, FL 33619

  

Leased

Cott Beverages Inc.

  

7275 Hazelwood Road

Berkeley, MO 63134

  

Leased

Cott Beverages Inc.

  

4843 International Boulevard

Wilson, NC 27893

  

Leased

Cott Beverages Inc.

  

4506 East Acline Drive

Tampa, FL 33605

  

Leased

Cott Beverages Inc.

  

4221, 4223, & 4235 Director Drive

San Antonio, TX 78219

  

Leased

Cott Beverages Inc.

  

126 Larcel Drive

Sikeston, MO 63801

  

Leased

Cott Beverages Inc.

  

11 Aldan Ave.

Concord Industrial Park

Concordville, PA

  

Leased

Cott Beverages Inc.

  

200 South Commerce Drive

Aston, PA 19107

  

Leased

Cott Beverages Inc.

  

105 Commerce Drive

Aston, PA 19104

  

Leased

Cott Vending Inc.

  

10838 Ambassador Blvd.

St. Louis, MO 63132

  

Leased

Cott Beverages Inc.

  

5519 West Idlewild Ave

Tampa, FL 33634

  

Leased

Cott Beverages Inc.

  

3715 1st Avenue

Columbus, GA 31904

  

Leased

Cott Corporation

Corporation Cott

  

15050 - 54A Avenue

Surrey, BC V3S 5X7

  

Leased

Cott Corporation

Corporation Cott

  

6425 Airport Road

Mississauga, ON L4V 1E4

  

Leased

Cott Corporation

Corporation Cott

  

4901/5001 - 64th Avenue

Calgary, AB T2C 4V4

  

Leased

Cott Corporation

Corporation Cott

  

3175 Airway Drive

Mississauga, ON L4V 1C2

  

Leased

Cott Beverages Inc.

  

311 S. Doolittle Avenue,

San Bernardino, CA 92408

  

Leased

Cott Beverages Inc.

  

256 Industrial Blvd.,

Blairsville, GA 30512

  

Leased



--------------------------------------------------------------------------------

 

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.

  

1011 N.W. J Street,

Bentonville, AR 72712

  

Leased

Cott Beverages Inc.

  

600 Andrews Road,

Columbus, GA 31906

  

Leased

Cott Vending Inc.

  

5677 Ch. St. Francois, St-

Laurent, QU H4S 1W6

  

Leased

Cott Embotelladores
de Mexico, S.A.
de C.V.

  

Calle Pedregal El Riego No.

500, ExHacienda El Riego,

Tehuacan, Puebla 75760

  

Owned

Cliffstar LLC

  

57, 59, 63 Franklin Avenue,

Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-2-1, 2 & 3)

  

Owned

Cliffstar LLC

  

81, 85, and 89 Franklin

Avenue, Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-2-8, 9 & 10)

  

Owned

Cliffstar LLC

  

441 S. Roberts Road, Dunkirk,

NY 14048 (County of

Chautauqua Index Number 79.16-2-4)

  

Owned

Star Real Property
LLC

 

Cliffstar LLC

  

Franklin Avenue (Main Plant)

Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-1-17, 19, 20,

21, 22, 23, 24, 25, 26, 32 &

39; 79.16-2-1 & 76; and

900.00-1-90.G)

  

Owned by Star
Real
Property LLC


 

Leased to
Cliffstar
Corporation

Star Real Property
LLC

 

Cliffstar LLC

  

Main Street & 19 Franklin

Avenue, Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-4-1, 2, 3, 4 & 5)

  

Owned by Star
Real
Property LLC


 

Leased to
Cliffstar Corporation

Cliffstar LLC

  

200 Water Street, Fredonia,

NY 14063 (Chautauqua

County Index Numbers

113.19-3-32.1, 33 & 34)

  

Owned

Cliffstar LLC

  

211 West Point Avenue,

Dunkirk, NY 14048

  

Leased

Cliffstar LLC

  

Sidetrack rail extending

southwesterly from a point of

connection with Conrail’s

Chicago Line

  

Leased

Cliffstar LLC

  

183 East Main Street,

Fredonia, NY 14063

(Chautauqua County Index

Number 113.19-3-32.2)

  

Leased



--------------------------------------------------------------------------------

 

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cliffstar LLC

  

54 W. Main Street, Brocton,

NY 14716 (Chautauqua

County Index Number 161.08-

1-46.2)

  

Owned

Cliffstar LLC

  

Harmon & Pearl Streets,

Brocton, NY 14716

(Chautauqua County Index

Numbers 161.08-2-14 & 15)

  

Leased

Cliffstar LLC

  

West side of Con Rail and the

South side of Chace Road – 4

acres +/-, Freetown, MA 02702

  

Leased

Cliffstar LLC

  

West side of Con Rail and the

South side of Chace Road – 4

acres +/-, Bentonville, AR 72712

  

Leased

Cliffstar LLC

  

63 Wall Street, North East, PA

16428 (Erie County Index

Number (35) 7-54-11)

  

Owned

Cliffstar LLC

  

3502, 3503 & 3601 Enterprise

Avenue, Joplin, MO (Tax

Parcels Numbers: 15-9.0-30-

000-000-36.022, 36.023,

37.001, 37.002, 37.003, 37.004

& 37.011)

  

Owned

Cliffstar LLC

  

3601 & 3503 Enterprise

Avenue, Webb City, MO

64801

  

Leased

Cliffstar LLC

  

11751 Pacific Avenue

Fontana, CA 92337 (Assessors

Parcel Numbers: 0238-171-51 & 75)

  

Owned

Cliffstar LLC

  

Westerly 206,660 SF of

Building B located on the

southerly portion of Lots 3, 4

and 5 in Vintage Park

Industrial Park, Fontana, CA

92337

  

Leased

Cliffstar LLC

  

13350 Marlay Avenue,

Fontana, CA 92337

  

Leased

Cliffstar LLC

  

5600 E. Francis Street

Ontario, CA 91761

  

Leased

Cliffstar LLC

  

1321 Beeco Road and 1990

Hood Road, Greer, SC 29650

(Greenville County Tax Map

Reference – Sheet G006.00,

Block 3, Lots 14.04 & 14.06)

  

Owned



--------------------------------------------------------------------------------

 

Loan Party

  

Location / Address

  

Owned, Leased
or Occupied

Cliffstar LLC

  

2819 Wade Hampton

Boulevard, Taylors, SC 29687

  

Leased

Cliffstar LLC

  

23879 Aspen Avenue,

Warrens, WI 54666 (Parcel

Identification Numbers

024-0163-0000 & 024-0194-0000)

  

Owned

Cliffstar LLC

  

1041 N. 15th Avenue, Walla

Walla, WA 99362 (Tax

Parcel/Account Numbers: 36

-07-19-23-0006, 0007, 0012,

0013; 36-07-19-24-0005, 0206
and 0301)

  

Owned

Cliffstar LLC

  

1156-1164 Dell Avenue,

Walla Walla, WA 99362

  

Leased



--------------------------------------------------------------------------------

 

(b)

Intellectual Property:

Patents

United States

 

Owner

  

Registration

Number

   Date   

Description

Cott Corporation

Corporation Cott

   6112924    9/5/2000   

Container with base having cylindrical legs
with circular feet

Cott Beverages Inc.

   D579,337    12/28/2008   

Bottle

Cott Corporation

Corporation Cott

  

12/369697

(Pending)

   4/28/2009   

Beverage compositions for the promotion of
joint health in companion animals

Canada

 

Owner

  

Application

Number

   Date   

Description

Cott Corporation

Corporation Cott

   2309667    11/18/2008   

Container with base having cylindrical legs
with circular feet

Mexico

 

Owner

  

Application

Number

   Date   

Description

Cott Corporation

Corporation Cott

   PA/a/2000/004512    8/22/2006   

Container with base having cylindrical legs
with circular feet

Cott Corporation

Corporation Cott

   MX/f/2008/001691    1/22/2010   

Bottle

UK

 

Owner

  

Application

Number

   Date   

Description

Cott Corporation

Corporation Cott

   2346359    8/7/2002   

Container with base having cylindrical legs
with circular feet

PCT Application

 

Owner

  

Application

Number

   Date   

Description

Cott Corporation

Corporation Cott

  

2000013974

(Pending)

   9/10/1999   

Container with base having cylindrical legs
with circular feet



--------------------------------------------------------------------------------

 

Trademarks

United States

Trademark Registrations

 

Owner

   Registration
Number    Registration
Date   

Trademark

Cott Beverages Inc.

   3,329,898    11/6/07   

AFTERSHOCK

Cott Beverages Inc.

   1,840,794    6/21/94   

ALASKAN FALLS

Cott Beverages Inc.

   1,856,389    9/27/94   

ALASKAN FALLS & Design

Cott Beverages Inc.

   1,753,371    2/16/93   

ALASKAN FALLS (stylized)

Cott Beverages Inc.

   1,776,022    6/8/93   

AMERICAN CLASSIC

Cott Beverages Inc.

   2,926,470    2/15/05   

AQUA MIST

Cliffstar LLC

   1,865,388    11/29/94   

BERRY-DACTYL

Cliffstar LLC

   2,782,129    11/11/03   

BOUNTY RUNNER

Cott Beverages Inc.

   2,919,483    1/18/05   

BROWN BARREL

Cliffstar LLC

   2,990,697    8/30/05   

CC CLIFFSTAR CORPORATION & Design

Cliffstar LLC

   2,990,612    8/30/05   

CC Logo

Cliffstar LLC

   3,662,236    7/28/09   

CHADWICK BAY

Cliffstar LLC

   3,791,642    5/18/10   

CHADWICK BAY

Cliffstar LLC

   3,768,307    3/30/10   

CHADWICK BAY & Design

Cott Beverages Inc.

   3,336,604    11/13/07   

CONDITION

Cliffstar LLC

   1,931,437    10/31/95   

COOLY-SAURUS

Cott Beverages Inc.

   749,859    5/21/63   

COTT

Cott Beverages Inc.

   3,346,151    11/27/07   

COTT

Cott Beverages Inc.

   679,364    5/26/59   

COTT (stylized)

Cott Beverages Inc.

   540,457    4/3/51   

COTT (stylized)

Cott Beverages Inc.

   2,957,804    5/31/05   

DAFFY DOZEN

Cott Beverages Inc.

   2,911,442    12/14/04   

DR. DUCK

Cott Beverages Inc.

   2,186,730    9/1/98   

DR. STRIPES

Cott Beverages Inc.

   2,237,271    4/6/99   

DR. VESS

Cott Beverages Inc.

   3,614,572    1/9/08   

EMERGE

Cott Beverages Inc.

   3,641,839    12/7/07   

FORTIFIDO

Cott Beverages Inc.

   3,688,035    12/21/07   

FORTIFIDO (design)

Cott Beverages Inc.

   3,389,406    2/26/08   

FREEFALL

Cott Corporation

   3,159,373    10/17/06   

FRUIT MELODIES

Cott Beverages Inc.

   1,956,754    2/13/96   

FRUIT MIST

Cott Beverages Inc.

   3,134,313    8/22/06   

FRUIT MIST

Cliffstar LLC

   1,882,418    3/7/95   

GOLDEN CROWN

Cliffstar LLC

   1,694,722    6/16/92   

GOLDEN CROWN

Cliffstar LLC

   0,966,665    8/21/73   

GOLDEN CROWN

Cliffstar LLC

   0,700,638    7/5/60   

GOLDEN CROWN

Cliffstar LLC

   1,870,758    12/27/94   

GRAPE-A-DON

Cott Beverages Inc.

   3,098,606    5/30/06   

GRID IRON GRAPE

Cliffstar LLC

   2,263,293    7/20/99   

HARBORSIDE

Cliffstar LLC

   3,385,483    2/19/08   

HARVEST CLASSIC

Cliffstar LLC

   3,779,599    4/20/10   

HARVEST CLASSIC



--------------------------------------------------------------------------------

 

Owner

   Registration
Number    Registration
Date   

Trademark

Cott Beverages Inc.

   3,702,862    10/27/09   

HOOVER’S BARREL ROOT BEER

Cott Beverages Inc.

   3,004,801    10/4/05   

HOUSE OF COTT & Design

Cott Beverages Inc.

   3,412,299    4/15/08   

INKED

Cott Beverages Inc.

   1,507,436    10/4/88   

ITS’ COTT TO BE GOOD!

Cliffstar LLC

   2,351,102    5/23/00   

JUICEY MAGIC

Cott Beverages Inc.

   3,758,493    3/9/10   

LOOPY LIMON

Cott Beverages Inc.

   3,781,937    4/27/10   

MISH MASH MOUNTAIN

Cott Beverages Inc.

   2,196,482    10/13/98   

MOUNTAIN STARS

Cott Beverages Inc.

   2,384,195    9/5/00   

MOUNTAIN YELLER

Cott Beverages Inc.

   3,383,317    2/12/08   

OOLONG JAHINI TEA

Cott Beverages Inc.

   3,396,406    3/11/08   

ORIENT EMPORIUM TEA CO.

Cott Beverages Inc.

   3,558,745    1/6/09   

Paw Print Design

Cott Beverages Inc.

   3,098,607    5/30/06   

PLAY MAKER

Cott Beverages Inc.

   3,331,023    11/6/07   

RED RAIN

Cliffstar LLC

   2,428,857    2/13/01   

RUGGED SAILS

Cliffstar LLC

   3,657,785    7/21/09   

ShanStar

Cliffstar LLC

   2,394,075    10/10/00   

SHANSTAR

Cott Beverages Inc.

   3,129,255    8/15/06   

SO CLEAR

Cott Beverages Inc.

   2,713,932    5/6/03   

STARS & STRIPES

Cott Beverages Inc.

   2,495,194    10/9/01   

STARS & STRIPES

Cliffstar LLC

   1,870,759    12/27/94   

STEGASAURUS

Cott Beverages Inc.

   3,525,061    10/28/08   

THE TASTE OF LONGEVITY

Cliffstar LLC

   2,163,690    6/9/98   

TRAXX

Cott Beverages Inc.

   3,723,436    12/8/09   

U FORCE

Cott Beverages Inc.

   555,776    3/11/52   

VESS (stylized)

Cott Beverages Inc.

   1,091,057    5/9/78   

VINTAGE

Cott Corporation

   3,149,060    9/26/06   

VINTAGE

Cott Corporation

   3,149,059    9/26/06   

VINTAGE

Cott Beverages Inc.

   1,273,007    4/3/84   

VINTAGE & Design

Cott Beverages Inc.

   110,004    4/25/16   

WHISTLE (stylized)

Cott Beverages Inc.

   3,383,319    2/12/08   

YADUMO BLACK TEA



--------------------------------------------------------------------------------

 

United States

Trademark Applications

 

Owner

   Application
Number    Filing Date   

Trademark

Cott Beverages Inc.

   77/252,328    8/10/07   

BARE ALL

Cott Beverages Inc.

   77/216,615    6/27/07   

BARE ALL

Cott Beverages Inc.

   77/252,322    8/10/07   

BARE ALL (Design)

Cott Beverages Inc.

   77/216,621    6/27/07   

BARE ALL (Design)

Cott Beverages Inc.

   77/128,555    3/12/07   

BOMBSHELL

Cott Beverages Inc.

   77/951,844    3/5/10   

COTT

Cliffstar LLC

   77/651,630    1/16/09   

CranStar 90

Cliffstar LLC

   77/651,629    1/16/09   

CranStar 90

Cott Beverages Inc.

   77/751,167    6/3/09   

CRYSTAL FRUIT

Cott Beverages Inc.

   77/276,186    9/11/2007   

EMERGE

Cott Beverages Inc.

   85/053,790    6/3/10   

EMERGE

Cliffstar LLC

   77/888,263    12/8/09   

eXact

Cott Beverages Inc.

   77/688,020    3/11/09   

FREEDOM FROM THIRST

Cott Beverages Inc.

   77/706,168    4/3/09   

MOUNTAIN FIZZ

Cott Beverages Inc.

   77/694,723    3/19/09   

MR. FIZZ

Cott Beverages Inc.

   77/758,686    6/12/09   

NATURAL REFRSHMENT IS SO CLEAR

Cott Beverages Inc.

   77/631,791    1212/08   

POWER GRID

Cott Beverages Inc.

   77/906,287    6/6/10   

RED STRIKE

Canadian

Trademark Registrations

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott

   TMA211456   

January 16, 1976

  

LOGO [g97844g55d68.jpg]

 

ALLAN & DESIGN

Cott Corporation Corporation Cott

   TMA192404   

July 6, 1973

  

LOGO [g97844g92a16.jpg]

 

ALLAN & DESIGN

Cott Corporation Corporation Cott

   TMA200922   

August 2, 1974

  

LOGO [g97844g69b49.jpg]

 

ALLAN DESIGN



--------------------------------------------------------------------------------

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott

  

TMA243083

  

April 11, 1980

  

LOGO [g97844g22o26.jpg]

 

ALLANADE DESIGN

Cott Corporation Corporation Cott

  

TMA176290

  

May 21, 1971

  

APPIA

Cott Corporation Corporation Cott

  

TMA677482

  

November 22, 2006

  

AQUEL

Cliffstar LLC

  

TMA526177

  

March 30, 2000

  

BERRY-DACTYL

Cott Corporation Corporation Cott

  

TMA464925

  

October 25, 1996

  

LOGO [g97844g28v46.jpg]

 

BESSEY’S ICEBERG &
PENGUIN DESIGN

Cott Corporation Corporation Cott

  

TMA318708

  

September 19, 1986

  

BESSEY’S ROYALE

Cott Corporation Corporation Cott

  

TMA242067

  

March 28, 1980

  

BESSEY’S TOMATO LITE

Cliffstar LLC

  

TMA540303

  

January 25, 2001

  

BREAKWATER

Cott Corporation Corporation Cott

  

TMA314791

  

May 30, 1986

  

CHATEAU

Cott Corporation Corporation Cott

  

TMA169911

  

July 3, 1970

  

CHATEAU DRY

Cott Corporation Corporation Cott

  

TMA152274

  

July 28, 1967

  

CHRISTIN

Cott Corporation Corporation Cott

  

TMA677662

  

November 27, 2006

  

COLA KICKER

Cliffstar LLC

  

TMA525950

  

March 28, 2000

  

COOLY-SAURUS

Cott Corporation Corporation Cott

  

TMA681297

  

February 7, 2007

  

COTT

Cott Corporation Corporation Cott

  

TMA166849

  

December 12, 1969

  

LOGO [g97844g88y88.jpg]

 

COTT DESIGN

Cott Corporation Corporation Cott

  

TMA454922

  

March 1, 1996

  

COTT UP

Cott Corporation Corporation Cott

  

TMA560006

  

April 9, 2002

  

DAZZLE

Cott Corporation Corporation Cott

  

TMA183886

  

June 23, 1972

  

DENIS

Cott Corporation Corporation Cott

  

TMA245838

  

May 30, 1980

  

LOGO [g97844g97a18.jpg]

 

DENIS & DESSIN



--------------------------------------------------------------------------------

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott

  

TMA447006

  

September 1, 1995

  

DESERT DRINX

Cott Corporation Corporation Cott

  

TMA557585

  

February 7, 2002

  

DRACOLA

Cott Corporation Corporation Cott

  

TMA249257

  

August 8, 1980

  

ELITE

Cott Corporation Corporation Cott

  

TMA456723

  

April 26, 1996

  

FIRST SQUEEZE

Cott Corporation Corporation Cott

  

TMA316011

  

July 4, 1986

  

FIZZ-UP

Cott Corporation Corporation Cott

  

TMA476159

  

May 13, 1997

  

FRUIT MIST

Cott Corporation Corporation Cott

  

TMA498545

  

August 12, 1998

  

FRUIT RIOT

Cott Corporation Corporation Cott

  

TMA200531

  

July 12, 1974

  

GIGGLE

Cliffstar LLC

  

TMA526176

  

March 30, 2000

  

GRAPE-A-DON

Cliffstar LLC

  

TMA542773

  

March 21, 2001

  

HARBORSIDE

Cliffstar LLC

  

TMA528970

  

June 12, 2000

  

HARBOURSIDE

Cliffstar LLC

  

TMA565471

  

August 2, 2002

  

HARBOURSIDE CAFÉ

Cott Corporation Corporation Cott

  

TMA601461

  

February 5, 2004

  

HIKO

Cott Corporation Corporation Cott

  

TMA669184

  

August 2, 2006

  

LOGO [g97844hanu.jpg]

Cott Corporation Corporation Cott

  

TMA738392

  

April 24, 2009

  

INKED

Cott Corporation Corporation Cott

  

TMA486670

  

December 10, 1997

  

LOGO [g97844g86i28.jpg]

 

IT’S CLEAR, IT’S COOL... IT’S
ENDLESS SUMMER & DESIGN

Cott Corporation Corporation Cott

  

TMA169219

  

May 15, 1970

  

IT’S COTT TO BE GOOD

Cott Corporation Corporation Cott

  

UCA003822

  

September 7, 1934

  

KIK

Cott Corporation Corporation Cott

  

TMA492119

  

March 30, 1998

  

LEMON BLASTER



--------------------------------------------------------------------------------

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott

  

TMA318709

  

September 19, 1986

  

MY MILKMAN/MON LAITIER

Cott Corporation Corporation Cott

  

TMA244724

  

May 9, 1980

  

NICE-N-LITE

Cott Corporation Corporation Cott

  

TMA458835

  

June 7, 1996

  

LOGO [g97844g99h09.jpg]

 

PIRATE & DESSIN

Cott Corporation Corporation Cott

  

TMA515952

  

August 31, 1999

  

PLAYA PUNCH

Cott Corporation Corporation Cott

  

TMA204387

  

January 10, 1975

  

LOGO [g97844g89z64.jpg]

 

POP BOTTLE & DESIGN

Cott Corporation Corporation Cott

  

TMA654659

  

December 8, 2005

  

RED RAIN

Cott Corporation Corporation Cott

  

TMA297662

  

November 30, 1984

  

ROYAL CREST BEVERAGES

Cliffstar LLC

  

TMA525800

  

March 27, 2000

  

SABER BLUE TIGER

Cliffstar LLC

  

TMA527377

  

May 5, 2000

  

SEA WITCH

Cliffstar LLC

  

TMA528563

  

May 30, 2000

  

SPOUTIN’ WHALE

Cliffstar LLC

  

TMA525798

  

March 27, 2000

  

STEGASAURUS

Cott Corporation Corporation Cott

  

TMA335965

  

December 31, 1987

  

SUN MOUNTAIN

Cott Corporation Corporation Cott

  

TMA343501

  

August 5, 1988

  

LOGO [g97844g29d49.jpg]

 

SUN MOUNTAIN SPRINGS
& DESIGN



--------------------------------------------------------------------------------

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott

  

TMA541530

  

February 26, 2001

  

LOGO [g97844g80t77.jpg]

 

SUPER FRUIT & Design

Cott Corporation Corporation Cott

  

TMA740094

  

May 13, 2009

  

LOGO [g97844g24t91.jpg]

 

TATTOO DESIGN

Cott Corporation Corporation Cott

  

TMA492120

  

March 30, 1998

  

TEA BLASTER

Cliffstar LLC

  

TMA525798

  

March 27, 2000

  

TRAXX

Cott Corporation Corporation Cott

  

TMA171028

  

September 4, 1970

  

VERCHERES

Canadian

Trademark Applications

 

Owner

  

Application

Number

  

Date

  

Trademark

Cott Corporation Corporation Cott

  

1345771

  

May 1, 2007

  

A BETTER FIT FOR AN
ACTIVE LIFE

Cott Corporation Corporation Cott

  

1386561

  

March 7, 2008

  

ACAI-BLU

Cott Corporation Corporation Cott

  

1412860

  

September 30, 2008

  

ANTIDOTE

Cott Corporation Corporation Cott

  

1435169

  

April 20, 2009

  

BONE CHILLIN’

Cott Corporation Corporation Cott

  

1422405

  

December 18, 2008

  

BRAZILIAN BERRY

Cott Corporation Corporation Cott

  

1362389

  

September 5, 2007

  

BRIGHT WAVE

Cott Corporation Corporation Cott

  

1422407

  

December 18, 2008

  

CHIKARA



--------------------------------------------------------------------------------

 

Owner

  

Application

Number

  

Date

  

Trademark

Cliffstar LLC

  

1399416

  

April 21, 2010

  

LOGO [g97844g46c40.jpg]

 

CHADWICK BAY & Design

Cliffstar LLC

  

1399411

  

April 21, 2010

  

CHADWICK BAY

Cott Corporation Corporation Cott

  

1388872

  

March 26, 2008

  

COTT ROQT

Cott Corporation Corporation Cott

  

1289942

  

February 14, 2006

  

DETONATE

Cott Corporation Corporation Cott

  

1344388

  

April 20, 2007

  

DRINK TWICE DAILY

Cott Corporation Corporation Cott

  

1422402

  

December 18, 2008

  

DRUIDIC

Cott Corporation Corporation Cott

  

1363038

  

September 10, 2007

  

EMERGE

Cott Corporation Corporation Cott

  

1422404

  

December 18, 2008

  

EURO CITRUS

Cott Corporation Corporation Cott

  

1383323

  

February 13, 2008

  

FORTOFIDO…FOR THE DOG YOU LOVE

Cott Corporation Corporation Cott

  

1377228

  

December 21, 2007

  

LOGO [g97844g65q81.jpg]

 

FORTIFIDO & PAW DESIGN

Cott Corporation Corporation Cott

  

1331895

  

January 18, 2007

  

GRIM REAPER

Cott Corporation Corporation Cott

  

1313396

  

August 17, 2006

  

JASMINE SUMANA TEA

Cott Corporation Corporation Cott

  

1313388

  

August 17, 2006

  

OOLONG JAHINI TEA

Cott Corporation Corporation Cott

  

1312288

  

August 9, 2006

  

ORIENT EMPORIUM TEA CO.

Cott Corporation Corporation Cott

  

1422408

  

December 18, 2008

  

OROBUS

Cott Corporation Corporation Cott

  

1367000

  

October 10, 2007

  

OZMOZ

Cott Corporation Corporation Cott

  

1377230

  

December 21, 2007

  

LOGO [g97844g63l23.jpg]

 

PAW DESIGN



--------------------------------------------------------------------------------

 

Owner

  

Application
Number

  

Date

  

Trademark

Cott Corporation Corporation Cott

  

1343929

  

April 18, 2007

  

POTENTIA

Cott Corporation Corporation Cott

  

1289944

  

February 14, 2006

  

PREDATOR

Cott Corporation Corporation Cott

  

1356643

  

July 20, 2007

  

RATIO WATER

Cott Corporation Corporation Cott

  

1370541

  

November 2, 2007

  

RED HARD

Cott Corporation Corporation Cott

  

1237946-1

  

January 22, 2010

  

RED RAIN

Cott Corporation Corporation Cott

  

1237947

  

November 19, 2004

  

RED RAVE

Cott Corporation Corporation Cott

  

1422403

  

December 18, 2008

  

RESURGENT RASBERRY

Cott Corporation Corporation Cott

  

1473153

  

March 15, 2010

  

ROOIBOS TEREMA TEA

Cott Corporation Corporation Cott

  

1288436

  

February 2, 2006

  

SOCLEAR

Cott Corporation Corporation Cott

  

1313392

  

August 17, 2006

  

YADUMO BLACK TEA

United Kingdom

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

BCB Beverages Limited

  

2153665

  

11/13/1998

  

DR LOONY’S BOUNCY
BUBBLEGUM

BCB Beverages Limited

  

2153663

  

11/13/1998

  

DR LOONY’S STRAWERRY
JELLY

BCB Beverages Limited

  

2153662

  

11/13/1998

  

DR LOONY’S ICE CREAM SODA


BCB Beverages Limited

  

2115574

  

6/5/1998

  

DR LOONY’S

BCB Beverages Limited

  

2108880

  

4/4/1997

  

VIXEN

BCB Beverages Limited

  

2068275

  

7/4/1997

  

DR LOONY’S CHERRY
CHOCOLATE DREAM

BCB Beverages Limited

  

2029496

  

4/9/1996

  

EDGE

Cott Beverages Limited

  

580919

  

28-OCT-1937

  

SUNVILL

Cott Beverages Limited

  

735064

  

15-OCT-1954

  

SUNQUEN

Cott Beverages Limited

  

893935

  

30-APR-1966

  

SUNSPRING

Cott Beverages Limited

  

1085655

  

26-OCT-1977

  

BENSADE

Cott Beverages Limited

  

B1155810

  

16-JUN-1981

  

CARTERS

Cott Beverages Limited

  

1410043

  

06-DEC-1989

  

Macaw Logo

Cott Beverages Limited

  

1410044

  

06-DEC-1989

  

MACAW

Cott Beverages Limited

  

1410045

  

06-DEC-1989

  

MACAW

Cott Beverages Limited

  

1548609

  

24-SEPT-1993

  

MINERVA

Cott Beverages Limited

  

1585492

  

12-SEPT-1994

  

COTT RETAIL BRANDS



--------------------------------------------------------------------------------

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

Cott Beverages Limited

  

1585494

  

12-SEPT-1994

  

COTT

Cott Beverages Limited

  

2004126

  

01-DEC-1994

  

CRYSTAL QUARTZ

Cott Beverages Limited

  

2016370

  

01-APR-1995

  

POP FACTORY

Cott Beverages Limited

  

2102231

  

08-JUN-1996

  

BEN SHAWS

Cott Beverages Limited

  

2121072

  

16-JAN-1997

  

CARTERS GOLD

Cott Beverages Limited

  

2135258

  

07-JUN-1997

  

CARTERS ROYAL

Cott Beverages Limited

  

2180203

  

21-OCT-1998

  

CONNOISSEUR

Cott Beverages Limited

  

2189200

  

18-FEB-1999

  

BENJAMIN SHAW

Cott Beverages Limited

  

2207437

  

02-SEP-1999

  

BULLRING

Cott Beverages Limited

  

2223475

  

24-FEB-2000

  

cola@cott.uk

Cott Beverages Limited

  

2224197

  

02-MAR-2000

  

7X

Cott Beverages Limited

  

2228207

  

04-APR-2000

  

RED ROOSTER

Cott Beverages Limited

  

2235324

  

08-JUN-2000

  

CARTERS SIMPLY CLEAR

Cott Beverages Limited

  

2241867

  

07-AUG-2000

  

DR. LOVE DR. HATE

Cott Beverages Limited

  

2258301

  

18-JAN-2001

  

RED ROCKET

Cott Beverages Limited

  

2296314

  

25-MAR-2002

  

Macaw Head Logo

Cott Beverages Limited

  

2296317

  

25-MAR-2002

  

MACAW (stylized)

Cott Beverages Limited

  

2308918

  

23-AUG-2002

  

IN THE MIX

Cott Beverages Limited

  

2309729

  

04-SEP-2002

  

JUS DE VIE

Cott Beverages Limited

  

2322716

  

03-FEB-2003

  

RR Logo

Cott Beverages Limited

  

2323810

  

14-FEB-2003

  

Drops Logo

Cott Beverages Limited

  

2323815

  

18-FEB-2003

  

H2 & Apple Device

Cott Beverages Limited

  

2323816

  

18-FEB-2003

  

H2 & Orange Device

Cott Beverages Limited

  

2323959

  

17-FEB-2003

  

H2 & Lemon Device

Cott Beverages Limited

  

2323960

  

17-FEB-2003

  

H2 & Berries Device

Cott Beverages Limited

  

2323961

  

17-FEB-2003

  

H2 & Raspberries Device

Cott Beverages Limited

  

2323962

  

17-FEB-2003

  

H2 & Fruit Device

Cott Beverages Limited

  

2335475

  

21-JUN-2003

  

H2 ORANGE SPORTS DRINK &
Device

Cott Beverages Limited

  

2335476

  

21-JUN-2003

  

H2 GRAPEFRUIT SPORTS DRINK
& Device

Cott Beverages Limited

  

2335477

  

21-JUN-2003

  

H2 LEMON & LIME SPORTS
DRINK & Device

Cott Beverages Limited

  

2350017

  

26-NOV-2003

  

COTT SLIM LITE

Cott Beverages Limited

  

2350018

  

26-NOV-2003

  

COTT SLIM LIGHT

Cott Beverages Limited

  

2350295

  

01-DEC-2003

  

COTT WAIST WATCHERS

Cott Beverages Limited

  

2355744

  

13-FEB-2004

  

REFRESHMENT ROOSTER

Cott Beverages Limited

  

2355745

  

13-FEB-2004

  

SPORT ROOSTER

Cott Beverages Limited

  

2365980

  

17-JUN-2004

  

JUICEFUL

Cott Beverages Limited

  

2365981

  

17-JUN-2004

  

EMERGE

Cott Beverages Limited

  

2367778

  

08-JUL-2004

  

ROOSTER ENERGY

Cott Beverages Limited

  

2367781

  

08-JUL-2004

  

ROOSTER SPORT

Cott Beverages Limited

  

2381243

  

24-DEC-2004

  

EAU SO CLEANSING

Cott Beverages Limited

  

2382284

  

24-DEC-2004

  

EAU SO UPLIFTING



--------------------------------------------------------------------------------

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

Cott Beverages Limited

  

2382285

  

24-DEC-2004

  

EAU SO SKINNY

Cott Beverages Limited

  

2382970

  

27-JAN-2005

  

K PLUS

Cott Beverages Limited

  

2382971

  

27-JAN-2005

  

S PLUS

Cott Beverages Limited

  

2383853

  

08-FEB-2005

  

EAU SO SLIMMING

Cott Beverages Limited

  

2436935

  

27-OCT-2006

  

ORIENT EMPORIUM TEA
CO

Cott Beverages Limited

  

2437990

  

09-NOV-2006

  

SOCLEAR SPARKLING
WATER & Device

Cott Beverages Limited

  

2447932

  

27-FEB-2007

  

BARE ALL

Cott Beverages Limited

  

2453046

  

20-APR-2007

  

BARE ALL Logo

Cott Beverages Limited

  

2460295

  

04-JUL-2007

  

DRINK A RAINBOW

Cott Beverages Limited

  

2484790

  

14-APR-2008

  

FRUIT SPRITZ device

Cott Beverages Limited

  

2486529

  

02-MAY-2008

  

THE JUICIER COMPANY

Cott Beverages Limited

  

2489102

  

03-JUN-2008

  

SO CLEAR ORGANIC &
Device

Cott Beverages Limited

  

2490146

  

16-JUN-2008

  

50 5IFTY logo

Cott Beverages Limited

  

2490156

  

16-JUN-2008

  

THE JUICIER COMPANY
logo

Cott Beverages Limited

  

2490262

  

17-JUN-2008

  

AMICI

Cott Beverages Limited

  

2493124

  

18-JUN-2008

  

JUSCI

Cott Beverages Limited

  

2491260

  

27-JUN-2008

  

SPARKLE & CO

Cott Beverages Limited

  

2493881

  

29-JUL-2008

  

SO CLOUDY & Device

Cott Beverages Limited

  

2503383

  

26-NOV-2008

  

RED RAIN

Cott Beverages Limited

  

2505827

  

06-JAN-2009

  

STARS AND STRIPES

Cott Beverages Limited

  

2509315

  

23-FEB-2009

  

SLINGSHOT

Cott Beverages Limited

  

2510656

  

09-MAR-2009

  

RED ROOSTER SUPER CHARGE

Cott Beverages Limited

  

2530006

  

27-OCT-2009

  

EMERGE ENERGY SHOT

Cott Beverages Limited

  

2530004

  

27-OCT-2009

  

EMERGE STIMULATION
SHOT

Cott Beverages Limited

  

741803

  

29-APR-1955

  

SUNCHARM

Cott Private Label Limited

  

1212243

  

07-FEB-1984

  

CARNIVAL

Cott Private Label Limited

  

1304592

  

20-MAR-1987

  

CARTERS SPLASH

Cott Private Label Limited

  

B1304593

  

20-MAR-1987

  

CARTERS SUMMERTIME

Cott Private Label Limited

  

1304594

  

20-MAR-1987

  

CARTERS CLASSIC

Cott Private Label Limited

  

1304595

  

20-MAR-1987

  

CARTERS S’JOOSEY

Cott Private Label Limited

  

1304596

  

20-MAR-1987

  

ISLANDER

Cott Private Label Limited

  

1372172

  

04-FEB-1989

  

ENGLISH ROYAL

Cott Private Label Limited

  

1372173

  

04-FEB-1989

  

CARTERS FIVE STAR

Cott Private Label Limited

  

1389777

  

29-JUN-1989

  

PINACO

Cott Private Label Limited

  

1443701

  

29-SEP-1990

  

CARTERS

Cott Private Label Limited

  

1480021

  

19-OCT-1991

  

EXTRATIME

Cott Private Label Limited

  

1536181

  

18-MAY-1993

  

Carters Soda Label

Cott Private Label Limited

  

2028345

  

26-JUL-1995

  

Carters CIDER SHANDY
Label

Cott Private Label Limited

  

2115862

  

14-NOV-1996

  

TOP KATS



--------------------------------------------------------------------------------

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

Cott Private Label Limited

  

2115866

  

14-NOV-1996

  

HAPPY POPS

Cott Private Label Limited

  

2118920

  

17-DEC-1996

  

MEGASAURUS

Cott Private Label Limited

  

2120141

  

07-JAN-1997

  

WAM

Cott Private Label Limited

  

2120329

  

09-JAN-1997

  

SPOOF

Cott Private Label Limited

  

2120417

  

10-JAN-1997

  

AXESS

Cott Private Label Limited

  

2120455

  

10-JAN-1997

  

NEON

Cott Private Label Limited

  

2120457

  

10-JAN-1997

  

CARTERS SPARKLE

Cott Private Label Limited

  

2120459

  

10-JAN-1997

  

CARTERS STAR

Cott Private Label Limited

  

2120936

  

13-JAN-1997

  

MORSE

Cott Private Label Limited

  

2121068

  

16-JAN-1997

  

JINX

Cott Private Label Limited

  

2134052

  

28-MAY-1997

  

WIDE EYE

Cott Private Label Limited

  

2135774

  

13-JUN-1997

  

SPORTADE

Cott Private Label Limited

  

2142823

  

23-AUG-1997

  

POP MAGIC & Device

Cott Private Label Limited

  

2142826

  

23-AUG-1997

  

Wizard Device

Cott Beverages Inc.

  

826230

  

09-Jan-1963

  

ROYAL CROWN COLA

Cott Beverages Inc.

  

914292

  

12-Feb-1969

  

ROYAL CROWN

Cott Beverages Inc.

  

936300

  

10-Jan-1969

  

DIOT-RITE

Cott Beverages Inc.

  

1168872

  

27-Dec-1984

  

ROYAL CROWN RC100

Cott Beverages Inc.

  

2015636

  

03-Mar-2000

  

ROYAL CROWN COLA
RC COLA (Stylized)

Cott Beverages Inc.

  

2034480

  

06-Dec-1996

  

ROYAL CROWN DRAFT

Cott Beverages Inc.

  

2069562

  

01-Nov-1996

  

HEAD KICK

Cott Beverages Inc.

  

B853384

  

03-Mar-1965

  

DIET-RITE

United Kingdom

Trademark Applications

 

Owner

  

Application
Number

  

Date

  

Description

Cott Beverages Limited

  

2545069

  

19-APR-2010

  

GETTING YOU
THROUGH IT

Cott Beverages Limited

  

2545310

  

20-APR-2010

  

FRENZY

International

Trademark Registrations

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Afghanistan

  

Cott Beverages Inc.

  

1199

  

15-Dec-1967

  

ROYAL CROWN

Afghanistan

  

Cott Beverages Inc.

  

1200

  

15-Dec-1967

  

RC

Albania

  

Cott Beverages Inc.

  

166

  

13-Nov-1992

  

RC

Albania

  

Cott Beverages Inc.

  

5010

  

13-Nov-1992

  

ROYAL CROWN

Albania

  

Cott Beverages Inc.

  

5011

  

20-Apr-1991

  

UPPER 10

Albania

  

Cott Beverages Inc.

  

11023

  

20-Feb-2007

  

ROYAL CROWN

Albania

  

Cott Beverages Inc.

  

11024

  

20-Feb-2007

  

RED RAIN



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Albania

  

Cott Beverages Inc.

  

12016

  

07-Nov-2008

  

ORIENT
EMPORIUM TEA
CO.

Algeria

  

Cott Beverages Inc.

  

61880

  

27-Nov-1991

  

RC

Algeria

  

Cott Beverages Inc.

  

61881

  

27-Nov-1991

  

ROYAL CROWN

Argentina

  

Cott Beverages Inc.

  

1907186

  

30-Nov-1992

  

RC

Argentina

  

Cott Beverages Inc.

  

1948725

  

31-May-1993

  

ROYAL CROWN

Argentina

  

Cott Beverages Inc.

  

2116557

  

26-Sept-2006

  

DIET-RITE

Armenia

  

Cott Beverages Inc.

  

2430

  

14-Oct-1997

  

ROYAL CROWN

Armenia

  

Cott Beverages Inc.

  

2988

  

31-Mar-1998

  

ROYAL CROWN
COLA RC COLA &
Design

Armenia

  

Cott Beverages Inc.

  

11508

  

06-Mar-2007

  

ROYAL CROWN
COLA & RC Design

Australia

  

Cott Beverages Inc.

  

673324

  

09-May-1997

  

ROYAL CROWN

Australia

  

Cott Beverages Inc.

  

750239

  

07-Mar-2001

  

ROYAL CROWN
DRAFT

Australia

  

Cott Beverages Inc.

  

789019

  

22-Mar-1999

  

RC EDGE

Australia

  

Cott Beverages Inc.

  

1139904

  

09-Oct-2006

  

RC & Design

Austria

  

Cott Beverages Inc.

  

101426

  

21-Dec-1992

  

ROYAL CROWN

Austria

  

Cott Beverages Inc.

  

101709

  

31-Jan-1983

  

RC (Stylized)

Austria

  

Cott Beverages Inc.

  

101748

  

27-Jan-1983

  

DIET-RITE

Azerbaijan

  

Cott Beverages Inc.

  

980658

  

15-Apr-1998

  

ROYAL CROWN

Azerbaijan

  

Cott Beverages Inc.

  

20050476

  

07-Jul-2005

  

RC

Bahamas

  

Cott Beverages Inc.

  

555

  

04-Nov-1926

  

NEHI

Bahamas

  

BCB Beverages Limited

  

3987

  

23-Jul-1963

  

ROYAL CROWN

Bahamas

  

BCB Beverages Limited

  

3988

  

23-Jul-1963

  

ROYAL CROWN

Bahamas

  

BCB Beverages Limited

  

4369

  

10-Dec-1964

  

DIET-RITE

Bahamas

  

BCB Beverages Limited

  

22397

  

09-Jan-2004

  

RC

Bahamas

  

Cott Beverages Inc.

  

28984

  

07-Apr-2010

  

ROYAL CROWN
COLA & RC Design

Bahrain

  

Cott Beverages Inc.

  

2081

  

18-Sep-1967

  

ROYAL CROWN
COLA

Bahrain

  

Cott Beverages Inc.

  

12596

  

17-Jun-1989

  

DIET-RITE

Bahrain

  

Cott Beverages Inc.

  

21444

  

25-Dec-1996

  

RC

Bahrain

  

Cott Beverages Inc.

  

33397

  

19-Jun-2003

  

COTT

Barbados

  

Royal Crown Company, Inc.

  

81805

  

30-Sep-1986

  

ROYAL CROWN

Barbados

  

Royal Crown Company, Inc.

  

815413

  

27-Oct-1965

  

DIET RITE

Belarus

  

Royal Crown Company, Inc.

  

5913

  

13-Mar-1997

  

ROYAL CROWN



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Belarus

  

Cott Beverages Inc.

  

23324

  

28-Jul-2006

  

RC

Benelux

  

Cott Beverages Inc.

  

52116

  

12-Oct-1973

  

DIET-RITE

Benelux

  

Cott Beverages Inc.

  

65286

  

12-Oct-1977

  

RC

Benelux

  

Cott Beverages Inc.

  

65287

  

12-Oct-1966

  

ROYAL CROWN

Benelux

  

Cott Beverages Inc.

  

96122

  

20-Dec-1971

  

UPPER 10 (Stylized)

Benelux

  

Cott Corporation

  

581344

  

14-NOV-1995

  

COTT

Benelux

  

Cott Beverages Limited

  

1175565

  

11-May-2009

  

50 5IFTY

Benelux

  

Cott Beverages Limited

  

1183872

  

10-Sep-2009

  

CARTERS STAR

Benelux

  

Cott Beverages Limited

  

1183871

  

10-Sep-2009

  

CARTERS

Bermuda

  

Royal Crown Company, Inc.

  

B8220

  

26-Aug-1977

  

RC (Stylized)

Bermuda

  

Royal Crown Company, Inc.

  

B8221

  

26-Aug-1977

  

ROYAL CROWN
COLA RC (Stylized)

Bolivia

  

Cott Beverages Inc.

  

51900A

  

11-Apr-1977

  

ROYAL CROWN

Bolivia

  

Cott Beverages Inc.

  

71441C

  

10-Mar-1999

  

RC

Bolivia

  

Cott Beverages Inc.

  

C78604

  

15-May-2000

  

KICK

Bolivia

  

Cott Beverages Inc.

  

114840C

  

09-Apr-2007

  

ROYAL CROWN
COLA & RC Design

Bosnia and Herzegovina

  

Cott Beverages Inc.

  

BAZ047494

  

04-Dec-2008

  

RC

Bosnia and Herzegovina

  

Cott Beverages Inc.

  

BAZ047495

  

16-Dec-2008

  

RCQ

Bosnia and Herzegovina

  

Cott Beverages Inc.

  

BAZ047493

  

16-Dec-2008

  

ROYAL CROWN

Bosnia and Herzegovina

  

Cott Beverages Inc.

  

BAZ069870

  

02-Apr-2010

  

ROYAL CROWN

Bosnia and Herzegovina

  

Cott Beverages Inc.

  

BAZ069869

  

05-Apr-2010

  

RED RAIN

Botswana

  

Cott Beverages Inc.

  

SA4434

  

06-Apr-1976

  

RC

Botswana

  

Cott Beverages Inc.

  

UK863

  

12-Sep-1988

  

ROYAL CROWN

Brazil

  

Cott Beverages Inc.

  

007041292

  

25-Dec-1979

  

ROYAL COLA

Brazil

  

BCB International
Limited

  

818341289

  

04-Nov-1997

  

STARS & STRIPES

Brazil

  

Cott Beverages Inc.

  

818909340

  

01-Sep-1998

  

ROYAL CROWN

Brazil

  

Cott Beverages Inc.

  

819415855

  

06-Apr-1999

  

RC

Brazil

  

Cott Beverages Inc.

  

821568051

  

15-Oct-2002

  

RC EDGE

Brazil

  

Cott Beverages Inc.

  

828490333

  

17-Nov-2009

  

RC & Design

Brunei Darussalam

  

Cott Beverages Inc.

  

16187

  

03-Nov-1990

  

ROYAL CROWN

Brunei Darussalam

  

Cott Beverages Inc.

  

16249

  

22-Dec-1990

  

RC

Bulgaria

  

Cott Beverages Inc.

  

20515

  

01-Jun-1993

  

ROYAL CROWN

Bulgaria

  

Cott Beverages Inc.

  

20955

  

06-Jul-1993

  

RC

Bulgaria

  

Cott Beverages Inc.

  

20956

  

06-Jul-1993

  

UPPER 10

Cambodia

  

Cott Beverages Inc.

  

1727103

  

08-Jan-2003

  

RC



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Cambodia

  

Cott Beverages Inc.

  

1756203

  

25-Feb-2003

  

ROYAL CROWN

Chile

  

Cott Beverages Inc.

  

606147

  

14-May-1981

  

RC ARCI & Label
Design

Chile

  

Cott Beverages Inc.

  

660850

  

03-Mar-1942

  

ROYAL CROWN

Chile

  

Cott Beverages Inc.

  

724464

  

15-Jan-1985

  

DIET-RITE

Chile

  

Cott Beverages Inc.

  

743916

  

26-Dec-2005

  

ROYAL CROWN
COLA & RC Design

Chile

  

Cott Beverages Inc.

  

761414

  

29-Jun-2006

  

RCQ (Stylized)

Chile

  

BCB International
Limited

  

793204

  

31-Jan-1997

  

STARS & STRIPES

China

  

Cott Beverages Inc.

  

166070

  

30-Nov-1982

  

ROYAL CROWN

China

  

Cott Beverages Inc.

  

166071

  

30-Nov-1982

  

ROYAL CROWN
COLA RC (Stylized)

China

  

Cott Beverages Inc.

  

166072

  

30-Nov-1982

  

DIET RITE

China

  

Cott Beverages Inc.

  

262288

  

10-Sep-1986

  

UPPER 10

China

  

Cott Beverages Inc.

  

725534

  

21-Jan-1995

  

ROYAL CROWN
(Outlined Chinese
Characters)

China

  

Cott Beverages Inc.

  

732001

  

28-Feb-1995

  

RC & Design

China

  

Cott Beverages Inc.

  

1289576

  

28-Jun-1999

  

ROYAL CROWN
(Chinese Characters –
Huang Quan)

China

  

Cott Beverages Inc.

  

1955876

  

28-Oct-2002

  

KICK

China

  

Cott Corporation

  

3638090

  

07-Feb-2005

  

AQUEL

China

  

Cott Beverages Inc.

  

4514356

  

14-Nov-2007

  

ROYAL CROWN
COLA & RC Design

China

  

Cott Beverages Inc.

  

5491798

  

07-Jun-2009

  

COTT

China

  

Cott Beverages Inc.

  

5491797

  

21-Nov-2009

  

COTT

China

  

Cott Beverages Inc.

  

5925194

  

28-Nov-2009

  

RCQ

China

  

Cott Beverages Inc.

  

5925195

  

28-Nov-2009

  

GL-FIT

China

  

Cott Beverages Inc.

  

6633362

  

28-Mar-2010

  

BARE ALL

China

  

Cott Beverages Inc.

  

6176649

  

14-Jan-2010

  

COTT (in Chinese)

China

  

Cott Beverages Inc.

  

6176650

  

21-Mar-2010

  

COTT (in Chinese)

China

  

Cott Beverages Inc.

  

6606264

  

28-Mar-2010

  

RED ROOSTER

China

  

Cott Beverages Inc.

  

6726412

  

07-Apr-2010

  

RC & Design (color)

China

  

Cliffstar LLC

  

1375619

     

ShanStar (design)

Colombia

  

Cott Beverages Inc.

  

172327

  

26-Jan-1995

  

RC

Colombia

  

Royal Crown Company, Inc.

  

263155

  

23-Apr-2002

  

ROYAL CROWN
COLA RC COLA
(Stylized)

Colombia

  

Cott Beverages Inc.

  

92841

  

26-Jun-1978

  

ROYAL CROWN

Congo

  

Cott Beverages Inc.

  

3632C

  

28-Aug-1987

  

RC

Congo

  

Cott Beverages Inc.

  

3633C

  

28-Aug-1987

  

ROYAL CROWN

Costa Rica

  

Cott Beverages Inc.

  

28806

  

06-Nov-1990

  

RC (Stylized)



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Costa Rica

  

Cott Beverages Inc.

  

75945

  

26-Jun-1991

  

ROYAL CROWN

Croatia

  

Cott Beverages Inc.

  

Z20040208A

  

10-Feb-2004

  

RC

Croatia

  

Cott Beverages Inc.

  

Z20040209A

  

10-Feb-2004

  

RCQ

Croatia

  

Cott Beverages Inc.

  

Z20041530A

  

04-Oct-2004

  

RC & Design

Croatia

  

Cott Beverages Inc.

  

Z20041531A

  

04-Oct-2004

  

RCQ (Stylized)

Croatia

  

Cott Beverages Inc.

  

Z20060594

  

11-Dec-2006

  

RED RAIN

Croatia

  

Cott Beverages Inc.

  

Z20060595

  

11-Dec-2006

  

ROYAL CROWN

Croatia

  

Cott Beverages Inc.

  

Z941764

  

16-May-1996

  

ROYAL CROWN

Cuba

  

Royal Crown Company, Inc.

  

115017

  

20-Jul-1984

  

ROYAL CROWN
COLA RC (Stylized)

Cyprus

  

Cott Beverages Inc.

  

10552

  

03-May-1967

  

ROYAL CROWN
(English & Greek
Characters)

Cyprus

  

Cott Beverages Inc.

  

10554

  

03-May-1967

  

RC & Design

Czech Republic

  

Cott Beverages Inc.

  

164169

  

17-Sep-1979

  

RC

Czech Republic

  

Cott Beverages Inc.

  

211950

  

25-Aug-1998

  

KICK

Czech Republic

  

Cott Beverages Inc.

  

221169

  

22-Nov-1999

  

ROYAL CROWN

Czech Republic

  

Cott Beverages Inc.

  

264292

  

23-Jul-2004

  

ROYAL CROWN
COLA RC COLA
Label Design in
Color

Czech Republic

  

Cott Beverages Inc.

  

264293

  

23-Jul-2004

  

ROYAL CROWN
COLA RC COLA
Label Design in b&w

Czech Republic

  

Cott Beverages Limited

  

996972

  

11-Mar-2009

  

EMERGE

Czech Republic

  

Cott Beverages Limited

  

467589

  

27-Apr-2009

  

U FORCE device

Denmark

  

Cott Beverages Inc.

  

VR196401092

  

04-Apr-1964

  

DIET-RITE

Denmark

  

Cott Beverages Inc.

  

VR197000734

  

20-Feb-1970

  

ROYAL CROWN

Denmark

  

Cott Beverages Inc.

  

VR197000737

  

20-Feb-1970

  

DIET-RITE

Dominican Republic

  

Cott Beverages Inc.

  

17477

  

24-Apr-1969

  

RC

Dominican Republic

  

Cott Beverages Inc.

  

17480

  

24-Apr-1969

  

ROYAL CROWN

Dominican Republic

  

Cott Beverages Inc.

  

17481

  

24-Apr-1969

  

UPPER 10

Dominican Republic

  

Cott Beverages Inc.

  

60751

  

16-Jul-1991

  

ARCI

Dominican Republic

  

Cott Beverages Inc.

  

153474

  

17-Mar-2006

  

ROYAL CROWN
COLA & RC Design

Ecuador

  

Cott Beverages Inc.

  

2573

  

27-Mar-1942

  

ROYAL CROWN

Ecuador

  

Cott Beverages Inc.

  

2574

  

17-Apr-1973

  

RC

Ecuador

  

Cott Beverages Inc.

  

428495

  

18-Dec-1995

  

DIET-RITE

Egypt

  

Royal Crown Company, Inc.

  

43700

  

15-Sep-1968

  

RC



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Egypt

  

Royal Crown Company, Inc.

  

43701

  

15-Sep-1968

  

ROYAL CROWN

Egypt

  

Royal Crown Company, Inc.

  

90789

  

04-Dec-1997

  

ROYAL CROWN
(Stylized English &
Arabic Characters)

El Salvador

  

Cott Beverages Inc.

  

00016

  

26-Aug-2004

  

UPPER 10

El Salvador

  

Cott Beverages Inc.

  

00114

  

23-Jul-2004

  

UPPER 10

El Salvador

  

Royal Crown Company, Inc.

  

105 Book 98

  

15-Mar-1983

  

ROYAL CROWN
COLA RC & Label
Design

El Salvador

  

Cott Beverages Inc.

  

85 Book 19

  

27-Aug-1993

  

RC (Stylized)

El Salvador

  

Cott Beverages Inc.

  

2006061308

  

30-Jan-2008

  

ROYAL CROWN
COLA RC & Design

Estonia

  

Cott Beverages Inc.

  

19289

  

19-Apr-1996

  

ROYAL CROWN

Estonia

  

Cott Beverages Inc.

  

29909

  

13-Dec-1999

  

KICK

Estonia

  

Cott Beverages Inc.

  

44958

  

21-Apr-2008

  

RC & Design

Ethiopia

  

Cott Beverages Inc.

  

03034

  

22-Jul-1999

  

ROYAL CROWN

Ethiopia

  

Cott Beverages Inc.

  

03035

  

22-Jul-1999

  

RC

European Community

  

Cott Beverages Inc

  

4436481

  

24-MAY-2006

  

RCQ

European Community

  

Cott Beverages, Inc.

  

4436473

  

10-MAY-2007

  

DIET RITE

European Community

  

Cott Beverages Inc.

  

4380143

  

25-APR-2006

  

RC

European Community

  

Cott Beverages Inc

  

4338067

  

19-JUN-2006

  

RC

European Community

  

Cott Beverages Limited

  

3033172

  

20-DEC-2004

  

RED ROOSTER

European Community

  

Cott Beverages Limited

  

2655892

  

26-SEP-2003

  

MACAW

European Community

  

Cott Beverages Limited

  

2655900

  

14-AUG-2003

  

Macaw Head Logo

European Community

  

Cott Beverages, Inc.

  

1393701

  

26-Feb-01

  

RC EDGE

European Community

  

Cott Beverages, Inc.

  

576041

  

17-NOV-1998

  

HEAD KICK

European Community

  

Cott Private
Label Limited

  

642884

  

3/18/1999

  

JOOCE

European Community

  

Cott Beverages Limited

  

5801105

  

17-Apr-2008

  

BARE ALL

European Community

  

Cott Beverages Limited

  

5934435

  

25-Apr-2008

  

ORIENT
EMPORIUM TEA
CO

European Community

  

Cott Beverages Limited

  

5847629

  

13-Mar-2008

  

Bare all (and Leaf
Design)

European Community

  

Cott Beverages Inc.

  

4338075

  

29-May-2008

  

ROYAL CROWN



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

European Community

  

Cott Beverages Inc.

  

8673162

  

19-May-2010

  

UPPER 10

European

Community

  

Cott Beverages Limited

  

8385262

  

12-Jan-2010

  

RED ROOSTER
ENERGY SHOT

European Community

  

Cott Beverages Limited

  

8500084

  

27-Jan-2010

  

RED RAIN

European Community

  

Cott Beverages Limited

  

8387334

  

12-Jan-2010

  

U FORCE design

European Community

  

Cott Beverages Inc.

  

8774119

  

15-Jun-2010

  

RC LIGHT

European Community

  

Cott Beverages Limited

  

1211010

  

12-Sep-2000

  

BEN SHAWS

European Community

  

Cott Beverages Limited

  

6021687

  

22-May-2008

  

GL-7

Fiji

  

Cott Beverages Inc.

  

3970

  

11-Oct-1961

  

ROYAL CROWN
COLA

Finland

  

Cott Beverages Inc.

  

57662

  

09-Nov-1970

  

ROYAL CROWN

Finland

  

Cott Beverages Inc.

  

58291

  

21-Apr-1971

  

DIET RITE

Finland

  

Cott Beverages Inc.

  

81400

  

05-May-1982

  

RC (Stylized)

France

  

Cott Beverages Inc.

  

1470581

  

26-Jul-1968

  

RC

France

  

Cott Beverages Inc.

  

1470582

  

26-Jul-1968

  

ROYAL CROWN

France

  

Cott Beverages Inc.

  

95593742

  

23-Oct-1995

  

ROYAL CROWN
DRAFT

France

  

Cott Beverages Limited

  

93640210

  

30-Mar-2009

  

RED RAIN

France

  

Cott Beverages Limited

  

093654844

  

04-Jun-2009

  

CARTERS

France

  

Cott Beverages Limited

  

093659405

  

23-Jun-2009

  

CARTERS STAR

Gaza District

  

Cott Beverages Inc.

  

3321

  

14-Sep-1996

  

ROYAL CROWN

Gaza District

  

Cott Beverages Inc.

  

3322

  

14-Sep-1996

  

RC

Gaza District

  

Cott Beverages Inc.

  

5859

  

30-Jan-2000

  

ROYAL CROWN
COLA & RC Design
(in Arabic) (Label in
color)

Gaza District

  

Cott Beverages Inc.

  

5860

  

30-Jan-2000

  

ROYAL CROWN
COLA & RC Design
(in English) (Label in
color)

Georgia

  

Cott Beverages Inc.

  

4361

  

16-Jan-1997

  

ROYAL CROWN
COLA RC (Stylized)

Georgia

  

Cott Beverages Inc.

  

4362

  

17-Jan-1997

  

ROYAL CROWN

Germany

  

Cott Beverages Inc.

  

779444

  

15-Dec-1959

  

ROYAL CROWN

Germany

  

Cott Beverages Inc.

  

786315

  

31-Mar-1964

  

DIET-RITE

Germany

  

Cott Beverages Inc.

  

2097827

  

02-Aug-1995

  

UPPER 10

Germany

  

Cott Beverages Inc.

  

39510662

  

05-Dec-1995

  

ROYAL CROWN
COLA RC COLA
(Stylized)

Germany

  

Cott Beverages Inc.

  

39539153

  

12-Feb-1996

  

ROYAL CROWN
DRAFT



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Ghana

  

Royal Crown Company, Inc.

  

17853

  

06-May-1978

  

ROYAL CROWN

Ghana

  

Royal Crown Company, Inc.

  

B17912

  

06-May-1971

  

RC (Stylized)

Greece

  

Cott Beverages Inc.

  

46834

  

11-Aug-1971

  

RC

Greece

  

Cott Beverages Inc.

  

58128

  

03-Feb-1977

  

DIET RITE

Greece

  

Cott Beverages Inc.

  

129463

  

29-May-1996

  

ROYAL CROWN

Greece

  

Cott Beverages Inc.

  

153347

  

17-Dec-2009

  

RC ZERO

Guatemala

  

Cott Beverages Inc.

  

4875

  

18-Feb-1942

  

ROYAL CROWN

Guatemala

  

Cott Beverages Inc.

  

20525

  

18-Mar-1969

  

DIET-RITE

Guatemala

  

Cott Beverages Inc.

  

20526

  

18-Mar-1969

  

UPPER 10 (Stylized)

Guatemala

  

Cott Beverages Inc.

  

22789

  

17-Nov-1970

  

ROYAL CROWN

Guatemala

  

Cott Beverages Inc.

  

22791

  

17-Nov-1970

  

RC

Guyana

  

Cott Beverages Inc.

  

10051C

  

02-Oct-1976

  

ROYAL CROWN

Guyana

  

Cott Beverages Inc.

  

12369C

  

14-Dec-1985

  

DIET-RITE

Haiti

  

Cott Beverages Inc.

  

234143

  

06-Oct-2004

  

ROYAL CROWN

Haiti

  

Cott Beverages Inc.

  

311139

  

07-May-1973

  

RC

Honduras

  

Cott Beverages Inc.

  

22549

  

22-Oct-1975

  

RC

Honduras

  

Cott Beverages Inc.

  

23190

  

20-Sep-1976

  

ROYAL CROWN

Honduras

  

Cott Beverages Inc.

  

24712

  

23-May-1978

  

DIET RITE

Honduras

  

Cott Beverages Inc.

  

81108

  

26-Mar-2001

  

UPPER 10

Honduras

  

Cliffstar LLC

  

87087

     

CLIFFSTAR

Hong Kong

  

Cott Beverages Inc.

  

002791963

  

21-Mar-1963

  

CROWN COLA

Hong Kong

  

Cott Beverages Inc.

  

009781965

  

16-Oct-1965

  

ROYAL CROWN
COLA

Hong Kong

  

Cott Beverages Inc.

  

300685666

  

06-Feb-2007

  

COTT

Hong Kong

  

Cott Beverages Inc.

  

300842779

  

29-Mar-2007

  

GL-FIT

Hong Kong

  

Cott Beverages Inc.

  

300842788

  

29-Mar-2007

  

RCQ

Hong Kong

  

Cott Beverages Inc.

  

300842797

  

29-Mar-2007

  

UPPER 10

Hong Kong

  

Cott Beverages Inc.

  

300855405

  

17-Aug-2007

  

ORIENT
EMPORIUM TEA
CO.

Hong Kong

  

Cott Beverages Inc.

  

300915057

  

8-Jan-2008

  

COTT (in Chinese)

Hungary

  

Cott Beverages Inc.

  

133619

  

30-Mar-1993

  

UPPER 10

Hungary

  

Cott Beverages Inc.

  

143507

  

28-Mar-1997

  

RC

Hungary

  

Cott Beverages Inc.

  

154446

  

05-Oct-1998

  

ROYAL CROWN

Hungary

  

Cott Beverages Inc.

  

185469

  

31-Jul-2006

  

KICK

Hungary

  

Cott Beverages Inc.

  

190510

  

07-Aug-2007

  

RC & Design

Hungary

  

Cott Beverages Limited

  

199160

  

24-Apr-2009

  

U FORCE design

Iceland

  

Cott Beverages Inc.

  

2092007

  

06-Feb-2007

  

ROYAL CROWN
COLA & RC Design

India

  

Cott Beverages Inc.

  

337035

  

03-Jul-1980

  

ROYAL CROWN

India

  

Cott Beverages Inc.

  

665825

  

16-May-1995

  

ROYAL CROWN
COLA RC COLA
(Stylized)

India

  

Cott Beverages Inc.

  

909192

  

21-May-2005

  

RC EDGE



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

India

  

Cott Beverages Inc.

  

1149220

  

05-May-2005

  

COTT

India

  

Cott Beverages Inc.

  

265536B

  

23-Feb-1972

  

RC (Stylized)

India

  

Cott Beverages Inc.

  

696321

  

14-Mar-2008

  

RCQ

Indonesia

  

Cott Beverages Inc.

  

270693

  

18-Mar-1968

  

ROYAL CROWN

Indonesia

  

Cott Beverages Inc.

  

445284

  

01-May-2000

  

RC

Indonesia

  

Cott Beverages Inc.

  

448987

  

14-Jun-2000

  

KICK

Indonesia

  

Cott Beverages Inc.

  

457082

  

22-Apr-1999

  

RC EDGE

International Register

  

Cott Beverages Limited

  

996972

  

11-Mar-2009

  

EMERGE

International Register

  

Cott Beverages Limited

  

941160

  

02-OCT-2007

  

ORIENT
EMPORIUM TEA
CO

Iran

  

Cott Beverages Inc.

  

158199

  

14-Sep-2008

  

RC

Ireland

  

Cott Beverages Inc.

  

165030

  

25-Jul-1997

  

RC COLA (Stylized)

Ireland

  

Cott Beverages, Limited

  

221106

  

4/4/2001

  

RED ROOSTER

Ireland

  

Cott Beverages Limited

  

241884

  

29-Jul-2009

  

CARTERS STAR

Ireland

  

Cott Beverages Limited

  

996972

  

28-Jul-2009

  

EMERGE

Israel

  

Cott Beverages Inc.

  

70515

  

17-Mar-1993

  

DIET RITE

Israel

  

Cott Beverages Inc.

  

70517

  

06-Dec-1992

  

ROYAL CROWN

Israel

  

Cott Beverages Inc.

  

70518

  

06-Dec-1992

  

ROYAL CROWN
COLA RC (Stylized)

Israel

  

Cott Beverages Inc.

  

70519

  

17-Mar-1993

  

UPPER 10 (Stylized)

Israel

  

Cott Beverages Inc.

  

88825

  

08-Oct-1996

  

Cott

Israel

  

Cott Beverages Inc.

  

88826

  

08-Oct-1996

  

“COTT” (Stylized) &
Design

Israel

  

Cott Beverages Inc.

  

90836

  

08-Oct-1996

  

COTT

Israel

  

Cott Beverages Inc.

  

127345

  

06-Apr-2000

  

RC EDGE

Israel

  

Cott Beverages Inc.

  

156307

  

02-Jun-2003

  

RCQ

Israel

  

Cott Beverages Inc.

  

207425

  

06-May-2009

  

RC

Israel

  

Cott Beverages Inc.

  

208203

  

08-Nov-2009

  

RC COLA FREE

Israel

  

Cott Beverages Inc.

  

207427

  

08-Nov-2009

  

RC COLA ONE

Israel

  

Cott Beverages Inc.

  

221833

  

08-Nov-2009

  

Tattoo Logo

Italy

  

Cott Beverages Inc.

  

461729

  

28-Sep-1963

  

DIET-RITE

Italy

  

Cott Beverages Inc.

  

689457

  

26-Jan-1987

  

ROYAL COLA

Italy

  

Cott Beverages Inc.

  

720619

  

27-Sep-1997

  

ROYAL CROWN
DRAFT

Italy

  

Cott Beverages Inc.

  

783056

  

14-Feb-1968

  

ROYAL CROWN

Italy

  

Cott Beverages Inc.

  

783057

  

14-Feb-1968

  

RC

Italy

  

Cott Beverages Inc.

  

989334

  

30-Dec-2005

  

RC EDGE

Italy

  

Cott Beverages Limited

  

MI/2004/10872

  

11/3/04

  

EMERGE

Jamaica

  

Cott Beverages Inc.

  

26790

  

01-Aug-1996

  

UPPER 10

Jamaica

  

Royal Crown Company, Inc.

  

43928

  

20-May-2003

  

ROYAL CROWN
DRAFT

Jamaica

  

Cott Beverages Inc.

  

48109

  

08-Dec-2006

  

ROYAL CROWN
COLA RC & Design



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Jamaica

  

Cott Beverages Inc.

  

52032

  

25-Apr-2008

  

RED RAIN

Japan

  

Cott Beverages Inc.

  

4116722

  

20-Feb-1998

  

DIET RITE

Japan

  

Cott Beverages Inc.

  

5106214

  

18-Jan-2008

  

RC & Design

Japan

  

Cott Beverages Inc.

  

4195568

  

09-Oct-1998

  

ROYAL CROWN
DRAFT

Japan

  

Cott Beverages Inc.

  

4199861

  

16-Oct-1998

  

ROYAL CROWN

Japan

  

Cott Beverages Inc.

  

5106214

  

18-Jan-2008

  

RC & Design

Jordan

  

Cott Beverages Inc.

  

14364

  

11-Nov-1971

  

RC

Jordan

  

Cott Beverages Inc.

  

18440

  

11-Nov-1971

  

ROYAL CROWN

Jordan

  

Cott Beverages Inc.

  

74601

  

25-Apr-2004

  

RCQ

Kazakhstan

  

Cott Beverages Inc.

  

5238

  

18-Mar-1997

  

UPPER 10 (Stylized)

Kazakhstan

  

Cott Beverages Inc.

  

7107

  

08-Jun-1998

  

ROYAL CROWN

Kazakhstan

  

Cott Beverages Inc.

  

8098

  

30-Dec-1998

  

KICK

Kazakhstan

  

Cott Beverages Inc.

  

19651

  

30-Jan-2006

  

RC & Design

Kazakhstan

  

Cott Beverages Inc.

  

27047

  

17-Nov-2008

  

RCQ

Kenya

  

Cott Beverages Inc.

  

26133

  

25-May-1979

  

ROYAL CROWN
COLA RC (Stylized)

Korea, Republic of

  

Cott Beverages Inc.

  

460261

  

07-Dec-1999

  

RC EDGE

Korea, Republic of

  

Cott Beverages Inc.

  

658956

  

18-Apr-2006

  

ROYAL CROWN
COLA & RC Design

Korea, Republic of

  

Cliffstar LLC

  

572675

     

GOLDEN CROWN

Kuwait

  

Cott Beverages Inc.

  

3519

  

14-Oct-1968

  

RC

Kuwait

  

Cott Beverages Inc.

  

3713

  

14-Oct-1968

  

ROYAL CROWN

Kuwait

  

Cott Beverages Inc.

  

8833

  

18-Feb-1978

  

DIET-RITE (English
& Arabic Characters)

Kuwait

  

Cott Beverages Inc.

  

8834

  

18-Feb-1978

  

ROYAL CROWN
(Arabic Characters)

Kuwait

  

Cott Beverages Inc.

  

8836

  

18-Feb-1978

  

RC (Arabic Characters)

Kuwait

  

Cott Beverages Inc.

  

17230

  

30-Sep-1985

  

UPPER 10 (English
& Arabic Characters)

Kuwait

  

Cott Beverages Inc.

  

41780

  

31-Oct-2000

  

RC EDGE

Kuwait

  

Cott Beverages Inc.

  

50622

  

16-Feb-2003

  

RCQ

Kuwait

  

Cott Beverages Inc.

  

57503

  

23-Apr-2006

  

COTT

Kyrgyz Republic

  

Cott Beverages Inc.

  

2701

  

20-Dec-1995

  

ROYAL CROWN

Kyrgyz Republic

  

Cott Beverages Inc.

  

2702

  

20-Dec-1995

  

UPPER 10 (Stylized)

Kyrgyz Republic

  

Cott Beverages Inc.

  

4132

  

30-Dec-1997

  

KICK

Kyrgyz Republic

  

Cott Beverages Inc.

  

7295

  

31-Mar-2005

  

RC & Design

Laos

  

Cott Beverages Inc.

  

9115

  

18-Sep-2002

  

RC

Laos

  

Cott Beverages Inc.

  

9116

  

18-Sep-2002

  

ROYAL CROWN

Latvia

  

Cott Beverages Inc.

  

M34880

  

20-Dec-1996

  

ROYAL CROWN

Latvia

  

Cott Beverages Inc.

  

M40210

  

20-Mar-1998

  

KICK

Latvia

  

Cott Beverages Inc.

  

M54696

  

20-Mar-2005

  

RC



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Lebanon

  

Cott Beverages Inc.

  

68738

  

26-Jan-1966

  

DIET-RITE (English
& Arabic Characters)

Lebanon

  

Cott Beverages Inc.

  

80682

  

24-Sep-1969

  

RC

Lebanon

  

Cott Beverages Inc.

  

80683

  

25-Sep-1969

  

ROYAL CROWN

Lebanon

  

Cott Beverages Inc.

  

82446

  

12-Feb-1970

  

RC (Arabic
Characters)

Lebanon

  

Cott Beverages Inc.

  

82447

  

12-Feb-1970

  

ROYAL CROWN
(Arabic Characters)

Lebanon

  

Cott Beverages Inc.

  

107431

  

06-Jul-2006

  

RCQ (Stylized)

Lesotho

  

Cott Beverages Inc.

  

LSM9001883

  

12-Sep-1967

  

ROYAL CROWN

Lesotho

  

Cott Beverages Inc.

  

LSM9002820

  

31-Jul-1967

  

RC

Lesotho

  

Cott Beverages Inc.

  

LSM0700012

  

24-Oct-2008

  

ROYAL CROWN
COLA & RC Design

Liberia

  

Cott Beverages Inc.

  

200400047

  

18-May-2004

  

RC

Liberia

  

Cott Corporation

  

41289/274

  

18-Nov-1959

  

ROYAL CROWN

Lithuania

  

Cott Beverages Inc.

  

24909

  

29-May-1997

  

ROYAL CROWN

Lithuania

  

Cott Beverages Inc.

  

32577

  

08-Apr-1999

  

KICK

Lithuania

  

Cott Beverages Inc.

  

50920

  

10-Feb-2006

  

RC

Macao

  

Cott Beverages Inc.

  

5665M

  

12-Feb-1988

  

RC

Macao

  

Cott Beverages Inc.

  

5667M

  

12-Feb-1988

  

DIET-RITE

Macao

  

Cott Beverages Inc.

  

5668M

  

12-Feb-1988

  

ROYAL CROWN

Macao

  

Cott Beverages Inc.

  

N23288

  

07-Dec-2006

  

COTT

Macao

  

Cott Beverages Inc.

  

N24500

  

20-Apr-2007

  

COTT

Macao

  

Cott Beverages Inc.

  

N26981

  

30-Jul-2007

  

GL-FIT

Macao

  

Cott Beverages Inc.

  

N26982

  

30-Jul-2007

  

RCQ

Macao

  

Cott Beverages Inc.

  

N27264

  

30-Jul-2007

  

RC & Design

Macao

  

Cott Beverages Inc.

  

N27077

  

03-Jan-2008

  

ORIENT
EMPORIUM TEA
CO.

Macao

  

Cott Beverages Inc.

  

N27078

  

03-Jan-2008

  

ORIENT
EMPORIUM TEA
CO.

Macedonia

  

Cott Beverages Inc.

  

01853

  

05-Feb-1996

  

ROYAL CROWN

Macedonia

  

Cott Beverages Inc.

  

02243

  

05-Mar-1996

  

UPPER 10

Macedonia

  

Cott Beverages Inc.

  

05333

  

13-Jul-1997

  

ROYAL CROWN
COLA RC (Stylized)

Macedonia

  

Cott Beverages Inc.

  

13064

  

10-Mar-2005

  

KICK

Macedonia

  

Cott Beverages Inc.

  

13695

  

11-Feb-2008

  

RED RAIN

Macedonia

  

Cott Beverages Inc.

  

13697

  

11-Feb-2008

  

ROYAL CROWN

Macedonia

  

Cott Beverages Inc.

  

14995

  

03-Mar-2008

  

ORIENT
EMPORIUM TEA
CO.

Madagascar

  

Cott Beverages Inc.

  

296

  

23-Mar-1995

  

ROYAL CROWN

Madagascar

  

Cott Beverages Inc.

  

297

  

23-Mar-1995

  

DIET RITE

Madagascar

  

Cott Beverages Inc.

  

298

  

23-Mar-1995

  

RC



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Malawi

  

Cott Beverages Inc.

  

108562

  

31-Oct-1962

  

ROYAL CROWN
COLA

Malaysia

  

Cott Beverages Inc.

  

M094284

  

04-Jan-1968

  

ROYAL CROWN
COLA

Malaysia

  

Cott Beverages Inc.

  

03008128

  

03-Sep-2009

  

ROYAL CROWN

Malta

  

Cott Beverages Inc.

  

8570

  

02-Mar-1966

  

ROYAL CROWN

Malta

  

Cott Beverages Inc.

  

11125

  

31-Jan-1972

  

RC (Stylized)

Martinique

  

Royal Crown Company, Inc.

  

M49283

  

04-Jan-1968

  

ROYAL CROWN
COLA RC (Stylized)

Martinique

  

Cott Beverages Inc.

  

M49284

  

04-Jan-1968

  

ROYAL CROWN
COLA

Mauritius

  

Cott Beverages Inc.

  

A24133

  

05-Sep-1974

  

ROYAL CROWN
RC & Design

Mexico

  

Cott Corporation

  

1047802

  

30-Jun-2008

  

AGUA MIST /
AQUA MIST

Mexico

  

Cott Corporation

  

1005619

  

05-Oct-2007

  

AMERICAN
CLASSIC

Mexico

  

Cott Corporation

  

1005618

  

05-Oct-2007

  

AQUEL

Mexico

  

Cott Corporation

  

1004667

  

27-Sep-2007

  

COTT EAU
NATURELLE

Mexico

  

Cott Corporation

  

1005625

  

05-Oct-2007

  

DR. EXTREME

Mexico

  

Cott Corporation

  

1011396

  

15-Nov-2007

  

DR. STRIPES

Mexico

  

Cott Corporation

  

1005624

  

05-Oct-2007

  

EMERGE

Mexico

  

Cott Corporation

  

1004666

  

27-Sep-2007

  

GL-7

Mexico

  

Cott Corporation

  

1005623

  

05-Oct-2007

  

GLFIT

Mexico

  

Cott Corporation

  

1005621

  

05-Oct-2007

  

MOUNTAIN STARS

Mexico

  

Cott Corporation

  

1060056

  

09-Sep-2008

  

ORIENT
EMPORIUM TEA
CO.

Mexico

  

Cott Corporation

  

1005622

  

05-Oct-2007

  

SILVER PEAK

Mexico

  

Cott Corporation

  

1005614

  

05-Oct-2007

  

SO CLEAR

Mexico

  

Cott Corporation

  

1005615

  

05-Oct-2007

  

SO CLEAR

Mexico

  

Cott Corporation

  

516113

  

31-Jan-1996

  

STARS & STRIPES

Mexico

  

Cott Corporation

  

1097377

  

24-Apr-2009

  

STARS & STRIPES
& Design

Mexico

  

Cott Corporation

  

1005620

  

05-Oct-2007

  

STARS UP

Mexico

  

Cott Corporation

  

1005617

  

05-Oct-2007

  

SUN MOUNTAIN

Mexico

  

Cott Corporation

  

1005616

  

05-Oct-2007

  

TWICE UP

Moldova

  

Cott Beverages Inc.

  

3439

  

22-Feb-1996

  

ROYAL CROWN

Moldova

  

Cott Beverages Inc.

  

12430

  

04-Mar-2004

  

RC

Moldova

  

Cott Beverages Inc.

  

18496

  

19-Mar-2008

  

ORIENT
EMPORIUM TEA
CO.

Monaco

  

Cott Beverages Inc.

  

0424235

  

15-Jul-2004

  

RC

Monaco

  

Cott Beverages Inc.

  

R9516083

  

09-Apr-1970

  

ROYAL CROWN

Monaco

  

Cott Beverages Inc.

  

R9516084

  

09-Apr-1970

  

DIET-RITE



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Morocco

  

Cott Beverages Inc.

  

46313

  

21-Mar-1991

  

ROYAL CROWN

Morocco

  

Cott Beverages Inc.

  

46314

  

21-Mar-1991

  

ROYAL CROWN
(Arabic Characters)

Morocco

  

Cott Beverages Inc.

  

46315

  

21-Mar-1991

  

RC

Morocco

  

Cott Beverages Inc.

  

46316

  

21-Mar-1991

  

RC (Arabic
Characters)

Myanmar

  

Cott Beverages Inc.

  

3074

  

25-Jul-1995

  

UPPER 10

Myanmar

  

Royal Crown Company, Inc.

  

3075

  

25-Jul-1995

  

RC

Myanmar

  

Cott Beverages Inc.

  

3076

  

25-Jul-1995

  

DIET RITE

Myanmar

  

Cott Beverages Inc.

  

3079

  

25-Jul-1995

  

ROYAL CROWN

Namibia

  

Cott Beverages Inc.

  

68042

  

12-Feb-1968

  

ROYAL CROWN
COLA

Namibia

  

Cott Beverages Inc.

  

71329

  

27-Jul-1971

  

ROYAL CROWN

Namibia

  

Cott Beverages Inc.

  

20040354

  

05-Jul-2006

  

RC

Netherlands Antilles

  

Cott Beverages Inc.

  

13101

  

20-Jan-1984

  

RC

Netherlands Antilles

  

Cott Beverages Inc.

  

13549

  

27-Jun-2008

  

ROYAL CROWN

Netherlands Antilles

  

Cott Beverages Inc.

  

14630

  

19-Mar-2010

  

DIET UPPER 10

Netherlands Antilles

  

Cott Beverages Inc.

  

14627

  

19-Mar-2010

  

RC ZERO

Netherlands Antilles

  

Cott Beverages Inc.

  

14628

  

19-Mar-2010

  

RCQ

Netherlands Antilles

  

Cott Beverages Inc.

  

14629

  

19-Mar-2010

  

UPPER 10

New Zealand

  

Cott Beverages Inc.

  

262155

  

12-Nov-1999

  

ROYAL CROWN

New Zealand

  

Cott Beverages Inc.

  

285601

  

03-Dec-1997

  

ROYAL CROWN
DRAFT

New Zealand

  

Cott Beverages Inc.

  

B240072

  

10-Aug-1998

  

RC COLA (Stylized)

Nigeria

  

Cott Beverages Inc.

  

28480

  

28-Apr-1992

  

ROYAL CROWN
COLA RC (Stylized)

Nigeria

  

Cott Beverages Inc.

  

41942

  

29-May-1991

  

UPPER 10

Norway

  

Cott Beverages Inc.

  

79079

  

16-Apr-1970

  

DIET-RITE

Norway

  

Cott Beverages Inc.

  

79512

  

19-Jun-1970

  

RC

Norway

  

Cott Beverages Inc.

  

238457

  

22-Mar-2007

  

RC & Design

Norway

  

Cott Beverages Inc.

  

183082

  

26-Jun-1997

  

ROYAL CROWN

Oman

  

Cott Beverages Inc.

  

4780

  

04-Apr-1999

  

BRAVO

Oman

  

Cott Beverages Inc.

  

4781

  

07-Nov-1998

  

DIET-RITE

Oman

  

Cott Beverages Inc.

  

4782

  

07-Nov-1998

  

ROYAL CROWN

Oman

  

Cott Beverages Inc.

  

9655

  

23-Jun-2002

  

RC ROYAL
CROWN

Oman

  

Cott Beverages Inc.

  

19970

  

09-Jun-2004

  

RC EDGE

Oman

  

Cott Beverages Inc.

  

29995

  

19-Jun-2005

  

RCQ

Oman

  

Cott Beverages Inc.

  

30249

  

05-Jul-2005

  

COTT



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Pakistan

  

Cott Beverages Inc.

  

60540

  

22-Apr-1974

  

ROYAL CROWN
RC (Stylized)

Pakistan

  

Cott Beverages Inc.

  

60541

  

19-Oct-1976

  

RC COLA & Design
(Urdu & Arabic
Characters)

Pakistan

  

Cott Beverages Inc.

  

68471

  

23-Sep-1980

  

UPPER 10

Pakistan

  

Cott Beverages Inc.

  

138411

  

29-Oct-1996

  

RC

Pakistan

  

Cott Beverages Inc.

  

138422

  

29-Oct-1996

  

ROYAL CROWN

Panama

  

Cott Beverages Inc.

  

230

  

27-Aug-1942

  

ROYAL CROWN

Panama

  

Cott Beverages Inc.

  

15670601

  

15-Apr-2008

  

RC & Design

Papua New Guinea

  

Cott Beverages Inc.

  

A2564R

  

16-Sep-1975

  

ROYAL CROWN
COLA

Papua New Guinea

  

Cott Beverages Inc.

  

A65259

  

09-Jun-2004

  

RC & Design

Paraguay

  

Cott Beverages Inc.

  

318255

  

17-Sep-1998

  

ROYAL CROWN

Paraguay

  

Cott Beverages Inc.

  

221950

  

18-Jan-2000

  

KICK

Paraguay

  

Cott Beverages Inc.

  

240849

  

25-Oct-1971

  

RC

Paraguay

  

Cott Beverages Inc.

  

266650

  

30-Mar-2004

  

ROYAL COLA

Paraguay

  

Cott Beverages Inc.

  

327887

  

19-Jan-2010

  

RED RAIN

Paraguay

  

Cott Beverages Inc.

  

328876

  

10-Mar-2010

  

EMERGE

Peru

  

Cott Beverages Inc.

  

9018

  

27-Oct-1986

  

ROYAL CROWN

Peru

  

Cott Beverages Inc.

  

9037

  

29-Oct-1981

  

RC

Peru

  

Cott Beverages Inc.

  

61835

  

15-May-1991

  

DIET-RITE

Philippines

  

Cott Beverages Inc.

  

58817

  

12-Jul-1994

  

ROYAL CROWN

Philippines

  

Cott Beverages Inc.

  

42002006443

  

17-Jan-2005

  

RC

Philippines

  

Cott Beverages Inc.

  

42008005405

  

13-Oct-2008

  

DIET RITE

Philippines

  

Cott Beverages Inc.

  

42009007513

  

21-Jan-2010

  

RCQ

Philippines

  

Cott Beverages Inc.

  

42009007512

  

21-Jan-2010

  

RED RAIN

Philippines

  

Cott Beverages Inc.

  

42009007511

  

21-Jan-2010

  

UPPER 10

Poland

  

Cott Beverages Inc.

  

R75903

  

21-Jan-1994

  

ROYAL CROWN

Poland

  

Cott Beverages Inc.

  

R75904

  

21-Jan-1994

  

RC

Portugal

  

Cott Beverages Inc.

  

156785

  

10-Dec-1970

  

RC (Stylized)

Portugal

  

Cott Beverages Inc.

  

156787

  

10-Dec-1970

  

DIET-RITE

Portugal

  

Cott Beverages Inc.

  

162246

  

12-Apr-1972

  

ROYAL CROWN

Portugal

  

Cott Beverages Inc.

  

231177

  

08-Oct-1991

  

UPPER 10

Portugal

  

Cott Beverages Inc.

  

350353

  

01-Oct-2001

  

RC

Qatar

  

Cott Beverages Inc.

  

4738

  

19-Feb-1991

  

DIET RITE (English
& Arabic Characters)

Qatar

  

Cott Beverages Inc.

  

12047

  

29-Oct-2002

  

ROYAL CROWN

Qatar

  

Cott Beverages Inc.

  

12048

  

29-Oct-2002

  

ROYAL CROWN
COLA RC COLA &
Design

Qatar

  

Cott Beverages Inc.

  

34921

  

11-Sep-2007

  

ROYAL CROWN
COLA (English)
& RC (Arabic)

Romania

  

Cott Beverages Inc.

  

36233

  

02-Aug-1996

  

KICK



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Romania

  

Cott Beverages Inc.

  

R18359

  

21-Jul-1995

  

UPPER 10

Romania

  

Cott Beverages Inc.

  

R21130

  

05-Jun-1991

  

ROYAL CROWN

Romania

  

Cott Beverages Inc.

  

R22046

  

25-Feb-1996

  

RC

Russian Federation

  

Cott Beverages Inc.

  

108301

  

05-Oct-1992

  

ROYAL CROWN

Russian Federation

  

Cott Beverages Inc.

  

136917

  

25-Jan-1996

  

ROYAL CROWN

Russian Federation

  

Cott Beverages Inc.

  

149515

  

15-Jan-1997

  

DIET RITE

Russian Federation

  

Cott Beverages Inc.

  

152999

  

28-May-1997

  

ROYAL CROWN
COLA RC COLA &
Design

Russian Federation

  

Cott Beverages Inc.

  

157246

  

13-Oct-1997

  

KICK

Russian Federation

  

Cott Beverages Inc.

  

174076

  

13-Apr-1999

  

ROYAL CROWN
DRAFT

Russian Federation

  

Cott Beverages Inc.

  

225247

  

18-Oct-2002

  

RC EDGE

Russian Federation

  

Cott Beverages Inc.

  

285281

  

29-Mar-2005

  

RCQ (Stylized)

Russian Federation

  

Cott Beverages Inc.

  

288664

  

12-May-2005

  

RC & Design

Sabah

  

Cott Beverages Inc.

  

12117

  

04-Jan-1968

  

ROYAL CROWN
COLA RC (Stylized)

Sarawak

  

Royal Crown Company, Inc.

  

20858

  

14-Jan-1981

  

DIOT-RITE

Sarawak

  

Cott Beverages Inc.

  

SAR7453

  

18-Jan-1968

  

ROYAL CROWN
COLA

Saudi Arabia

  

Cott Beverages Inc.

  

6422

  

01-Dec-1976

  

ROYAL CROWN
(English & Arabic
Characters)

Saudi Arabia

  

Cott Beverages Inc.

  

16392

  

17-Nov-1986

  

DIET RITE

Saudi Arabia

  

Cott Beverages Inc.

  

49771

  

02-Oct-1999

  

RC EDGE

Saudi Arabia

  

Cott Beverages Inc.

  

71688

  

04-Mar-2004

  

COTT

Saudi Arabia

  

Cott Beverages Inc.

  

79575

  

23-Jul-2005

  

RC

Saudi Arabia

  

Cott Beverages Inc.

  

10489

  

18-Feb-2009

  

UPPER 10

Serbia

  

Cott Beverages Inc.

  

21300

  

26-Jan-1976

  

RC

Serbia

  

Cott Beverages Inc.

  

21677

  

15-Aug-1976

  

ROYAL CROWN

Serbia

  

Cott Beverages Inc.

  

52881

  

19-Jul-2007

  

ROYAL CROWN

Serbia

  

Cott Beverages Inc.

  

52882

  

19-Jul-2007

  

RED RAIN

Serbia

  

Cott Beverages Limited

  

941160

  

02-Oct-2007

  

ORIENT
EMPORIUM TEA
CO.

Seychelles

  

Cott Beverages Inc.

  

1214

  

10-Mar-1973

  

RC

Seychelles

  

Royal Crown Company, Inc.

  

1215

  

10-Mar-1973

  

ROYAL CROWN

Sierra Leone

  

Cott Beverages Inc.

  

14847

  

21-May-1999

  

KICK



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Singapore

  

Cott Beverages Inc.

  

T0515816B

  

30-Aug-2005

  

RC & Design

Singapore

  

Cott Beverages Inc.

  

T7048364A

  

10-Feb-1970

  

ROYAL CROWN

Singapore

  

Cott Beverages Inc.

  

T7048918F

  

21-Apr-1970

  

ROYAL CROWN
COLA RC & Design

Singapore

  

Cott Beverages Inc.

  

T8000067H

  

09-Jan-1980

  

DIET RITE

Singapore

  

Cott Beverages Inc.

  

T9509167D

  

26-Sep-1995

  

ROYAL CROWN
DRAFT

Singapore

  

Cott Corporation

  

T0310179A

  

08-Jul-2003

  

AQUEL

Slovakia

  

Cott Beverages Inc.

  

164169

  

19-Sep-1979

  

RC

Slovakia

  

Cott Beverages Inc.

  

189218

  

27-Jan-2000

  

ROYAL CROWN

Slovakia

  

Cott Beverages Limited

  

226531

  

11-Dec-2009

  

U FORCE device

Slovenia

  

Cott Beverages Inc.

  

9471085

  

08-Aug-1995

  

UPPER 10

Slovenia

  

Cott Beverages Inc.

  

9471087

  

12-Feb-1996

  

ROYAL CROWN

Slovenia

  

Cott Beverages Inc.

  

9570803

  

10-Jun-1998

  

DIET RITE

Slovenia

  

Cott Beverages Inc.

  

200470653

  

24-Mar-2004

  

RC

South Africa

  

Cott Beverages Inc.

  

9605824

  

01-Jul-1999

  

ROYAL CROWN
DRAFT COLA Label

South Africa

  

Cott Beverages Inc.

  

196202134

  

26-Jun-1962

  

ROYAL CROWN

South Africa

  

Cott Beverages Inc.

  

196703337

  

30-May-1968

  

RC

South Africa

  

Cott Beverages Inc.

  

B641499

  

04-May-1964

  

DIET-RITE

Spain

  

Cott Beverages Inc.

  

431779

  

30-June-1967

  

DIET-RITE

Spain

  

Cott Beverages Inc.

  

622002

  

05-Apr-1973

  

RC

Spain

  

Cott Beverages Inc.

  

622003

  

03-Oct-1974

  

ROYAL CROWN

Spain

  

Cott Corporation

  

1951513 M8

  

05-OCT-1995

  

COTT

St. Lucia

  

Cott Beverages Inc.

  

10470

  

25-Aug-1970

  

RC (Stylized)

St. Lucia

  

Cott Beverages Inc.

  

10570

  

25-Aug-1970

  

ROYAL CROWN

Sudan

  

Royal Crown Company, Inc.

  

12790

  

27-Oct-1970

  

ROYAL CROWN
(English & Arabic
Characters)

Sudan

  

Royal Crown Company, Inc.

  

12791

  

27-Oct-1970

  

RC (English &
Arabic Characters)

Suriname

  

Cott Corporation

  

7389

  

08-Oct-1971

  

ROYAL CROWN

Suriname

  

Cott Corporation

  

7390

  

08-Oct-1971

  

RC

Swaziland

  

Cott Beverages Inc.

  

2471971SA

  

16-Aug-1971

  

RC

Swaziland

  

Cott Beverages Inc.

  

UK51972

  

12-Sep-1967

  

ROYAL CROWN

Sweden

  

Cott Beverages Inc.

  

125386

  

15-Nov-1968

  

DIET-RITE

Sweden

  

Cott Beverages Inc.

  

128904

  

24-Oct-1969

  

DIET-RITE

Sweden

  

Cott Beverages Inc.

  

322345

  

21-Mar-1997

  

ROYAL CROWN

Sweden

  

Cott Beverages Inc.

  

323317

  

09-May-1997

  

UPPER 10

Switzerland

  

Cott Beverages Inc.

  

395685

  

05-Jun-1972

  

ROYAL CROWN
COLA RC (Stylized)

Syria

  

Royal Crown Company, Inc.

  

13606

  

03-Aug-1967

  

ROYAL CROWN

Syria

  

Royal Crown Company, Inc.

  

19781

  

03-Oct-1974

  

ROYAL CROWN
(Arabic Characters)



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

   Date   

Trademark

Syria

  

Royal Crown Company, Inc.

  

26809

  

23-Dec-1975

  

UPPER 10

Taiwan

  

Cott Beverages Inc.

  

738695

  

01-Dec-1996

  

ROYAL CROWN DRAFT

Taiwan

  

Cott Beverages Inc.

  

782264

  

16-Oct-1997

  

RC

Taiwan

  

Cott Beverages Inc.

  

790102

  

16-Dec-1997

  

ROYAL CROWN

Taiwan

  

Cott Beverages Inc.

  

818609

  

16-Sep-1998

  

DIET RITE

Taiwan

  

Cott Beverages Inc.

  

1144574

  

16-Mar-2005

  

RC EDGE

Tajikistan

  

Cott Beverages Inc.

  

1733

  

03-Jan-1995

  

RC (Stylized)

Tajikistan

  

Cott Beverages Inc.

  

1747

  

23-Jan-1995

  

ROYAL CROWN COLA
RC (Stylized)

Tajikistan

  

Cott Beverages Inc.

  

2538

  

13-Jul-1994

  

UPPER 10 (Stylized)

Tajikistan

  

Cott Beverages Inc.

  

2555

  

13-Jul-1994

  

ROYAL CROWN

Tajikistan

  

Cott Beverages Inc.

  

3823

  

12-May-1999

  

KICK

Tajikistan

  

Cott Beverages Inc.

  

TJ6624

  

18-Mar-2005

  

ROYAL CROWN COLA
& RC Design

Thailand

  

Cott Beverages Inc.

  

KOR229506

  

08-Nov-2005

  

RCQ (Stylized)

Thailand

  

Cott Beverages Inc.

  

KOR79285

  

02-Nov-1979

  

RC COLA & Design
(Thai Characters)

Thailand

  

Cott Beverages Inc.

  

KOR79581

  

28-Jun-1972

  

ROYAL CROWN

Thailand

  

Cott Beverages Inc.

  

KOR80619

  

14-Jul-1972

  

RC

Trinidad and Tobago

  

Cott Beverages Inc.

  

1362

  

28-Nov-1963

  

ROYAL CROWN COLA

Trinidad and Tobago

  

Cott Beverages Inc.

  

B6018

  

01-Oct-1974

  

ROYAL CROWN

Tunisia

  

Cott Beverages Inc.

  

EE85313

  

17-Dec-1970

  

ROYAL CROWN
(Latin & Arabic Characters)

Tunisia

  

Cott Beverages Inc.

  

EE85314

  

17-Dec-1970

  

RC (Latin & Arabic Characters)

Tunisia

  

Cott Beverages Inc.

  

EE910016

  

13-Jan-1976

  

DIET RITE (Stylized)

Tunisia

  

Cott Beverages Inc.

  

EE060192

  

2/3/2006

  

UPPER 10 (Stylized)

Turkey

  

Cott Beverages Inc.

  

76986

  

15-Dec-1972

  

RC (Stylized)

Turkey

  

Cott Beverages Inc.

  

94630

  

19-Nov-1973

  

ROYAL CROWN

Turkey

  

Cott Beverages Inc.

  

129763

  

29-Sep-1971

  

DIET-RITE

Turkey

  

Cott Beverages Inc.

  

176002

  

24-Jun-1996

  

RC

Turkey

  

Cott Beverages Inc.

  

200635555

  

21-Jul-2006

  

RC & Design

Turkmenistan

  

Cott Beverages Inc.

  

9201

  

12-Apr-2007

  

RCQ (Stylized)

Turkmenistan

  

Cott Beverages Inc.

  

9202

  

12-Apr-2007

  

ROYAL CROWN COLA &
RC Design

Ukraine

  

Cott Beverages Inc.

  

10867

  

30-Oct-1998

  

ROYAL CROWN

Ukraine

  

Cott Beverages Inc.

  

16622

  

16-Oct-2000

  

KICK

Ukraine

  

Cott Beverages Inc.

  

67288

  

15-Sep-2006

  

ROYAL CROWN COLA &
RC Design



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

   Date   

Trademark

Ukraine

  

Cott Beverages Inc.

  

120638

  

25-Mar-2010

  

ORIENT EMPORIUM TEA CO.

United Arab Emirates

  

Royal Crown Company, Inc.

  

31305

  

12-May-1999

  

RC EDGE

United Arab Emirates

  

Royal Crown Company, Inc.

  

40448

  

21-May-2003

  

ROYAL CROWN

United Arab Emirates

  

Cott Beverages Inc.

  

59591

  

16-Apr-2006

  

RC

United Arab Emirates

  

Cott Beverages Inc.

  

44580

  

06-Jan-2004

  

COTT

Uruguay

  

Cott Beverages Inc.

  

391866

  

05-Jun-1998

  

RC

Uruguay

  

Cott Beverages Inc.

  

391865

  

31-May-1976

  

ROYAL CROWN

Uzbekistan

  

Cott Beverages Inc.

  

5471

  

18-Nov-1996

  

ROYAL CROWN

Uzbekistan

  

Cott Beverages Inc.

  

5473

  

16-Nov-1996

  

UPPER 10 (Stylized)

Uzbekistan

  

Cott Beverages Inc.

  

7183

  

19-Mar-1998

  

KICK

Uzbekistan

  

Cott Beverages Inc.

  

MGU13425

  

27-Apr-2005

  

RC & Design

Venezuela

  

Cott Beverages Inc.

  

139275

  

09-Oct-1990

  

ROYAL CROWN

Venezuela

  

Cott Beverages Inc.

  

118455MF

  

22-Apr-1986

  

RC

Venezuela

  

Cott Beverages Inc.

  

157685F

  

02-May-1994

  

DIET RITE

Venezuela

  

Cott Beverages Inc.

  

157687F

  

02-May-1994

  

ROYAL CROWN

Venezuela

  

BCB International Limited

  

P189755

  

29-May-1996

  

STARS & STRIPES

Viet Nam

  

Royal Crown Company, Inc.

  

1975

  

11-Dec-1990

  

UPPER 10

Viet Nam

  

Royal Crown Company, Inc.

  

2344

  

03-Mar-1991

  

ROYAL CROWN

Viet Nam

  

Royal Crown Company, Inc.

  

7000

  

19-Dec-1992

  

ROYAL CROWN COLA
RC (Stylized)

Viet Nam

  

Cott Beverages Inc.

  

58562

  

19-Nov-2004

  

AQUEL

Viet Nam

  

Cott Beverages Inc.

  

142224

  

08-Feb-2010

  

RC & Design

West Bank

  

Cott Beverages Inc.

  

3949

  

29-Mar-2000

  

RC

West Bank

  

Cott Beverages Inc.

  

3950

  

29-Mar-2000

  

ROYAL CROWN

West Bank

  

Cott Beverages Inc.

  

6580

  

13-May-2002

  

ROYAL CROWN COLA &
RC Design (in Arabic)
(Label in color)

West Bank

  

Cott Beverages Inc.

  

6582

  

13-May-2002

  

ROYAL CROWN COLA &
RC Design (in English)
(Label in color)

Yemen

  

Cott Beverages Inc.

  

6097

  

07-Jan-1997

  

ROYAL CROWN

Yemen

  

Royal Crown Company, Inc.

  

6403

  

19-Mar-1997

  

ROYAL CROWN COLA
RC COLA & Design

Yemen

  

Cott Beverages Inc.

  

28411

  

17-Oct-2006

  

RC (Block Letters)

Zambia

  

Cott Beverages Inc.

  

55394

  

19-Dec-1994

  

DIET-RITE



--------------------------------------------------------------------------------

 

Country

  

Owner

  

Registration
Number

   Date   

Trademark

Zambia

  

Cott Beverages Inc.

  

55494

  

19-Dec-1994

  

ROYAL CROWN RC
(Stylized)

Zambia

  

Cott Beverages Inc.

  

55594

  

19-Dec-1994

  

ROYAL CROWN

Zimbabwe

  

Cott Beverages Inc.

  

44499

  

08-Apr-1999

  

RC EDGE

Zimbabwe

  

Cott Beverages Inc.

  

62071

  

05-Aug-1971

  

ROYAL CROWN

Zimbabwe

  

Cott Beverages Inc.

  

7202006

  

30-Apr-2007

  

ROYAL CROWN COLA
& RC Design

International

Trademark Applications

 

Country Name

  

Owner

  

Application
Number

   Date   

Trademark

Argentina

  

Cott Beverages Inc.

  

2819632

  

24-Apr-2008

  

EMERGE

Argentina

  

Cott Beverages Inc.

  

2819630

  

24-Apr-2008

  

ORIENT EMPORIUM TEA CO.

Argentina

  

Cott Beverages Inc.

  

2819631

  

24-Apr-2008

  

RED RAIN

Aruba

  

Cott Beverages Inc.

  

10031130

  

11-Mar-2010

  

DIET UPPER 10

Aruba

  

Cott Beverages Inc.

  

1003128

  

11-Mar-2010

  

RC

Aruba

  

Cott Beverages Inc.

  

10031126

  

11-Mar-2010

  

RC ZERO

Aruba

  

Cott Beverages Inc.

  

1003124

  

11-Mar-2010

  

RCQ

Aruba

  

Cott Beverages Inc.

  

1003126

  

11-Mar-2010

  

ROYAL CROWN

Aruba

  

Cott Beverages Inc.

  

10031128

  

11-Mar-2010

  

UPPER 10

Bangladesh

  

Cott Beverages Inc.

  

45410

  

12/5/1995

  

ROYAL CROWN

Bangladesh

  

Cott Beverages Inc.

  

45411

  

12/5/1995

  

RC

Bangladesh

  

Cott Beverages Inc.

  

45412

  

12/5/1995

  

UPPER 10

Bangladesh

  

Cott Beverages Inc.

  

79300

  

3/15/2003

  

RCQ

Barbados

  

Cott Beverages Inc.

  

8122795

  

3/1/2007

  

RC & Design

Belarus

  

Cott Beverages Inc.

  

20084677

  

24-Dec-2008

  

ORIENT EMPORIUM TEA CO.

Belarus

  

Cott Beverages Inc.

  

20094638

  

21-Dec-2009

  

RC LIGHT

Brazil

  

Cott Beverages Inc.

  

82952097

  

12/20/07

  

RC LIGHT

Brazil

  

Cott Beverages Inc.

  

829707166

  

07-May-2008

  

EMERGE

Brazil

  

Cott Beverages Inc.

  

829707069

  

07-May-2008

  

ORIENT EMPORIUM TEA CO.

Brazil

  

Cott Beverages Inc.

  

829707182

  

07-May-2008

  

RED RAIN

Brazil

  

Cott Beverages Inc.

  

830357815

  

30-Jul-2009

  

RC ZERO

Brazil

  

Cott Beverages Inc.

  

31570.Brazil

  

01-Jun-2010

  

RCQ

Chile

  

Cott Beverages Inc.

  

881492

  

16-Oct-2009

  

RC LIGHT

Chile

  

Cott Beverages Inc.

  

881491

  

16-Oct-2009

  

RC ZERO

Chile

  

Cott Beverages Inc.

  

884739

  

12-Nov-2009

  

RCQ FANTASY

Chile

  

Cott Beverages Inc.

  

884738

  

12-Nov-2009

  

RCQ SUN

Chile

  

Cott Beverages Inc.

  

884737

  

12-Nov-2009

  

RCQ TROPICAL



--------------------------------------------------------------------------------

 

Country Name

  

Owner

  

Application

Number

   Date   

Trademark

Columbia

  

Cott Beverages Inc.

  

09116552

  

19-Oct-2009

  

ORIENT EMPORIUM TEA CO.

Cyprus

  

Cott Beverages Inc.

  

73211

  

20-Nov-2006

  

RC & Design

Denmark

  

Cott Beverages Limited

  

996972

  

23-Apr-2010

  

EMERGE

Egypt

  

Cott Beverages Inc.

  

215805

  

29-Apr-2008

  

ROYAL CROWN COLA &
RC Design

European

Community

  

Cott Beverages Limited

  

8932832

  

05-Mar-2010

  

COTT

European

Community

  

Cott Beverages Limited

  

9017121

  

09-Apr-2010

  

CARTERS

European

Community

  

Cott Beverages Limited

  

9017195

  

09-Apr-2010

  

JUICEFUL

Gaza District

  

Cott Beverages Inc.

  

13478

  

09-Jun-2009

  

RED RAIN

Gaza District

  

Cott Beverages Inc.

  

13517

  

06-Jul-2009

  

Tattoo Logo

Guatemala

  

Cott Beverages Inc.

  

20002409

  

29-Mar-2000

  

EDGE

Guyana

  

Cott Beverages Inc.

  

22663A

  

28-May-2008

  

RED RAIN

Hungary

  

Cott Beverages Limited

  

996972

  

11-Mar-2009

  

EMERGE

India

  

Cott Beverages Inc.

  

1282092

  

5/5/2004

  

RCQ (Stylized)

India

  

Cott Beverages Inc.

  

1802620

  

02-Apr-2009

  

RC ZERO

Israel

  

Cott Beverages Inc.

  

207426

  

13-Jan-2008

  

RC COLA ZERO

Israel

  

Cott Beverages Inc.

  

207819

  

27-Jan-2008

  

RC COLA ZERO Logo

Israel

  

Cott Beverages Inc.

  

217520

  

21-Dec-2008

  

RED RAIN

Israel

  

Cott Beverages Inc.

  

219310

  

08-Mar-2009

  

UPPER 10

Italy

  

Cott Beverages Inc.

  

MI2008C5988

  

26-May-2008

  

RC ZERO

Kosovo

  

Cott Beverages Inc.

  

160

  

03-Mar-2008

  

ORIENT EMPORIUM TEA CO.

Kosovo

  

Cott Beverages Inc.

  

161

  

03-Mar-2008

  

RCQ

Kosovo

  

Cott Beverages Inc.

  

9000N

  

13-Jul-2009

  

RCQ BITTER LEMON

Kosovo

  

Cott Beverages Inc.

  

8999N

  

13-Jul-2009

  

RCQ EXOTIC

Kosovo

  

Cott Beverages Inc.

  

9001N

  

13-Jul-2009

  

RCQ ORANGE

Kosovo

  

Cott Beverages Inc.

  

159

  

03-Mar-2008

  

RED RAIN

Kosovo

  

Cott Beverages Inc.

  

158

  

03-Mar-2008

  

ROYAL CROWN COLA &
RC Design

Libya

  

Cott Beverages Inc.

  

10156

  

2/7/2007

  

ROYAL CROWN COLA &
RC Design

Libya

  

Cott Beverages Inc.

  

10157

  

2/7/2007

  

DIET RITE & Design

Malaysia

  

Cott Beverages Inc.

  

06000013

  

1/3/2006

  

ROYAL CROWN COLA &
RC Design

Pakistan

  

Cott Beverages Inc.

  

261777

  

16-Feb-2009

  

RCQ



--------------------------------------------------------------------------------

 

Country Name

  

Owner

  

Application

Number

   Date   

Trademark

Paraguay

  

Cott Beverages Inc.

  

153892008

  

06-May-2008

  

ORIENT EMPORIUM TEA CO.

Philippines

  

Cott Beverages Inc.

  

42010002443

  

04-Mar-2010

  

RC COLA FREE

Poland

  

Cott Beverages Limited

  

996972

  

11-Mar-2009

  

EMERGE

Poland

  

Cott Beverages Limited

  

Z - 355044

  

23-Apr-2009

  

U FORCE device

Serbia

  

Cott Beverages Inc.

  

Z79606

  

3/31/2006

  

RED RAIN

Slovakia

  

Cott Beverages Limited

  

996972

  

11-Mar-2009

  

EMERGE

Suriname

  

Cott Beverages Inc.

  

21923

  

26-May-2009

  

RC ZERO

Suriname

  

Cott Beverages Inc.

  

21595

  

03-Oct-2008

  

RED RAIN

United Arab Emirates

  

Cott Beverages Inc.

  

134226

  

30-Sep-2009

  

RC ZERO

Uruguay

  

Cott Beverages Inc.

  

391788

  

13-May-2008

  

EMERGE

Uruguay

  

Cott Beverages Inc.

  

391789

  

13-May-2008

  

ORIENT EMPORIUM TEA CO.

Uruguay

  

Cott Beverages Inc.

  

391790

  

13-May-2008

  

RED RAIN

Uruguay

  

Cott Beverages Inc.

  

383114

  

7/23/2007

  

ROYAL CROWN COLA &
RC Design

Venezuela

  

Cott Beverages Inc.

  

141742007

  

6/19/2007

  

RC & Design

West Bank

  

Cott Beverages Inc.

  

16616

  

18-Aug-2009

  

RED RAIN

West Bank

  

Cott Beverages Inc.

  

16617

  

18-Aug-2009

  

Tattoo Logo



--------------------------------------------------------------------------------

 

Copyrights

Canada

 

Owner

  

Registration

Number

  

Date

  

Copyright

Cott Corporation Corporation Cott (in the name of a predecessor being Cott
Beverages West Ltd. which was a grant of Interest from Brio Beverages Inc.)

   1057443   

April 8, 2008

  

Happy Natural, Highland
Spring, Nice-N-Lite, Happy- 
Up, C’Mon Get Happy,
Happy Pop & Design,
Giggle, Happy Pop

Licenses [***][Certain License information redacted]

Canada

 

Licensor

  

Licensee

  

Registration /Application
Number

  

Date

  

Description

S.M. Jaleel &

Company Limited

  

Cott Beverages

Canada

  

492,131

  

31-JAN-1999

  

CHUBBY
Character and Design

S.M. Jaleel &

Company Limited

  

Cott Beverages

Canada

  

891,288

  

31-JAN-1999

  

CHUBBY

S.M. Jaleel &

Company Limited

  

Cott Beverages

Canada

  

844,168

  

31 JAN 1999

  

Chubby Bottle
Distinguishing Guise

[***]

  

Cott

Corporation

  

[***]

  

[***]

  

[***]

[***]

  

Cott

Corporation

  

[***]

     

[***]

[***]

  

Cott

Corporation

  

[***]

     

[***]

[***]

  

Cott

Corporation

  

[***]

     

[***]

 

United Kingdom

 

     

Licensor

  

Licensee

  

Registration/Application
Number

  

Date

  

Description

[***]

  

Cott Beverages Limited

     

[***]

  

[***]

Caribbean Flavors, Ltd.

  

Cott Beverages Limited

     

6/29/06

  

License of the
following marks in
conjunction with a
Manufacturing and
Distribution agreement:


D&G

TING

KOLA CHAMPAGNE

KOOL KAT

OLD JAMAICAN

DESNOES & GEDDES



--------------------------------------------------------------------------------

 

Licensor

  

Licensee

   Registration/
Application
Number   

Date

  

Description

Cott Beverages Limited

  

1) Choice Brands
Europe Limited

2) Retail Brands
(Holdings) BV

3) Cott UK Limited

  

1585494

  

12-SEP-1994

  

COTT (Classes 30 and 32)

Cott Beverages Limited

  

Cott Beverages Limited

  

2102231

  

7-OCT-1999

  

BEN SHAWS (Class 32)

Industrial Designs

Canada

 

Owner

  

Registration

Number

  

Date

  

Description

Cott Beverages Inc.

  

126935

  

20-Mar-2009

  

Bottle

Cott Beverages Inc.

  

129656

  

20-Mar-2009

  

Bottle

Cliffstar LLC

  

104425

  

10-Mar-2005

  

Bottle

United Kingdom

 

Owner

  

Registration Number

  

Date

  

Description

Cott Beverages Limited

  

3011241

  

28-FEB-2003

  

Design of Bottle

Cott Beverages Limited

  

3011014

  

20-FEB-2003

  

Design of Bottle

Cott Beverages Limited

  

3011013

  

20-FEB-2003

  

Design of Bottle

Internet Domain Names

 

Owner

  

Registrar

  

Expiration Date

  

Domain Name

Cott Corporation

  

Network Solutions

  

June 13, 2008

  

Bombshellenergy.com

Cott Corporation

  

Network Solutions

  

June 13, 2008

  

Drinkstarsandstripes.com

Cott Corporation

  

Network Solutions

  

June 29, 2008

  

superfruitsbrand.com

Cott Corporation

  

Network Solutions

  

July 2, 2008

  

fortifido.com

Cott Corporation

  

Network Solutions

  

July 3, 2008

  

Rccolainternational.com

Cott Corporation

  

Network Solutions

  

July 31, 2008

  

cott-beverages.com

Cott Corporation

  

Network Solutions

  

July 31, 2008

  

redrainvodka.com



--------------------------------------------------------------------------------

 

Owner

  

Registrar

  

Expiration Date

  

Domain Name

Cott Corporation

  

Network Solutions

  

August 8, 2008

  

barealldrinks.com

Cott Corporation

  

Network Solutions

  

August 8, 2008

  

bareallsmoothies.com

Cott Corporation

  

Network Solutions

  

August 20, 2008

  

sparklinghealthbrand.com

Cott Corporation

  

Network Solutions

  

September 7, 2008

  

Orientemporium.com

Cott Corporation

  

Network Solutions

  

September 7, 2008

  

Orientemporiumteaco.com

Cott Corporation

  

Network Solutions

  

September 8, 2008

  

Cott.com

Cott Corporation

  

Network Solutions

  

October 11, 2008

  

Cottvending.com

Cott Corporation

  

Network Solutions

  

October 28, 2008

  

Drinksas.com

Cott Corporation

  

Network Solutions

  

October 28, 2008

  

Billionbubbles.com

Cott Corporation

  

Network Solutions

  

October 28, 2008

  

Drinkvess.com

Cott Corporation

  

Network Solutions

  

October 28, 2008

  

Vesswhistle.com

Cott Corporation

  

Network Solutions

  

October 28, 2008

  

Whistleorange.com

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vintageseltzer.biz

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vintageseltzer.net

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vintageseltzer.org

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vintageseltzer.us

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Drinkvintage.com

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Fruitrefreshers.com

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Seltzer.biz

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vess.us

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vesssoda.com

Cott Corporation

  

Network Solutions

  

October 29, 2008

  

Vintageseltzer.info

Cott Corporation

  

Network Solutions

  

January 7, 2009

  

Cottsoda.com

Cott Corporation

  

Network Solutions

  

January 12, 2009

  

Aftershockenergy.com

Cott Corporation

  

Network Solutions

  

February 5, 2009

  

Grimreaperenergy.com

Cott Corporation

  

Network Solutions

  

May 10, 2009

  

Drinkclearchoice.com

Cott Corporation

  

Network Solutions

  

May 10, 2009

  

Enjoyclearchoice.com

Cott Corporation

  

Network Solutions

  

May 10, 2009

  

Lifesclearchoice.com

Cott Corporation

  

Network Solutions

  

December 27, 2009

  

Cottnet.com

Cott Corporation

  

Network Solutions

  

February 2, 2010

  

Redrainenergy.com

Cott Corporation

        

drinkemerge.com

Cott Corporation

        

neretailerbrands.com

Cott Corporation

        

ozmozwater.com

Cott Corporation

        

Cott.ca

Cott Corporation

        

Cottvending.ca

Cott Corporation

        

Redrainenergy.ca

Cott Corporation

        

bare-all.co.uk

Cott Corporation

        

bare-all.org

Cott Corporation

        

cott.co.uk

Cott Corporation

        

emergesport.com

Cott Corporation

        

emergestimulation.co.uk

Cott Corporation

        

favouritefamilychippy.co.uk

Cott Corporation

        

h2drinks.co.uk

Cott Corporation

        

h2drinks.com

Cott Corporation

        

h2kids.co.uk

Cott Corporation

        

h2sport.co.uk

Cott Corporation

        

h2spring.co.uk



--------------------------------------------------------------------------------

 

Owner

  

Registrar

  

Expiration Date

  

Domain Name

Cott Corporation

        

h2water.co.uk

Cott Corporation

        

redroosterdrinks.co.uk

Cott Corporation

        

redroosterdrinks.com

Cott Corporation

        

505ifty.co.uk

Cott Corporation

        

505ifty.com

Cott Corporation

        

505ifty.net

Cott Corporation

        

505ifty.org

Cott Corporation

        

benshawsdrinks.co.uk

Cott Corporation

        

benshawsdrinks.com

Cott Corporation

        

drinksofyesteryear.co.uk

Cott Corporation

        

emergeenergy.co.uk

Cott Corporation

        

emergeenergyshot.co.uk

Cott Corporation

        

emergeenergyshot.com

Cott Corporation

        

emergshot.co.uk

Cott Corporation

        

emergeshot.com

Cott Corporation

        

emergestimulation.co.uk

Cott Corporation

        

emergestimulation.com

Cott Corporation

        

redroosterenergyshot.co.uk

Cott Corporation

        

redroosterenergyshot.com

Cott Corporation

        

redroostersport.co.uk

Cott Corporation

        

redroostersport.com

Cott Corporation

        

redroosterstimulation.co.uk

Cott Corporation

        

redroosterstimulation.com

Cott Corporation

        

roostershot.co.uk

Cott Corporation

        

roostershot.com

Cott Corporation

        

theenergyshot.co.uk

Cott Corporation

        

theenergyshot.com

Cott Corporation

        

thejuiciercompany.co.uk

Cott Corporation

        

thejuiciercompany.com

Cott Corporation

        

wakeupwithrooster.co.uk

Cott Corporation

        

wakeupwithrooster.com

Cliffstar LLC

        

Cliffstar.com

Cliffstar LLC

        

Cliffstar.net

Cliffstar LLC

        

Cliffstar.org

Cliffstar LLC

        

Cliffstar.biz

Cliffstar LLC

        

Chadwickbaybeverages.com

Cliffstar LLC

        

Cwaymail.com

Cliffstar LLC

        

Harborsidebev.com

Cliffstar LLC

        

Harborsideproducts.com

Cliffstar LLC

        

Juicedoit.com

Cliffstar LLC

        

Mychadwickbay.net

Cliffstar LLC

        

Mychadwickbay.com

Cliffstar LLC

        

Shanstar.com

Cliffstar LLC

        

Starworldtrading.biz

Cliffstar LLC

        

Starworldtrading.com

Cliffstar LLC

        

Theseawitch.com

Cliffstar LLC

        

Yourchadwickbay.com

Cliffstar LLC

        

Yourchadwickbay.net



--------------------------------------------------------------------------------

 

Schedule 3.10

Canadian Union Plans, Canadian Benefit Plans and Canadian Pension Plans

The following are Canadian Union Plans:

 

 

•

 

Viscount Union: Teamster Canadian Pension Trust Fund; and

 

 

•

 

Plan Pointe Claire Union: Teamsters Canadian Pension Plan, Soft Drink Industry
Division;

The following are Canadian Pension Plans:

 

 

•

 

Surrey Union: Employee Registered Retirement Savings Plan (RRSP) ;

 

 

•

 

Calgary Union: Cott Corporation Deferred Profit Sharing Plan/Group Registered
Retirement Savings Plans (DPSP/GRSP) Retirement Program;

 

 

•

 

Salaried and Non-Union Hourly: Cott Corporation Deferred Profit Sharing
Plan/Group Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

The following are Canadian Benefit Plans:

 

 

•

 

Common Share Option Plan

 

 

•

 

Share Appreciation Rights

 

 

•

 

Performance Share Unit Plan;

 

 

•

 

Officers and Senior Management Executives Performance Bonus; and

 

 

•

 

Reinstated Executive Share Purchase Plans

The Canadian Pension Plans are defined contribution plans.

The Canadian Union Plans (Viscount and Pointe Claire) are defined benefit plans.

Canadian Group Benefit Plans:

 

 

•

 

Extended Health

 

 

•

 

Dental

 

 

•

 

Life Insurance

 

 

•

 

Dependent Life

 

 

•

 

Optional Life

 

 

•

 

Accidental Death & Dismemberment insurance (AD&D)

 

 

•

 

Voluntary Accidental Death & Dismemberment insurance

 

 

•

 

Short Term Disability

 

 

•

 

Long Term Disability

Each union has benefit plan specific to their union

Salaried and non-union hourly employees have their own benefit plan

Great-West Life is provider for all benefits except AD&D

Industrial Alliance Pacific is provider for AD&D



--------------------------------------------------------------------------------

 

Schedule 3.14

Insurance

[***][Insurance information redacted - 36 pages]



--------------------------------------------------------------------------------

 

Schedule 3.15

Capitalization and Subsidiaries

 

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

156775 Canada Inc.

  

Cott Corporation
Corporation Cott

  

Corporation

  

1 common share

  

1 common share

2011438 Ontario Limited

  

Cott Corporation
Corporation Cott

  

Corporation

  

1 common share

  

1 common share

804340 Ontario Limited

  

Cott Corporation
Corporation Cott

  

Corporation

  

1 common share

  

1 common share

967979 Ontario Limited

  

Cott Corporation
Corporation Cott

  

Corporation

  

a) 10,088,608 common shares
b) 800,000 Junior
Preference shares


c) No Senior Preference
shares

  

a) 10,088,608 common shares

b) 800,000 Junior
Preference shares


c) No Senior
Preference shares

Ad Personales, S.A.
de C.V.

  

Mexico
Bottling Services, S.A.
de C.V. 50%


Servicios Gerenciales
de México, S.A. de
C.V. 50%

  

Limited liability
corporation of
variable capital

  

a) 25,000 Class I Shares

b) 25,000 Class I Shares

  

a) 25,000 Class
I Shares - Mexico
Bottling Services,
S.A. de C.V.

b) 25,000 Class
I Shares - Servicios
Gerenciales de
Mexico, S.A. de C.V.

BCB European Holdings

  

BCB International
Holdings

  

Exempted Company

  

170,029,865
ordinary shares

  

170,029,865
ordinary shares

BCB International Holdings

  

Cott Corporation
Corporation Cott

  

Exempted Company

  

154,854,485
ordinary shares

  

154,854,485
ordinary shares

Caroline LLC

  

Cott Corporation
Corporation Cott

  

Limited
liability company

  

N/A

  

N/A

CB Nevada Capital Inc.

  

Cott USA Corp.

  

Corporation

  

50.02 shares
common stock

  

50.02 shares
common stock

Cliffstar LLC

  

Cott Acquisition LLC
/100%

  

Limited
liability company

  

507,526,030 LLC
interests

  

507,526,030
LLC interests



--------------------------------------------------------------------------------

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Cott (Barbados) IBC Ltd.

  

Cott Corporation
Corporation Cott

  

International business
company

  

100 common shares

  

100 common shares

Cott (Hong Kong) Limited

  

Cott (Barbados)
IBC Ltd.

  

Private limited
liability company
(limited by shares)

  

1 ordinary share of
US$1.00 each

  

1 ordinary share of
US$1.00 each

Cott (Nelson) Limited

  

Cott Nelson
(Holdings) Limited

  

Private company
limited by shares

  

88,751 ordinary £1
shares

  

88,751 ordinary £1
shares

Cott (Shanghai) Trading Co., Ltd.

  

Cott (Hong Kong)
Limited

  

Limited liability
company and
independent legal
person

  

USD 1,400,000 as
registered capital

  

USD 1,400,000 as
registered capital

Cott Acquisition Limited

  

Cott UK Acquisition
Limited/100%

  

Private company
limited by shares

  

265,732,801 ordinary
shares £1 shares

  

265,732,801 ordinary
shares £1 shares

Cott Acquisition LLC

  

Cott Acquisition
Limited/82%


Cott US Acquisition LLC/18%

  

Limited liability
company

  

a) 415,000,085 LLC
interests


b) 92,256,045 LLC
interests

  

a) 415,000,085 LLC
interests

b) 92,256,045 LLC
interests

Cott Beverages Inc.

  

Cott USA Corp.

  

Corporation

  

1,794.519 shares
common stock

  

1,794.519 shares
common stock

Cott Beverages Limited

  

Cott Retail
Brands Limited

  

Private company
limited by shares

  

a) 157,839,690
ordinary shares £1
shares


b) 2,000 preference
shares£1 shares

  

a) 157,839,690
ordinary shares £1
shares

b) 2,000 preference
shares £1 shares

Cott Corporation
Corporation Cott

  

Public Company

  

Corporation

  

N/A

  

a) 81,410,120
common shares (as
of August 2, 2010)


b) No preferred
shares



--------------------------------------------------------------------------------

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Cott do Brasil Industria,
Comercio, Importacao e
Exportacao de Bebidas e
Concentrados Ltda

  

a) Cott Corporation
Corporation Cott/99%
and

b) 804340 Ontario
Limited/1%

  

Limited liability
company

  

a) 1,270,269 quotas


b) 12,831 quotas

  

a) 1,270,269 quotas


b) 12,831 quotas

Cott Embotelladores de
Mexico, S.A. de C.V.

  

Cott Corporation


Corporation Cott/99.375%

Embotelladora de Puebla, S.A.
de C.V./0.625%

  

Limited liability
corporation of variable
capital

  

a) 1 Series I, Class A
Share

b) 49,999 Series I, Class
B Shares

c) 399,999 Series II,
Class A Shares

d) 3,550,001 Series II,
Class B Shares

e) 60,000,000 Series II,
Class C Shares

  

a) 1 Series I, Class A
Share - Embotelladora
de Puebla, S.A. de C.V.
b) 49,999 Series
I, Class B Shares -
Cott Corporation

Corporation

Cott

c) 399,999 Series
II, Class A Shares -
Embotelladora de
Puebla, S.A. de
C.V.

d) 3,550,001 Series
II, Class B Shares –
Cott Corporation
Corporation Cott

e) 60,000,000
Series II, Class C
Shares –


Cott Corporation
Corporation Cott

Cott Europe Trading
Limited

  

Cott Retail Brands
Limited

  

Private company
limited by shares

  

1,860,709 ordinary £1
shares

  

1,860,709 ordinary
£1 shares

Cott Holdings Inc.

  

Cott U.S. Holdings
LLC

  

Corporation

  

a) 182 common shares
b) 696 Class A
preferred shares

c) 2 Class B preferred
share

  

a) 182 common shares


b) 696 Class A
preferred shares


c) 2 Class B preferred
share



--------------------------------------------------------------------------------

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Cott International SRL

  

Cott Investment,
L.L.C./99%


Cott International
Trading Ltd./1%

  

International society
with restricted liability

  

a) 99 common quotas

b)1 common quota

  

a) 99 common quotas

b)1 common quota

Cott International Trading
Ltd.

  

Cott Corporation
Corporation Cott

  

International business
company

  

53,878,575 common
shares

  

53,878,575 common
shares

Cott Investment, L.L.C.

  

Cott Corporation
Corporation Cott /90%

804340 Ontario
Limited/10%

  

Limited liability
company

  

LLC interest/90%


LLC interest/10%

  

LLC interest/90%
LLC interest/10%

Cott IP Holdings Corp.

  

Cott Beverages Inc.

  

Corporation

  

100 shares

  

100 shares

Cott Limited

  

Cott Retail Brands
Limited

  

Private company
limited by shares

  

a) 3,810,800 ‘A’
ordinary shares of 10
pence each

b) 1,445,476 preferred
ordinary shares of 10
pence each


c) No preference shares

  

a) 3,810,800 ‘A’
ordinary shares of 10
pence each

b) 1,445,476 preferred
ordinary shares of 10
pence each


c) No preference
shares

Cott Maquinaria y Equipo,
S.A. de C.V.

  

Cott Embotelladores de
México, S.A. de C.V. /
0.0019%

Cott Corporation /
97.49%

Embotelladora Puebla,
S.A. de C.V. / 2.50%

  

Limited liability
corporation of variable
capital

  

a) 1 Series “A” Share

b) 49,999 Series “A”
Share

c) 1,283 Series “B”
Shares

  

a) 1 Series “A” Share
- Cott Embotelladores
de México, S.A. de
C.V.

b) 49,999 Series “A”
Share - Cott
Corporation
c) 1,283 Series “B”
Shares - Embotelladora
de Puebla, S.A. de C.V.

Cott NE Holdings Inc.

  

Northeast Finco Inc.

  

Corporation

  

100 shares

  

100 shares

Cott Nelson (Holdings)
Limited

  

Cott Beverages Limited

  

Private company
limited by shares

  

162,669 ordinary £1
shares

  

162,669 ordinary £1
shares



--------------------------------------------------------------------------------

 

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Cott Private Label Limited

  

Cott Beverages Limited

  

Private company
limited by shares

  

a) 25,000 ‘A’ ordinary
shares

b) 221,469 ‘B’ ordinary
shares

c) 753,531 ‘C’ ordinary
shares

  

a) 25,000 ‘A’ ordinary
shares

b) 221,469 ‘B’ ordinary
shares

c) 753,531 ‘C’ ordinary
shares

Cott Retail Brands
Limited

  

BCB European
Holdings

  

Private company
limited by shares

  

129,949,024 ordinary
£1 shares

  

129,949,024 ordinary
£1 shares

Cott Retail Brands
Netherlands BV

  

Cott Retail Brands
Limited

  

Limited liability
company

  

400 ordinary shares

  

400 ordinary shares

Cott UK Acquisition
Limited

  

Cott Beverages
Inc./100%

  

Private company
limited by shares

  

176,088,001 ordinary
£1 shares

  

176,088,001 ordinary
£1 shares

Cott USA Corp.

  

Cott Holdings Inc.

  

Corporation

  

7,575.691 shares
common stock

  

7,575.691 shares
common stock

Cott USA Finance LLC

  

Cott Corporation
Corporation Cott

  

Limited liability
company

  

1,570,001 LLC interests

  

1,570,001
LLC interests

Cott U.S. Acquisition
LLC

  

Cott Beverages
Inc./100%

  

Delaware limited
liability company

  

72,526,130 LLC
interests

  

72,526,130 LLC
interests

Cott U.S. Holdings LLC

  

Cott Beverages
Limited/100%

  

Delaware limited
liability company

  

169,000,100 limited
liability interests

  

169,000,100 limited
liability interests

Cott Vending Inc.

  

Cott Beverages Inc.

  

Corporation

  

1,000 shares

  

1,000 shares

Interim BCB, LLC

  

Cott Beverages Inc.

  

Limited liability
company

  

None – Single Member
Limited Liability
Company

  

None – Single Member
Limited Liability
Company

Mexico Bottling Services,
S.A. de C.V.

  

2011438 Ontario
Limited/2%

804340 Ontario
Limited/98%

  

Limited liability
corporation of variable
capital

  

a) 1 Class I Shares

b) 49 Class I Shares

  

a) 1 Class I Shares -
2011438 Ontario
Limited

b) 49 Class I Shares -
804340 Ontario
Limited

Northeast Finco Inc.

  

Cott Beverages Inc.

  

Corporation

  

100 shares

  

100 shares

Northeast Retailer Brands
LLC

  

Cott NE Holdings
Inc./51%

Polar Corp./48%

Adirondack Beverages
Corp./1%

  

Limited liability
company

  

100 Limited Liability
Company Interests

  

100 Limited Liability
Company Interests



--------------------------------------------------------------------------------

 

Exact Legal Name
of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Servicios Gerenciales de
Mexico, S.A. de C.V.

  

2011438 Ontario
Limited/2%

804340 Ontario
Limited/98%

  

Limited liability
corporation of variable
capital

  

a) 1 Class I Shares

b) 49 Class I Shares

  

a) 1 Class I Shares -
2011438 Ontario
Limited

b) 49 Class I Shares -
804340 Ontario
Limited

Star Real Property, LLC

  

Cliffstar LLC/99%

Cott Acquisition
LLC/1%

  

Limited liability
company

  

a) 7,920,000 LLC
interests

b) 80,000 LLC interests

  

a) 7,920,000 LLC
interests - Cliffstar LLC

b) 80,000 LLC interests
- Cott Acquisition LLC



--------------------------------------------------------------------------------

 

Schedule 3.16

Jurisdictions for Filings and Mortgages

 

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing

Offices

PPSA and RDPRM

  

Cott Corporation

Corporation Cott

  

Security Agreement and
Hypothec

  

Ontario, British Columbia,
Alberta, Quebec, New
Brunswick and Nova Scotia

PPSA

  

156775 Canada Inc.

  

Security Agreement

  

Ontario

PPSA

  

967979 Ontario Limited

  

Security Agreement

  

Ontario

PPSA

  

804340 Ontario Limited

  

Security Agreement

  

Ontario

PPSA

  

2011438 Ontario Limited

  

Security Agreement

  

Ontario

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Retail Brands Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Europe Trading Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Beverages Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Private Label Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott (Nelson) Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Nelson (Holdings) Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott UK Acquisition Limited

  

Debenture

  

Companies House (England
and Wales)

Form MG01 (Particulars of a
Mortgage or Charge)

  

Cott Acquisition Limited

  

Debenture

  

Companies House (England
and Wales)

UCC

  

Cott Corporation

Corporation Cott

  

UCC-1 Financing Statement

  

District of Columbia Recorder
of Deeds

UCC

  

156775 Canada Inc.

  

UCC-1 Financing Statement

  

District of Columbia Recorder
of Deeds

UCC

  

967979 Ontario Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder
of Deeds

 

Schedule 5.15



--------------------------------------------------------------------------------

 

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing

Offices

UCC

  

804340 Ontario Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

2011438 Ontario Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Retail Brands Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Europe Trading Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Private Label Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Nelson (Holdings) Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott (Nelson) Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott UK Acquisition Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Acquisition Limited

  

UCC-1 Financing Statement

  

District of Columbia Recorder of Deeds

UCC

  

Cott Holdings Inc.

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott USA Finance LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Interim BCB, LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott Vending Inc.

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott Investment, L.L.C.

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott USA Corp.

  

UCC-1 Financing Statement

  

Georgia Cooperative
Authority

UCC

  

Cott Beverages Inc.

  

UCC-1 Financing Statement

  

Georgia Cooperative
Authority

UCC

  

Cott Beverages Inc.

  

UCC-1 Financing Statement

  

Bexar County, Texas

 

Schedule 5.15



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing
Offices

UCC

  

Cott Beverages Inc.

  

UCC-1 Financing Statement

  

San Bernardino, California

UCC

  

Cott Beverages Inc.

  

UCC-1 Financing Statement

  

Tarrant County, Texas

UCC

  

Cott Beverages Inc.

  

UCC-1 Financing Statement

  

Hillsborough County, Florida

UCC

  

CB Nevada Capital Inc.

  

UCC-1 Financing Statement

  

Nevada Secretary of State

UCC

  

Cott U.S. Acquisition LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott Acquisition LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cott U.S. Holdings LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Caroline LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

UCC

  

Cliffstar LLC

  

UCC-1 Financing Statement

  

Delaware Secretary of State

Security Instrument

  

156775 Canada Inc. on behalf
of Cott Corporation Cott as
beneficial holder

  

Debenture, Assignment
of Rents

  

Land Title Division of
the Peel
Land Registry Office
(Mississauga, Ontario)

Security Instrument

  

Cott Corporation


Corporation Cott

  

Debenture, Assignment of
Rents

  

Land Title Division of the
Southern Alberta Registry
Office (Calgary, Alberta)

Mortgage

  

Cott Beverages Inc.

  

Deed of Trust, Security
Agreement, Assignment of
Rents and Leases and Fixture
Filing

  

St. Louis County Recorder of
Deeds

Mortgage

  

Cott Beverages Inc.

  

Deed of Trust, Security
Agreement, Assignment of
Rents and Leases and Fixture
Filing

  

New Madrid County
Recorder
of Deeds

Forms AP1 and RX1

  

Cott Beverages Limited

  

Debenture

  

UK Land Registry

Intellectual Property

  

Cott Corporation


Corporation Cott

  

Trademark Security
Filing/Patent Security
Filing/Copyright Security
Filing

  

PTO/CIPO

Intellectual Property

  

Cott Beverages Inc.

  

Trademark Security
Filing/Patent Security
Filing/Copyright Security
Filing

  

PTO/CIPO

Intellectual Property

  

Cliffstar LLC

  

Trademark Security Filing/


Patent Security Filing/
Copyright Security Filing

  

PTO/CIPO

 

Schedule 5.15



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing
Offices

Intellectual Property

  

Cott Private Label Limited

  

Trademark Security Filing /
Patent Security Filing /
Copyright Security Filing

  

Trade Marks Registry

Intellectual Property

  

Cott Beverages Limited

  

Trademark Security Filing /
Patent Security Filing /
Copyright Security Filing

  

Trade Marks Registry

Intellectual Property

  

BCB Beverages Limited

  

Trademark Security Filing /
Patent Security Filing /
Copyright Security Filing

  

Trade Marks Registry

Intellectual Property

  

Cott Corporation Corporation
Cott and Cott Beverages Inc.

  

Charge Over Intellectual
Property

  

Trade Marks Registry

 

Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 3.24(a)

Intercompany Loans and Advances as of July 3, 2010

(i)

 

U.S. Dollar
Equivalent
Amount July 3/10

   

Owed By

  

Owed To

$ 160,000,000     

Cott Holdings Inc. (US)

  

Cott Corporation (CA)

$ 41,000,000     

Cott Holdings Inc. (US)

  

Cott Corporation (CA)

$ 24,288,853     

Cott Beverages Inc. (US)

  

Cott Holdings Inc. (US)

$ 284,000,000     

Cott Holdings Inc. (US)

  

Cott USA Corporation

£ 68,000,000.00     

Cott Beverages Limited (UK)

  

Cott USA Finance LLC

$ 25,525,000     

Cott NE Holdings Inc.

  

Northeast Finco

$ 149,668,000     

Cott Beverages Inc. (US)

  

CB Nevada Capital Inc. (US)

$ 25,043     

Northeast Retailer Brands LLC

  

Cott Beverages Inc. (US)

$ 12,322,771     

Cott Beverages Inc.

  

Cott Vending Inc.

$ 25,013,225     

Cott Embotelladores de Mexico SA de CV

  

Cott Corporation (CA)

$ 575,360     

Cott Beverages Limited

  

Cott Retail Brands Netherlands BV

$ 2,426,813     

967979 Ontario Limited

  

Cott Corporation (CA)

$ 11,782     

Cott International SRL

  

Cott Corporation (CA)

$ 1,270,606     

Cott Corporation (CA)

  

804340 Ontario Limited

$ 13,893,302     

Cott Beverages Inc (US)

  

Interim BCB, LLC

$ 357,190     

Cott International Trading Ltd.

  

Cott International SRL

$ 41,861,976     

Cott Corporation (CA)

  

Cott International Trading Ltd.

$ 2,990     

Cott Corporation (CA)

  

BCB European Holdings

$ 6,525     

Cott Corporation (CA)

  

BCB International Holdings

$ 1,011,738     

Cott Beverages Limited (UK)

  

Cott (Nelson) Limited

$ 292,312     

Cott Beverages Limited (UK)

  

Cott Retail Brands Limited

£ 13,000,000     

Cott Beverages Limited (UK)

  

Cott USA Finance LLC

$ 1,949,882     

Cott Retail Brands Limited

  

Cott Ltd.

$ 151,860     

Cott Beverages Limited

  

Cott Private Label Limited

$ 1,603,545     

Cott Maquinaria y Equipo, SA de CV

  

Cott Embotelladores de Mexico SA de CV

$ (30,095 )   

Ad Personales, SA de CV

  

Cott Embotelladores de Mexico SA de CV

$ 259,359     

Cott Embotelladores de Mexico SA de CV

  

Sevicios Gerenciales de Mexico SA de CV

$ 208,842     

Cott Corporation (CA)

  

Cott (Hong Kong) Limited

$ 38,742     

Cott (Shanghai) Trading Co. Ltd.

  

Cott (Hong Kong) Limited

$ 701,871     

Cott Embotelladores de Mexico SA de CV

  

Cott Corporation

Note: A number of the above loans and advances are denominated in currencies
other than U.S. Dollars; therefore, amounts may change as the U.S. Dollar
fluctuates against such foreign currency.

 

Schedule 5.15



--------------------------------------------------------------------------------

 

(ii)

 

U.S. Dollar
Equivalent
Amount
August 17/10

  

Owed By

  

Owed To

75,000,000.00

  

Cott Retail Brands Limited

  

Cott USA Finance LLC

160,000,000.00

  

Cott U.S. Acquisition LLC

  

Cott Beverages Inc.

140,000,000.00

  

Cott U.K. Acquisition Limited

  

Cott U.S. Acquisition LLC

Note: A number of the above loans and advance are denominated in currencies
other than U.S. Dollars; therefore, amounts may change as the U.S. Dollar
fluctuates against such foreign currency.

 

Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 3.24(b)

Intercompany Trade Payable / Receivables as of July 3, 2010

 

U.S. Dollar
Equivalent
Amount
July 3/10

    

Owed By

  

Owed To

$ 290,258      

Cott Beverages Limited (UK)

  

Cott Beverages Inc. (US)

$ 279,837      

Cott Beverages Limited (UK)

  

Cott Corporation (CA)

$ 6,933,766      

Cott Beverages Inc. (US)

  

Cott Corporation (CA)

$ 50,683      

Cott Beverages Inc. (US)

  

Cott Corporation (CA)

$ 96,357      

Cott Beverages Inc. (US)

  

Cott Beverages Limited (UK)

$ 111,153,206      

Cott (Nelson) Limited

  

Cott Beverages Limited (UK)

$ 106,990,521      

Cott Beverages Limited (UK)

  

Cott (Nelson) Limited

$ 67,832,330      

Cott Beverages Limited (UK)

  

Cott (Nelson) Limited

$ 7,593,176      

Cott Beverages Limited (UK)

  

Cott Europe

$ 7,794,286      

Cott Beverages Limited (UK)

  

Cott Europe

$ 552,328      

Cott Beverages Limited (UK)

  

Cott Europe Trading Ltd.

$ 2,788,038      

Cott Embotelladores de Mexico SA de CV

  

Cott Beverages Inc. (US)

Note: A number of the above payables and receivables are denominated in
currencies other than U.S. Dollars; therefore, amounts may change as the
U.S. Dollar fluctuates against such foreign currency.

 

Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 5.15

POST-CLOSING COVENANTS

1. Appraisals and Field Examinations. No later than sixty days following the
Effective Date, the Loan Parties shall provide the Administrative Agent and the
Administrative Collateral Agent with (i) updated appraisals (the “Updated
Appraisals”) of Inventory, equipment and Eligible Real Property of the Borrowers
(provided that updated appraisals of the Inventory of the U.S. Co-Borrowers
shall not be required and appraisals of the equipment of Cliffstar LLC shall
only be required to the extent that such equipment is necessary to provide
sufficient availability under the PP&E Component), in each case from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and the Administrative Collateral
Agent, such Updated Appraisals to include, without limitation, information
required by applicable law and regulations, with such Updated Appraisals being
at the sole cost and expense of the Borrowers and (ii) access to the properties,
books, records and employees of the UK Group, Cott Beverages and the Canadian
Subsidiaries of the Company to conduct field examinations, to ensure the
adequacy of the Borrowing Base Collateral and related reporting and control
systems, with each such field examination being at the sole cost and expense of
the Loan Parties and subject to the satisfaction of the Administrative Agent and
the Administrative Collateral Agent.

2. Insurance Review. (i) No later than thirty days following the Effective Date,
the Administrative Agent shall have completed a review of the insurance coverage
of the Company and its Subsidiaries taking into account the Cliffstar
Acquisition. (ii) No later than thirty days after the Administrative Agent
completes its review of the Company’s insurance coverage pursuant to clause
(i) of this item 2, the Company and its Subsidiaries shall update their
insurance coverage and provide the Administrative Agent with evidence of such
updated insurance coverage, in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
applicable terms of the Security Agreements (including Section 5.09 of this
Agreement and Section 4.11 of the U.S. Security Agreement).

3. Environmental Review. No later than sixty days following the Effective Date,
the Administrative Agent shall have received environmental Phase I reports
meeting ASTME-1527-05 Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process or the Canadian Standards
Association Phase I Environmental Site Assessment Protocol Z768-01, updated
April 2003, as appropriate, with respect to each of the real properties of the
Borrowers and their Subsidiaries identified on Schedule 1.01(a) as requiring
such environmental studies from firm(s) satisfactory to the Administrative
Agent, which review reports shall be acceptable to the Administrative Agent. If
such environmental review reports, if any, identify any environmental hazards or
liabilities, such environmental review reports shall include or be accompanied
by the Loan Parties’ plans with respect thereto.

4. Cott Mexican Group Post-Closing Requirements. (i) No later than ten days
following the Effective Date, the Loan Parties shall take all necessary actions
to deliver to the Administrative Agent and the Administrative Collateral Agent
the duly executed original versions of the Mexican Termination Agreements listed
on Annex A to this Schedule 5.15, each in form and

 

Schedule 5.15



--------------------------------------------------------------------------------

substance reasonably acceptable to the Administrative Agent and the
Administrative Collateral Agent, duly executed and formalized as required herein
and in accordance with applicable law by their respective parties; (ii) As soon
as practicable and in any event no later than thirty days following the
Effective Date, the Loan Parties shall take all necessary actions to register
the Current Assets Pledge Termination Agreement pursuant to paragraph 1 of Annex
B to this Schedule 5.15, and deliver to the Administrative Agent and the
Administrative Collateral Agent the no lien certificates described in paragraph
2 of Annex B to this Schedule 5.15, each in form and substance reasonably
acceptable to the Administrative Agent and the Administrative Collateral Agent,
duly issued in accordance with applicable law by their respective parties, and
(iii) No later than sixty days following the Effective Date, the Loan Parties
shall take all necessary actions to deliver to the Administrative Agent and the
Administrative Collateral Agent the Mexican Guaranty Documents listed on Annex C
to this Schedule 5.15, in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Collateral Agent, duly executed and
formalized as required herein and in accordance with applicable law by their
respective parties (hereinafter jointly referred to as the “Mexican Guaranty
Documents”).

5. Collateral Access and Control Agreements. No later than thirty days following
the Effective Date, the Administrative Collateral Agent or the UK Security
Trustee, as applicable, shall have received each (i) Collateral Access Agreement
required to be provided pursuant to Section 4.12 of the U.S. Security Agreement
or Section 4.12 of the Canadian Security Agreement or Clause 5.5.1 of the UK
Security Agreement, (ii) Deposit Account Control Agreements required to be
provided pursuant to Article VII of the U.S. Security Agreement or Article VII
of the Canadian Security Agreement which the Administrative Collateral Agent has
agreed to require delivery of on the Effective Date, and (ii) acknowledgement of
notice, signed by each bank or financial institution with which an account has
been opened or maintained by any Chargor (as defined in the UK Security
Agreement), in the form required under Clause 5.5.1 of the UK Security
Agreement.

6. Post-Closing Delivery of Certificated Securities and Instruments. No later
than ten days following the Effective Date, the Administrative Collateral Agent
or the UK Security Trustee, as applicable, shall have received the originals of
all promissory notes and certificates representing Equity Interest required to
be delivered under the terms of the Security Documents which the Administrative
Collateral Agent or the UK Security Trustee has agreed to not to take possession
of on the Effective Date as an accommodation to the Loan Parties to facilitate
the Restructuring, in each case endorsed or accompanied by an undated
instruments of transfer executed by the owner of such Equity Interest on the
date of such delivery.

 

Schedule 5.15



--------------------------------------------------------------------------------

 

ANNEX A

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex A will have the
definitions assigned to them in the Credit Agreement.

 

1.-

Six sets of duly executed original versions of the Termination Agreement
regarding the current Mexican Guaranty Agreement dated effective as of May 28,
2008 and entered into by and between AD Personales, S.A. de C.V. (hereinafter
“AD”), Servicios Gerenciales de México S.A. de C.V. (hereinafter “SGM”), México
Bottling Services, S.A. de C.V. (hereinafter “Mexico Bottling”) and JPMorgan
Chase Bank, N.A. (hereinafter “JPMorgan Chase”). Each set of duly executed
original versions of such termination agreement shall be executed by each party
thereto in the same physical document, in each case before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico.

 

2.-

Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Limited Guaranty Agreement dated effective as of May 28,
2008 and entered into by and between Cott Embotelladores de México S.A. de C.V.
(hereinafter “Cott Embotelladores”), Cott Maquinaria y Equipo, S.A. de C.V.
(hereinafter “Cott Maquinaria”) and JPMorgan Chase. Each set of duly executed
original versions of such termination agreement shall be executed by each party
thereto in the same physical document, in each case before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico.

 

3.-

Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Stock Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Corporation Corporation Cott (hereinafter
“Cott Corporation”), Cott Embotelladores, SGM, Mexico Bottling, Cott Maquinaria,
AD and JPMorgan Chase. Each set of duly executed original versions of such
termination agreement shall be executed by each party thereto in the same
physical document, in each case before a Notary Public with jurisdiction in its
place of execution, and apostilled or legalized (as applicable) for its validity
in Mexico.

 

4.-

Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Stock Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Corporation, 804340 Ontario Limited,
2011438 Ontario Limited, Cott Embotelladores, SGM, Mexico Bottling and JPMorgan
Chase. Each set of duly executed original versions of such termination agreement
shall be executed by each party thereto in the same physical document, in each
case before a Notary Public with jurisdiction in its place of execution, and
apostilled or legalized (as applicable) for its validity in Mexico.

 

5.-

Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Assets Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Embotelladores, SGM, Cott Maquinaria, AD,
Mexico Bottling and JPMorgan Chase (hereinafter the “Current Assets Pledge
Termination Agreement”). Each set of duly executed original versions of such
termination agreement shall be executed by each party thereto in the same
physical document, in each case before a Notary Public with jurisdiction in its
place of execution, and apostilled or legalized (as applicable) for its validity
in Mexico. The Current Assets Pledge Termination Agreement shall (a) appoint
individuals on behalf of the Administrative Collateral Agent to protocolize the
document in Mexico before a Mexican Notary Public, to give effect to its
registration in the relevant Public Register of Commerce in which each of Cott
Embotelladores, SGM, Cott Maquinaria, AD, Mexico Bottling are registered.

 

Annex A to Schedule 5.15



--------------------------------------------------------------------------------

 

ANNEX B

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex B will have the
definitions assigned to them in the Credit Agreement.

 

1.-

Register the Current Assets Pledge Termination Agreement (as such term is
defined in paragraph 5 of Annex A to Schedule 5.15 of the Credit Agreement) in
the Public Register of Commerce of the corporate domicile of each of Cott
Embotelladores, SGM, Cott Maquinaria, AD, Mexico Bottling (as such terms are
defined in paragraphs 1 and 2, respectively, of Annex A to Schedule 5.15).

 

2.-

Process and obtain no lien certificates for each of Cott Embotelladores, SGM,
Cott Maquinaria, AD, Mexico Bottling, issued by the relevant Public Register of
Commerce, and evidencing the termination and release of the assets’ pledge under
Mexican law, and as a condition precedent to the execution of the MAPAs (as such
term is defined in paragraph 12 of Annex C to Schedule 5.15) and as provided for
under Mexican law.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

ANNEX C

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex C will have the
definitions assigned to them in the Credit Agreement.

 

1.-

Acknowledgement Agreement signed by Cott Embotelladores de México S.A. de C.V.
(hereinafter “Cott Embotelladores”) and JPMorgan Chase Bank, N.A. (hereinafter
“JPMorgan Chase”), whereby Cott Embotelladores acknowledges, agrees and confirms
that, by its execution of such document, Cott Embotelladores will be deemed to
be a Loan Party under the Credit Agreement for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Credit Agreement.

 

2.-

Acknowledgement Agreement signed by Cott Maquinaria y Equipo, S.A. de C.V.
(hereinafter “Cott Maquinaria”) and JPMorgan Chase, whereby Cott Maquinaria
acknowledges, agrees and confirms that, by its execution of such document, Cott
Maquinaria will be deemed to be a Loan Party under the Credit Agreement for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party thereunder as if it had executed the Credit Agreement.

 

3.-

Acknowledgement Agreement signed by AD Personales, S.A. de C.V. (hereinafter
“AD”) and JPMorgan Chase, whereby AD acknowledges, agrees and confirms that, by
its execution of such document, AD will be deemed to be a Loan Party under the
Credit Agreement for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Party thereunder as if it had executed the Credit
Agreement.

 

4.-

Acknowledgement Agreement signed by Servicios Gerenciales de México S.A. de C.V.
(hereinafter “SGM”) and JPMorgan Chase, whereby SGM acknowledges, agrees and
confirms that, by its execution of such document, SGM will be deemed to be a
Loan Party under the Credit Agreement for all purposes of the Credit Agreement
and shall have all of the obligations of a Loan Party thereunder as if it had
executed the Credit Agreement.

 

5.-

Acknowledgement Agreement signed by México Bottling Services, S.A. de C.V.
(hereinafter “Mexico Bottling”) and JPMorgan Chase, whereby Mexico Bottling
acknowledges, agrees and confirms that, by its execution of such document,
Mexico Bottling will be deemed to be a Loan Party under the Credit Agreement for
all purposes of the Credit Agreement and shall have all of the obligations of a
Loan Party thereunder as if it had executed the Credit Agreement.

 

6.-

Documents evidencing each of Mexico Bottling, SGM, AD, Cott Embotelladores and
Cott Maquinaria’s respective title the assets to be granted in pledge by such
entities under the MAPA, as may be reasonably requested by the Administrative
Collateral Agent.

 

7.-

Mexican Guaranty Agreement, to be entered into by and between AD, SGM, Mexico
Bottling and the Administrative Collateral Agent, to guarantee the obligations
under the Credit Agreement (hereinafter the “MGA”), executed before a Notary
Public with jurisdiction in its place of execution, and apostilled or legalized
(as applicable) for its validity in Mexico.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

8.-

Mexican Stock Pledge Agreement, to be entered into by and between Cott
Corporation, Cott Embotelladores, SGM, Mexico Bottling, Cott Maquinaria, AD and
the Administrative Collateral Agent (and any such other parties as may be
shareholders of record of any of the Pledged Shares (as such term is hereinafter
defined), except for Embotelladora de Puebla S.A. de C.V.), to guarantee the
obligations under the Credit Agreement (hereinafter the “MSPA No. 1”), executed
before a Notary Public with jurisdiction in its place of execution, and
apostilled or legalized (as applicable) for its validity in Mexico, and in
respect of their relevant pledge in favor of the Administrative Collateral Agent
of the respective Pledged Shares. To the extent that any record or registration
of the MPSA No. 1 may be required or advisable under applicable law, such
registration must be filed and obtained.

 

9.-

Mexican Stock Pledge Agreement, to be entered into by and between Cott
Corporation, 804340 Ontario Limited, 2011438 Ontario Limited, Cott
Embotelladores, SGM, Mexico Bottling and the Administrative Collateral Agent
(and any such other parties as may be shareholders of record of any of the
Pledged Shares, except for Embotelladora de Puebla S.A. de C.V.), to guarantee
the obligations under the Credit Agreement (hereinafter the “MSPA No. 2”, and
jointly with the MSPA No. 1, the “MSPAs”), executed before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico, and in respect of their relevant pledge
in favor of the Administrative Collateral Agent of the respective Pledged
Shares. To the extent that any record or registration of the MPSA No. 2 may be
required or advisable under applicable law, such registration must be filed and
obtained.

 

10.-

Mexican Assets Pledge Agreement, to be entered into by and between SGM, AD,
Mexico Bottling and the Administrative Collateral Agent (hereinafter the
“MAPA”), to guarantee the obligations under the Credit Agreement. The MAPA
(a) shall be executed before a Notary Public with jurisdiction in their place of
execution, and apostilled or legalized (as applicable) for their validity in
Mexico; (b) shall appoint individuals on behalf of the Administrative Collateral
Agent to protocolize the document in Mexico before a Mexican Notary Public, to
give effect to its registration in the relevant Public Register of Commerce in
which each of SGM, AD, Mexico Bottling are registered, and in any such other
register as may be required or advisable under applicable law; (c) be translated
into Spanish by a Mexican court-approved translator in order for the Mexican
protocolization to be obtained, and (d) be duly registered in such Public
Register of Commerce, and in any such other register as may be required or
advisable under applicable law.

 

11.-

Mexican Assets Pledge Agreement, to be entered into by and between Cott
Embotelladores and the Administrative Collateral Agent, to guarantee an
intercompany promissory note executed between two or more of the Loan Parties,
and in the terms and conditions to be agreed by such Loan Parties and the
Administrative Collateral Agent (hereinafter the “Cott Embotelladores MAPA”).
The Cott Embotelladores MAPA (a) shall be executed before a Notary Public with
jurisdiction in their place of execution, and apostilled or legalized (as
applicable)

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

for their validity in Mexico; (b) shall appoint individuals on behalf of the
Administrative Collateral Agent to protocolize the document in Mexico before a
Mexican Notary Public, to give effect to its registration in the relevant Public
Register of Commerce in which each of Cott Embotelladores is registered, and in
any such other register as may be required or advisable under applicable law;
(c) be translated into Spanish by a Mexican court-approved translator in order
for the Mexican protocolization to be obtained, and (d) be duly registered in
such Public Register of Commerce of the corporate domicile of Cott
Embotelladores, and in any such other register as may be required or advisable
under applicable law.

 

12.-

Mexican Assets Pledge Agreement, to be entered into by and between Cott
Maquinaria and the Administrative Collateral Agent, to guarantee an intercompany
promissory note executed between two or more of the Loan Parties, and in the
terms and conditions to be agreed by such Loan Parties and the Administrative
Collateral Agent (hereinafter the “Cott Maquinaria MAPA”, and jointly with the
MAPA and the Cott Embotelladores MAPA, the “MAPAs”). The Cott Maquinaria MAPA
(a) shall be executed before a Notary Public with jurisdiction in their place of
execution, and apostilled or legalized (as applicable) for their validity in
Mexico; (b) shall appoint individuals on behalf of the Administrative Collateral
Agent to protocolize the document in Mexico before a Mexican Notary Public, to
give effect to its registration in the relevant Public Register of Commerce in
which each of Cott Maquinaria is registered, and in any such other register as
may be required or advisable under applicable law; (c) be translated into
Spanish by a Mexican court-approved translator in order for the Mexican
protocolization to be obtained, and (d) be duly registered in such Public
Register of Commerce of the corporate domicile of Cott Maquinaria, and in any
such other register as may be required or advisable under applicable law.

 

13.-

Legal opinions issued by the Mexican counsel of each of Mexico Bottling, SGM,
AD, Cott Embotelladores and Cott Maquinaria, regarding the validity, due
issuance and enforceability (among other common and reasonable Mexican law
issues) of (respectively as will be applicable for each such legal entity) the
MGA, the MSPAs and the MAPAs.

 

14.-

Legal opinions from counsel authorized to practice law in the jurisdiction of
incorporation of each of the Granting Shareholders, regarding their title to the
respective Pledged Shares, validity and enforceability (among other common and
reasonable issues under applicable law) of their respective issuance of the
MSPAs regarding their respective shares issued by each of Mexico Bottling, SGM,
AD, Cott Embotelladores and Cott Maquinaria.

 

15.-

Notarial certified copies of the shareholders’ resolutions of each of Mexico
Bottling, SGM, AD, Cott Embotelladores and Cott Maquinaria, approving the
guaranty and pledge transactions and each of such parties’ respective execution,
as applicable, of the MGA, the MSPAs and MAPAs, the granting of the pledge of
the Pledged Shares, and the granting of the special powers of attorney required
to execute each of the MGA, the MSPAs and the MAPAs (respectively); these
resolutions will need to be protocolized before a Mexican Notary Public and
registered in the Public Register of Commerce in which each of Mexico Bottling,
SGM, AD, Cott Embotelladores and Cott Maquinaria are registered.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

16.-

Any and all other documents which may be reasonable required, appropriate or
convenient in order to duly formalize each of the MGA, the MSPAs and the MAPAs
under Mexican law, as may be required by the Administrative Collateral Agent
from time to time and until such time in which the MGA, the MSPAs and MAPAs have
been duly formalized in accordance with applicable law.

 

17.-

Originals of each and all of the following share certificates (the “Pledged
Shares”) evidencing their respective pledge, duly endorsed as transferred in
pledge in accordance with Mexican law, in favor of the Administrative Collateral
Agent:

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

Issuing Company Name

  

Issued To

  

Type of Shares

   Certificate
No.

Cott Embotelladores

  

Cott Corporation

  

Series I Class B

   1

Cott Embotelladores

  

Cott Corporation

  

Series II Class B

   1

Cott Embotelladores

  

Cott Corporation

  

Series II Class C

   3

Cott Maquinaria

  

Cott Embotelladores

  

Series A

   1

Cott Maquinaria

  

Cott Corporation

  

Series A

   2

AD

  

Mexico Bottling

  

Class 1

   1

AD

  

SGM

  

Class 1

   2

Mexico Bottling

  

804340 Ontario Limited

  

Class 1

   1

Mexico Bottling

  

2011438 Ontario Limited

  

Class 1

   2

SGM

  

804340 Ontario Limited

  

Class 1

   1

SGM

  

2011438 Ontario Limited

  

Class 1

   2

 

18.-

Certificates issued by the secretary of each of Mexico Bottling, SGM, AD, Cott
Embotelladores and Cott Maquinaria, as issuers of the Pledged Shares, certifying
as to the completeness and due formalization of the registration of the relevant
Pledged Shares of each such legal entity in its respective books and records,
and attaching (a) a Notarial copy of such relevant records, (b) a Notarial copy
of the incorporation deed of each respective issuer of the Pledged Shares, (c) a
Notarial copy of each bylaws amendment which has been adopted by the relevant
issuer of the Pledged Shares as of the delivery date, and (d) a Notarial copy of
the relevant public deed through which the shareholders’ resolution (as
mentioned in paragraph 15 above) has been protocolized in Mexico, including
evidence of its registration in the Public Registry of Commerce.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

19.-

Official evidence of any other filings, procedures or registrations which may be
necessary or appropriate in order to perfect the pledges granted under each of
the MSPAs and the MAPAs under applicable law, including without limitation,
evidence of any registration or filing which may be applicable before the
Mexican Institute of Industrial Property (Instituto Mexicano de la Propiedad
Industrial), the Register of Personal Guaranties (Registro de Garantías
Muebles), or any other governmental authority, agency or registry.

 

20.-

Notarial certified copies of the shareholders’ resolutions of Cott
Embotelladores approving (a) the execution of an amended and restated
intercompany subordinated demand promissory note (together with an allonge
thereof) (hereinafter jointly referred to as the “Note”), in form, terms and
conditions substantially similar to the Amended and Restated Intercompany
Subordinated Demand Promissory Note executed by each of Mexico Bottling, SGM, AD
and Cott Maquinaria on the closing date, including language for the approval of
the Note by the totality of the shareholders of Cott Embotelladores in the terms
required by subparagraph (iii), paragraph (g) of article twenty-second (and any
other related provisions, as the case may be) of the bylaws of Cott
Embotelladores’, and (b) granting the special powers of attorney required to
execute the Note in the name and on behalf of Cott Embotelladores, provided that
such resolutions will need to be protocolized before a Mexican Notary Public and
registered in the Public Register of Commerce in which Cott Embotelladores is
registered.

 

21.-

Original Note, duly signed by Cott Embotelladores.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 6.01

Existing Indebtedness

1.

 

Debtor

  

Lender/Beneficiary

   Amount outstanding as
of the Effective Date  

Cott Beverages Inc.

  

General Electric Capital Corporation

   $ 18,396,300.00   

Cott Beverages Inc.

  

Jeff Hettinger

   $ 1,804,407.00   

Cott Beverages Inc.

  

Microsoft Corporation

   $ 425,558.00   

Cott Beverages Inc.

  

Hi-Cone Corporation

   $ 1,266,750.00   

 

2.

See the Intercompany Indebtedness and Advances listed on Schedule 3.24.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 6.02

Existing Liens

1. Liens on the following assets:

 

Name of Debtor

  

Secured Party

  

Jurisdiction/Office

  

File Number/

Date Filed

  

Type of UCC or
Equivalent

  

Description of Collateral

Cott Retail Brands Limited

  

Bicc Public
Limited Company

  

England and Wales
(Companies House)

  

Created 18/05/94

Filed 21/05/94

(Registered)

  

Rent Deposit
Deed

  

£21,385 deposited by
the Company with its
landlords Bicc Public
Company Limited

Cliffstar Corporation

  

General Electric Capital Corporation

  

Recorder of Deeds,
Erie County, PA

  

Filed 6/16/2003

  

UCC-1

  

2003 Xpedx model
Q-300XT Lantech Auto
Stretch Wrapper serial
number QX-0118

Cliffstar Corporation

  

General Electric Capital Corporation

  

Chautauqua County
Clerk, NY

  

Filed 3/27/2003

  

UCC-1

  

2002 Lantech model
S2503 Conveyorized
Stretch Wrap Machine
serial number SS
-001911+

Cliffstar Corporation

  

General Electric Capital Corporation

  

Chautauqua County
Clerk, NY

  

Filed 3/27/2003

  

UCC-1

  

2003 Lantech model S
-1502 Automatic
Straddle Stretch Wrap
Machine serial number
SC-001387 & 2003
Xpedx model S-2503
Lantech Fully
Automatic
Conveyorized Stretch
Machine serial number
SS001914

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

2. Liens on up to $6,365,000 of cash collateral pledged pursuant to the Security
Deposit Pledge Agreement dates as of January 22, 2008 between Cott Beverages
Inc. and General Electric Capital Corporation.

3. Cash deposits with Ice River Springs in the amount of $497,403.00 as of July
3, 2010.

4. Cash deposits with Tampa Electric Company in the amount of $80,620.00 as of
July 3, 2010.

5. Cash deposits with Receiver General of Canada in the amount of $176,456.00
(Canadian Dollars) as of July 3, 2010.

6. Workers’ Compensation Escrow account held at US Bank, 7th & Washington, St.
Louis, MO 63101, Acct# 0047886-00-00397-01 by Cliffstar LLC.

7. Workers’ Compensation Escrow account held at Citibank, N.A., Account #
30584369 by Cott Beverages Inc.

 

Annex B to Schedule 5.15



--------------------------------------------------------------------------------

 

Schedule 6.02-A

Cash Collateral for Existing Letters of Credit

 

Cliffstar LLC

  

Self Insurance Plans- State of California

   $ 938,543.00   

Cliffstar LLC

  

Pennsylvania Manufacturers’ Assoc. Insurance Co

   $ 275,000.00   

Cliffstar LLC

  

State of New York Worker’s Compensation Board

   $ 1,325,220.00   

Cliffstar LLC

  

Travelers Casualty and Surety Company of America (State of WA)

   $ 595,000.00   



--------------------------------------------------------------------------------

 

Schedule 6.04

Existing Investments

 

1.

Permitted Margin Stock.

 

2.

See the Intercompany Indebtedness and Advances listed on Schedule 3.24.

 

3.

Cash deposits listed on Schedule 6.02.



--------------------------------------------------------------------------------

 

Schedule 6.05

Permitted Asset Sales

[***][Certain asset sales redacted]



--------------------------------------------------------------------------------

 

Schedule 6.11

Existing Restrictions

The Cott Embotelladores de Mexico S.A. de C.V. (the “Company”) Shareholder
Agreement, dated June 20, 2002 (the “Shareholder Agreement”), contains
certain restrictions on the ability of the Company and any of its subsidiaries
to incur indebtedness, encumber assets, grant a guaranty, or dispose of certain
assets or capital stock without either the consent of Embotelladora de Puebla,
S.A. de C.V. (as Class A Shareholder) or the approval of the Class A Director
(as such term is defined in the Shareholder Agreement).



--------------------------------------------------------------------------------

 

Schedule 6.15

Existing BCB Assets

 

Debtor

  

Lender

   Amount outstanding as
of the Effective Date  

Cott Corporation

  

BCB European Holdings

   $ 2,971.00   

Cott Corporation

  

BCB International Holdings

   $ 6,525.00   



--------------------------------------------------------------------------------

 

Schedule 8

Security Trust Provisions

 

1.

Each Lender, each Issuing Bank and the Administrative Agent (together the
“Finance Parties”) appoints the UK Security Trustee to act as UK Security
Trustee under and in connection with the UK Security Agreement and authorises
the UK Security Trustee, to exercise the rights, powers, authorities and
discretions specifically given to it under or in connection with the UK Security
Agreement, together with any other incidental rights, powers, authorities and
discretions, and to give a good discharge for any moneys payable under any of
the Loan Documents.

 

2.

The Administrative Agent shall promptly notify the UK Security Trustee of the
contents of any communication on any matter concerning the UK Security Agreement
between it and any Loan Party. The UK Security Trustee shall promptly notify the
Administrative Agent of the contents of any communication sent or received by
it, in its capacity as UK Security Trustee under the UK Security Agreement, to
or from any of the Loan Parties under the UK Security Agreement.

 

3.

Reserved.

 

4.

Subject to Clause 2 above, the UK Security Trustee shall have no duty or
responsibility, either initially or on a continuing basis, to provide any of the
parties to the Loan Documents with any information with respect to any Loan
Party whenever coming into its possession or to provide any Finance Party with
any communication received by it under or in connection with the UK Security
Agreement.

 

5.

The duties of the UK Security Trustee under the UK Security Agreement are solely
mechanical and administrative in nature.

 

6.

The UK Security Trustee shall not be under any obligations other than those for
which express provision is made in the Loan Documents.

 

7

The UK Security Trustee shall not be an agent of any Finance Party or any Loan
Party under or in connection with any Loan Document.

 

8

In this Section:

“Deductions”:

means:

 

 

(a)

all sums payable to any Receiver or Delegate (as defined in the UK Security
Agreement);

 

 

(b)

all sums which the UK Security Trustee is required to pay to any person in
priority to, or before making any distribution to, the Finance Parties; and

 

 

(c)

insurance proceeds required to be applied in repairing, replacing, restoring or
rebuilding any Collateral which has been damaged or destroyed;



--------------------------------------------------------------------------------

 

“Proceeds”:

means all receipts or recoveries by the UK Security Trustee in relation to the
Rights and all other moneys which are by the terms of any of the Loan Documents
to be applied by the UK Security Trustee in accordance with paragraph 13
(Application of Proceeds), after

deducting (without double counting) the Deductions and including the proceeds
(after deducting commissions and expenses) of any permitted currency conversion;

“Rights”: means

 

 

(a)

the Transaction Security;

 

 

(b)

all contractual rights in favour of the UK Security Trustee (other than for its
sole benefit) under or pursuant to any Loan Document; and

 

 

(c)

all rights vested by law in the UK Security Trustee by virtue of its holding the
Transaction Security;

“Secured Liabilities”: has the meaning given to that expression in the UK
Security Agreement;

“Transaction Security” means the security in favour of the UK Security Trustee
created or evidenced or expressed to be created or evidenced by or pursuant to
the UK Security Agreement; and

“Trust Property”: means the Rights and the Proceeds.

 

2.

Declaration of Trust

 

2.1

The UK Security Trustee and each other Finance Party agree that the UK Security
Trustee shall hold the Trust Property on trust for the benefit of the Finance
Parties on the terms and subject to the conditions set out in the Loan
Documents.

 

2.2

Each of the Finance Parties irrevocably authorises the UK Security Trustee to
enter into the UK Security Agreement as trustee on behalf of such Finance Party.

 

3.

Defects in Transaction Security

 

3.1

The UK Security Trustee shall not be liable for any failure or omission to
perfect, or any defect in perfecting, the Transaction Security, including:

 

 

3.1.1

 failure to obtain any Authorisation or other authority for the execution,
delivery, validity, legality, adequacy, performance, enforceability or
admissibility in evidence of any of the Loan Documents; or

 

 

3.1.2

 failure to effect or procure registration of or otherwise protect or perfect
any of the Transaction Security by registering the same under any applicable
registration laws in any territory.

 

4.

Retention of Documents

 

4.1

The UK Security Trustee may hold title deeds and other documents relating to any
of the Collateral in such manner as it sees fit (including allowing any Loan
Party to retain them).

 

5.

No Duty to Enquire

 

5.1

The UK Security Trustee shall be entitled to accept without enquiry,
requisition, objection or investigation such title as each of the Loan Parties
may have to any of the Collateral.



--------------------------------------------------------------------------------

 

6.

No Duty to Collect Payments

 

6.1

The UK Security Trustee shall not have any duty:

 

 

6.1.1

 to ensure that any payment or other financial benefit in respect of any of the
Collateral is duly and punctually paid, received or collected; or

 

 

6.1.2

 to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property accruing or offered at any time by way of interest,
dividend, redemption, bonus, rights, preference, option, warrant or otherwise in
respect of any of the Collateral.

 

7.

Insurance

 

7.1

Without prejudice to the provisions of any of the Loan Documents, the UK
Security Trustee shall not be under any obligation to insure any property or to
require any other person to maintain any such insurance and shall not be
responsible for any loss which may be suffered by any person as a result of the
lack of or inadequacy or insufficiency of any such insurance. Where the UK
Security Trustee is named on any insurance policy as an insured party, it shall
not be responsible for any loss which may be suffered by reason of, directly or
indirectly, its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind.

 

8.

Suspense Account

 

8.1

Before making any application under paragraph 13 (Application of Proceeds), the
UK Security Trustee may place any sum received, recovered or held by it in
respect of the Trust Property in an interest bearing suspense account and shall
invest an amount equal to the balance from time to time standing to the credit
of that suspense account in any of the investments authorised by paragraph 9
(Investments), with power from time to time in its absolute discretion to vary
any such investments.

 

9.

Investments

 

9.1

Unless provided otherwise in any Loan Document, all moneys which are received by
the UK Security Trustee and held by it as trustee in relation to any of the Loan
Documents may be invested in the name of the UK Security Trustee or any nominee
or under the control of the UK Security Trustee in any investment for the time
being authorised by English law for the investment of trust money by trustees
and, if not otherwise invested, such moneys may be placed on deposit in the name
of the UK Security Trustee or any nominee at any bank or institution (including
the UK Security Trustee itself, any other Finance Party or any Affiliate of any
Finance Party) and upon any terms and in any currency as it thinks fit.

 

10.

Rights of UK Security Trustee

 

10.1

The UK Security Trustee shall have all the rights, privileges and immunities
which gratuitous trustees have or may have in England, even though it is
entitled to remuneration.

 

11.

Waiver

 

11.1

Each of the Loan Parties hereby waives any right to appropriate any payment to,
or other sum received, recovered or held by, the UK Security Trustee in or
towards payment of any particular part of the Secured Liabilities and agrees
that the UK Security Trustee shall have exclusive right to do so. This paragraph
will overide any appropriation made or purported to be made by any other person.



--------------------------------------------------------------------------------

 

12.

Basis of Distribution

 

12.1

Distributions by the UK Security Trustee shall be made at such times as the UK
Security Trustee in its absolute discretion determines.

 

12.2

To enable it to make any distribution, the UK Security Trustee may fix a date as
at which the amount of the Secured Liabilities is to be calculated. Any such
date must not be more than 30 days before the proposed date of the relevant
distribution.

 

12.3

For the purpose of determining the amount of any payment to be made to any
Finance Party, the UK Security Trustee shall be entitled to call for a
certificate of the amount, currency and nature of the Secured Liabilities owing
or incurred to the relevant Finance Party at the date fixed by the UK Security
Trustee for such purpose and as to such other matters as the UK Security Trustee
thinks fit. The UK Security Trustee shall be entitled to rely on any such
certificate.

 

12.4

If any future or contingent liability included in the calculation of Secured
Liabilities finally matures, or is settled, for less than the future or
contingent amount provided for in that calculation, the relevant Finance Party
shall notify the UK Security Trustee of that fact and such adjustment shall be
made by payment by that Finance Party to the UK Security Trustee for
distribution amongst the Finance Parties of such amount as may be necessary to
put the Finance Parties into the position they would have been in (but taking no
account of the time cost of money) had the original distribution been made on
the basis of the actual as opposed to the future or contingent liability.

 

12.5

Any distribution by the UK Security Trustee which later transpires to have been,
or is agreed by the UK Security Trustee to have been, invalid or which has to be
refunded shall be refunded and shall be deemed never to have been made.

 

13.

Application of Proceeds

 

13.1

All Proceeds shall, to the extent permitted by all applicable laws, be applied
by the UK Security Trustee in the order set forth in Section 2.18 of the Credit
Agreement.

 

13.2

Before making any application under paragraph 13.1 above, the UK Security
Trustee may convert any Proceeds from their existing currency of denomination
into the currency or currencies (if different) of sums then outstanding under
the Loan Documents (any such conversion from one currency to another to be made
at the spot rate for the purchase of that other currency with the
first-mentioned currency reasonably determined by the UK Security Trustee).

 

13.3

The UK Security Trustee shall be entitled to make the deductions or withholdings
(on account of Tax or otherwise) from payments under this Agreement which it is
required by any applicable law to make, and to pay all Taxes which may be
assessed against it and/or all expenses which may be incurred by it in respect
of any of the Trust Property, in respect of anything done by it in its capacity
as UK Security Trustee under the Loan Documents or otherwise by virtue of such
capacity. Each of the Loan Parties agrees that its obligations under the Loan
Documents shall only be discharged by virtue of receipt or recovery by the UK
Security Trustee of Proceeds, or of applications made by the UK Security Trustee
under this Agreement, to the extent that the ultimate recipient actually
receives moneys (whether directly or through the Agent or otherwise) from the UK
Security Trustee under this Agreement which are to be applied in or towards the
discharge of those obligations.



--------------------------------------------------------------------------------

 

13.4

If any of the Loan Parties receives any sum from any person which, pursuant to
the Loan Documents, should have been paid to the UK Security Trustee, such sums
shall be held on trust

for the Finance Parties and shall forthwith be paid over to the UK Security
Trustee for application in accordance with this paragraph 13.

 

13.5

The UK Security Trustee shall be entitled to pay any Deductions to the person or
persons entitled to the same.

 

13.6

The UK Security Trustee shall have no duty or responsibility, either initially
or on a continuing basis, to investigate the application by any other person of
any sums distributed pursuant to this paragraph 13.

 

14.

Delegation

 

14.1

The UK Security Trustee may at any time delegate by power of attorney or
otherwise to any person or persons, or fluctuating body of persons, all or any
of the rights, powers, authorities and discretions vested in it by any of the
Loan Documents. Any such delegation may be made upon such terms (including the
power to sub-delegate) and subject to such conditions and regulations as it may
think fit.

 

14.2

The UK Security Trustee shall not be bound to supervise, or be in any way liable
or responsible to anyone for any loss incurred by reason of any misconduct or
default on the part of, any such delegate or sub-delegate.

 

15.

Appointment of Additional UK Security Trustees

 

15.1

The UK Security Trustee may at any time appoint any person (whether or not a
trust corporation) to act either as a separate UK Security Trustee or as a co-UK
Security Trustee jointly with it:

 

 

15.1.1

 if it considers such appointment to be in the interests of the Finance Parties;

 

 

15.1.2

 for the purposes of conforming to any legal requirements, restrictions or
conditions in any jurisdiction in which any particular act or acts is or are to
be performed; or

 

 

15.1.3 

for the purposes of obtaining a judgment in any jurisdiction or the enforcement
in any jurisdiction of a judgment already obtained in respect of any of the
provisions of the Loan Documents,

and the UK Security Trustee shall give prior notice to the Company and the Agent
of any such appointment.

 

15.2

Any such appointment shall only take effect upon the receipt by the Agent of
written confirmation from the appointee (in form and substance satisfactory to
the Agent) that the appointee agrees to be bound by the provisions of the Loan
Documents and all other related agreements to which the UK Security Trustee is a
party in its capacity as UK Security Trustee under the Loan Documents.



--------------------------------------------------------------------------------

 

15.3

Any person so appointed shall have such rights, powers, authorities and
discretions and such duties and obligations as shall be conferred or imposed on
such person by the instrument of appointment and shall, subject to any
limitation contained in such instrument of appointment, have the same benefits
under this Agreement (other than this paragraph 15) as the UK Security Trustee.

 

15.4

The UK Security Trustee shall have power to remove any person so appointed.

 

15.5

Such remuneration as the UK Security Trustee may pay to any person so appointed,
and any costs, charges and expenses incurred by such person in performing its
functions pursuant to such appointment, shall be treated as costs, charges and
expenses incurred by the UK Security Trustee in performing its functions as UK
Security Trustee under the Loan Documents.

 

15.6

The UK Security Trustee shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of, any such UK Security Trustee.

 

16.

Additional Powers

 

16.1

The rights and trusts constituted upon the UK Security Trustee under the Loan
Documents shall be in addition to any which may from time to time be vested in
the UK Security Trustee by general law.

 

16.2

To the fullest extent permitted by law, none of Parts I, II, III, N or V of the
Trustee Act 2000 nor the requirement to discharge the duty of care set out in
Section 1(1) of the Trustee Act 2000 in exercising any of the powers contained
in Sections 15 or 22 of the Trustee Act 1925 shall apply to any trusts created
by this Agreement or to the role of the UK Security Trustee in relation to any
such trust and this shall constitute an exclusion of the relevant parts of the
Trustee Act 2000 for the purposes of that Act.

 

17.

Amendments

 

17.1

Unless the provisions of any Loan Document expressly provide otherwise, the UK
Security Trustee may, if authorised by the Required Lenders, amend or vary the
terms of, waive breaches of or defaults under or otherwise excuse performance of
any provision of, or grant consents under, any of the Security Documents (any
such amendment, variation, waiver or consent so authorised to be binding on all
Parties and the UK Security Trustee to be under no liability whatsoever in
respect of any of the foregoing), provided that:

 

 

17.1.1

the prior consent of all of the Finance Parties is required to authorise:

 

 

(a)

any amendment of any Security Document which would affect the nature or the
scope of the Collateral or the manner in which any Proceeds are distributed;

 

 

(b)

the release of any Transaction Security or of any of the Collateral from the
Transaction Security unless permitted under this Agreement or any other Loan
Document; or

 

 

(c)

any change in this paragraph 17; and

 

17.1.2 

no waiver or amendment may impose any new or additional obligations on any
person without the consent of that person.



--------------------------------------------------------------------------------

 

17.2

Paragraph 17.1 above is without prejudice to:

 

 

17.2.1 

any release permitted by paragraph 18 (Releases) or paragraph 20 (Winding-up of
Trust); or

 

 

17.2.2 

any amendment of any Security Document insofar as the same is necessary in order
to effect such release.

 

18.

Releases

 

18.1

The UK Security Trustee may:

 

 

18.1.1 

release Collateral from the Transaction Security if it relates to a sale or
disposal of that Collateral where such sale or disposal is expressly permitted
under this Agreement or any other Loan Document;

 

 

18.1.2 

release any Transaction Security given by any Loan Party which ceases to be a
Loan Party in accordance with the terms of the Credit Agreement; and

 

 

18.1.4 

execute any documents (including, but not limited to, formal releases and
certificates of non-crystallisation of floating charges) and do any things
insofar as the same are necessary in order to effect any release permitted by
this paragraph 18 or paragraph 20 (Winding-up of Trust).

 

19.

Perpetuity Period

 

19.1

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.

 

20.

Winding-up of Trust

 

20.1

If the Agent, with the approval of the Required Lenders, shall determine that
all the obligations of all the Loan Parties under the Loan Documents have been.
fully and finally discharged and that none of the Finance Parties is under any
commitment, obligation or liability (whether actual or contingent) to make any
Utilisation or provide other financial accommodation under or pursuant to any
Loan Document to any Loan Party, it shall notify the UK Security Trustee of such
determination and approval. Upon such notification the trusts set out above
shall be wound up and the UK Security Trustee shall release, without recourse or
warranty, all of the Transaction Security then held by it, whereupon each of the
UK Security Trustee, the Agent, the other Finance Parties and the Loan Parties
shall be released from its obligations under this Agreement (save for those
which arose prior to such winding-up).



--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

  

Assignor:

  

______________________________

2.

  

Assignee:

  

______________________________

     

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrowers:

  

Cott Corporation Corporation Cott, a corporation organized under the laws

of Canada, Cott Beverages Inc., a Georgia corporation,

Cliffstar LLC, a Delaware limited liability company, and Cott

Beverages Limited, a company organized under the laws of England

and Wales.

4.

  

Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement.

 

1

Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

5.

  

Credit Agreement:

  

The Credit Agreement, dated as of August 17, 2010, among Cott Corporation
Corporation Cott, a corporation organized under the laws of Canada, Cott
Beverages Inc., a Georgia corporation, Cliffstar LLC, a Delaware limited
liability company, and Cott Beverages Limited, a company organized under the
laws of England and Wales, as Borrowers, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., London Branch, as UK
Security Trustee, JPMorgan Chase Bank, N.A., as Administrative Agent and
Administrative Collateral Agent, General Electric Capital Corporation, as
Co-Collateral Agent, and the other parties thereto.

6.

  

Assigned Interest:

  

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned  of
Commitment/Loans2  

$

   $                % 

$

   $                % 

$

   $                % 

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal, provincial, territorial and state
securities laws.

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

     

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

     

Title:

 

 

Exhibit A



--------------------------------------------------------------------------------

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By

     

Title:

 

Consented to:

 

JPMORGAN CHASE BANK, N.A., LONDON


BRANCH,

as UK Issuing Bank

By

      Title:  

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH,

as Canadian Issuing Bank

By

      Title:  

 

JPMORGAN CHASE BANK, N.A.,


as U.S. Issuing Bank

By

     

Title:

 

[Consented to:

 

[COTT CORPORATION CORPORATION
COTT],

as Borrower Representative

By

     

Title:] 3

 

 

3

If necessary according to Section 9.04(b)(A) of the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(b) or Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A



--------------------------------------------------------------------------------

 

EXHIBIT B-1

BORROWING BASE CERTIFICATE

 

LOGO [g97844g67t45.jpg] 

BORROWING BASE REPORT

  

  

      

Rpt #

    

Obligor Number:

          

Date:

    

Loan Number:

          

Period Covered: __________

       to ____________   

COLLATERAL CATEGORY

   A/R      Inventory      Total Eligible Collateral     Description           

1

 

Beginning Balance (Previous report - Line 8)

          

2

 

Additions to Collateral (Gross Sales or Purchases)

          

3

 

Other Additions (Add back any non-A/R cash in line 3)

          

4

 

Deductions to Collateral (Cash Received)

          

5

 

Deductions to Collateral (Discounts, other)

          

6

 

Deductions to Collateral (Credit Memos, all)

          

7

 

Other non-cash credits to A/R

          

8

 

Total Ending Collateral Balance

          

9

 

Less Ineligible - Past Due

          

10

 

Less Ineligible - Cross-age (50%)

          

11

 

Less Ineligible - Foreign

          

12

 

Less Ineligible - Contra

          

13

 

Less Ineligible - Other (attached schedule)

          

14

 

Total Ineligibles - Accounts Receivable

          

15

 

Less Ineligible - Inventory Slow-moving

          

16

 

Less Ineligible - Inventory Offsite not covered

          

17

 

Less Ineligible - Inventory WIP

          

18

 

Less Ineligible - Consigned

          

19

 

Less Ineligible - Other (attached schedule)

          

20

 

Total Ineligible Inventory

          

21

 

Total Eligible Collateral

          

22

 

Advance Rate Percentage

     %         %        

23

 

Net Available - Borrowing Base Value

          

24

 

Reserves (other)

          

25

 

PP&E Component

          

26

 

Earnout Reserve

          

27

 

Total Borrowing Base Value

          

27A

 

Total Availability/CAPS

          

28

 

Revolver Line

          

Total Revolver Line

    

29

 

Maximum Borrowing Limit (Lesser of 27 or 28)*

          

Total Available

    

29A

 

Suppressed Availability

             LOAN STATUS           

30

 

Previous Loan Balance (Previous Report Line 33)

          

31

 

Less: A.   Net Collections (Same as line 4)

            

          B.   Adjustments/Other             

          

32

 

Add: A.   Request for Funds

          B.   Adjustments/Other             

          

33

 

New Loan Balance

          

34

 

Letter of Credit/BA’s outstanding

          

35

 

Availability Not Borrowed (Lines 29 less 33 & 34)

          

36

            

Total New Loan Balance:

    

37

 

OVERALL EXPOSURE (line 33)

                 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, Cott Corporation Corporation Cott (the
“Company”), Cott Beverages Inc. (“Cott Beverages”), Cliffstar LLC, Cott
Beverages Limited, Cott Nelson (Holdings) Limited, Cott (Nelson) Limited
(together with Cott Beverages Limited and Cott Nelson (Holdings) Limited, the
“U.K. Borrowers”) (the U.K. Borrowers, together with the Company, Cott Beverages
and Cliffstar LLC, the “Borrowers,” and each a “Borrower”), the other Loan
Parties party thereto and the other parties thereto, Borrower is executing and
delivering to Chase this Collateral Report accompanied by supporting data
(collectively referred to as the “Report”). Borrower represents and warrants to
Chase that this Report is true and correct, and is based on information
contained in Borrower’s own financial accounting records. Borrower, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and further certifies on this
             day of                 , 20__, that the Borrower is in compliance
with said Agreement.

           

BORROWER NAME:

        AUTHORIZED SIGNATURE:     

 

Exhibit B-1



--------------------------------------------------------------------------------

 

EXHIBIT B-2

BORROWING BASE CERTIFICATE

 

AGGREGATE BORROWING BASE REPORT        

Rpt #

 

Obligor Number:

        

Date:

 

Loan Number:

        

Period Covered: __________

    to ________________   

COLLATERAL CATEGORY

   A/R      Inventory     

Total Eligible Collateral

    Description           

1

 

Beginning Balance (Previous report - Line 8)

          

2

 

Additions to Collateral (Gross Sales or Purchases)

          

3

 

Other Additions (Add back any non-A/R cash in line 3)

          

4

 

Deductions to Collateral (Cash Received)

          

5

 

Deductions to Collateral (Discounts, other)

          

6

 

Deductions to Collateral (Credit Memos, all)

          

7

 

Other non-cash credits to A/R

          

8

 

Total Ending Collateral Balance

          

9

 

Less Ineligible - Past Due

          

10

 

Less Ineligible - Cross-age (50%)

          

11

 

Less Ineligible – Foreign

          

12

 

Less Ineligible – Contra

          

13

 

Less Ineligible - Other (attached schedule)

          

14

 

Total Ineligibles - Accounts Receivable

          

15

 

Less Ineligible - Inventory Slow-moving

          

16

 

Less Ineligible - Inventory Offsite not covered

          

17

 

Less Ineligible - Inventory WIP

          

18

 

Less Ineligible – Consigned

          

19

 

Less Ineligible - Other (attached schedule)

          

20

 

Total Ineligibles Inventory

          

21

 

Total Eligible Collateral

          

22

 

Advance Rate Percentage

     %         %        

23

 

Net Available - Borrowing Base Value

          

24

 

Reserves

          

25

 

PP&E Component

          

26

 

Earnout Reserve

          

27

 

Total Borrowing Base Value

          

27A

 

Total Availability/CAPS

          

28

 

Revolver Line

        

Total CAPS/Loan Line

 

29

 

Maximum Borrowing Limit (Lesser of 27 or 28)*

        

Total Available

 

29A

 

Suppressed Availability

             LOAN STATUS           

30

 

Previous Loan Balance (Previous Report Line 33)

          

31

 

Less: A.   Net Collections (Same as line 4)

          B.   Adjustments/Other             

          

32

 

Add: A.   Request for Funds

          B.   Adjustments/Other             

          

33

 

New Loan Balance

          

34

 

Letter of Credit/BA’s outstanding

          

35

 

Availability Not Borrowed (Lines 29 less 33 & 34)

          

35

          

Total New Loan Balance:

 

36

 

OVERALL EXPOSURE (line 33)

    

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, Cott Corporation (the “Company”), Cott
Beverages Inc. (“Cott Beverages”), Cliffstar LLC, Cott Beverages Limited, Cott
Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott Beverages
Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the U.K.
Borrowers, together with the Company, Cott Beverages and Cliffstar LLC, the
“Borrowers”), the other Loan Parties party thereto and the other parties
thereto, Borrower Representative, on behalf of the Borrowers, is executing and
delivering to Chase this Collateral Report accompanied by supporting data
(collectively referred to as the “Report”). Borrower Representative, on behalf
of the Borrowers, represents and warrants to Chase that this Report is true and
correct, and is based on information contained in the Borrowers’ own financial
accounting records. Borrower Representative, by the execution of this Report,
hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies on this             day of
                , 20__, that the Borrowers are in compliance with said
Agreement.

            

BORROWER REPRESENTATIVE’S NAME:

  

     AUTHORIZED SIGNATURE:  

 

Exhibit B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Credit

Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 17, 2010 (as amended, restated, supplemented,
modified, renewed or extended from time to time, the “Agreement”), among Cott
Corporation Corporation Cott, a corporation organized under the laws of Canada,
Cott Beverages Inc., a Georgia corporation, Cliffstar LLC, a Delaware limited
liability company, and Cott Beverages Limited, a company organized under the
laws of England and Wales, as Borrowers, the other Loan Parties party hereto,
the Lenders party hereto, JPMorgan Chase Bank, N.A., London Branch, as UK
Security Trustee, JPMorgan Chase Bank, N.A., as Administrative Agent and
Administrative Collateral Agent, General Electric Capital Corporation, as
Co-Collateral Agent, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                      of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by Section 4.15 of the U.S.
Security Agreement or Section 4.15 of the Canadian Security Agreement, as
applicable;

[5. Schedule I attached hereto sets forth financial data and computations of the
Fixed Charge Coverage Ratio for the fiscal quarter most recently ended and, if
applicable, evidencing the Borrowers’ compliance with the covenant contained in
Section 6.13 of the Agreement, all of which data and computations are true,
complete and correct in all material respects;]4

 

4

Schedule I is only required for each quarter of each fiscal year of the Company.

 

Exhibit C



--------------------------------------------------------------------------------

 

[6. Schedule II attached hereto sets forth an updated Customer List;]5

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Effective Date);

[8. Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry which has been acquired, filed or issued since
the delivery of the last Compliance Certificate (or if no Compliance Certificate
has been previously delivered, since the Effective Date), and (ii) any material
licenses of Intellectual Property to which any Loan Party has become a party to
or otherwise bound by (whether as licensor or licensee) since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date);]6

[9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;]7

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date); and

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Agent) in excess of $1,000,000 as to which any Loan Party is the
beneficiary and acquired by the Loan Parties since the delivery of the last
Compliance Certificate (or if no Compliance Certificate has been previously
delivered, since the Effective Date).

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, since the delivery of the last Compliance Certificate
(or if no Compliance Certificate has been previously delivered, since the
Effective Date).

[Enclosed with this Compliance Certificate is a certificate of good standing for
Cott Beverages from the appropriate governmental officer in its jurisdiction of
incorporation (or if such certificate of good standing is not enclosed with this
Compliance Certificate, then an order has been placed by Cott Beverages to
obtain the same prior to the date hereof).]8

 

5

Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

6

Schedule IV is only required for the fourth quarter of each fiscal year of the
Company.

7

Schedule V is only required for each quarter of each fiscal year of the Company.

8

The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.

 

Exhibit C



--------------------------------------------------------------------------------

 

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the (i) nature of the condition or event, the period during which it has existed
and the action which the Borrowers have taken, are taking, or propose to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:

________________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

The foregoing certifications[, together with the computations set forth in
[Schedule I] [and] [Schedule V] hereto] and the financial statements delivered
with this Certificate in support hereof, are made and delivered this      day
of             ,        .

 

COTT CORPORATION

CORPORATION COTT,
as Borrower Representative

By:

       

Name:

       

Title:

   

 

 

 

 

Exhibit C



--------------------------------------------------------------------------------

 

[SCHEDULE I]

[Calculations of Fixed Charged Coverage Ratio as of             ,             ]

 

Exhibit C



--------------------------------------------------------------------------------

 

[SCHEDULE II]

[Customer List]

 

Exhibit C



--------------------------------------------------------------------------------

 

SCHEDULE III

Intercompany Loans

 

Exhibit C



--------------------------------------------------------------------------------

 

[SCHEDULE IV]

[Intellectual Property]

 

Exhibit C



--------------------------------------------------------------------------------

 

[SCHEDULE V]

[Unrestricted and Excluded Subsidiaries]

 

Exhibit C



--------------------------------------------------------------------------------

 

SCHEDULE VI

Commercial Tort Claims

 

Exhibit C



--------------------------------------------------------------------------------

 

SCHEDULE VII

Letters of Credit

 

Exhibit C



--------------------------------------------------------------------------------

 

SCHEDULE VIII

Change of Mailing Address and Location

 

Exhibit C



--------------------------------------------------------------------------------

 

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
200  , is entered into between                     , a                         
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of August 17, 2010, among Cott Corporation Corporation Cott,
a corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cliffstar LLC, a Delaware
limited liability company, and Cott Beverages Limited, a company organized under
the laws of England and Wales, (the “UK Borrower,” and together with the
Company, Cott Beverages and Cliffstar LLC, the “Borrowers”), the other Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent and
the other parties thereto (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. The New Subsidiary also hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Grantor”
under the Security Agreement and shall have all of the obligations of a Grantor
thereunder as if it had executed the Security Agreement. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Security Agreement, including
without limitation (a) all of the representations and warranties of the Grantors
set forth in Article III of the Security Agreement, and (b) all of the covenants
set forth in Article IV of the Security Agreement. Without limiting the



--------------------------------------------------------------------------------

generality of the foregoing terms of this paragraph 2, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the U.S. Security Agreement), does hereby create and grant to the
Administrative Collateral Agent, on behalf and for the ratable benefit of the
Secured Creditors, a security interest in all the New Subsidiary’s right, title
and interest in, to and under the Collateral (as defined in the U.S. Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the U.S.
Security Agreement shall be deemed to include the New Subsidiary.

3. The New Subsidiary hereby irrevocably authorizes the Administrative
Collateral Agent at any time and from time to time to file, all financing
statements in order to maintain a perfected security interest in the Collateral
owned by the New Subsidiary. Any financing statement filed by the Administrative
Collateral Agent may be filed in any filing office in any UCC jurisdiction and
may (i) indicate the New Subsidiary’s Collateral (1) as all assets of the New
Subsidiary or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in the Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment. For the purposes of such filing, the New Subsidiary represents and
warrants to the Administrative Collateral Agent and each secured party that it’s
name, type of organization and jurisdiction of organization are each as set
forth in the first paragraph hereof.

4. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

________________________________________________________

_______________________________________________________

_______________________________________________________

_______________________________________________________

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:

   

Name:

   

Title:

   

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

 

EXHIBIT E

BORROWING REQUEST

NOTICE OF BORROWING/ LETTER OF CREDIT REQUEST

 

To:

JPMORGAN CHASE BANK, N.A.

as Disbursement Agent

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Disbursement Agent

c/o JPMORGAN CHASE BANK, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

as Disbursement Agent

c/o JPMorgan Europe Limited

125 London Wall

London, EC2Y 5AG

Attention: Loan and Agency Group

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August17, 2010 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cliffstar LLC, a Delaware
limited liability company, Cott Beverages Limited, a company organized under the
laws of England and Wales (the “UK Borrower”, and together with the Company,
Cott Beverages and Cliffstar LLC, each, a “Borrower” and collectively, the
“Borrowers”), the other subsidiaries of the Company party thereto, the lenders
party thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee (the “UK Security Trustee”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”; together with the UK
Security Trustee, the “Agents”) and the other parties thereto. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

 

Pursuant to Section 2.03 of the Credit Agreement, the [Company hereby requests]
[U.S. Co-Borrower hereby request] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Co-Borrower] [UK Borrower]
request[s]] a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

 

(A)  Date of Revolving Borrowing (which is a Business Day)

    

(B)  Principal amount of Revolving Borrowing

    

(1)  Amount of ABR Loans

    

(2)  Amount of Canadian Prime Loans

    

(3)  Amount of Eurodollar Loans

    

(4)  Amount of CDOR Loans

    

(C)  For a Eurodollar or CDOR Borrowing, the Interest Period to be applicable1

    

(D)  Currency of Revolving Borrowing2

    

(E)  Funds are requested to be disbursed to the following account(s)3

    

Upon acceptance of any or all of the Loans made in response to this request,
each Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.02 of the Credit Agreement have
been satisfied and that no notice pursuant to subsections 6 or 8 of
Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

 

1

Shall be subject to the definition of “Interest Period” in the Credit Agreement.

2

Specify dollars for Borrowings by the U.S. Co-Borrowers, dollars or Canadian
Dollars for Borrowings by the Company and dollars, Euros or Sterling for
Borrowings by the UK Borrower.

3

Specify the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

 

Pursuant to Section 2.06 of the Credit Agreement, the [Company hereby requests]
[U.S. Co-Borrower hereby request] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Co-Borrower] [UK Borrower]
request[s]] the [issuance of a Letter of Credit as described
below][the amendment, renewal or extension of the Letter of Credit identified
below] under the Credit Agreement:

 

(A)  Date of issuance, renewal or extension of the Letter of Credit (which is a
Business Day)

     

(B)  Expiration Date (in accordance with Section 2.06(c) of the Credit
Agreement)

    

(C)  Amount

    

(D)  Currency of the Letter of Credit

    

(E)  Beneficiary of the Letter of Credit

    

Upon issuance, amendment, renewal or extension of any Letter of Credit made in
response to this request, each Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.02 of the Credit
Agreement have been satisfied and that no notice pursuant to subsections 6 or 8
of Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

[COTT CORPORATION CORPORATION COTT,     as Borrower Representative

By:

     

Name:

 

Title:]

[COTT CORPORATION CORPORATION COTT,     as the Company

By:

     

Name:

 

Title:]

[COTT BEVERAGES INC.,

    as a U.S. Co-Borrower

By:

     

Name:

 

Title:]

[CLIFFSTAR LLC,

    as a U.S. Co-Borrower

By:

     

Name:

 

Title:]

[COTT BEVERAGES LIMITED,

    as UK Borrower

By:

     

Name:

 

Title:]



--------------------------------------------------------------------------------

 

Annex A

Proposed Final Structure

 

 

Structure has been simplified for illustrative purposes.

LOGO [g97844g76p39.jpg]